UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
DAMARCUS S., by and through his           )
Parent, K.S.,                             )
                                          )
      Plaintiffs,                         )
                                          )
              v.                          )                        Civil Action No. 15-851 (ESH)
                                          )
DISTRICT OF COLUMBIA,                     )
                                          )
      Defendant.                          )
_________________________________________ )
                                    

                                          MEMORANDUM OPINION

              Plaintiffs Damarcus S. and his mother, K.S., have moved for attorney’s fees and costs

pursuant to the Individuals with Disabilities Education Act (“IDEA”), 20 U.S.C. §§ 1400 et seq.,

which grants the Court discretion to award reasonable fees to a prevailing party. See id.

§ 1415(i)(3)(B). (Pl.’s Mot. for Attorneys’ Fees and Costs [ECF No. 25] (“Pls.’ Mot.”).) The

District of Columbia (the “District”) does not dispute that plaintiffs are entitled to fees, but it

argues that plaintiffs’ request of $212,081.51 in fees and $4,097.60 in costs is unreasonable and

should be denied in part. (See Def.’s Opp’n Br. [ECF No. 27] at 3.) The Court agrees that

plaintiffs are not entitled to the full amount requested, though they are entitled to more than the

District proposes to pay. Therefore, plaintiffs’ motion will be granted in part and denied in part.

                                              BACKGROUND

              The background of this case has been laid out in great detail in the Court’s previous

Memorandum Opinion. See Damarcus S. v. Dist. of Columbia, 2016 WL 2993158, at *1-*2

(D.D.C. May 23, 2016). As is relevant here, plaintiffs filed an administrative complaint with the
District in December 2014, alleging that numerous deficiencies in the District’s educational

plans for Damarcus denied him a Free Appropriate Public Education (“FAPE”), to which he is

entitled under IDEA.1 Id. at *2. After an administrative Due Process Hearing in March 2015,

the Hearing Officer determined that plaintiffs were time-barred from pursuing any claims

involving conduct prior to December 16, 2012, and rejected all but one of plaintiffs’ remaining

claims on the merits. Id. As a result of the District’s failure to conduct a behavioral assessment

and put in place an intervention plan for Damarcus in 2013 and 2014, plaintiffs were awarded

(1) reimbursement for an independent behavioral evaluation of Damarcus, and (2) fifty hours of

behavioral support services. Id. But without explanation, the Hearing Officer ruled that those

behavioral-support hours would be forfeited if plaintiffs did not use them before June 30, 2016.

Id.

              Plaintiffs filed suit in this Court to challenge the Hearing Officer’s adverse

determinations, and the parties then cross-moved for summary judgment. The Court found for

plaintiffs on many claims: (1) that the Hearing Officer erred in her blanket dismissal of all claims

arising out of pre-December 2012 conduct, rather than conducting an individualized analysis of

when plaintiffs knew or should have known about each claim, id. at *6; (2) that the District

denied Damarcus a FAPE in 2013 and 2014 by dramatically cutting his speech-language services

and failing to adjust his Individualized Education Program (“IEP”) in response to his

demonstrated lack of progress, id. at *12; (3) that the Hearing Officer’s compensatory award was

improperly limited as to both subject (behavioral support services) and time (the June 2016

forfeiture provision), id. at *14; (4) that the compensatory award of fifty hours was insufficient



                                                            
1
 Plaintiffs also filed two previous complaints that involved similar claims, but they were
withdrawn prior to being adjudicated. Damarcus S., 2016 WL 2993158, at *2.
                                                                    
                                                               2
 
by failing to reflect the pervasive effect of Damarcus’s behavior on all aspects of his education,

id. at *14-*15; and (5) that plaintiffs were entitled to reimbursement for an independent

neuropsychological evaluation of Damarcus, id. at *15. In light of deficiencies in the record, the

Court remanded to the Hearing Officer to allow the parties to more fully brief the issue of an

appropriate award of compensatory education. Id. at *12, *15.

       On the other hand, the Court rejected plaintiffs’ remaining claims: (1) that Damarcus’s

2013 and 2014 IEPs were necessarily deficient because they relied on deficient

neuropsychological and speech-language evaluations, id. at *8; (2) that Damarcus was denied a

FAPE because his IEPs failed to set out measureable baselines, failed to specify that he would

receive research-based, peer-reviewed instruction, and set inappropriately low benchmarks, id. at

*9-*10; (3) that the District failed to place Damarcus in the least restrictive environment, id. at

*12; (4) that the District inappropriately implemented Damarcus’s IEPs, id. at *13; (5) that the

District’s treatment of Damarcus violated Section 504 of the Rehabilitation Act, id. at *16; and

(6) that the District should be required to immediately develop an appropriate IEP, id. at *17.

                                            ANALYSIS

       The District does not dispute plaintiffs’ entitlement to attorney’s fees, given the many

claims on which plaintiffs have prevailed. However, the District argues that the award requested

by plaintiffs is unreasonable on several grounds, which the Court will now turn to.

I. UNREASONABLE BILLING RATES

       The District first argues that the hourly rates sought by plaintiffs’ attorneys and

paralegals are unreasonable. (Def.’s Opp’n Br. at 4–11.) In determining a reasonable fee award,

the Court must ensure that it is “based on rates prevailing in the community in which the action

or proceeding arose for the kind and quality of services furnished.” 20 U.S.C. § 1415(i)(3)(C).
                                                          
                                                  3
 
Plaintiffs bear the burden on this issue, as with all other aspects of their fee request. See

Covington v. Dist. of Columbia, 57 F.3d 1101, 1107 (D.C. Cir. 1995) (“[A] fee applicant bears

the burden of establishing entitlement to an award, documenting the appropriate hours, and

justifying the reasonableness of the rates[.]”).

              In addition to offering their own attorneys’ affidavits, fee applicants may also “submit

attorneys’ fee matrices as one type of evidence that ‘provide[s] a useful starting point’ in

calculating the prevailing market rate.” Eley v. Dist. of Columbia, 793 F.3d 97, 100 (D.C. Cir.

2015) (quoting Covington, 57 F.3d at 1109). These matrices set out the hourly fees charged by

attorneys at various levels of experience in a particular community for the same type of work,

which offer a “somewhat crude” approximation of prevailing market rates. Snead v. Dist. of

Columbia, 139 F. Supp. 3d 375, 378 (D.D.C. 2015) (quoting Eley, 793 F.3d at 101). The most

commonly used fee matrix was the “Laffey Matrix,” which was compiled by the District United

States Attorney’s Office (“USAO”) and updated annually to adjust for inflation. Eley, 793 F.3d

at 100-01. However, beginning on June 1, 2015, the USAO discontinued the Laffey Matrix in

favor of a matrix that uses a new methodology, which the Court will refer to as the “USAO

Matrix.” See USAO Attorney’s Fees Matrix – 2015 – 2016, https://www.justice.gov/usao-

dc/file/796471/download.2

              Here, plaintiffs’ counsel submit an affidavit from Dennis C. McAndrews, the Managing

Partner at their firm, which attests that these “hourly rates for attorneys of comparable

                                                            
2
  The USAO Matrix rates are generally higher than the previous year’s Laffey Matrix rates.
Compare USAO Attorney’s Fees Matrix – 2015 – 2016, https://www.justice.gov/usao-
dc/file/796471/download, with Laffey Matrix – 2014-2015,
https://www.justice.gov/sites/default/files/usao-dc/legacy/2014/07/14/Laffey%20Matrix_2014-
2015.pdf. That said, once annual inflation is considered, the matrices are similar enough to make
reliance on Laffey Matrix cases appropriate here. Indeed, the parties’ briefs tend to use the
“Laffey” and “USAO” descriptors interchangeably. (See Def.’s Opp’n Br. at 6 n.2.)
                                                                    
                                                               4
 
experience and skill in this area are at least equal to, and frequently exceed, the hourly rates”

they have requested. (Ex. B to Pls.’ Mot. [ECF No. 25-3] ¶ 17.) They also submit affidavits

from local attorneys who did not work on this case, stating that the rates charged by plaintiffs’

attorneys are consistent with those charged by their firms and other area firms, including in

IDEA cases. (Ex. 1 to Pls.’ Reply Br. [ECF No. 29-1] ¶¶ 13, 22; Ex. 2 to Pls.’ Reply Br. [ECF

No. 29-2] ¶ 10.) Finally, they submit the 2015-16 USAO Matrix, which reflects rates charged in

District of Columbia courts in civil cases where a fee-shifting statute permits the prevailing party

to recover “reasonable” attorney’s fees.3 (Ex. C. to Pls.’ Mot. at 1 & n.1.) The attorney rates

listed in the 2015-16 USAO Matrix are uniformly higher than those sought by plaintiffs.

(Compare Ex. A to Pls.’ Mot. with Ex. C to Pl.’s Mot. at 1.)

              The District argues that the rates in the Laffey or USAO Matrices should not be applied

here, because those matrices establish presumptive rates for more complex federal litigation than

typical IDEA administrative proceedings. (Def.’s Opp’n Br. at 6.) Instead, it argues that

plaintiffs should receive 75% of Laffey or USAO rates because “the overwhelming majority of

cases apply[] [such] rates to similar [IDEA] litigation, especially in cases since Eley.” (Id. at 7 &

n.4, 9.) Plaintiffs respond by citing a slew of post-Eley cases in which full Laffey or USAO rates

were awarded in IDEA cases. (See Pls.’ Reply Br. at 6 n.1.)

              At the outset, it is worth repeating that plaintiffs do not seek full USAO rates, or even a

uniform percentage of them. Instead, they seek the rates customarily charged by their firm (see

Ex. B to Pls.’ Mot. ¶ 4), which vary by attorney and are uniformly lower than the USAO Matrix

rates. For instance, Dennis McAndrews’ rate of $450 is only 79% of what an attorney of his

                                                            
3
 By its own terms, the USAO Matrix is appropriately considered in this federal IDEA case,
given the IDEA’s fee shifting provision. (See Ex. C. to Pls.’ Mot. at 1 & n.1; 20 U.S.C. §
1415(i)(3)(B).) 
                                                                    
                                                               5
 
experience level (38 years) would receive under the current USAO Matrix. In fact, two junior

attorneys who worked on the case are billed at rates less than 75% of the current USAO rate.

(See id. ¶ 11; Ex. A to Pls.’ Mot. (billing out fourth-year attorneys at $230/hour and $240/hour,

which is 71% and 74% of the USAO rates, respectively). The highest attorney rates sought by

plaintiffs in relation to the current USAO Matrix are only 85% of those rates. (See Ex. A to Pls.’

Mot. (billing out Attorney CEM (4 years) at $275/hour, where full USAO rate is $325/hour).

Thus, the District’s argument about the applicability of full Laffey or USAO rates in IDEA

litigation is off the mark—the relevant question is whether plaintiffs have shouldered their

burden to show that the rates they actually seek are reasonable.

       Moreover, plaintiffs are correct that many of the cases cited by the District involved

routine IDEA matters, and thus, a 75% Laffey rate was deemed appropriate in that context. See,

e.g., Snead, 139 F. Supp. 3d at 381 (involving an “unremarkable IDEA administrative

representation”); Joaquin v. Friendship Pub. Charter Sch., 2016 WL 3034151, at *14 (D.D.C.

May 27, 2016) (case was not “unusually complex”); Platt v. Dist. of Columbia, 2016 WL
912171, at *11 (D.D.C. Mar. 7, 2016) (quoting Blackman v. Dist. Of Columbia, 56 F. Supp 3d

19, 29 (D.D.C. 2014)) (case involved “no ‘novel questions of law,’ burdensome discovery issues,

or other unusual complexities”); McAllister v. Dist. of Columbia, 21 F. Supp. 3d 94, 109 (D.D.C.

2014) (finding lack of complexity in cases where, inter alia, school district either defaulted or

failed to contest issues, no administrative hearing was conducted due to settlement, or hearing

had limited number of witnesses).

       Here, in contrast, the parties engaged in a two-day hearing with ten witnesses and sixty-

eight exhibits, resulting in the creation of a 1,300 page administrative record. (See Pls.’ Reply

Br. at 11; Administrative Record [ECF Nos. 12-13].) The case involved a challenging question

                                                         
                                                 6
 
of statutory interpretation that was a matter of first impression in this district, which arose from

an apparent drafting error in the 2004 amendment of the IDEA. See Damarcus S., 2016 WL
2993158, at *4; see also Blackman, 56 F. Supp. 3d at 25 (“novel or complicated questions of

law” indicate complexity). The District discounts that complexity when it chides plaintiffs for

“[m]erely summarizing the reasoning of” G.L. v. Ligonier Valley School District Authority, 802
F.3d 601 (3d Cir. 2015), which this Court ultimately adopted. (See Def.’s Opp’n Br. at 8.) But

the statutory issue was apparently complex enough that both parties here actually reversed the

positions they took below. (See Def.’s Cross-Mot. for Summ. J. [ECF No. 16] at 13 n.6.)

Furthermore, the issue of how to properly evaluate Damarcus’s disability—whether to use a Full-

Scale IQ or General Ability Index—was complicated, something the Court’s Memorandum

Opinion expressly noted. See Damarcus S., 2016 WL 2993158, at *8 (“When considering an

issue of such complexity . . . .”). Put simply, this was not a run-of-the-mill IDEA proceeding,

and therefore, the Court finds that rates falling between 75% and 100% of Laffey / USAO Matrix

rates are reasonable.

              This raises the question of which rates should serve as the appropriate point of

comparison: the current USAO rates, or the rates that applied in the years that the work was

actually performed. As noted, plaintiffs’ requested rates range from 71% to 85% of the current

USAO rates; however, when using the lower 2013-14 Laffey rates4 as a point of comparison,

those relative percentages rise to 84% to 110%. (See Ex. A to Pls.’ Mot.; Ex. B to Pls.’ Mot.

(billing out Attorney MEG (25 years) at $430/hour, where full Laffey rate was $510/ hour;

billing out Attorney CEM (2 years) at $275/hour, where full Laffey rate was $250/hour). In other



                                                            
4
 See Laffey Matrix – 2013 – 2014, https://www.justice.gov/sites/default/files/usao-
dc/legacy/2013/09/09/Laffey_Matrix%202014.pdf.
                                                                    
                                                               7
 
words, plaintiffs seek rates for previous years’ work that occasionally exceed the Laffey rates that

applied in those years, even though they all fall below the USAO Matrix rates.

       The District argues that historical Laffey rates should apply (Def.’s Opp’n Br. at 10-11),

and plaintiffs respond that the D.C. Circuit has sanctioned the application of current rates, as a

means of accounting for the delay in receiving payment, (Pls.’ Reply Br. at 14 (citing West v.

Potter, 717 F.3d 1030, 1034 (D.C. Cir. 2013).) West was a Title VII case, a fact that was

expressly relevant to the result in that case. See 717 F.3d at 1034. West also notes that there is a

“strong presumption” in favor of the application of historical rates. Id.; see also Jackson-

Johnson v. Dist. of Columbia, 2016 WL 1267153, at *3 (D.D.C. Mar. 31, 2016) (applying

historical rates); Reed v. Dist. of Columbia, 134 F. Supp. 3d 122, 137 (D.D.C. 2015) (same).

There was no unusual delay in this three-year IDEA case, no dilatory conduct on the part of the

District, and as noted, the rates requested by plaintiffs are more reasonable in comparison to

recent years’ Matrix rates than to those prior years’ rates. See West, 717 F.3d at 240 (appropriate

to apply historical rates if delay in payment was brief, or if rates sought by plaintiffs incorporate

compensation for delayed payment). The Court thus deems it appropriate to compare plaintiffs’

requested rates to those in effect at the time the work was performed. As discussed, plaintiffs are

entitled to attorneys’ rates that fall between 75%-100% of Laffey / USAO Matrix rates, so if an

attorney’s requested rate exceeds the Laffey or USAO Matrix rate for that year, it shall be capped

at the lower rate. (See, e.g., Ex. A to Pls.’ Mot. (showing that Attorney CEM’s requested rate

exceeds the full Laffey rate from 2012-13 to 2014-15, and that Attorney HMH’s requested rate

exceeds the full Laffey rate in 2012-13 and 2013-14).)

       One final note on rates: the above analysis has focused only on attorneys’ rates, not on

those sought for paralegals and legal assistants. Here, plaintiffs seek rates that exceed the current

                                                          
                                                  8
 
USAO rate for their legal assistants and paralegals, and significantly exceed the current USAO

rate for two senior paralegals. (See Pls.’ Mot. at 8 n.4.) They argue that the extensive

experience of their senior paralegals justifies their rates—which are 20% higher than the full

USAO rate—and that their “knowledge and expertise play a vital role in the continued success

and growth” of the law firm. (See id.) However, the analysis here involves a comparison to

prevailing rates in the community, based on the type of services provided. See 20 U.S.C. §

1415(i)(3)(C). The only relevant evidence that plaintiffs themselves offer (i.e., the 2015-16

USAO Matrix) demonstrates that they seek far more for their senior paralegals than the

prevailing community rate. (See Ex. C to Pls.’ Mot. at 1 (taking no account of paralegals’ level

of experience).) Plaintiffs do not suggest that these paralegals did more complex work than

paralegals working on similar IDEA cases, such that an upward departure might be justified.

Nor do they offer any explanation as to why their other paralegals and legal assistants should be

entitled to rates that exceed the USAO Matrix. Therefore, the Court will award plaintiffs’ senior

paralegals 85% of the USAO Matrix rate ($131/hour), and their remaining paralegals and legal

assistants 75% of the USAO rate ($116/hour).

       These rates are commensurate to the rates awarded to plaintiffs’ attorneys, which ranged

from 71% to 85% of the current USAO rates. They also fall below the historical Laffey rates for

previous years’ work, so they are reasonably applied throughout the course of this litigation.

II. LIMITED SUCCESS

       The District next argues that plaintiffs’ fee request should be reduced 20% to reflect their

limited success in this litigation. (See Def.’s Opp’n Br. at 11-14.) Plaintiffs in turn propose a

10% reduction on that basis. (See Pls.’ Reply Br. at 18.) The parties thus agree on the

underlying legal principle—that, because plaintiffs’ various claims are interrelated, it is

                                                         
                                                  9
 
impossible to separate out the work done on unsuccessful claims, and so the Court must “simply

reduce the award to account for the limited success.” See Hensley v. Eckerhart, 461 U.S. 424,

436–37 (1983).

       As the District concedes, plaintiffs “received much of the relief they sought.” (See Def.’s

Opp’n Br. at 14.) Although the Hearing Officer must still determine the precise amount of

compensatory education that Damarcus will receive, it is beyond dispute that the award will be

significant: not only was the existing behavioral award of 50 hours deemed insufficient, but

Damarcus will also receive compensatory hours for the District’s failure to respond to his

academic difficulties, and for drastically cutting his speech-language pathology hours despite

those difficulties. See Damarcus S., 2016 WL 2993158, at *12-*15. These were both serious

failures. The Court’s statute-of-limitations ruling also makes it possible that he will receive

additional relief on remand for alleged violations that the Hearing Officer erroneously deemed

time-barred. See id. at *6. On the other side of the scale, the claims that the Court rejected were

less significant—if plaintiffs had succeeded on those claims, they would have received far less

relief. See, e.g., id. at *9-*10 (plaintiffs’ claims regarding IEP baselines, IEP goals, and

specificity of IEPs, even if theoretically plausible, failed because they caused no injury); id. at

*16 (if successful, plaintiffs’ Rehabilitation Act claim would only have entitled them to expert

witness fees). Therefore, in light of the fact that plaintiffs received a substantial majority of the

relief they sought, the Court finds that a 15% reduction of the total fee award is appropriate.

III. BILLING PRACTICES

       The District takes issue with three billing practices reflected in plaintiffs’ invoice,

arguing that the use of these practices warrants a further 25% reduction of the total fee award.

(Def.’s Opp’n Br. at 14-17.)

                                                          
                                                  10
 
        First, it asserts that plaintiffs’ invoice calculates time to the eighth of an hour, rather than

“the industry-norm of billing to the tenth of an hour,” resulting in a less accurate bill. (Id. at 15.)

It is certainly true that the award may “be reduced to account for any inaccuracies and

overbilling that may have occurred as a result of [plaintiffs’] unacceptable timekeeping habits.”

See Citizens for Responsibility & Ethics in Washington v. U.S. DOJ, 825 F. Supp. 2d 226, 231

(D.D.C. 2011) (citing Berkeley v. Home Ins. Co., 68 F.3d 1409, 1419–20 (D.C.Cir.1995)).

However, the only cases cited by the District involved courts’ disapproval of billing to quarter-

hour increments. See, e.g., Am. Civil Liberties Union v. U.S. DHS, 810 F. Supp. 2d 267, 278–79

(D.D.C. 2011); A.C. ex rel. Clark v. Dist. of Columbia, 674 F. Supp. 2d 149, 157 (D.D.C. 2009);

Blackman v. Dist. of Columbia, 59 F. Supp. 2d 37, 44 n.5 (D.D.C. 1999), abrogated on other

grounds by Buckhannon Bd. & Care Home, Inc. v. W. Va. Dep’t of Health & Human Res., 532
U.S. 598, 610 (2001). Nor has the Court located any cases in which billing to the eighth of an

hour has been disapproved. In fact, courts in this district have expressly approved billing to the

sixth of an hour. See Citizens for Responsibility & Ethics in Washington v. U.S. DOJ, 142 F.

Supp. 3d 1, 10 (D.D.C. 2015); see also Citizens for Responsibility & Ethics in Washington v.

FEC, 66 F. Supp. 3d 134, 150 (D.D.C. 2014) (noting “a preference for time records that are, at

most, in quarter-hour increments”). Thus, there is simply no basis to argue that plaintiffs’ billing

to the eighth of an hour is improper.

        Second, the District argues that rounding errors have inflated plaintiffs’ invoice. (Def.’s

Opp’n Br. at 15-16.) In particular, it points out that plaintiffs’ invoice reflects a total of 621.11

hours worked, when in reality it should be 618.125. (Id.) This “total hours” figure was not used

to calculate the total fee request, and therefore it is wholly irrelevant. Plaintiffs arrived at their

fee request by multiplying each individual time entry by the appropriate rate—which the District

                                                            
                                                   11
 
acknowledges they did correctly (id. at 15)—and then they added the correct individual amounts

together. (See Ex. A to Pls.’ Mot.) It would have been impossible to calculate the total fee

request using the total hours figure, because each attorney charged a different rate and thus the

multiplier would have varied. As a result, no purported rounding errors affected plaintiffs’ total

fee request.5

              Finally, plaintiffs assert that a reduction is warranted due to the invoice’s inappropriate

use of block billing. (See Def.’s Opp’n Br. at 16-17.) Block billing involves lumping multiple

tasks into a single time entry, which can “mak[e] it impossible to evaluate their reasonableness.”

Role Models Am., Inc. v. Brownlee, 353 F.3d 962, 971 (D.C. Cir. 2004). There is no question

that plaintiffs’ invoice is completely block-billed throughout—it groups all tasks performed by

each attorney into a single daily time entry. (See, e.g., Ex. A to Pls.’ Mot. at 49-50 (billing 2.75

hours on fifteen different tasks); id. at 104 (billing two hours on seven different tasks); id. at 119

(billing 7.5 hours on four different tasks); id. at 119-20 (billing 7.875 hours on eight different

tasks).) Plaintiffs do not dispute this, but they argue that “there is no prohibition in this Circuit

on ‘block billing’ and the use of this practice does not result in a fee reduction where the

descriptions within the time entries are otherwise sufficiently detailed and reasonable.” (See

Pls.’ Reply Br. at 20.) They also state that block billing is the result of the computer program

used by McAndrews Law Offices, arguing that this practice is more efficient. (Id. at 22.)



                                                            
5
  The District also goes to the trouble of asserting an overage of $2.135, which it apparently
arrived at by adding fractions of pennies that plaintiffs rounded up. (See Def.’s Opp’n Br. at 16
n.8.) Even if the District had adequately shown how it reached that figure, the Court is
concerned with determining a reasonable overall award, not with fractions of pennies that add up
to less than the price of a cup of coffee. Cf. Sandifer v. U.S. Steel Corp., 134 S. Ct. 870, 880
(2014) (discussing the doctrine of “de minimis non curat lex (the law does not take account of
trifles)”).

                                                                     
                                                               12
 
        Plaintiffs’ efforts to defend block billing are unpersuasive, particularly considering that

they bear the burden of justifying their fee request. See Covington, 57 F.3d at 1107. Although it

is of course true that block billing is not “prohibit[ed],” it is also true that courts often reduce fee

awards as a result of it. See, e.g., Role Models Am., Inc., 353 F.3d at 971; Bennett v. Castro, 74
F. Supp. 3d 382, 406 (D.D.C. 2014); In re InPhonic, Inc., 674 F. Supp. 2d 273, 289 (D.D.C.

2009); Summers v. Howard Univ., 2006 WL 751316, at *7 (D.D.C. Mar. 20, 2006). The reason

for this is obvious: even if tasks are adequately described, there is simply no way for the Court to

assess whether the time spent on each of those tasks was reasonable. See Role Models Am., Inc.,
353 F.3d at 970 (quoting In re Olson, 884 F.2d 1415, 1428 (D.C. Cir. 1989) (court must

“determine with a high degree of certainty that such hours were actually and reasonably

expended”). Where the number of tasks and blocks of time are small, the risk of inaccuracy is

also small—if an attorney spends a half-hour emailing opposing counsel and reviewing her

response, the Court can be reasonably assured that the time spent was justified. However, if the

attorney spends 10.8 hours researching standing, emailing co-counsel, revising a brief, and

teleconferencing with the client, the Court lacks that same assurance. Did the research take nine

hours? Was it a four-hour teleconference? The Court has no idea.

        By the same token, the efficiency of block billing is irrelevant, as is the type of computer

system used by plaintiffs’ firm—even if plaintiffs’ attorneys might benefit from block billing, the

Court is concerned here only with their ability to justify their fee request. This particular invoice

fails to adequately do that. If it had relied on block billing infrequently, a reduction might not be

warranted, see Fitts v. Unum Life Ins. Co. of Am., 680 F. Supp. 2d 38, 42 (D.D.C. 2010)

(declining a reduction where only a “relatively small fraction” of entries were block-billed), but




                                                           
                                                   13
 
this entire invoice here is block-billed. As a result, the Court will reduce plaintiffs’ total award

by an additional 5%.

IV. NON-COMPENSABLE TIME

        The District takes issue with numerous entries that it argues are either wholly non-

compensable or improperly billed: time related to resolution sessions meetings (RSMs); time

spent on plaintiffs’ earlier administrative complaints, which they voluntarily withdrew; attorney

travel time; and time that the District alleges is related to plaintiffs’ ongoing concerns rather than

the instant litigation.

    A. Resolution Session Meetings

        The District argues that plaintiffs should not be reimbursed for time spent preparing for,

or participating in, RSMs. (See Def.’s Opp’n Br. at 17-19 (quoting 20 U.S.C.

§ 1415(i)(3)(D)(iii) (“A meeting conducted pursuant to subsection (f)(1)(B)(i) shall not be

considered a meeting convened as a result of an administrative hearing or judicial action or an

administrative hearing or judicial action for purposes of [20 U.S.C. § 1415(i)(3)].”)).) In

response, plaintiffs have agreed to withdraw their request for time spent participating in the

RSMs, but they insist that time spent preparing for those sessions is fully compensable. (See

Pls.’ Reply Br. at 23-24.)

        Section 1415(i)(3)(D)(iii), when read in context with other provisions in that section,

prohibits any award for time spent preparing for an RSM. See Howard v. Achievement

Preparatory Acad. Pub. Charter Sch., 2016 WL 1212409, at *14 (D.D.C. Mar. 8, 2016);

Brandon E. v. Dep’t of Educ., 2008 WL 4602533, at *7 (D. Haw. Oct. 16, 2008); see also Mars

Area Sch. Dist. v. C. L., 2015 WL 8207463, at *6 n.5 (W.D. Pa. Dec. 7, 2015) (citing cases)

(noting that it is “well-established” that fees related to RSMs are non-compensable). First, an
                                                          
                                                 14
 
RSM is a meeting of the IEP team. See 20 U.S.C. § 1415(f)(1)(B)(i) (defining an RSM as “a

meeting with the parents and the relevant member or members of the IEP Team”). Next, an

award of attorney’s fees is prohibited if it “relat[es] to any meeting of the IEP team unless such

meeting is convened as a result of an administrative proceeding or judicial action.” See id.

§ 1415(i)(3)(D)(ii). Thus, time spent preparing for an RSM—which “relat[es] to [a] meeting of

the IEP Team”—would only be compensable if the exception applies, i.e., if the RSM was

“convened as a result of an administrative proceeding or judicial action.” See id. However, the

very next provision makes clear that this exception does not apply to an RSM, which “shall not

be considered . . . a meeting convened as a result of an administrative hearing or judicial action.”

See id. § 1415(i)(3)(D)(iii)(I).

        The Court recognizes that this issue is not entirely clear-cut. See Y.B. v. Williamson Cty.

Bd. of Educ., 2009 WL 4061311, at *25 (M.D. Tenn. Nov. 20, 2009). Even acknowledging the

minor statutory inconsistency—Section 1415(i)(3)(D)(ii) uses the phrase “convened as a result of

an administrative proceeding,” while Section 1415(i)(3)(D)(iii) says “convened as a result of an

administrative hearing”—the Court concludes that it is simply a result of imprecise drafting. Cf.

G.L. v. Ligonier Valley School District Authority, 802 F.3d 601, 624 (3d Cir. 2015) (finding that

an inconsistency in another part of Section 1415 was the result of a drafting error). The

linguistic structure of the exception in (D)(ii) is otherwise identical to the structure in (D)(iii),

giving rise to a strong inference that the two provisions were meant to be read in tandem. After

all, standing alone, the RSM provision in (D)(iii) has no apparent effect—it is only given

meaning if an RSM is an IEP meeting for which attorneys cannot recover for. There is simply

no other way to explain its presence in a subsection entitled “Prohibition of attorneys’ fees and

related costs for certain services.” See 20 U.S.C. § 1415(i)(3)(D)(iii).

                                                            
                                                   15
 
              Therefore, plaintiffs’ request for RSM preparation fees is denied.6

       B. Time Spent on “Earlier Cases”

              In May 2013 and January 2014, plaintiffs filed and later voluntarily withdrew two

administrative complaints against the District, prior to the December 2014 filing of the complaint

at issue here. See Damarcus S., 2016 WL 2993158, at *2 (D.D.C. May 23, 2016). As the Court

previously noted, the May 2013 complaint raised “basically the same issues” as those raised

here, while the January 2014 complaint sought an independent evaluation for which plaintiffs

were ultimately awarded reimbursement here. Id. at *2, *15. The District argues that plaintiffs

are not entitled to any reimbursement for work done prior to November 6, 2014, because that

work related to “earlier cases” in which plaintiffs were not the prevailing party. (See Def.’s

Opp’n Br. at 19-20.) Plaintiffs respond that these do not represent different cases at all, but

instead are intertwined with the current litigation, such that full reimbursement is appropriate.

(See Pls.’ Reply Br. at 24-25.)

              Although the District is correct that plaintiffs were not prevailing parties in their earlier

complaints, that is not the relevant issue here. The issue is whether the work performed prior to

November 6, 2014 is reasonably compensable as a result of their success in this litigation. See

20 U.S.C. § 1415 (i)(3)(b)(i). The District does not dispute the interrelatedness of the issues

raised in the withdrawn complaints and those raised here, nor could it. Thus, there is no question

that much of that earlier work contributed to plaintiffs’ success in this litigation, and as a result,

the District’s argument for a full reduction fails. Nevertheless, the Court finds that plaintiffs are


                                                            
6
  Plaintiffs note that their RSM preparation fees are block billed together with unrelated,
compensable fees. (See Pls.’ Reply Br. at 24.) This is yet another drawback of block billing. See
Role Models Am., Inc., 353 F.3d at 971. The Court will thus approximate the amount of time in
those block entries that remain compensable and award only those fees.
                                                                     
                                                               16
 
not entitled to full reimbursement, given that the withdrawal of those complaints prolonged the

overall litigation by roughly nineteen months. Despite plaintiffs’ argument that “[a]ll of the

work that went into the initial Due Process complaints was directly relevant to this litigation”

(Pls.’ Reply. Br. at 25), there is no question that this nineteen-month delay created much

additional work, even if it was technically “relevant” to this litigation. (See, e.g., Ex. A to Pls.’

Mot. at 23 (charges for preparation of second complaint); id. at 26 (charges related to Prehearing

Conference that was later rendered unnecessary by withdrawal).) To account for this self-

imposed delay, which is not reasonably charged to the District, the Court will reduce plaintiffs’

pre-November 6, 2014 award by 20%.

    C. Attorney Travel Time

       Plaintiffs concede that their fee request improperly bills attorney travel time at a full rate,

as opposed to the proper 50% rate. (See Pls.’ Reply Br. at 25; see also McAllister v. Dist. of

Columbia, 21 F. Supp. 3d 94, 106 (D.D.C. 2014) (“[I]n this Circuit, travel time is compensated at

half of the attorney’s rate.”). Plaintiffs’ award will be reduced accordingly.

    D. Unrelated Time

       The District challenges numerous charges incurred after February 17, 2016, which it

argues are unrelated to the instant litigation and therefore non-compensable. (See Def.’s Opp’n

Br. at 22-23 & Table 3.) Plaintiffs argue that these entries are clearly related, because they

concern

       (a) counsel’s efforts to implement the Hearing Officer’s and this Court’s award of
       compensatory education, including through communications with counsel for the
       District; (b) preparation for the upcoming Due Process hearing on remand ordered
       by this Court; (c) efforts to settle the instant litigation; or (d) the instant federal
       court proceedings.


                                                           
                                                  17
 
       (Pls.’ Reply Br. at 27.)

       Time entries that fall into the latter two categories are compensable at the rates already

approved by the Court. However, the Court’s determination of reasonable rates took into

account only the complexity of the litigation to the point of judgment (i.e., May 23, 2016), and

those are not directly applicable to the former two categories. The Court is not inclined to

address in piecemeal fashion the fees performed on remand and in implementing relief: the

process is still ongoing, and, at this juncture, the Court cannot determine the complexity of the

legal work involved.

       Moreover, the invoice plainly reflects that certain entries fall outside of the four

categories listed by plaintiffs, and thus, they are not compensable. It is unclear, for instance,

how work related to future IEP meetings; Damarcus’s current mental health and residence;

“alerts;” “Department of Revenue check[s];” or Damarcus’s current IEP, FBA, evaluations, or

medical referrals have anything to do with this litigation. (See Ex. A to Pls.’ Mot. at 96-118.)

Again, these non-compensable entries have been block-billed with compensable entries.

Therefore, as with the time plaintiffs claimed for RSMs, the Court will approximate the

necessary reduction of each blocked entry.

V. OVER-STAFFING

       Finally, in one short paragraph, the District argues that plaintiffs overstaffed the case.

(See Def.’s Opp’n Br. at 21.) It notes that five senior attorneys and three junior attorneys worked

on the case over the course of the litigation, and that at times “two professionals perform[ed] the

same task.” (Id. at 21 & n.14.) However, a look at the “duplicative” entries flagged by the

District reveals nothing improper. For instance, on June 11, 2014, the task that two professionals

performed was communicating with one another. (See Ex. A to Pls.’ Mot. at 34.) Of course,

                                                          
                                                 18
 
both attorneys could properly bill for that time. And regardless of the total number of attorneys

that touched the case, the invoice reflects that a single attorney was responsible for the majority

of charges at any one point in time, something the District itself acknowledges. (See Def.’s

Opp’n Br. at 21 n.15.) The District’s argument for a reduction on this basis is not well-taken.

                                         CONCLUSION

       Accordingly, plaintiffs’ motion for attorney’s fees is GRANTED IN PART and

DENIED IN PART. A separate Order accompanies this Memorandum Opinion.

                                                      /s/ Ellen Segal Huvelle
                                                      ELLEN SEGAL HUVELLE
                                                      United States District Judge

Date: August 30, 2016




                                                         
                                                 19
 
Attachment to Mem. Op. [ECF No. 30]                                       Page 1 of 104                                         Civil Action No. 15‐851 (ESH)




                                           ed




                                                                                                                                             d
                                                                                  d
                                                                                 ed




                                                                                 d




                                                                                                                                           ar
                                                                                ed
                                                                                te




                                                                                                                            d
                                          m




                                                                                                          ed
                                                                               te
                                                                  im




                                                                                                                          te




                                                                                                                                       w
                                                                              di



                                                                             im
                                        or




                                                                                                          im
                                                                             di
                    ls




                                                                                                                       di




                                                                                                                                      A




                                                                                                                                                        es
                                                                           re
                                                                la
           e




                                        rf




                                                                          re
                                                                          la
                      a




                                                                                                                     re
                                                                                                       la
          at




                                                               C




                                                                                                                                                       ot
                                                                                                                                       d
                   iti




                                                                         C
                                     Pe




                                                                       eC



                                                                       eC




                                                                                                                                     te
                                                                                                     eC
         D




                                                                                                                   eC




                                                                                                                                                      N
                In




                                                            rs



                                                                      rs




                                                                                                                                   us
                                    k




                                                                    at
                                                          ou




                                                                    at
                                                                   ou




                                                                                                   Fe
                                 or




                                                                                                                 Fe




                                                                                                                                 dj
                                                                   R



                                                                  R
                                                          H



                                                                  H
                                W




                                                                                                                                A
                                                                                                                                      Rate reduced to 85%
                Telephone communication with                                                                                          USAO; Fee reduced by
01/09/13 JH     client                           0.125        0.125    185.00   131.00    23.13         16.38          13.10          20% (Pre-11/6/14)

                                                                                                                                      Rate reduced to 85%
                Telephone communication with                                                                                          USAO; Fee reduced by
01/14/13 JH     client                           0.125        0.125    185.00   131.00    23.13         16.38          13.10          20% (Pre-11/6/14)
                                                                                                                                      Fee reduced 20% (Pre-
01/16/13 DCM Review of Intake                    0.125        0.125    450.00   450.00    56.25         56.25          45.00          11/6/14)

                Preparation of Intake                                                                                                 Rate reduced to 85%
                Preparation of correspondence to                                                                                      USAO; Fee reduced by
01/16/13 JH     client                           0.625        0.625    185.00   131.00    115.63        81.88          65.50          20% (Pre-11/6/14)

                                                                                                                                      Rate reduced to 85%
                Review of file materials                                                                                              USAO; Fee reduced by
01/18/13 JH     regarding School District records 0.125       0.125    185.00   131.00    23.13         16.38          13.10          20% (Pre-11/6/14)

                                                                                                                                      Rate reduced to Laffey
             Telephone communication with                                                                                             (12-13); Fee reduced by
01/24/13 CEM client regarding records            0.125        0.125    275.00   245.00    34.38         30.63          24.50          20% (Pre-11/6/14)
             Telephone communication with
             D. Hodges                                                                                                                Rate reduced to Laffey
             Preparation of memorandum to                                                                                             (12-13); Fee reduced by
01/31/13 CEM file                                0.125        0.125    275.00   245.00    34.38         30.63          24.50          20% (Pre-11/6/14)

                                                                                                                                      Rate reduced to Laffey
             Telephone communication with                                                                                             (12-13); Fee reduced by
02/01/13 CEM client                        0.125              0.125    275.00   245.00    34.38         30.63          24.50          20% (Pre-11/6/14)
             Review of correspondence from                                                                                            Fee reduced 20% (Pre-
02/06/13 HBK D. Hodges                     0.125              0.125    430.00   430.00    53.75         53.75          43.00          11/6/14)

                                                                                                                                      Rate reduced to Laffey
                                                                                                                                      (12-13); Fee reduced by
02/06/13 CEM Review of records                   0.375        0.375    275.00   245.00    103.13        91.88          73.50          20% (Pre-11/6/14)
             Review of file
             materials/Interoffice
             communication regarding police                                                                                           Fee reduced 20% (Pre-
02/07/13 HBK charges and status             0.375             0.375    430.00   430.00    161.25        161.25         129.00         11/6/14)

             Telephone communications with
             client
             Review of records                                                                                                        Rate reduced to Laffey
             Preparation of correspondence to                                                                                         (12-13); Fee reduced by
02/07/13 CEM D. Hodges                        0.625           0.625    275.00   245.00    171.88        153.13         122.50         20% (Pre-11/6/14)

             Interoffice communication with                                                                                           Rate reduced to Laffey
             M. Buczkowski regarding                                                                                                  (12-13); Fee reduced by
02/12/13 CEM discipline                          0.125        0.125    275.00   245.00    34.38         30.63          24.50          20% (Pre-11/6/14)

                                                                                                                                      Rate reduced to Laffey
             Telephone communication with                                                                                             (12-13); Fee reduced by
02/21/13 CEM client regarding discipline issues 0.250         0.250    275.00   245.00    68.75         61.25          49.00          20% (Pre-11/6/14)
Attachment to Mem. Op. [ECF No. 30]                                      Page 2 of 104                                             Civil Action No. 15‐851 (ESH)




                                           ed




                                                                                                                                                d
                                                                                 d
                                                                                ed




                                                                                d




                                                                                                                                              ar
                                                                               ed
                                                                               te




                                                                                                                               d
                                          m




                                                                                                           ed
                                                                              te
                                                                 im




                                                                                                                             te




                                                                                                                                          w
                                                                             di



                                                                            im
                                        or




                                                                                                           im
                                                                            di
                    ls




                                                                                                                          di




                                                                                                                                         A




                                                                                                                                                            es
                                                                          re
                                                               la
           e




                                       rf




                                                                         re
                                                                         la
                      a




                                                                                                                        re
                                                                                                        la
          at




                                                              C




                                                                                                                                                          ot
                                                                                                                                          d
                   iti




                                                                        C
                                     Pe




                                                                      eC



                                                                      eC




                                                                                                                                        te
                                                                                                      eC
         D




                                                                                                                      eC




                                                                                                                                                         N
                In




                                                           rs



                                                                     rs




                                                                                                                                      us
                                   k




                                                                   at
                                                         ou




                                                                   at
                                                                  ou




                                                                                                    Fe
                                 or




                                                                                                                    Fe




                                                                                                                                    dj
                                                                  R



                                                                 R
                                                         H



                                                                 H
                                W




                                                                                                                                   A
             Telephone communication with
             D. Hodges regarding IEP
             meeting and need for evaluation
             Interoffice communication with                                                                                              Rate reduced to Laffey
             H.B. Konkler-Goldsmith                                                                                                      (12-13); Fee reduced by
03/01/13 CEM regarding IEP meeting           0.250           0.250    275.00   245.00    68.75           61.25            49.00          20% (Pre-11/6/14)

             Review of file materials
             Update case status
             Preparation of correspondence to                                                                                            Rate reduced to Laffey
             D. Hodges regarding IEP                                                                                                     (12-13); Fee reduced by
03/02/13 CEM Meeting                          0.125          0.125    275.00   245.00    34.38           30.63            24.50          20% (Pre-11/6/14)

             Telephone communication with                                                                                                Rate reduced to Laffey
             D. Hodges regarding IEP and                                                                                                 (12-13); Fee reduced by
03/04/13 CEM evaluation                          0.125       0.125    275.00   245.00    34.38           30.63            24.50          20% (Pre-11/6/14)

             Telephone communication with                                                                                                Rate reduced to Laffey
             D. Hodges regarding job and                                                                                                 (12-13); Fee reduced by
03/08/13 CEM services                            0.125       0.125    275.00   245.00    34.38           30.63            24.50          20% (Pre-11/6/14)

                                                                                                                                         Rate reduced to Laffey
                                                                                                                                         (12-13); Fee reduced by
03/14/13 CEM Preparation of File Review          0.500       0.500    275.00   245.00    137.50          122.50           98.00          20% (Pre-11/6/14)

                                                                                                                                         Rate reduced to 85%
                Telephone communication with                                                                                             USAO; Fee reduced by
03/15/13 JH     client                           0.125       0.125    185.00   131.00    23.13           16.38            13.10          20% (Pre-11/6/14)

             Interoffice communication with                                                                                              Rate reduced to Laffey
             J. Hardy regarding scheduling                                                                                               (12-13); Fee reduced by
03/15/13 CEM Initial client meeting              0.750       0.750    275.00   245.00    206.25          183.75           147.00         20% (Pre-11/6/14)
             Review of records
             Preparation for, travel to and                                                                                              Hours reduced (travel);
             attendance at initial client                                                                                                Fee reduced 20% (Pre-
03/15/13 HBK meeting                             3.625       3.250    430.00   430.00    1,558.75        1,397.50         1,118.00       11/6/14)

                                                                                                                                         Rate reduced to Laffey
             Preparation of correspondence to                                                                                            (12-13); Fee reduced by
03/25/13 CEM client regarding representation  0.125          0.125    275.00   245.00    34.38           30.63            24.50          20% (Pre-11/6/14)
             Interoffice communication with
             C. McAndrews and M.
             Buczkowski regarding
             representation and Due Process                                                                                              Fee reduced 20% (Pre-
03/26/13 HBK Complaint                           0.125       0.125    430.00   430.00    53.75           53.75            43.00          11/6/14)



             Preparation of correspondence to
             client regarding representation
             Interoffice communication with
             H.B. Konkler-Goldsmith and M.                                                                                               Rate reduced to Laffey
             Buczkowski regarding same and                                                                                               (12-13); Fee reduced by
03/26/13 CEM Due Process Complaint            0.250          0.250    275.00   245.00    68.75           61.25            49.00          20% (Pre-11/6/14)

                                                                                                                                         Rate reduced to 75%
                                                                                                                                         USAO; Fee reduced by
03/27/13 MM     Preparation of File Chronology   0.375       0.375    140.00   116.00    52.50           43.50            34.80          20% (Pre-11/6/14)
Attachment to Mem. Op. [ECF No. 30]                                     Page 3 of 104                                             Civil Action No. 15‐851 (ESH)




                                           ed




                                                                                                                                               d
                                                                                d
                                                                               ed




                                                                               d




                                                                                                                                             ar
                                                                              ed
                                                                              te




                                                                                                                              d
                                          m




                                                                                                          ed
                                                                             te
                                                                im




                                                                                                                            te




                                                                                                                                         w
                                                                            di



                                                                           im
                                        or




                                                                                                          im
                                                                           di
                    ls




                                                                                                                         di




                                                                                                                                        A




                                                                                                                                                          es
                                                                         re
                                                              la
           e




                                        rf




                                                                        re
                                                                        la
                     a




                                                                                                                       re
                                                                                                       la
         at




                                                             C




                                                                                                                                                         ot
                                                                                                                                         d
                  iti




                                                                       C
                                     Pe




                                                                     eC



                                                                     eC




                                                                                                                                       te
                                                                                                     eC
        D




                                                                                                                     eC




                                                                                                                                                        N
               In




                                                          rs



                                                                    rs




                                                                                                                                     us
                                    k




                                                                  at
                                                        ou




                                                                  at
                                                                 ou




                                                                                                   Fe
                                 or




                                                                                                                   Fe




                                                                                                                                   dj
                                                                 R



                                                                R
                                                        H



                                                                H
                                W




                                                                                                                                  A
             Review of file
             materials/Interoffice
             communication regarding Due                                                                                                Fee reduced 20% (Pre-
04/03/13 HBK Process Request                    0.250       0.250    430.00   430.00    107.50          107.50           86.00          11/6/14)


             Preparation of correspondence to
             counsel, M. Hobson, regarding
             update and Due Process
             Complaint
             Review of records                                                                                                          Rate reduced to Laffey
             Preparation of Due Process                                                                                                 (12-13); Fee reduced by
04/05/13 CEM Complaint                        5.125         5.125    275.00   245.00    1,409.38        1,255.63         1,004.50       20% (Pre-11/6/14)

             Interoffice communication with
             C. McAndrews regarding Due                                                                                                 Fee reduced 20% (Pre-
04/08/13 HBK Process Complaint                  0.250       0.250    430.00   430.00    107.50          107.50           86.00          11/6/14)

                                                                                                                                        Rate reduced to 75%
                Telephone communication with                                                                                            USAO; Fee reduced by
04/08/13 MM     client                          0.125       0.125    140.00   116.00    17.50           14.50            11.60          20% (Pre-11/6/14)
             Interoffice communication with
             M. Buczkowski regarding
             representation
             Interoffice communication with
             H.B. Konkler-Goldsmith                                                                                                     Rate reduced to Laffey
             regarding Due Process                                                                                                      (12-13); Fee reduced by
04/08/13 CEM Complaint                          0.375       0.375    275.00   245.00    103.13          91.88            73.50          20% (Pre-11/6/14)
             Review of file
             materials/Interoffice
             communication regarding Due                                                                                                Fee reduced 20% (Pre-
04/09/13 HBK Process Request                    0.125       0.125    430.00   430.00    53.75           53.75            43.00          11/6/14)

                                                                                                                                        Rate reduced to 75%
                Review of correspondence from                                                                                           USAO; Fee reduced by
04/09/13 MM     client                        0.125         0.125    140.00   116.00    17.50           14.50            11.60          20% (Pre-11/6/14)

                Review of file materials                                                                                                Rate reduced to 85%
                regarding representation and                                                                                            USAO; Fee reduced by
04/09/13 JH     Releases                        0.250       0.250    185.00   131.00    46.25           32.75            26.20          20% (Pre-11/6/14)



             Interoffice communication with
             H.B. Konkler-Goldsmith
             regarding representation and Due
             Process Complaint
             Interoffice communication with                                                                                             Rate reduced to Laffey
             M. Buczkowski regarding                                                                                                    (12-13); Fee reduced by
04/09/13 CEM meeting and representation       0.375         0.375    275.00   245.00    103.13          91.88            73.50          20% (Pre-11/6/14)

             Preparation of correspondence to                                                                                           Rate reduced to Laffey
             counsel, M. Hobson regarding                                                                                               (12-13); Fee reduced by
04/15/13 CEM Due Process Complaint            0.125         0.125    275.00   245.00    34.38           30.63            24.50          20% (Pre-11/6/14)

                                                                                                                                        Rate reduced to Laffey
             Review and revise Due Process                                                                                              (12-13); Fee reduced by
04/22/13 CEM Complaint                          0.500       0.500    275.00   245.00    137.50          122.50           98.00          20% (Pre-11/6/14)
Attachment to Mem. Op. [ECF No. 30]                                   Page 4 of 104                                         Civil Action No. 15‐851 (ESH)




                                        ed




                                                                                                                                         d
                                                                              d
                                                                             ed




                                                                             d




                                                                                                                                       ar
                                                                            ed
                                                                            te




                                                                                                                        d
                                       m




                                                                                                      ed
                                                                           te
                                                              im




                                                                                                                      te




                                                                                                                                   w
                                                                          di



                                                                         im
                                     or




                                                                                                      im
                                                                         di
                   ls




                                                                                                                   di




                                                                                                                                  A




                                                                                                                                                    es
                                                                       re
                                                            la
          e




                                     rf




                                                                      re
                                                                      la
                     a




                                                                                                                 re
                                                                                                   la
         at




                                                           C




                                                                                                                                                   ot
                                                                                                                                   d
                  iti




                                                                     C
                                  Pe




                                                                   eC



                                                                   eC




                                                                                                                                 te
                                                                                                 eC
        D




                                                                                                               eC




                                                                                                                                                  N
               In




                                                        rs



                                                                  rs




                                                                                                                               us
                                 k




                                                                at
                                                      ou




                                                                at
                                                               ou




                                                                                               Fe
                               or




                                                                                                             Fe




                                                                                                                             dj
                                                               R



                                                              R
                                                      H



                                                              H
                              W




                                                                                                                            A
             Review of sample Due Process
             Complaint
             Interoffice communication with
             H.B. Konkler-Goldsmith                                                                                               Rate reduced to Laffey
             regarding Due Process                                                                                                (12-13); Fee reduced by
04/23/13 CEM Complaint                        0.250       0.250    275.00   245.00    68.75         61.25          49.00          20% (Pre-11/6/14)

             Interoffice communication with
             C. McAndrews regarding Due                                                                                           Fee reduced 20% (Pre-
04/25/13 HBK Process Complaint                0.125       0.125    430.00   430.00    53.75         53.75          43.00          11/6/14)
             Interoffice communication with
             H.B. Konkler-Goldsmith                                                                                               Rate reduced to Laffey
             regarding Due Process                                                                                                (12-13); Fee reduced by
04/25/13 CEM Complaint format                 0.125       0.125    275.00   245.00    34.38         30.63          24.50          20% (Pre-11/6/14)

             Interoffice communication with                                                                                       Rate reduced to Laffey
             M. Hobson regarding Due                                                                                              (12-13); Fee reduced by
04/26/13 CEM Process Complaint                0.125       0.125    275.00   245.00    34.38         30.63          24.50          20% (Pre-11/6/14)
             Interoffice communication with
             H.B. Konkler-Goldsmith                                                                                               Rate reduced to Laffey
             regarding Due Process                                                                                                (12-13); Fee reduced by
04/30/13 CEM Complaint                        0.250       0.250    275.00   245.00    68.75         61.25          49.00          20% (Pre-11/6/14)

             Telephone communication with                                                                                         Rate reduced to Laffey
             D. Hodges regarding Due                                                                                              (12-13); Fee reduced by
05/05/13 CEM Process Complaint                0.125       0.125    275.00   245.00    34.38         30.63          24.50          20% (Pre-11/6/14)
             Review of file
             materials/Interoffice
             communication regarding                                                                                              Fee reduced 20% (Pre-
05/06/13 HBK records                          0.250       0.250    430.00   430.00    107.50        107.50         86.00          11/6/14)

             Telephone communication with                                                                                         Rate reduced to Laffey
             client regarding Due Process                                                                                         (12-13); Fee reduced by
05/06/13 CEM Complaint                        0.125       0.125    275.00   245.00    34.38         30.63          24.50          20% (Pre-11/6/14)
             Interoffice communication with
             M. Buczkowski and F. Hobson                                                                                          Rate reduced to Laffey
             regarding Due Process                                                                                                (12-13); Fee reduced by
05/07/13 CEM Complaint                        0.125       0.125    275.00   245.00    34.38         30.63          24.50          20% (Pre-11/6/14)
             Interoffice communication with
             D.C. McAndrews, C.
             McAndrews and M. Buczkowski
             regarding Due Process                                                                                                Fee reduced 20% (Pre-
05/08/13 HBK Complaint                      0.250         0.250    430.00   430.00    107.50        107.50         86.00          11/6/14)
             Review and revise Due Process
             Complaint
             Interoffice communication with
             D.C. McAndrews, H.B. Konkler-                                                                                        Rate reduced to Laffey
             Goldsmith and M. Buczkowski                                                                                          (12-13); Fee reduced by
05/08/13 CEM regarding same                 1.625         1.625    275.00   245.00    446.88        398.13         318.50         20% (Pre-11/6/14)

             Interoffice communication with
             C. McAndrews regarding Due                                                                                           Fee reduced 20% (Pre-
05/09/13 HBK Process Complaint                0.125       0.125    430.00   430.00    53.75         53.75          43.00          11/6/14)

             Interoffice communications with
             H.B. Konkler-Goldsmith
             regarding Due Process                                                                                                Rate reduced to Laffey
             Complaint                                                                                                            (12-13); Fee reduced by
05/09/13 CEM Review and revise same          1.500        1.500    275.00   245.00    412.50        367.50         294.00         20% (Pre-11/6/14)
Attachment to Mem. Op. [ECF No. 30]                                    Page 5 of 104                                         Civil Action No. 15‐851 (ESH)




                                         ed




                                                                                                                                          d
                                                                               d
                                                                              ed




                                                                              d




                                                                                                                                        ar
                                                                             ed
                                                                             te




                                                                                                                         d
                                        m




                                                                                                       ed
                                                                            te
                                                               im




                                                                                                                       te




                                                                                                                                    w
                                                                           di



                                                                          im
                                      or




                                                                                                       im
                                                                          di
                   ls




                                                                                                                    di




                                                                                                                                   A




                                                                                                                                                     es
                                                                        re
                                                             la
           e




                                      rf




                                                                       re
                                                                       la
                     a




                                                                                                                  re
                                                                                                    la
         at




                                                            C




                                                                                                                                                    ot
                                                                                                                                    d
                  iti




                                                                      C
                                   Pe




                                                                    eC



                                                                    eC




                                                                                                                                  te
                                                                                                  eC
        D




                                                                                                                eC




                                                                                                                                                   N
               In




                                                         rs



                                                                   rs




                                                                                                                                us
                                  k




                                                                 at
                                                       ou




                                                                 at
                                                                ou




                                                                                                Fe
                                or




                                                                                                              Fe




                                                                                                                              dj
                                                                R



                                                               R
                                                       H



                                                               H
                               W




                                                                                                                             A
             Interoffice communication with
             H.B. Konkler-Goldsmith                                                                                                Rate reduced to Laffey
             regarding Due Process                                                                                                 (12-13); Fee reduced by
05/10/13 CEM Complaint                         0.125       0.125    275.00   245.00    34.38         30.63          24.50          20% (Pre-11/6/14)


             Interoffice communication with
             M. Hobson regarding Due
             Process Complaint
             Revise Due Process Complaint
             Telephone communication with
             D. Hodges regarding meeting
             with school
             Interoffice communication with
             H.B. Konkler-Goldsmith
             regarding same
             Interoffice communication with                                                                                        Rate reduced to Laffey
             M. Buczkowski regarding                                                                                               (12-13); Fee reduced by
05/13/13 CEM meeting                           1.375       1.375    275.00   245.00    378.13        336.88         269.50         20% (Pre-11/6/14)




             Interoffice communication with
             H.B. Konkler-Goldsmith
             regarding Due Process
             Complaint
             Interoffice communication with
             M. Hobson regarding same
             Preparation of Due Process
             Complaint
             Interoffice communications with
             M. Buczkowski regarding same
             and meeting                                                                                                           Rate reduced to Laffey
             Review of correspondence from                                                                                         (12-13); Fee reduced by
05/14/13 CEM D. Hodges regarding meeting     0.875         0.875    275.00   245.00    240.63        214.38         171.50         20% (Pre-11/6/14)

             Interoffice communication with                                                                                        Rate reduced to Laffey
             H.B. Konkler-Goldsmith                                                                                                (12-13); Fee reduced by
05/15/13 CEM regarding meeting                 0.125       0.125    275.00   245.00    34.38         30.63          24.50          20% (Pre-11/6/14)

                                                                                                                                   Rate reduced to 75%
                Telephone communication with                                                                                       USAO; Fee reduced by
05/16/13 MM     D. Hodges                      0.125       0.125    140.00   116.00    17.50         14.50          11.60          20% (Pre-11/6/14)



             Preparation of Due Process
             Complaint
             Review of correspondence from
             D. Hodges regarding meeting                                                                                           Rate reduced to Laffey
             Preparation of correspondence to                                                                                      (12-13); Fee reduced by
05/16/13 CEM D. Hodges regarding same         0.875        0.875    275.00   245.00    240.63        214.38         171.50         20% (Pre-11/6/14)
             Review of file
             materials/Interoffice
             communication regarding job                                                                                           Fee reduced 20% (Pre-
05/17/13 HBK placement                         0.125       0.125    430.00   430.00    53.75         53.75          43.00          11/6/14)

             Interoffice communication with                                                                                        Rate reduced to Laffey
             H.B. Konkler-Goldsmith                                                                                                (12-13); Fee reduced by
05/17/13 CEM regarding MDT meeting             0.125       0.125    275.00   245.00    34.38         30.63          24.50          20% (Pre-11/6/14)
Attachment to Mem. Op. [ECF No. 30]                                        Page 6 of 104                                         Civil Action No. 15‐851 (ESH)




                                              ed




                                                                                                                                              d
                                                                                   d
                                                                                  ed




                                                                                  d




                                                                                                                                            ar
                                                                                 ed
                                                                                 te




                                                                                                                             d
                                             m




                                                                                                           ed
                                                                                te
                                                                   im




                                                                                                                           te




                                                                                                                                        w
                                                                               di



                                                                              im
                                           or




                                                                                                           im
                                                                              di
                    ls




                                                                                                                        di




                                                                                                                                       A




                                                                                                                                                         es
                                                                            re
                                                                 la
           e




                                        rf




                                                                           re
                                                                           la
                     a




                                                                                                                      re
                                                                                                        la
         at




                                                                C




                                                                                                                                                        ot
                                                                                                                                        d
                  iti




                                                                          C
                                     Pe




                                                                        eC



                                                                        eC




                                                                                                                                      te
                                                                                                      eC
        D




                                                                                                                    eC




                                                                                                                                                       N
               In




                                                             rs



                                                                       rs




                                                                                                                                    us
                                    k




                                                                     at
                                                           ou




                                                                     at
                                                                    ou




                                                                                                    Fe
                                  or




                                                                                                                  Fe




                                                                                                                                  dj
                                                                    R



                                                                   R
                                                           H



                                                                   H
                                 W




                                                                                                                                 A
             Telephone communication with                                                                                              Rate reduced to Laffey
             D. Hodges regarding MDT                                                                                                   (12-13); Fee reduced by
05/20/13 CEM meeting                               0.125       0.125    275.00   245.00    34.38         30.63          24.50          20% (Pre-11/6/14)



             Review of correspondences from
             Student Hearing Office
             regarding Due Process Hearing
             Review of correspondence from                                                                                             Rate reduced to Laffey
             counsel, M. Washington,                                                                                                   (12-13); Fee reduced by
05/21/13 CEM regarding same                 0.375              0.375    275.00   245.00    103.13        91.88          73.50          20% (Pre-11/6/14)
             Review of file
             materials/Interoffice
             communication regarding Due
             Process
             Telephone communication with                                                                                              Fee reduced 20% (Pre-
05/22/13 HBK counsel                               0.750       0.750    430.00   430.00    322.50        322.50         258.00         11/6/14)

                                                                                                                                       Rate reduced to 75%
                Telephone communications with                                                                                          USAO; Fee reduced by
05/22/13 MM     client                        0.250            0.250    140.00   116.00    35.00         29.00          23.20          20% (Pre-11/6/14)


             Review of correspondence from
             Student Hearing Office
             regarding scheduling
             Telephone communication with
             counsel
             Interoffice communication with
             H.B. Konkler-Goldsmith
             regarding Due Process Hearing
             and IEE
             Interoffice communication with
             M. Hobson regarding Due
             Process Hearing
             Interoffice communication with
             M. Buczkowski regarding same
             Telephone communication with
             client
             Preparation of correspondence to                                                                                          Rate reduced to Laffey
             Hearing Officer and M.                                                                                                    (12-13); Fee reduced by
05/22/13 CEM Washington                       2.250            2.250    275.00   245.00    618.75        551.25         441.00         20% (Pre-11/6/14)

                Review of correspondence from
                Hearing Officer Massey                                                                                                 Rate reduced to 75%
                Telephone communication with                                                                                           USAO; Fee reduced by
05/23/13 MM     client                        0.250            0.250    140.00   116.00    35.00         29.00          23.20          20% (Pre-11/6/14)

                                                                                                                                       Rate reduced to 85%
                Review of file materials                                                                                               USAO; Fee reduced by
05/23/13 JH     regarding Due Process              0.125       0.125    185.00   131.00    23.13         16.38          13.10          20% (Pre-11/6/14)
Attachment to Mem. Op. [ECF No. 30]                                   Page 7 of 104                                         Civil Action No. 15‐851 (ESH)




                                         ed




                                                                                                                                         d
                                                                              d
                                                                             ed




                                                                             d




                                                                                                                                       ar
                                                                            ed
                                                                            te




                                                                                                                        d
                                        m




                                                                                                      ed
                                                                           te
                                                              im




                                                                                                                      te




                                                                                                                                   w
                                                                          di



                                                                         im
                                      or




                                                                                                      im
                                                                         di
                   ls




                                                                                                                   di




                                                                                                                                  A




                                                                                                                                                    es
                                                                       re
                                                            la
           e




                                      rf




                                                                      re
                                                                      la
                     a




                                                                                                                 re
                                                                                                   la
         at




                                                           C




                                                                                                                                                   ot
                                                                                                                                   d
                  iti




                                                                     C
                                   Pe




                                                                   eC



                                                                   eC




                                                                                                                                 te
                                                                                                 eC
        D




                                                                                                               eC




                                                                                                                                                  N
               In




                                                        rs



                                                                  rs




                                                                                                                               us
                                  k




                                                                at
                                                      ou




                                                                at
                                                               ou




                                                                                               Fe
                                or




                                                                                                             Fe




                                                                                                                             dj
                                                               R



                                                              R
                                                      H



                                                              H
                               W




                                                                                                                            A
             Interoffice communication with
             M. Hobson regarding scheduling
             Due Process Hearing
             Interoffice communication with
             M. Buczkowski and J. Hardy
             regarding same
             Interoffice communication with
             H.B. Konkler-Goldsmith
             regarding Due Process Hearing
             Preparation of correspondence to
             Student Hearing Office                                                                                               Rate reduced to Laffey
             Review of correspondence from                                                                                        (12-13); Fee reduced by
05/23/13 CEM Hearing Officer Massey           0.875       0.875    275.00   245.00    240.63        214.38         171.50         20% (Pre-11/6/14)
             Review of file
             materials/Interoffice
             communication regarding Due                                                                                          Fee reduced 20% (Pre-
05/24/13 HBK Process                          0.250       0.250    430.00   430.00    107.50        107.50         86.00          11/6/14)

             Interoffice communication with                                                                                       Hours reduced (RSM);
             C. McAndrews regarding                                                                                               Fee reduced 20% (Pre-
05/28/13 HBK Resolution Session               0.125       0.000    430.00   430.00    53.75         0.00           0.00           11/6/14)




             Review of 2012 Jones ADR
             Agreement
             Review of correspondence from
             counsel, M. Washington,
             regarding Due Process Hearing
             Interoffice communications with
             H.B. Konkler-Goldsmith
             regarding Resolution Session,
             DCPS Response and records
             Review of DCPS Response to
             Due Process Complaint
             Review of correspondence from
             counsel regarding records
             Telephone communication with
             client regarding Resolution
             Session
             Preparation of correspondence to
             C. Ahaghotu regarding same                                                                                           Hours reduced (RSM);
             Interoffice communication with                                                                                       Rate reduced to Laffey
             M. Hobson regarding School                                                                                           (12-13); Fee reduced
05/28/13 CEM District negotiations            1.625       1.125    275.00   245.00    446.88        275.63         220.50         20% (Pre-11/6/14)

             Interoffice communication with                                                                                       Hours reduced (RSM);
             C. McAndrews regarding                                                                                               Fee reduced 20% (Pre-
05/29/13 HBK Resolution Session               0.125       0.000    430.00   430.00    53.75         0.00           0.00           11/6/14)
Attachment to Mem. Op. [ECF No. 30]                                   Page 8 of 104                                       Civil Action No. 15‐851 (ESH)




                                         ed




                                                                                                                                       d
                                                                              d
                                                                             ed




                                                                             d




                                                                                                                                     ar
                                                                            ed
                                                                            te




                                                                                                                      d
                                        m




                                                                                                      ed
                                                                           te
                                                              im




                                                                                                                    te




                                                                                                                                 w
                                                                          di



                                                                         im
                                      or




                                                                                                      im
                                                                         di
                   ls




                                                                                                                 di




                                                                                                                                A




                                                                                                                                                  es
                                                                       re
                                                            la
           e




                                      rf




                                                                      re
                                                                      la
                     a




                                                                                                               re
                                                                                                   la
         at




                                                           C




                                                                                                                                                 ot
                                                                                                                                 d
                  iti




                                                                     C
                                   Pe




                                                                   eC



                                                                   eC




                                                                                                                               te
                                                                                                 eC
        D




                                                                                                             eC




                                                                                                                                                N
               In




                                                        rs



                                                                  rs




                                                                                                                             us
                                  k




                                                                at
                                                      ou




                                                                at
                                                               ou




                                                                                               Fe
                                or




                                                                                                           Fe




                                                                                                                           dj
                                                               R



                                                              R
                                                      H



                                                              H
                               W




                                                                                                                          A
             Interoffice communication with
             H.B. Konkler-Goldsmith
             regarding Resolution Session
             and Records Request
             Telephone communication with
             C. Ahaghotu regarding                                                                                              Hours reduced (RSM);
             Resolution Session                                                                                                 Rate reduced to Laffey
             Preparation of correspondence to                                                                                   (12-13); Fee reduced
05/29/13 CEM counsel                          0.625       0.000    275.00   245.00    171.88        0.00         0.00           20% (Pre-11/6/14)

             Interoffice communication with
             H.B. Konkler-Goldsmith                                                                                             Hours reduced (RSM);
             regarding Resolution Meeting                                                                                       Rate reduced to Laffey
             Preparation of correspondence to                                                                                   (12-13); Fee reduced
05/31/13 CEM counsel                          0.500       0.000    275.00   245.00    137.50        0.00         0.00           20% (Pre-11/6/14)

             Telephone communication with
             client                                                                                                             Hours reduced (RSM);
             Preparation of correspondence to                                                                                   Rate reduced to Laffey
             C. Ahaghotu regarding                                                                                              (13-14); Fee reduced
06/03/13 CEM Resolution Session               0.250       0.000    275.00   250.00    68.75         0.00         0.00           20% (Pre-11/6/14)
             Review of file
             materials/Interoffice
             communication regarding
             resolution                                                                                                         Hours reduced (RSM);
             Review of correspondence from                                                                                      Fee reduced 20% (Pre-
06/04/13 HBK DCPS                          0.500          0.000    430.00   430.00    215.00        0.00         0.00           11/6/14)




             Review of correspondence from
             C. Ahaghotu regarding
             Resolution Session
             Preparation of correspondence to
             C. Ahagotu regarding same
             Interoffice communication with
             H.B. Konkler-Goldsmith                                                                                             Hours reduced (RSM);
             regarding Resolution Session                                                                                       Rate reduced to Laffey
             Review of correspondence from                                                                                      (13-14); Fee reduced
06/04/13 CEM D. Defino regarding same         0.875       0.000    275.00   250.00    240.63        0.00         0.00           20% (Pre-11/6/14)




             Review of correspondence from
             C. Ahaghotu regarding
             Resolution Session
             Preparation of correspondence to
             C. Ahaghotu regarding same
             Interoffice communication with
             M. Buczkowski regarding                                                                                            Hours reduced (RSM);
             Resolution Session                                                                                                 Rate reduced to Laffey
             Review of correspondence from                                                                                      (13-14); Fee reduced
06/05/13 CEM counsel                          0.500       0.000    275.00   250.00    137.50        0.00         0.00           20% (Pre-11/6/14)
Attachment to Mem. Op. [ECF No. 30]                                    Page 9 of 104                                        Civil Action No. 15‐851 (ESH)




                                         ed




                                                                                                                                         d
                                                                               d
                                                                              ed




                                                                              d




                                                                                                                                       ar
                                                                             ed
                                                                             te




                                                                                                                        d
                                        m




                                                                                                       ed
                                                                            te
                                                               im




                                                                                                                      te




                                                                                                                                   w
                                                                           di



                                                                          im
                                      or




                                                                                                       im
                                                                          di
                   ls




                                                                                                                   di




                                                                                                                                  A




                                                                                                                                                    es
                                                                        re
                                                             la
           e




                                      rf




                                                                       re
                                                                       la
                     a




                                                                                                                 re
                                                                                                    la
         at




                                                            C




                                                                                                                                                   ot
                                                                                                                                   d
                  iti




                                                                      C
                                   Pe




                                                                    eC



                                                                    eC




                                                                                                                                 te
                                                                                                  eC
        D




                                                                                                               eC




                                                                                                                                                  N
               In




                                                         rs



                                                                   rs




                                                                                                                               us
                                  k




                                                                 at
                                                       ou




                                                                 at
                                                                ou




                                                                                                Fe
                                or




                                                                                                             Fe




                                                                                                                             dj
                                                                R



                                                               R
                                                       H



                                                               H
                               W




                                                                                                                            A
             Interoffice communications with
             M. Buczkowski regarding                                                                                              Hours reduced (RSM);
             Resolution Session                                                                                                   Rate reduced to Laffey
             Telephone communication with                                                                                         (13-14); Fee reduced
06/06/13 CEM client regarding same           0.500         0.000    275.00   250.00    137.50        0.00          0.00           20% (Pre-11/6/14)
                                                                                                                                  Hours reduced (RSM);
                Telephone communication with                                                                                      Fee reduced 20% (Pre-
06/06/13 MM     client                         0.125       0.000    140.00   116.00    17.50         0.00          0.00           11/6/14)

                                                                                                                                  Rate reduced to Laffey
             Review of case law regarding                                                                                         (13-14); Fee reduced by
06/07/13 CEM compensatory education            0.250       0.250    275.00   250.00    68.75         62.50         50.00          20% (Pre-11/6/14)

             Interoffice communication with                                                                                       Rate reduced to Laffey
             H.B. Konkler-Goldsmith                                                                                               (13-14); Fee reduced by
06/13/13 CEM regarding records                 0.125       0.125    275.00   250.00    34.38         31.25         25.00          20% (Pre-11/6/14)


             Preparation of correspondence to
             counsel, M. Washington,
             regarding records
             Review of Scheduling Order
             Review of file materials
             Update case status
             Telephone communication with                                                                                         Hours reduced (RSM);
             D. Hodges regarding Resolution                                                                                       Rate reduced to Laffey
             Session and Due Process                                                                                              (13-14); Fee reduced
06/14/13 CEM Hearing                          0.500        0.250    275.00   250.00    137.50        62.50         50.00          20% (Pre-11/6/14)
Attachment to Mem. Op. [ECF No. 30]                                   Page 10 of 104                                        Civil Action No. 15‐851 (ESH)




                                         ed




                                                                                                                                         d
                                                                               d
                                                                              ed




                                                                              d




                                                                                                                                       ar
                                                                             ed
                                                                             te




                                                                                                                        d
                                        m




                                                                                                      ed
                                                                            te
                                                               im




                                                                                                                      te




                                                                                                                                   w
                                                                           di



                                                                          im
                                      or




                                                                                                      im
                                                                          di
                    ls




                                                                                                                   di




                                                                                                                                  A




                                                                                                                                                    es
                                                                        re
                                                             la
           e




                                      rf




                                                                       re
                                                                       la
                      a




                                                                                                                 re
                                                                                                   la
         at




                                                            C




                                                                                                                                                   ot
                                                                                                                                   d
                   iti




                                                                      C
                                    Pe




                                                                    eC



                                                                    eC




                                                                                                                                 te
                                                                                                 eC
        D




                                                                                                               eC




                                                                                                                                                  N
                In




                                                         rs



                                                                   rs




                                                                                                                               us
                                  k




                                                                 at
                                                       ou




                                                                 at
                                                                ou




                                                                                               Fe
                                or




                                                                                                             Fe




                                                                                                                             dj
                                                                R



                                                               R
                                                       H



                                                               H
                               W




                                                                                                                            A
             Interoffice communications with
             H.B. Konkler-Goldsmith
             regarding records and Resolution
             Session
             Review of correspondence from
             C. Anaghotu regarding
             Resolution Session
             Telephone communications with
             client regarding same
             Interoffice communication with
             J. Bradley and D. Beer regarding
             scheduling
             Review of correspondence from
             Hearing Officer Massey
             regarding pre-hearing conference
             Review of correspondence from
             counsel, M. Washington,
             regarding same
             Review of correspondence from
             A. Terry regarding facilitated
             resolution
             Preparation of correspondence to
             A. Terry regarding same
             Preparation of correspondence to
             C. Anaghotu regarding
             Resolution Session                                                                                                   Hours reduced (RSM);
             Preparation of correspondences                                                                                       Rate reduced to Laffey
             to Hearing Officer regarding pre-                                                                                    (13-14); Fee reduced
06/17/13 CEM hearing conference                2.125       1.125    275.00   250.00   584.38        281.25         225.00         20% (Pre-11/6/14)




             Preparation of correspondences
             to Hearing Officer Massey
             regarding prehearing conference
             Review of correspondence from
             Hearing Officer regarding same
             Interoffice communications with
             H.B. Konkler-Goldsmith
             regarding records
             Review of correspondence from
             counsel, M. Washington, to                                                                                           Rate reduced to Laffey
             Hearing Officer regarding                                                                                            (13-14); Fee reduced by
06/18/13 CEM prehearing                      1.125         1.130    275.00   250.00   309.38        282.50         226.00         20% (Pre-11/6/14)
                                                                                                                                  Hours reduced (RSM);
             Review of correspondence from                                                                                        Fee reduced 20% (Pre-
06/19/13 HBK DCPS                          0.500           0.000    430.00   430.00   215.00        0.00           0.00           11/6/14)
Attachment to Mem. Op. [ECF No. 30]                                  Page 11 of 104                                        Civil Action No. 15‐851 (ESH)




                                         ed




                                                                                                                                        d
                                                                              d
                                                                             ed




                                                                             d




                                                                                                                                      ar
                                                                            ed
                                                                            te




                                                                                                                       d
                                        m




                                                                                                     ed
                                                                           te
                                                              im




                                                                                                                     te




                                                                                                                                  w
                                                                          di



                                                                         im
                                      or




                                                                                                     im
                                                                         di
                   ls




                                                                                                                  di




                                                                                                                                 A




                                                                                                                                                   es
                                                                       re
                                                            la
           e




                                      rf




                                                                      re
                                                                      la
                     a




                                                                                                                re
                                                                                                  la
         at




                                                           C




                                                                                                                                                  ot
                                                                                                                                  d
                  iti




                                                                     C
                                   Pe




                                                                   eC



                                                                   eC




                                                                                                                                te
                                                                                                eC
        D




                                                                                                              eC




                                                                                                                                                 N
               In




                                                        rs



                                                                  rs




                                                                                                                              us
                                  k




                                                                at
                                                      ou




                                                                at
                                                               ou




                                                                                              Fe
                                or




                                                                                                            Fe




                                                                                                                            dj
                                                               R



                                                              R
                                                      H



                                                              H
                               W




                                                                                                                           A
             Interoffice communication with
             H.B. Konkler-Goldsmith
             regarding records
             Telephone communication with                                                                                        Hours reduced (RSM);
             counsel, M. Washington,                                                                                             Rate reduced to Laffey
             regarding records and Resolution                                                                                    (13-14); Fee reduced
06/19/13 CEM Meeting                          0.250       0.000    275.00   250.00   68.75         0.00           0.00           20% (Pre-11/6/14)


             Review of correspondence from
             C. Ahaghotu regarding
             resolution session
             Preparation of correspondence to
             C. Ahaghotu regarding same                                                                                          Hours reduced (RSM);
             Preparation of correspondence to                                                                                    Rate reduced to Laffey
             counsel                                                                                                             (13-14); Fee reduced
06/20/13 CEM Facilitate resolution session    0.750       0.000    275.00   250.00   206.25        0.00           0.00           20% (Pre-11/6/14)




             Review of correspondences from
             counsel, M. Washington,
             regarding records, Resolution
             Session and settlement
             Preparation of correspondences
             to counsel regarding same
             Interoffice communications with
             H.B. Konkler-Goldsmith
             regarding settlement, Due
             Process Hearing, pro hac vice
             and Five-Day Notices
             Interoffice communication with
             L. Mehalick regarding pro hac
             vice
             Research regarding same
             Telephone communications with                                                                                       Hours reduced (RSM);
             client regarding settlement                                                                                         Rate reduced to Laffey
             Preparation of Motion to Admit                                                                                      (13-14); Fee reduced
06/21/13 CEM Pro Hac Vice                    2.500        2.000    275.00   250.00   687.50        500.00         400.00         20% (Pre-11/6/14)



             Review of correspondence from
             counsel, M. Washington,
             regarding records
             Interoffice communications with                                                                                     Rate reduced to Laffey
             H.B. Konkler-Goldsmith                                                                                              (13-14); Fee reduced by
06/22/13 CEM regarding same                  0.500        0.500    275.00   250.00   137.50        125.00         100.00         20% (Pre-11/6/14)

                                                                                                                                 Rate reduced to Laffey
             Telephone communication with                                                                                        (13-14); Fee reduced by
06/23/13 CEM client regarding records         0.125       0.125    275.00   250.00   34.38         31.25          25.00          20% (Pre-11/6/14)
             Review of file
             materials/Interoffice
             communication regarding Due
             Process Hearing                                                                                                     Fee reduced 20% (Pre-
06/24/13 HBK Preparation for same             1.750       1.750    430.00   430.00   752.50        752.50         602.00         11/6/14)
Attachment to Mem. Op. [ECF No. 30]                                   Page 12 of 104                                            Civil Action No. 15‐851 (ESH)




                                         ed




                                                                                                                                             d
                                                                               d
                                                                              ed




                                                                              d




                                                                                                                                           ar
                                                                             ed
                                                                             te




                                                                                                                            d
                                        m




                                                                                                        ed
                                                                            te
                                                               im




                                                                                                                          te




                                                                                                                                       w
                                                                           di



                                                                          im
                                      or




                                                                                                        im
                                                                          di
                    ls




                                                                                                                       di




                                                                                                                                      A




                                                                                                                                                         es
                                                                        re
                                                             la
           e




                                      rf




                                                                       re
                                                                       la
                      a




                                                                                                                     re
                                                                                                     la
         at




                                                            C




                                                                                                                                                       ot
                                                                                                                                       d
                   iti




                                                                      C
                                    Pe




                                                                    eC



                                                                    eC




                                                                                                                                     te
                                                                                                   eC
        D




                                                                                                                   eC




                                                                                                                                                      N
                In




                                                         rs



                                                                   rs




                                                                                                                                   us
                                  k




                                                                 at
                                                       ou




                                                                 at
                                                                ou




                                                                                                 Fe
                                or




                                                                                                                 Fe




                                                                                                                                 dj
                                                                R



                                                               R
                                                       H



                                                               H
                               W




                                                                                                                                A
             Interoffice communications with
             H.B. Konkler-Goldsmith and D.
             Weidman regarding DC Bar
             Application and Due Process
             Hearing
             Telephone communication with
             D. Hodges regarding settlement
             and Due Process Hearing
             Telephone communications with
             client regarding Due Process
             Hearing and settlement
             Preparation of correspondences
             to counsel, M. Washington,
             regarding records and Facilitated
             Resolution
             Preparation of correspondence to
             C. Ahaghotu regarding                                                                                                    Hours reduced (RSM);
             Resolution Session                                                                                                       Rate reduced to Laffey
             Preparation of pro hac vice                                                                                              (13-14); Fee reduced
06/24/13 CEM Motion                            1.625       1.500    275.00   250.00   446.88          375.00           300.00         20% (Pre-11/6/14)
             Pre-Hearing Conference
             Review of correspondence from                                                                                            Fee reduced 20% (Pre-
06/25/13 HBK Hearing Officer                   1.250       1.250    430.00   430.00   537.50          537.50           430.00         11/6/14)




             Travel to school to pick up
             records
             Review of correspondence from
             Hearing Officer Massey
             regarding prehearing conference
             Review of Prehearing
             Conference Notice
             Review of School District
             records
             Attend prehearing conference
             Telephone communication with
             counsel
             Interoffice communication with
             H.B. Konkler-Goldsmith
             regarding Due Process Hearing
             and pro hac vice
             Preparation of correspondence to                                                                                         Hours reduced (travel);
             counsel                                                                                                                  Rate reduced to Laffey
             Telephone communication with                                                                                             (13-14); Fee reduced
06/25/13 CEM client                           4.125        4.000    275.00   250.00   1,168.75        1,000.00         800.00         20% (Pre-11/6/14)

             Telephone communication with
             client                                                                                                                   Hours reduced (RSM);
             Preparation of correspondence to                                                                                         Rate reduced to Laffey
             C. Ahagotu regarding resolution                                                                                          (13-14); Fee reduced
06/26/13 CEM session                          0.500        0.000    275.00   250.00   137.50          0.00             0.00           20% (Pre-11/6/14)
Attachment to Mem. Op. [ECF No. 30]                                   Page 13 of 104                                          Civil Action No. 15‐851 (ESH)




                                         ed




                                                                                                                                           d
                                                                               d
                                                                              ed




                                                                              d




                                                                                                                                         ar
                                                                             ed
                                                                             te




                                                                                                                          d
                                        m




                                                                                                        ed
                                                                            te
                                                               im




                                                                                                                        te




                                                                                                                                     w
                                                                           di



                                                                          im
                                      or




                                                                                                        im
                                                                          di
                   ls




                                                                                                                     di




                                                                                                                                    A




                                                                                                                                                      es
                                                                        re
                                                             la
           e




                                      rf




                                                                       re
                                                                       la
                     a




                                                                                                                   re
                                                                                                     la
         at




                                                            C




                                                                                                                                                     ot
                                                                                                                                     d
                  iti




                                                                      C
                                   Pe




                                                                    eC



                                                                    eC




                                                                                                                                   te
                                                                                                   eC
        D




                                                                                                                 eC




                                                                                                                                                    N
               In




                                                         rs



                                                                   rs




                                                                                                                                 us
                                  k




                                                                 at
                                                       ou




                                                                 at
                                                                ou




                                                                                                 Fe
                                or




                                                                                                               Fe




                                                                                                                               dj
                                                                R



                                                               R
                                                       H



                                                               H
                               W




                                                                                                                              A
             Interoffice communication with
             C. McAndrews regarding
             settlement
             Telephone communication with
             counsel, M. Washington,                                                                                                Fee reduced 20% (Pre-
06/28/13 HBK regarding same                    0.250       0.250    430.00   430.00   107.50          107.50         86.00          11/6/14)


             Interoffice communication with
             H.B. Konkler-Goldsmith
             regarding settlement and Five-
             Day Notices
             Telephone communication with
             counsel
             Review of Prehearing Order
             Preparation of correspondence to
             counsel                                                                                                                Rate reduced to Laffey
             Preparation of correspondence to                                                                                       (13-14); Fee reduced by
06/28/13 CEM client                           1.000        1.000    275.00   250.00   275.00          250.00         200.00         20% (Pre-11/6/14)

             Preparation of correspondence to
             D. Hodges regarding resolution
             session                                                                                                                Hours reduced (RSM);
             Preparation of correspondence to                                                                                       Rate reduced to Laffey
             counsel                                                                                                                (13-14); Fee reduced
06/30/13 CEM Preparation for hearing          2.500        2.000    275.00   250.00   687.50          500.00         400.00         20% (Pre-11/6/14)

                                                                                                                                    Rate reduced to 75%
                Telephone communication with                                                                                        USAO; Fee reduced by
07/01/13 MM     client                         0.125       0.125    140.00   116.00   17.50           14.50          11.60          20% (Pre-11/6/14)

             Preparation for, travel to and
             attendance at Resolution Session
             Review of correspondence from
             counsel                                                                                                                Hours reduced (RSM);
             Review of correspondence from                                                                                          Fee reduced 20% (Pre-
07/01/13 HBK Hearing Officer                  6.000        0.250    430.00   430.00   2,580.00        107.50         86.00          11/6/14)
Attachment to Mem. Op. [ECF No. 30]                                      Page 14 of 104                                          Civil Action No. 15‐851 (ESH)




                                             ed




                                                                                                                                              d
                                                                                  d
                                                                                 ed




                                                                                 d




                                                                                                                                            ar
                                                                                ed
                                                                                te




                                                                                                                             d
                                            m




                                                                                                           ed
                                                                               te
                                                                  im




                                                                                                                           te




                                                                                                                                        w
                                                                              di



                                                                             im
                                          or




                                                                                                           im
                                                                             di
                    ls




                                                                                                                        di




                                                                                                                                       A




                                                                                                                                                         es
                                                                           re
                                                                la
           e




                                         rf




                                                                          re
                                                                          la
                     a




                                                                                                                      re
                                                                                                        la
         at




                                                               C




                                                                                                                                                        ot
                                                                                                                                        d
                  iti




                                                                         C
                                      Pe




                                                                       eC



                                                                       eC




                                                                                                                                      te
                                                                                                      eC
        D




                                                                                                                    eC




                                                                                                                                                       N
               In




                                                            rs



                                                                      rs




                                                                                                                                    us
                                     k




                                                                    at
                                                          ou




                                                                    at
                                                                   ou




                                                                                                    Fe
                                  or




                                                                                                                  Fe




                                                                                                                                  dj
                                                                   R



                                                                  R
                                                          H



                                                                  H
                                 W




                                                                                                                                 A
             Review of correspondence from
             D. Hodges regarding resolution
             session
             Preparation of correspondence to
             D. Hodges regarding same
             Review of correspondence from
             counsel
             Telephone communication with
             client
             Preparation of Five-Day Notices
             Research regarding Notices to
             appear and expert witnesses
             Interoffice communication with
             M. Buczkowski regarding
             Resolution Session
             Interoffice communication with
             H.B. Konkler-Goldsmith
             regarding withdrawal, S/L
             Pathologist and Due Process
             Hearing
             Preparation for Resolution
             Session
             Preparation of correspondence to
             Hearing Officer Massey
             regarding witnesses
             Preparation of correspondence to
             colleagues regarding withdrawal
             of Due Process Complaint
             Review of correspondence from
             Hearing Officer Massey
             regarding witnesses
             Review of correspondence from
             A. Crawford regarding                                                                                                     Hours reduced (RSM);
             Resolution Session                                                                                                        Rate reduced to Laffey
             Preparation of Motion to                                                                                                  (13-14); Fee reduced
07/01/13 CEM Withdraw                         6.250           3.000    275.00   250.00   1,718.75        750.00         600.00         20% (Pre-11/6/14)

                                                                                                                                       Rate reduced to 75%
                Preparation and filing of Five-                                                                                        USAO; Fee reduced by
07/02/13 MM     Day Notices                       0.500       0.500    140.00   116.00   70.00           58.00          46.40          20% (Pre-11/6/14)

                                                                                                                                       Rate reduced to 75%
                                                                                                                                       USAO; Fee reduced by
07/02/13 DW     Preparation of file contents      4.000       4.000    130.00   116.00   520.00          464.00         371.20         20% (Pre-11/6/14)



             Interoffice communication with
             H.B. Konkler-Goldsmith
             regarding withdrawal of Due
             Process Complaint and Five-Day
             Notices                                                                                                                   Rate reduced to Laffey
             Interoffice communication with                                                                                            (13-14); Fee reduced by
07/02/13 CEM M. Buczkowski regarding same 1.000               1.000    275.00   250.00   275.00          250.00         200.00         20% (Pre-11/6/14)
             Review of correspondence from                                                                                             Fee reduced 20% (Pre-
07/03/13 HBK Hearing Officer                0.125             0.125    430.00   430.00   53.75           53.75          43.00          11/6/14)
Attachment to Mem. Op. [ECF No. 30]                                  Page 15 of 104                                        Civil Action No. 15‐851 (ESH)




                                         ed




                                                                                                                                        d
                                                                              d
                                                                             ed




                                                                             d




                                                                                                                                      ar
                                                                            ed
                                                                            te




                                                                                                                       d
                                        m




                                                                                                     ed
                                                                           te
                                                              im




                                                                                                                     te




                                                                                                                                  w
                                                                          di



                                                                         im
                                      or




                                                                                                     im
                                                                         di
                   ls




                                                                                                                  di




                                                                                                                                 A




                                                                                                                                                   es
                                                                       re
                                                            la
           e




                                      rf




                                                                      re
                                                                      la
                     a




                                                                                                                re
                                                                                                  la
         at




                                                           C




                                                                                                                                                  ot
                                                                                                                                  d
                  iti




                                                                     C
                                   Pe




                                                                   eC



                                                                   eC




                                                                                                                                te
                                                                                                eC
        D




                                                                                                              eC




                                                                                                                                                 N
               In




                                                        rs



                                                                  rs




                                                                                                                              us
                                  k




                                                                at
                                                      ou




                                                                at
                                                               ou




                                                                                              Fe
                                or




                                                                                                            Fe




                                                                                                                            dj
                                                               R



                                                              R
                                                      H



                                                              H
                               W




                                                                                                                           A
             Review of Order of Withdrawal
             Interoffice communication with                                                                                      Rate reduced to Laffey
             H.B. Konkler-Goldsmith                                                                                              (13-14); Fee reduced by
07/03/13 CEM regarding resolution session   0.250         0.130    275.00   250.00   68.75         32.50          26.00          20% (Pre-11/6/14)



             Telephone communication with
             T. Sterling regarding redacted
             report
             Research S/L evaluators
             Telephone communication with
             Scottish Rite Center for Hearing
             and Speech regarding evaluators
             Telephone communication with
             National Speech/Language
             Therapy Center regarding
             evaluators
             Preparation of correspondence to
             National S/L Therapy Center
             regarding evaluators
             Review of correspondence from                                                                                       Rate reduced to Laffey
             T. Sterling regarding S/L                                                                                           (13-14); Fee reduced by
07/09/13 CEM evaluation                       0.875       0.875    275.00   250.00   240.63        218.75         175.00         20% (Pre-11/6/14)

             Interoffice communication with
             C. McAndrews regarding Due                                                                                          Fee reduced 20% (Pre-
07/10/13 HBK Process Hearing and IEE          0.125       0.125    430.00   430.00   53.75         53.75          43.00          11/6/14)




             Preparation of correspondence to
             counsel, M. Washington,
             regarding records
             Preparation of correspondence to
             K. Conaboy regarding S/L IEE
             Review of correspondences from
             National Speech regarding IEE
             Interoffice communications with
             H.B. Konkler-Goldsmith
             regarding compensatory
             education case law, Due Process
             Hearing and IEE
             Preparation of correspondences                                                                                      Rate reduced to Laffey
             to National Speech regarding                                                                                        (13-14); Fee reduced by
07/10/13 CEM IEE                              1.375       1.375    275.00   250.00   378.13        343.75         275.00         20% (Pre-11/6/14)

             Review of correspondence from
             K. Conaboy regarding S/L IEE
             Interoffice communication with                                                                                      Rate reduced to Laffey
             H.B. Konkler-Goldsmith                                                                                              (13-14); Fee reduced by
07/15/13 CEM regarding same                 0.250         0.250    275.00   250.00   68.75         62.50          50.00          20% (Pre-11/6/14)

             Telephone communication with
             client                                                                                                              Rate reduced to Laffey
             Preparation of correspondence to                                                                                    (13-14); Fee reduced by
07/22/13 CEM K. Conaboy regarding S/L IEE 0.500           0.500    275.00   250.00   137.50        125.00         100.00         20% (Pre-11/6/14)
Attachment to Mem. Op. [ECF No. 30]                                     Page 16 of 104                                        Civil Action No. 15‐851 (ESH)




                                            ed




                                                                                                                                           d
                                                                                 d
                                                                                ed




                                                                                d




                                                                                                                                         ar
                                                                               ed
                                                                               te




                                                                                                                          d
                                           m




                                                                                                        ed
                                                                              te
                                                                 im




                                                                                                                        te




                                                                                                                                     w
                                                                             di



                                                                            im
                                         or




                                                                                                        im
                                                                            di
                    ls




                                                                                                                     di




                                                                                                                                    A




                                                                                                                                                      es
                                                                          re
                                                               la
           e




                                        rf




                                                                         re
                                                                         la
                     a




                                                                                                                   re
                                                                                                     la
         at




                                                              C




                                                                                                                                                     ot
                                                                                                                                     d
                  iti




                                                                        C
                                      Pe




                                                                      eC



                                                                      eC




                                                                                                                                   te
                                                                                                   eC
        D




                                                                                                                 eC




                                                                                                                                                    N
               In




                                                           rs



                                                                     rs




                                                                                                                                 us
                                    k




                                                                   at
                                                         ou




                                                                   at
                                                                  ou




                                                                                                 Fe
                                  or




                                                                                                               Fe




                                                                                                                               dj
                                                                  R



                                                                 R
                                                         H



                                                                 H
                                 W




                                                                                                                              A
             Telephone communication with                                                                                           Rate reduced to Laffey
             Conaboy & Assoicates regarding                                                                                         (13-14); Fee reduced by
07/30/13 CEM S/L IEE                        0.125            0.125    275.00   250.00   34.38         31.25          25.00          20% (Pre-11/6/14)

             Compilation and review of
             records for evaluator
             Telephone communication with
             client                                                                                                                 Rate reduced to Laffey
             Preparation of correspondence to                                                                                       (13-14); Fee reduced by
08/02/13 CEM K. Conaboy regarding S/L IEE 1.000              1.000    275.00   250.00   275.00        250.00         200.00         20% (Pre-11/6/14)

             Interoffice communication with                                                                                         Fee reduced 20% (Pre-
08/06/13 HBK C. McAndrews regarding IEE          0.125       0.125    430.00   430.00   53.75         53.75          43.00          11/6/14)

             Interoffice communication with                                                                                         Rate reduced to Laffey
             H.B. Konkler-Goldsmith                                                                                                 (13-14); Fee reduced by
08/06/13 CEM regarding IEE                       0.125       0.125    275.00   250.00   34.38         31.25          25.00          20% (Pre-11/6/14)

                                                                                                                                    Rate reduced to Laffey
                                                                                                                                    (13-14); Fee reduced by
08/11/13 CEM Preparation of IEE Request          0.625       0.625    275.00   250.00   171.88        156.25         125.00         20% (Pre-11/6/14)

                                                                                                                                    Rate reduced to Laffey
                                                                                                                                    (13-14); Fee reduced by
08/12/13 CEM Preparation of IEE Request          0.125       0.125    275.00   250.00   34.38         31.25          25.00          20% (Pre-11/6/14)
             Interoffice communication with
             C. McAndrews regarding IEE                                                                                             Fee reduced 20% (Pre-
08/14/13 HBK request                             0.250       0.250    430.00   430.00   107.50        107.50         86.00          11/6/14)

                                                                                                                                    Rate reduced to 75%
                Preparation of records for                                                                                          USAO; Fee reduced by
08/14/13 DW     conference call                  0.125       0.125    130.00   116.00   16.25         14.50          11.60          20% (Pre-11/6/14)

             Interoffice communication with                                                                                         Rate reduced to Laffey
             H.B. Konkler-Goldsmith                                                                                                 (13-14); Fee reduced by
08/14/13 CEM regarding IEE Request               0.125       0.125    275.00   250.00   34.38         31.25          25.00          20% (Pre-11/6/14)
             Interoffice communication with
             H.B. Konkler-Goldsmith                                                                                                 Fee reduced 20% (Pre-
08/16/13 JTN regarding IEE                       0.125       0.125    240.00   240.00   30.00         30.00          24.00          11/6/14)

             Interoffice communication with                                                                                         Fee reduced 20% (Pre-
08/16/13 HBK C. McAndrews regarding IEE          0.125       0.125    430.00   430.00   53.75         53.75          43.00          11/6/14)

                                                                                                                                    Rate reduced to 75%
                                                                                                                                    USAO; Fee reduced by
08/16/13 MM     Revise and file IEE request      0.250       0.250    140.00   116.00   35.00         29.00          23.20          20% (Pre-11/6/14)


             Preparation of IEE request
             Interoffice communication with
             M. Buczkowski regarding same
             Preparation of correspondence to
             counsel
             Interoffice communication with                                                                                         Rate reduced to Laffey
             H.B. Konkler-Goldsmith                                                                                                 (13-14); Fee reduced by
08/16/13 CEM regarding IEE                    0.375          0.375    275.00   250.00   103.13        93.75          75.00          20% (Pre-11/6/14)
Attachment to Mem. Op. [ECF No. 30]                                  Page 17 of 104                                        Civil Action No. 15‐851 (ESH)




                                         ed




                                                                                                                                        d
                                                                              d
                                                                             ed




                                                                             d




                                                                                                                                      ar
                                                                            ed
                                                                            te




                                                                                                                       d
                                        m




                                                                                                     ed
                                                                           te
                                                              im




                                                                                                                     te




                                                                                                                                  w
                                                                          di



                                                                         im
                                      or




                                                                                                     im
                                                                         di
                   ls




                                                                                                                  di




                                                                                                                                 A




                                                                                                                                                   es
                                                                       re
                                                            la
           e




                                      rf




                                                                      re
                                                                      la
                     a




                                                                                                                re
                                                                                                  la
         at




                                                           C




                                                                                                                                                  ot
                                                                                                                                  d
                  iti




                                                                     C
                                   Pe




                                                                   eC



                                                                   eC




                                                                                                                                te
                                                                                                eC
        D




                                                                                                              eC




                                                                                                                                                 N
               In




                                                        rs



                                                                  rs




                                                                                                                              us
                                  k




                                                                at
                                                      ou




                                                                at
                                                               ou




                                                                                              Fe
                                or




                                                                                                            Fe




                                                                                                                            dj
                                                               R



                                                              R
                                                      H



                                                              H
                               W




                                                                                                                           A
             Review of correspondence from
             K. Conaboy regarding IEE
             Telephone communication with
             client regarding same
             Telephone communication with
             D. Hodges regarding client
             contact
             Preparation of correspondence to
             client regarding communication
             and IEE
             Interoffice communication with
             M. Buczkowski regarding client
             communication                                                                                                       Rate reduced to Laffey
             Preparation of correspondence to                                                                                    (13-14); Fee reduced by
08/26/13 CEM K. Conaboy regarding IEE         0.875       0.875    275.00   250.00   240.63        218.75         175.00         20% (Pre-11/6/14)



             Review of correspondence from
             K. Marcus regarding IEE request
             Preparation of correspondence to
             D. Hodges regarding client
             communication
             Review of correspondence from                                                                                       Rate reduced to Laffey
             D. Hodges regarding client                                                                                          (13-14); Fee reduced by
09/03/13 CEM contact                          0.500       0.500    275.00   250.00   137.50        125.00         100.00         20% (Pre-11/6/14)

             Interoffice communication with
             C. McAndrews regarding client                                                                                       Fee reduced 20% (Pre-
09/04/13 HBK contact and IEE request          0.125       0.125    430.00   430.00   53.75         53.75          43.00          11/6/14)


             Preparation of correspondence to
             D. Hodges regarding client
             contact
             Review of correspondence from
             D. Hodges regarding client
             contact
             Interoffice communication with
             H.B. Konkler-Goldsmith                                                                                              Rate reduced to Laffey
             regarding client contact and IEE                                                                                    (13-14); Fee reduced by
09/04/13 CEM request                          0.375       0.375    275.00   250.00   103.13        93.75          75.00          20% (Pre-11/6/14)


             Interoffice communication with
             R. Paul regarding client contact
             information
             Review of correspondence from
             D. Hodges regarding client
             communication                                                                                                       Rate reduced to Laffey
             Preparation of correspondence to                                                                                    (13-14); Fee reduced by
09/05/13 CEM D. Hodges regarding same         0.250       0.250    275.00   250.00   68.75         62.50          50.00          20% (Pre-11/6/14)
             Telephone communication with
             client
             Telephone communication with                                                                                        Rate reduced to Laffey
             D. Hodges regarding contact                                                                                         (13-14); Fee reduced by
09/09/13 CEM with client                      0.250       0.250    275.00   250.00   68.75         62.50          50.00          20% (Pre-11/6/14)
Attachment to Mem. Op. [ECF No. 30]                                     Page 18 of 104                                        Civil Action No. 15‐851 (ESH)




                                          ed




                                                                                                                                           d
                                                                                 d
                                                                                ed




                                                                                d




                                                                                                                                         ar
                                                                               ed
                                                                               te




                                                                                                                          d
                                         m




                                                                                                        ed
                                                                              te
                                                                 im




                                                                                                                        te




                                                                                                                                     w
                                                                             di



                                                                            im
                                       or




                                                                                                        im
                                                                            di
                   ls




                                                                                                                     di




                                                                                                                                    A




                                                                                                                                                      es
                                                                          re
                                                               la
           e




                                       rf




                                                                         re
                                                                         la
                     a




                                                                                                                   re
                                                                                                     la
         at




                                                              C




                                                                                                                                                     ot
                                                                                                                                     d
                  iti




                                                                        C
                                    Pe




                                                                      eC



                                                                      eC




                                                                                                                                   te
                                                                                                   eC
        D




                                                                                                                 eC




                                                                                                                                                    N
               In




                                                           rs



                                                                     rs




                                                                                                                                 us
                                   k




                                                                   at
                                                         ou




                                                                   at
                                                                  ou




                                                                                                 Fe
                                 or




                                                                                                               Fe




                                                                                                                               dj
                                                                  R



                                                                 R
                                                         H



                                                                 H
                                W




                                                                                                                              A
             Telephone communication with                                                                                           Rate reduced to Laffey
             D. Hodges regarding client                                                                                             (13-14); Fee reduced by
09/12/13 CEM communication                       0.125       0.125    275.00   250.00   34.38         31.25          25.00          20% (Pre-11/6/14)

                Interoffice communication with                                                                                      Rate reduced to 75%
                C. McAndrews regarding S/L                                                                                          USAO; Fee reduced by
09/13/13 MM     evaluation                       0.125       0.125    140.00   116.00   17.50         14.50          11.60          20% (Pre-11/6/14)

             Interoffice communication with
             M. Buczkowski regarding client                                                                                         Rate reduced to Laffey
             communication, IEE Request                                                                                             (13-14); Fee reduced by
09/13/13 CEM and S/L IEE                    0.125            0.125    275.00   250.00   34.38         31.25          25.00          20% (Pre-11/6/14)

                                                                                                                                    Rate reduced to 75%
                Telephone communication with                                                                                        USAO; Fee reduced by
09/16/13 MM     client                           0.250       0.250    140.00   116.00   35.00         29.00          23.20          20% (Pre-11/6/14)

             Telephone communication with                                                                                           Rate reduced to Laffey
             D. Hodges regarding client                                                                                             (13-14); Fee reduced by
09/24/13 CEM communication                       0.125       0.125    275.00   250.00   34.38         31.25          25.00          20% (Pre-11/6/14)

                                                                                                                                    Rate reduced to Laffey
             Telephone communication with                                                                                           (13-14); Fee reduced by
09/26/13 CEM client                              0.250       0.250    275.00   250.00   68.75         62.50          50.00          20% (Pre-11/6/14)

             Interoffice communication with                                                                                         Rate reduced to Laffey
             H.B. Konkler-Goldsmith                                                                                                 (13-14); Fee reduced by
10/02/13 CEM regarding IEE request               0.125       0.125    275.00   250.00   34.38         31.25          25.00          20% (Pre-11/6/14)

             Intraoffice communication with                                                                                         Fee reduced 20% (Pre-
10/08/13 HBK C. McAndrews regarding IEE          0.125       0.125    430.00   430.00   53.75         53.75          43.00          11/6/14)


             Preparation of correspondence to
             K. Marcus and M. Washington
             regarding IEE
             Review of correspondence from
             M. Washington regarding IEE
             Request
             Interoffice communication with                                                                                         Rate reduced to Laffey
             H.B. Konkler-Goldsmith                                                                                                 (13-14); Fee reduced by
10/08/13 CEM regarding IEE                    0.375          0.375    275.00   250.00   103.13        93.75          75.00          20% (Pre-11/6/14)



             Telephone communication with
             client regarding IEE
             Preparation of correspondence to
             counsel, M. Washington,
             regarding same
             Preparation of correspondences
             to K. Conaboy regarding S/L
             evaluation                                                                                                             Rate reduced to Laffey
             Review of file materials K.                                                                                            (13-14); Fee reduced by
10/09/13 CEM Conaboy regarding same           0.625          0.625    275.00   250.00   171.88        156.25         125.00         20% (Pre-11/6/14)
Attachment to Mem. Op. [ECF No. 30]                                  Page 19 of 104                                        Civil Action No. 15‐851 (ESH)




                                         ed




                                                                                                                                        d
                                                                              d
                                                                             ed




                                                                             d




                                                                                                                                      ar
                                                                            ed
                                                                            te




                                                                                                                       d
                                        m




                                                                                                     ed
                                                                           te
                                                              im




                                                                                                                     te




                                                                                                                                  w
                                                                          di



                                                                         im
                                      or




                                                                                                     im
                                                                         di
                   ls




                                                                                                                  di




                                                                                                                                 A




                                                                                                                                                   es
                                                                       re
                                                            la
           e




                                      rf




                                                                      re
                                                                      la
                     a




                                                                                                                re
                                                                                                  la
         at




                                                           C




                                                                                                                                                  ot
                                                                                                                                  d
                  iti




                                                                     C
                                   Pe




                                                                   eC



                                                                   eC




                                                                                                                                te
                                                                                                eC
        D




                                                                                                              eC




                                                                                                                                                 N
               In




                                                        rs



                                                                  rs




                                                                                                                              us
                                  k




                                                                at
                                                      ou




                                                                at
                                                               ou




                                                                                              Fe
                                or




                                                                                                            Fe




                                                                                                                            dj
                                                               R



                                                              R
                                                      H



                                                              H
                               W




                                                                                                                           A
             Interoffice communication with
             H.B. Konkler-Goldsmith
             regarding FBA
             Telephone communications with
             client regarding evaluation
             Preparation of correspondence to
             counsel, M. Washington,
             regarding same                                                                                                      Rate reduced to Laffey
             Review of correspondence from                                                                                       (13-14); Fee reduced by
10/10/13 CEM counsel regarding evaluation     0.750       0.750    275.00   250.00   206.25        187.50         150.00         20% (Pre-11/6/14)
             Intraoffice communication with
             C. McAndrews regarding IEE                                                                                          Fee reduced 20% (Pre-
10/14/13 HBK request                          0.125       0.125    430.00   430.00   53.75         53.75          43.00          11/6/14)

             Interoffice communication with                                                                                      Rate reduced to Laffey
             H.B. Konkler-Goldsmith                                                                                              (13-14); Fee reduced by
10/14/13 CEM regarding IEE Request            0.125       0.125    275.00   250.00   34.38         31.25          25.00          20% (Pre-11/6/14)

                                                                                                                                 Rate reduced to Laffey
             Preparation of correspondence to                                                                                    (13-14); Fee reduced by
10/23/13 CEM counsel                          0.125       0.125    275.00   250.00   34.38         31.25          25.00          20% (Pre-11/6/14)
             Telephone communication with
             client
             Telephone communication with                                                                                        Rate reduced to Laffey
             D. Hodges regarding                                                                                                 (13-14); Fee reduced by
10/24/13 CEM compensatory education           0.250       0.250    275.00   250.00   68.75         62.50          50.00          20% (Pre-11/6/14)


             Review of correspondence from
             Conaboy & Assoc. regarding S/L
             IEE
             Preparation of correspondence to
             Conaboy & Assoc. regarding
             same
             Interoffice communication with                                                                                      Rate reduced to Laffey
             M. Buczkowski regarding S/L                                                                                         (13-14); Fee reduced by
10/28/13 CEM IEE                              0.250       0.250    275.00   250.00   68.75         62.50          50.00          20% (Pre-11/6/14)

             Intraoffice communication with                                                                                      Fee reduced 20% (Pre-
10/30/13 HBK C. McAndrews regarding IEE       0.125       0.125    430.00   430.00   53.75         53.75          43.00          11/6/14)



             Review of correspondence from
             K. Conaboy regarding IEE
             Intraoffice communication with
             H.B. Konkler-Goldsmith
             regarding same
             Research regarding IEE
             providers                                                                                                           Rate reduced to Laffey
             Preparation of correspondence to                                                                                    (13-14); Fee reduced by
10/30/13 CEM Dr. Iseman regarding IEE         0.500       0.500    275.00   250.00   137.50        125.00         100.00         20% (Pre-11/6/14)

                                                                                                                                 Rate reduced to Laffey
             Telephone communication with                                                                                        (13-14); Fee reduced by
11/01/13 CEM client                           0.125       0.125    275.00   250.00   34.38         31.25          25.00          20% (Pre-11/6/14)
Attachment to Mem. Op. [ECF No. 30]                                    Page 20 of 104                                        Civil Action No. 15‐851 (ESH)




                                           ed




                                                                                                                                          d
                                                                                d
                                                                               ed




                                                                               d




                                                                                                                                        ar
                                                                              ed
                                                                              te




                                                                                                                         d
                                          m




                                                                                                       ed
                                                                             te
                                                                im




                                                                                                                       te




                                                                                                                                    w
                                                                            di



                                                                           im
                                        or




                                                                                                       im
                                                                           di
                   ls




                                                                                                                    di




                                                                                                                                   A




                                                                                                                                                     es
                                                                         re
                                                              la
           e




                                       rf




                                                                        re
                                                                        la
                     a




                                                                                                                  re
                                                                                                    la
         at




                                                             C




                                                                                                                                                    ot
                                                                                                                                    d
                  iti




                                                                       C
                                     Pe




                                                                     eC



                                                                     eC




                                                                                                                                  te
                                                                                                  eC
        D




                                                                                                                eC




                                                                                                                                                   N
               In




                                                          rs



                                                                    rs




                                                                                                                                us
                                   k




                                                                  at
                                                        ou




                                                                  at
                                                                 ou




                                                                                                Fe
                                 or




                                                                                                              Fe




                                                                                                                              dj
                                                                 R



                                                                R
                                                        H



                                                                H
                                W




                                                                                                                             A
             Telephone communication with
             client regarding evaluation and
             school
             Telephone communication with
             D. Hodges regarding contact
             with client
             Preparation of correspondence to                                                                                      Rate reduced to Laffey
             K. Conaboy regarding S/L                                                                                              (13-14); Fee reduced by
11/05/13 CEM evaluation                       0.375         0.375    275.00   250.00   103.13        93.75          75.00          20% (Pre-11/6/14)


             Telephone communication with
             client regarding IEE and
             behaviors
             Preparation of correspondence to
             K. Marcus regarding FBA and
             IEE                                                                                                                   Rate reduced to Laffey
             Review of records regarding                                                                                           (13-14); Fee reduced by
11/08/13 CEM current school year              0.750         0.750    275.00   250.00   206.25        187.50         150.00         20% (Pre-11/6/14)

             Telephone communications with                                                                                         Rate reduced to Laffey
             D. Hodges regarding contact                                                                                           (13-14); Fee reduced by
11/12/13 CEM information                   0.250            0.250    275.00   250.00   68.75         62.50          50.00          20% (Pre-11/6/14)



             Intraoffice communication with
             H.B. Konkler-Goldsmith
             regarding communication with
             client and IEE
             Preparation of correspondence to                                                                                      Rate reduced to Laffey
             K. Marcus regarding IEE                                                                                               (13-14); Fee reduced by
11/13/13 CEM Request                          0.375         0.375    275.00   250.00   103.13        93.75          75.00          20% (Pre-11/6/14)
             Intraoffice communication with
             C. McAndrews regarding S/L                                                                                            Fee reduced 20% (Pre-
11/20/13 HBK IEE                              0.125         0.125    430.00   430.00   53.75         53.75          43.00          11/6/14)

             Review of S/L IEE
             Intraoffice communication with
             H.B. Konkler-Goldsmith
             regarding same                                                                                                        Rate reduced to Laffey
             Preparation of correspondence to                                                                                      (13-14); Fee reduced by
11/20/13 CEM K. Conaboy regarding S/L IEE 0.750             0.750    275.00   250.00   206.25        187.50         150.00         20% (Pre-11/6/14)

                                                                                                                                   Rate reduced to Laffey
             Review of correspondence from                                                                                         (13-14); Fee reduced by
11/21/13 CEM K. Conaboy regarding S/L IEE 0.125             0.125    275.00   250.00   34.38         31.25          25.00          20% (Pre-11/6/14)

                                                                                                                                   Rate reduced to 75%
                Preparation of Due Process                                                                                         USAO; Fee reduced by
11/25/13 PW     Complaint                       2.000       2.000    130.00   116.00   260.00        232.00         185.60         20% (Pre-11/6/14)

             Intraoffice communication with                                                                                        Rate reduced to Laffey
             P. Wedderburn regarding Due                                                                                           (13-14); Fee reduced by
11/25/13 CEM Process Complaint                  0.125       0.125    275.00   250.00   34.38         31.25          25.00          20% (Pre-11/6/14)

             Telephone communication with                                                                                          Rate reduced to Laffey
             client regarding Due Process                                                                                          (13-14); Fee reduced by
12/06/13 CEM Complaint                          0.125       0.125    275.00   250.00   34.38         31.25          25.00          20% (Pre-11/6/14)
Attachment to Mem. Op. [ECF No. 30]                                  Page 21 of 104                                        Civil Action No. 15‐851 (ESH)




                                        ed




                                                                                                                                        d
                                                                              d
                                                                             ed




                                                                             d




                                                                                                                                      ar
                                                                            ed
                                                                            te




                                                                                                                       d
                                       m




                                                                                                     ed
                                                                           te
                                                              im




                                                                                                                     te




                                                                                                                                  w
                                                                          di



                                                                         im
                                     or




                                                                                                     im
                                                                         di
                   ls




                                                                                                                  di




                                                                                                                                 A




                                                                                                                                                   es
                                                                       re
                                                            la
          e




                                     rf




                                                                      re
                                                                      la
                     a




                                                                                                                re
                                                                                                  la
         at




                                                           C




                                                                                                                                                  ot
                                                                                                                                  d
                  iti




                                                                     C
                                  Pe




                                                                   eC



                                                                   eC




                                                                                                                                te
                                                                                                eC
        D




                                                                                                              eC




                                                                                                                                                 N
               In




                                                        rs



                                                                  rs




                                                                                                                              us
                                 k




                                                                at
                                                      ou




                                                                at
                                                               ou




                                                                                              Fe
                               or




                                                                                                            Fe




                                                                                                                            dj
                                                               R



                                                              R
                                                      H



                                                              H
                              W




                                                                                                                           A
                                                                                                                                 Rate reduced to Laffey
             Preparation of Due Process                                                                                          (13-14); Fee reduced by
12/16/13 CEM Complaint                        0.625       0.625    275.00   250.00   171.88        156.25         125.00         20% (Pre-11/6/14)
             Intraoffice communication with
             C. McAndrews regarding                                                                                              Fee reduced 20% (Pre-
01/08/14 HBK evaluation                       0.125       0.125    430.00   430.00   53.75         53.75          43.00          11/6/14)

             Intraoffice communication with                                                                                      Rate reduced to Laffey
             H.B. Konkler-Goldsmith                                                                                              (13-14); Fee reduced by
01/08/14 CEM regarding private evaluation     0.125       0.125    275.00   250.00   34.38         31.25          25.00          20% (Pre-11/6/14)
                                                                                                                                 Fee reduced 20% (Pre-
01/10/14 HBK Review of records                0.250       0.250    430.00   430.00   107.50        107.50         86.00          11/6/14)

             Intraoffice communication with                                                                                      Rate reduced to Laffey
             P. Wedderburn regarding                                                                                             (13-14); Fee reduced by
01/10/14 CEM evaluations                      0.125       0.125    275.00   250.00   34.38         31.25          25.00          20% (Pre-11/6/14)
             Review of evaluations
             Intraoffice communication with                                                                                      Rate reduced to Laffey
             H.B. Konkler-Goldsmith                                                                                              (13-14); Fee reduced by
01/11/14 CEM regarding IEE                    0.250       0.250    275.00   250.00   68.75         62.50          50.00          20% (Pre-11/6/14)

                                                                                                                                 Rate reduced to Laffey
             Telephone communication with                                                                                        (13-14); Fee reduced by
01/17/14 CEM D. Hodges regarding evaluation 0.125         0.125    275.00   250.00   34.38         31.25          25.00          20% (Pre-11/6/14)
             Intraoffice communication with
             C. McAndrews regarding                                                                                              Fee reduced 20% (Pre-
01/20/14 HBK evaluation                     0.125         0.125    430.00   430.00   53.75         53.75          43.00          11/6/14)

             Intraoffice communication with                                                                                      Rate reduced to Laffey
             H.B. Konkler-Goldsmith                                                                                              (13-14); Fee reduced by
01/20/14 CEM regarding evaluation             0.125       0.125    275.00   250.00   34.38         31.25          25.00          20% (Pre-11/6/14)

                                                                                                                                 Rate reduced to Laffey
             Preparation of Due Process                                                                                          (13-14); Fee reduced by
01/24/14 CEM Complaint                        0.250       0.250    275.00   250.00   68.75         62.50          50.00          20% (Pre-11/6/14)

                                                                                                                                 Rate reduced to Laffey
             Preparation of Due Process                                                                                          (13-14); Fee reduced by
01/27/14 CEM Complaint                        0.500       0.500    275.00   250.00   137.50        125.00         100.00         20% (Pre-11/6/14)

                                                                                                                                 Rate reduced to Laffey
             Review and revise Due Process                                                                                       (13-14); Fee reduced by
01/28/14 HMH Complaint                        0.375       0.375    380.00   360.00   142.50        135.00         108.00         20% (Pre-11/6/14)



             Intraoffice communication with
             H. Hulse regarding Due Process
             Complaint revisions
             Telephone communications with
             client regarding Due Process
             Complaint, progress, IEP
             Meeting and FBA                                                                                                     Rate reduced to Laffey
             Preparation of Due Process                                                                                          (13-14); Fee reduced by
01/29/14 CEM Complaint                      1.375         1.375    275.00   250.00   378.13        343.75         275.00         20% (Pre-11/6/14)
Attachment to Mem. Op. [ECF No. 30]                                  Page 22 of 104                                       Civil Action No. 15‐851 (ESH)




                                         ed




                                                                                                                                       d
                                                                              d
                                                                             ed




                                                                             d




                                                                                                                                     ar
                                                                            ed
                                                                            te




                                                                                                                      d
                                        m




                                                                                                     ed
                                                                           te
                                                              im




                                                                                                                    te




                                                                                                                                 w
                                                                          di



                                                                         im
                                      or




                                                                                                     im
                                                                         di
                   ls




                                                                                                                 di




                                                                                                                                A




                                                                                                                                                  es
                                                                       re
                                                            la
           e




                                      rf




                                                                      re
                                                                      la
                     a




                                                                                                               re
                                                                                                  la
         at




                                                           C




                                                                                                                                                 ot
                                                                                                                                 d
                  iti




                                                                     C
                                   Pe




                                                                   eC



                                                                   eC




                                                                                                                               te
                                                                                                eC
        D




                                                                                                             eC




                                                                                                                                                N
               In




                                                        rs



                                                                  rs




                                                                                                                             us
                                  k




                                                                at
                                                      ou




                                                                at
                                                               ou




                                                                                              Fe
                                or




                                                                                                           Fe




                                                                                                                           dj
                                                               R



                                                              R
                                                      H



                                                              H
                               W




                                                                                                                          A
             Telephone communication with
             DCPS Scheduler regarding RSM
             Review of correspondence from
             SHO regarding Hearing Officer
             Appointment Notice                                                                                                 Hours reduced (RSM);
             Review of correspondence from                                                                                      Rate reduced to Laffey
             Hearing Officer Massey                                                                                             (13-14); Fee reduced
02/03/14 CEM regarding Initial Order       0.375          0.125    275.00   250.00   103.13        31.25         25.00          20% (Pre-11/6/14)
             Review of correspondence from
             client                                                                                                             Rate reduced to Laffey
             Preparation of correspondence to                                                                                   (13-14); Fee reduced by
02/04/14 CEM client                           0.375       0.375    275.00   250.00   103.13        93.75         75.00          20% (Pre-11/6/14)



             Intraoffice communication with
             D. Dubose regarding scheduling
             resolution meeting                                                                                                 Hours reduced (RSM);
             Telephone communication with                                                                                       Rate reduced to Laffey
             T. Ingram regarding scheduling                                                                                     (13-14); Fee reduced
02/05/14 CEM resolution meeting             0.250         0.000    275.00   250.00   68.75         0.00          0.00           20% (Pre-11/6/14)

             Telephone communication with
             client                                                                                                             Hours reduced (RSM);
             Telephone communication with                                                                                       Rate reduced to Laffey
             T. Ingram regarding scheduling                                                                                     (13-14); Fee reduced
02/06/14 CEM resolution meeting               0.375       0.000    275.00   250.00   103.13        0.00          0.00           20% (Pre-11/6/14)



                                                                                                                                Hours reduced (RSM);
             Telephone communication with                                                                                       Rate reduced to Laffey
             T. Ingram regarding scheduling                                                                                     (13-14); Fee reduced
02/07/14 CEM RSM                              0.125       0.000    275.00   250.00   34.38         0.00          0.00           20% (Pre-11/6/14)



                                                                                                                                Hours reduced (RSM);
                                                                                                                                Rate reduced to Laffey
             Telephone communication with                                                                                       (13-14); Fee reduced
02/08/14 CEM client                           0.125       0.000    275.00   250.00   34.38         0.00          0.00           20% (Pre-11/6/14)




             Telephone communications with
             client regarding IEP Meeting,
             behavior, RSM and discipline
             Intraoffice communication with
             H.B. Konkler-Goldsmith
             regarding IEP Meeting
             Review of correspondence from                                                                                      Hours reduced (RSM);
             T. Ingram regarding RSM                                                                                            Rate reduced to Laffey
             Preparation of correspondence to                                                                                   (13-14); Fee reduced
02/10/14 CEM T. Ingram regarding same         0.500       0.130    275.00   250.00   137.50        32.50         26.00          20% (Pre-11/6/14)
Attachment to Mem. Op. [ECF No. 30]                                     Page 23 of 104                                       Civil Action No. 15‐851 (ESH)




                                           ed




                                                                                                                                          d
                                                                                 d
                                                                                ed




                                                                                d




                                                                                                                                        ar
                                                                               ed
                                                                               te




                                                                                                                         d
                                          m




                                                                                                        ed
                                                                              te
                                                                 im




                                                                                                                       te




                                                                                                                                    w
                                                                             di



                                                                            im
                                        or




                                                                                                        im
                                                                            di
                   ls




                                                                                                                    di




                                                                                                                                   A




                                                                                                                                                     es
                                                                          re
                                                               la
           e




                                       rf




                                                                         re
                                                                         la
                     a




                                                                                                                  re
                                                                                                     la
         at




                                                              C




                                                                                                                                                    ot
                                                                                                                                    d
                  iti




                                                                        C
                                    Pe




                                                                      eC



                                                                      eC




                                                                                                                                  te
                                                                                                   eC
        D




                                                                                                                eC




                                                                                                                                                   N
               In




                                                           rs



                                                                     rs




                                                                                                                                us
                                   k




                                                                   at
                                                         ou




                                                                   at
                                                                  ou




                                                                                                 Fe
                                 or




                                                                                                              Fe




                                                                                                                              dj
                                                                  R



                                                                 R
                                                         H



                                                                 H
                                W




                                                                                                                             A
             Review of DCPS Response to
             Due Process Complaint
             Review of text messages from                                                                                          Rate reduced to Laffey
             teacher to parent regarding                                                                                           (13-14); Fee reduced by
02/12/14 CEM behavior                           0.250        0.250    275.00   250.00   68.75         62.50         50.00          20% (Pre-11/6/14)



             Preparation of correspondence to                                                                                      Hours reduced (RSM);
             T. Ingram regarding RSM                                                                                               Rate reduced to Laffey
             Telephone communication with                                                                                          (13-14); Fee reduced
02/13/14 CEM client regarding same            0.250          0.000    275.00   250.00   68.75         0.00          0.00           20% (Pre-11/6/14)

             Review of correspondence from
             client regarding RSM
             Telephone communication with                                                                                          Hours reduced (RSM);
             client regarding same                                                                                                 Rate reduced to Laffey
             Preparation of correspondence to                                                                                      (13-14); Fee reduced
02/14/14 CEM client regarding RSM             0.375          0.000    275.00   250.00   103.13        0.00          0.00           20% (Pre-11/6/14)
             Telephone communication with                                                                                          Hours reduced (RSM);
             client regarding Resolution                                                                                           Fee reduced 20% (Pre-
02/18/14 DD  Meeting                          0.125          0.000    145.00   116.00   18.13         0.00          0.00           11/6/14)

             Intraoffice communication with
             D. Dubose regarding RSM
             Telephone communication with                                                                                          Hours reduced (RSM);
             D. Hodges regarding Due                                                                                               Rate reduced to Laffey
             Process Complaint and                                                                                                 (13-14); Fee reduced
02/18/14 CEM discipline                         0.250        0.130    275.00   250.00   68.75         32.50         26.00          20% (Pre-11/6/14)
                Telephone communication with
                client                                                                                                             Hours reduced (RSM);
                Preparation of correspondence to                                                                                   Fee reduced 20% (Pre-
02/19/14 DD     client                           0.125       0.000    145.00   116.00   18.13         0.00          0.00           11/6/14)




             Intraoffice communication with
             D. Dubose regarding scheduling
             resolution meeting
             Review of correspondence from
             T. Ingram regarding scheduling                                                                                        Hours reduced (RSM);
             Due Process Hearing                                                                                                   Rate reduced to Laffey
             Preparation of correspondence to                                                                                      (13-14); Fee reduced
02/19/14 CEM T. Ingram regarding same         0.375          0.125    275.00   250.00   103.13        31.25         25.00          20% (Pre-11/6/14)

                Telephone communications with                                                                                      Hours reduced (RSM);
                client regarding Resolution                                                                                        Fee reduced 20% (Pre-
02/20/14 DD     Meeting                       0.250          0.000    145.00   116.00   36.25         0.00          0.00           11/6/14)



             Intraoffice communication with
             D. Dubose regarding RSM
             Telephone communication with
             client regarding same and IEP                                                                                         Hours reduced (RSM);
             Meeting                                                                                                               Rate reduced to Laffey
             Preparation of correspondence to                                                                                      (13-14); Fee reduced
02/20/14 CEM T. Ingram regarding RSM          0.375          0.000    275.00   250.00   103.13        0.00          0.00           20% (Pre-11/6/14)
Attachment to Mem. Op. [ECF No. 30]                                   Page 24 of 104                                        Civil Action No. 15‐851 (ESH)




                                         ed




                                                                                                                                         d
                                                                               d
                                                                              ed




                                                                              d




                                                                                                                                       ar
                                                                             ed
                                                                             te




                                                                                                                        d
                                        m




                                                                                                      ed
                                                                            te
                                                               im




                                                                                                                      te




                                                                                                                                   w
                                                                           di



                                                                          im
                                      or




                                                                                                      im
                                                                          di
                   ls




                                                                                                                   di




                                                                                                                                  A




                                                                                                                                                    es
                                                                        re
                                                             la
           e




                                      rf




                                                                       re
                                                                       la
                     a




                                                                                                                 re
                                                                                                   la
         at




                                                            C




                                                                                                                                                   ot
                                                                                                                                   d
                  iti




                                                                      C
                                   Pe




                                                                    eC



                                                                    eC




                                                                                                                                 te
                                                                                                 eC
        D




                                                                                                               eC




                                                                                                                                                  N
               In




                                                         rs



                                                                   rs




                                                                                                                               us
                                  k




                                                                 at
                                                       ou




                                                                 at
                                                                ou




                                                                                               Fe
                                or




                                                                                                             Fe




                                                                                                                             dj
                                                                R



                                                               R
                                                       H



                                                               H
                               W




                                                                                                                            A
                                                                                                                                  Hours reduced (RSM);
             Intraoffice communication with                                                                                       Rate reduced to Laffey
             H.B. Konkler-Goldsmith                                                                                               (13-14); Fee reduced
02/21/14 CEM regarding RSM and IEP             0.125       0.000    275.00   250.00   34.38         0.00           0.00           20% (Pre-11/6/14)

                Telephone communication with                                                                                      Hours reduced (RSM);
                DCPS resolution scheduler to                                                                                      Fee reduced 20% (Pre-
02/26/14 DD     confirm 2/27 session           0.125       0.000    145.00   116.00   18.13         0.00           0.00           11/6/14)

             Intraoffice communication with
             D. Dubose regarding resolution                                                                                       Hours reduced (RSM);
             meeting                                                                                                              Rate reduced to Laffey
             Telephone communication with                                                                                         (13-14); Fee reduced
02/26/14 CEM client                            0.250       0.000    275.00   250.00   68.75         0.00           0.00           20% (Pre-11/6/14)



             Telephone communication with
             M. Smith regarding RSM                                                                                               Hours reduced (RSM);
             Telephone communication with                                                                                         Rate reduced to Laffey
             client                                                                                                               (13-14); Fee reduced
02/27/14 CEM Travel to and attendance at RSM 2.375         0.000    275.00   250.00   653.13        0.00           0.00           20% (Pre-11/6/14)




             Review of correspondence from
             Hearing Officer Massey
             regarding Prehearing Conference
             Review of correspondence from
             counsel
             Preparation of correspondence to
             Hearing Officer Massey
             regarding Prehearing Conference
             Intraoffice communication with                                                                                       Rate reduced to Laffey
             H.B. Konkler-Goldsmith                                                                                               (13-14); Fee reduced by
02/28/14 CEM regarding attorneys fees         0.625        0.625    275.00   250.00   171.88        156.25         125.00         20% (Pre-11/6/14)



             Preparation of correspondence to                                                                                     Rate reduced to Laffey
             M. Smith regarding request for                                                                                       (13-14); Fee reduced by
03/01/14 CEM FBA and increase in IEE rate     0.500        0.500    275.00   250.00   137.50        125.00         100.00         20% (Pre-11/6/14)



                                                                                                                                  Hours reduced (RSM);
                                                                                                                                  Rate reduced to Laffey
             Review of correspondence from                                                                                        (13-14); Fee reduced
03/05/14 CEM DCPS regarding RSM            0.125           0.000    275.00   250.00   34.38         0.00           0.00           20% (Pre-11/6/14)



             Review of correspondences from
             Hearing Officer Massey
             regarding Prehearing Conference
             Review of correspondence from
             counsel, L. Smalls, regarding
             same
             Preparation of correspondence to                                                                                     Rate reduced to Laffey
             Hearing Officer regarding                                                                                            (13-14); Fee reduced by
03/06/14 CEM Prehearing Conference            0.500        0.500    275.00   250.00   137.50        125.00         100.00         20% (Pre-11/6/14)
Attachment to Mem. Op. [ECF No. 30]                                  Page 25 of 104                                        Civil Action No. 15‐851 (ESH)




                                         ed




                                                                                                                                        d
                                                                              d
                                                                             ed




                                                                             d




                                                                                                                                      ar
                                                                            ed
                                                                            te




                                                                                                                       d
                                        m




                                                                                                     ed
                                                                           te
                                                              im




                                                                                                                     te




                                                                                                                                  w
                                                                          di



                                                                         im
                                      or




                                                                                                     im
                                                                         di
                   ls




                                                                                                                  di




                                                                                                                                 A




                                                                                                                                                   es
                                                                       re
                                                            la
           e




                                      rf




                                                                      re
                                                                      la
                     a




                                                                                                                re
                                                                                                  la
         at




                                                           C




                                                                                                                                                  ot
                                                                                                                                  d
                  iti




                                                                     C
                                   Pe




                                                                   eC



                                                                   eC




                                                                                                                                te
                                                                                                eC
        D




                                                                                                              eC




                                                                                                                                                 N
               In




                                                        rs



                                                                  rs




                                                                                                                              us
                                  k




                                                                at
                                                      ou




                                                                at
                                                               ou




                                                                                              Fe
                                or




                                                                                                            Fe




                                                                                                                            dj
                                                               R



                                                              R
                                                      H



                                                              H
                               W




                                                                                                                           A
             Review of correspondence from
             counsel, L. Smalls, regarding
             Prehearing Conference
             Review of correspondence from                                                                                       Rate reduced to Laffey
             Hearing Officer Massey                                                                                              (13-14); Fee reduced by
03/07/14 CEM regarding same                0.250          0.250    275.00   250.00   68.75         62.50          50.00          20% (Pre-11/6/14)



             Review of correspondence from
             Hearing Officer regarding
             Prehearing Conference Notice
             Preparation of correspondence                                                                                       Rate reduced to Laffey
             regarding Prehearing Conference                                                                                     (13-14); Fee reduced by
03/11/14 CEM Order                           0.375        0.375    275.00   250.00   103.13        93.75          75.00          20% (Pre-11/6/14)


             Prehearing Conference
             Preparation of correspondence to
             counsel
             Preparation of correspondence to
             Hearing Officer Massey and L.
             Smalls regarding witnesses                                                                                          Rate reduced to Laffey
             Review of correspondence from                                                                                       (13-14); Fee reduced by
03/12/14 CEM counsel                          0.500       0.500    275.00   250.00   137.50        125.00         100.00         20% (Pre-11/6/14)

                                                                                                                                 Rate reduced to Laffey
             Preparation of correspondence to                                                                                    (13-14); Fee reduced by
03/13/14 CEM colleagues regarding IEE rates 0.250         0.250    275.00   250.00   68.75         62.50          50.00          20% (Pre-11/6/14)




             Review of Prehearing
             Conference Order
             Review of correspondences from
             Hearing Officer Massey
             regarding same
             Preparation of Motion for
             Summary Judgment
             Review of correspondences from
             counsel, L. Smalls, regarding
             evaluations and Prehearing
             Conference Order
             Preparation of correspondences
             to Hearing Officer regarding
             Prehearing Conference Order
             Research regarding DC IEE
             providers
             Intraoffice communication with
             D. Dubose regarding redacted
             reports
             Intraoffice communication with
             H.B. Konkler-Goldsmith
             regarding evaluation, Due                                                                                           Rate reduced to Laffey
             Process Hearing and withdrawal                                                                                      (13-14); Fee reduced by
03/14/14 CEM of Due Process Complaint       2.125         2.130    275.00   250.00   584.38        532.50         426.00         20% (Pre-11/6/14)
Attachment to Mem. Op. [ECF No. 30]                                  Page 26 of 104                                        Civil Action No. 15‐851 (ESH)




                                         ed




                                                                                                                                        d
                                                                              d
                                                                             ed




                                                                             d




                                                                                                                                      ar
                                                                            ed
                                                                            te




                                                                                                                       d
                                        m




                                                                                                     ed
                                                                           te
                                                              im




                                                                                                                     te




                                                                                                                                  w
                                                                          di



                                                                         im
                                      or




                                                                                                     im
                                                                         di
                   ls




                                                                                                                  di




                                                                                                                                 A




                                                                                                                                                   es
                                                                       re
                                                            la
           e




                                      rf




                                                                      re
                                                                      la
                     a




                                                                                                                re
                                                                                                  la
         at




                                                           C




                                                                                                                                                  ot
                                                                                                                                  d
                  iti




                                                                     C
                                   Pe




                                                                   eC



                                                                   eC




                                                                                                                                te
                                                                                                eC
        D




                                                                                                              eC




                                                                                                                                                 N
               In




                                                        rs



                                                                  rs




                                                                                                                              us
                                  k




                                                                at
                                                      ou




                                                                at
                                                               ou




                                                                                              Fe
                                or




                                                                                                            Fe




                                                                                                                            dj
                                                               R



                                                              R
                                                      H



                                                              H
                               W




                                                                                                                           A
             Review of correspondence from
             Hearing Officer Massey
             regarding Prehearing Order
             Telephone communication with
             counsel, L. Smalls, regarding
             withdrawal
             Telephone communication with
             client regarding same
             Preparation of correspondence to
             client regarding evaluations and
             withdrawal                                                                                                          Rate reduced to Laffey
             Preparation of correspondence to                                                                                    (13-14); Fee reduced by
03/18/14 CEM Dr. Levisohn regarding IEE       0.750       0.750    275.00   250.00   206.25        187.50         150.00         20% (Pre-11/6/14)



             Telephone communication with
             client regarding withdrawal
             Review of correspondence from
             Dr. Levisohn regarding
             evaluation
             Telephone communication with
             Dr. Levisohn regarding same
             Preparation of Motion to
             Withdraw
             Intraoffice communication with                                                                                      Rate reduced to Laffey
             H.B. Konkler-Goldsmith                                                                                              (13-14); Fee reduced by
03/19/14 CEM regarding same                 0.625         0.625    275.00   250.00   171.88        156.25         125.00         20% (Pre-11/6/14)
             Review of file
             materials/Intraoffice
             communication regarding                                                                                             Fee reduced 20% (Pre-
03/21/14 HBK suspension                       0.125       0.125    430.00   430.00   53.75         53.75          43.00          11/6/14)

             Telephone communication with
             client
             Intraoffice communication with                                                                                      Rate reduced to Laffey
             H.B. Konkler-Goldsmith                                                                                              (13-14); Fee reduced by
03/21/14 CEM regarding suspension             0.250       0.250    275.00   250.00   68.75         62.50          50.00          20% (Pre-11/6/14)
             Review of file
             materials/Intraoffice
             communication regarding                                                                                             Fee reduced 20% (Pre-
03/24/14 HBK Motion to Dismiss                0.125       0.125    430.00   430.00   53.75         53.75          43.00          11/6/14)




             Telephone communications with
             counsel, L. Smalls, regarding
             behavior and Due Process
             Hearing
             Preparation of correspondence to
             counsel regarding same
             Intraoffice communication with
             H.B. Konkler-Goldsmith                                                                                              Rate reduced to Laffey
             regarding Motion to Withdraw                                                                                        (13-14); Fee reduced by
03/24/14 CEM Preparation of same              0.625       0.625    275.00   250.00   171.88        156.25         125.00         20% (Pre-11/6/14)
Attachment to Mem. Op. [ECF No. 30]                                   Page 27 of 104                                        Civil Action No. 15‐851 (ESH)




                                          ed




                                                                                                                                         d
                                                                               d
                                                                              ed




                                                                              d




                                                                                                                                       ar
                                                                             ed
                                                                             te




                                                                                                                        d
                                         m




                                                                                                      ed
                                                                            te
                                                               im




                                                                                                                      te




                                                                                                                                   w
                                                                           di



                                                                          im
                                       or




                                                                                                      im
                                                                          di
                   ls




                                                                                                                   di




                                                                                                                                  A




                                                                                                                                                    es
                                                                        re
                                                             la
           e




                                       rf




                                                                       re
                                                                       la
                     a




                                                                                                                 re
                                                                                                   la
         at




                                                            C




                                                                                                                                                   ot
                                                                                                                                   d
                  iti




                                                                      C
                                   Pe




                                                                    eC



                                                                    eC




                                                                                                                                 te
                                                                                                 eC
        D




                                                                                                               eC




                                                                                                                                                  N
               In




                                                         rs



                                                                   rs




                                                                                                                               us
                                  k




                                                                 at
                                                       ou




                                                                 at
                                                                ou




                                                                                               Fe
                                or




                                                                                                             Fe




                                                                                                                             dj
                                                                R



                                                               R
                                                       H



                                                               H
                               W




                                                                                                                            A
             Review of file
             materials/Intraoffice
             communication regarding                                                                                              Fee reduced 20% (Pre-
03/25/14 HBK Permission to Evaluate            0.125       0.125    430.00   430.00   53.75         53.75          43.00          11/6/14)

                                                                                                                                  Rate reduced to 75%
                                                                                                                                  USAO; Fee reduced by
03/25/14 DD     Submission of Motion           0.125       0.125    145.00   116.00   18.13         14.50          11.60          20% (Pre-11/6/14)




             Review of correspondence from
             client regarding communication
             Preparation of correspondence to
             client regarding same
             Telephone communications with
             client regarding suspension
             Intraoffice communication with
             H.B. Konkler-Goldsmith                                                                                               Rate reduced to Laffey
             regarding Permission to Evaluate                                                                                     (13-14); Fee reduced by
03/25/14 CEM Review of Order                  1.000        1.000    275.00   250.00   275.00        250.00         200.00         20% (Pre-11/6/14)



             Review of correspondence from
             counsel, L. Smalls, regarding
             FBA
             Intraoffice communication with
             H.B. Konkler-Goldsmith
             regarding Permission to Evaluate                                                                                     Rate reduced to Laffey
             Telephone communication with                                                                                         (13-14); Fee reduced by
03/26/14 CEM client regarding suspension      0.375        0.375    275.00   250.00   103.13        93.75          75.00          20% (Pre-11/6/14)


             Review of correspondence from
             counsel, L. Smalls, regarding
             suspension
             Telephone communication with
             client regarding same
             Preparation of correspondence to                                                                                     Rate reduced to Laffey
             client regarding Consent to                                                                                          (13-14); Fee reduced by
03/27/14 CEM Evaluate                         0.500        0.500    275.00   250.00   137.50        125.00         100.00         20% (Pre-11/6/14)
             Review of file
             materials/Intraoffice
             communication regarding                                                                                              Fee reduced 20% (Pre-
03/28/14 HBK suspensions                       0.125       0.125    430.00   430.00   53.75         53.75          43.00          11/6/14)

             Intraoffice communication with                                                                                       Rate reduced to Laffey
             H.B. Konkler-Goldsmith                                                                                               (13-14); Fee reduced by
03/28/14 CEM regarding suspensions             0.125       0.125    275.00   250.00   34.38         31.25          25.00          20% (Pre-11/6/14)



             Telephone communication with
             Dr. Levisohn regarding IEE                                                                                           Rate reduced to Laffey
             Preparation of correspondence to                                                                                     (13-14); Fee reduced by
04/07/14 CEM Dr. Levisohn regarding same      0.250        0.250    275.00   250.00   68.75         62.50          50.00          20% (Pre-11/6/14)
Attachment to Mem. Op. [ECF No. 30]                                  Page 28 of 104                                        Civil Action No. 15‐851 (ESH)




                                         ed




                                                                                                                                        d
                                                                              d
                                                                             ed




                                                                             d




                                                                                                                                      ar
                                                                            ed
                                                                            te




                                                                                                                       d
                                        m




                                                                                                     ed
                                                                           te
                                                              im




                                                                                                                     te




                                                                                                                                  w
                                                                          di



                                                                         im
                                      or




                                                                                                     im
                                                                         di
                   ls




                                                                                                                  di




                                                                                                                                 A




                                                                                                                                                   es
                                                                       re
                                                            la
           e




                                      rf




                                                                      re
                                                                      la
                     a




                                                                                                                re
                                                                                                  la
         at




                                                           C




                                                                                                                                                  ot
                                                                                                                                  d
                  iti




                                                                     C
                                   Pe




                                                                   eC



                                                                   eC




                                                                                                                                te
                                                                                                eC
        D




                                                                                                              eC




                                                                                                                                                 N
               In




                                                        rs



                                                                  rs




                                                                                                                              us
                                  k




                                                                at
                                                      ou




                                                                at
                                                               ou




                                                                                              Fe
                                or




                                                                                                            Fe




                                                                                                                            dj
                                                               R



                                                              R
                                                      H



                                                              H
                               W




                                                                                                                           A
             Review of correspondence from
             Dr. Levisohn regarding IEE
             Review of correspondence from
             client regarding behavior
             Telephone communication with
             client
             Telephone communication with
             Dr. Levisohn regarding IEE                                                                                          Rate reduced to Laffey
             Preparation of correspondence to                                                                                    (13-14); Fee reduced by
04/08/14 CEM counsel                          0.875       0.875    275.00   250.00   240.63        218.75         175.00         20% (Pre-11/6/14)
             Intraoffice communication with
             C. McAndrews regarding                                                                                              Fee reduced 20% (Pre-
04/09/14 HBK behavior                         0.125       0.125    430.00   430.00   53.75         53.75          43.00          11/6/14)

             Intraoffice communication with                                                                                      Rate reduced to Laffey
             H.B. Konkler-Goldsmith                                                                                              (13-14); Fee reduced by
04/09/14 CEM regarding behavior               0.125       0.125    275.00   250.00   34.38         31.25          25.00          20% (Pre-11/6/14)

             Review of correspondences from                                                                                      Rate reduced to Laffey
             counsel, L. Smalls, regarding                                                                                       (13-14); Fee reduced by
04/10/14 CEM IEE and behavior incidents     0.250         0.250    275.00   250.00   68.75         62.50          50.00          20% (Pre-11/6/14)

             Review of discipline referral
             forms
             Telephone communication with
             L. Levisohn regarding evaluation                                                                                    Rate reduced to Laffey
             Telephone communication with                                                                                        (13-14); Fee reduced by
04/11/14 CEM client                           0.750       0.750    275.00   250.00   206.25        187.50         150.00         20% (Pre-11/6/14)
             Review of correspondence to
             School District regarding                                                                                           Fee reduced 20% (Pre-
04/15/14 JTN behavioral issues                0.250       0.250    240.00   240.00   60.00         60.00          48.00          11/6/14)




             Preparation of correspondence to
             Dr. Levisohn regarding IEE
             Intraoffice communication with
             H.B. Konkler-Goldsmith
             regarding payment for same
             Preparation of correspondences                                                                                      Rate reduced to Laffey
             to counsel, L. Smalls, regarding                                                                                    (13-14); Fee reduced by
04/15/14 CEM behavior                         1.375       1.375    275.00   250.00   378.13        343.75         275.00         20% (Pre-11/6/14)

                                                                                                                                 Rate reduced to Laffey
             Research regarding behavior                                                                                         (13-14); Fee reduced by
04/20/14 CEM assessment and intervention      0.250       0.250    275.00   250.00   68.75         62.50          50.00          20% (Pre-11/6/14)

                                                                                                                                 Rate reduced to Laffey
             Research regarding behavior                                                                                         (13-14); Fee reduced by
04/21/14 CEM assessment and intervention      0.125       0.125    275.00   250.00   34.38         31.25          25.00          20% (Pre-11/6/14)
             Review of file
             materials/Intraoffice
             communication regarding                                                                                             Fee reduced 20% (Pre-
04/23/14 HBK evaluation                       0.250       0.250    430.00   430.00   107.50        107.50         86.00          11/6/14)
Attachment to Mem. Op. [ECF No. 30]                                  Page 29 of 104                                        Civil Action No. 15‐851 (ESH)




                                         ed




                                                                                                                                        d
                                                                              d
                                                                             ed




                                                                             d




                                                                                                                                      ar
                                                                            ed
                                                                            te




                                                                                                                       d
                                        m




                                                                                                     ed
                                                                           te
                                                              im




                                                                                                                     te




                                                                                                                                  w
                                                                          di



                                                                         im
                                      or




                                                                                                     im
                                                                         di
                   ls




                                                                                                                  di




                                                                                                                                 A




                                                                                                                                                   es
                                                                       re
                                                            la
           e




                                      rf




                                                                      re
                                                                      la
                     a




                                                                                                                re
                                                                                                  la
         at




                                                           C




                                                                                                                                                  ot
                                                                                                                                  d
                  iti




                                                                     C
                                   Pe




                                                                   eC



                                                                   eC




                                                                                                                                te
                                                                                                eC
        D




                                                                                                              eC




                                                                                                                                                 N
               In




                                                        rs



                                                                  rs




                                                                                                                              us
                                  k




                                                                at
                                                      ou




                                                                at
                                                               ou




                                                                                              Fe
                                or




                                                                                                            Fe




                                                                                                                            dj
                                                               R



                                                              R
                                                      H



                                                              H
                               W




                                                                                                                           A
             Review of correspondences from
             L. Levisohn regarding evaluation                                                                                    Rate reduced to Laffey
             Preparation of correspondence to                                                                                    (13-14); Fee reduced by
04/23/14 CEM L. Levisohn regarding same       0.250       0.250    275.00   250.00   68.75         62.50          50.00          20% (Pre-11/6/14)




             Review of correspondence from
             L. Levisohn regarding IEE
             Review of correspondence from
             D. Topolosky regarding IEE
             Preparation of correspondence to                                                                                    Rate reduced to Laffey
             L. Levisohn and D. Topolosky                                                                                        (13-14); Fee reduced by
04/24/14 CEM regarding IEE                    0.375       0.375    275.00   250.00   103.13        93.75          75.00          20% (Pre-11/6/14)




             Review of correspondence from
             A. McLaughlin regarding
             observation
             Preparation of correspondence to
             A. McLaughlin regarding same
             Telephone communication with
             Dr. Topolosky regarding
             psychoeducational testing
             Preparation of correspondence to
             Dr. Topolosky regarding same
             Preparation of correspondence to
             Dr. Levisohn and Dr. Topolosky
             regarding IEE                                                                                                       Rate reduced to Laffey
             Intraoffice communication with                                                                                      (13-14); Fee reduced by
04/28/14 CEM D. Dubose regarding IEE records 1.000        1.000    275.00   250.00   275.00        250.00         200.00         20% (Pre-11/6/14)

             Intraoffice communication with
             C. McAndrews regarding IEE                                                                                          Fee reduced 20% (Pre-
04/29/14 HBK and behavior incidents           0.125       0.125    430.00   430.00   53.75         53.75          43.00          11/6/14)
Attachment to Mem. Op. [ECF No. 30]                                        Page 30 of 104                                        Civil Action No. 15‐851 (ESH)




                                             ed




                                                                                                                                              d
                                                                                    d
                                                                                   ed




                                                                                   d




                                                                                                                                            ar
                                                                                  ed
                                                                                  te




                                                                                                                             d
                                            m




                                                                                                           ed
                                                                                 te
                                                                    im




                                                                                                                           te




                                                                                                                                        w
                                                                                di



                                                                               im
                                          or




                                                                                                           im
                                                                               di
                    ls




                                                                                                                        di




                                                                                                                                       A




                                                                                                                                                         es
                                                                             re
                                                                  la
           e




                                         rf




                                                                            re
                                                                            la
                     a




                                                                                                                      re
                                                                                                        la
         at




                                                                 C




                                                                                                                                                        ot
                                                                                                                                        d
                  iti




                                                                           C
                                       Pe




                                                                         eC



                                                                         eC




                                                                                                                                      te
                                                                                                      eC
        D




                                                                                                                    eC




                                                                                                                                                       N
               In




                                                              rs



                                                                        rs




                                                                                                                                    us
                                     k




                                                                      at
                                                            ou




                                                                      at
                                                                     ou




                                                                                                    Fe
                                   or




                                                                                                                  Fe




                                                                                                                                  dj
                                                                     R



                                                                    R
                                                            H



                                                                    H
                                  W




                                                                                                                                 A
             Review of correspondence from
             A. McLaughlin regarding
             observation
             Preparation of correspondence to
             A. McLaughlin regarding same
             Review of correspondence from
             D. Topolosky and Dr. Levisohn
             regarding IEE and rate
             Preparation of correspondence to
             D. Topolosky and Dr. Levisohn
             regarding same
             Preparation of correspondence to
             D. Topolosky regarding IEE
             Authorization
             Intraoffice communication with
             H.B. Konkler-Goldsmith
             regarding IEE and behavior
             incidents
             Review of correspondences from
             Dr. Levisohn regarding student
             information and rate                                                                                                      Rate reduced to Laffey
             Preparation of correspondence to                                                                                          (13-14); Fee reduced by
04/29/14 CEM Dr. Levisohn regarding same      1.125             1.125    275.00   250.00   309.38        281.25         225.00         20% (Pre-11/6/14)

                                                                                                                                       Rate reduced to 75%
                Preparation of file materials for                                                                                      USAO; Fee reduced by
05/01/14 DD     Evaluator review                    0.500       0.500    145.00   116.00   72.50         58.00          46.40          20% (Pre-11/6/14)

                                                                                                                                       Rate reduced to 75%
                Preparation of file materials and                                                                                      USAO; Fee reduced by
05/06/14 DD     correspondence to Evaluators      1.000         1.000    145.00   116.00   145.00        116.00         92.80          20% (Pre-11/6/14)

             Telephone communication with                                                                                              Rate reduced to Laffey
             A. McLaughlin regarding                                                                                                   (13-14); Fee reduced by
05/06/14 CEM observation                            0.125       0.125    275.00   250.00   34.38         31.25          25.00          20% (Pre-11/6/14)
             Intraoffice communication with
             C. McAndrews regarding rate                                                                                               Fee reduced 20% (Pre-
05/07/14 HBK approval                               0.125       0.125    430.00   430.00   53.75         53.75          43.00          11/6/14)
Attachment to Mem. Op. [ECF No. 30]                                    Page 31 of 104                                        Civil Action No. 15‐851 (ESH)




                                          ed




                                                                                                                                          d
                                                                                d
                                                                               ed




                                                                               d




                                                                                                                                        ar
                                                                              ed
                                                                              te




                                                                                                                         d
                                         m




                                                                                                       ed
                                                                             te
                                                                im




                                                                                                                       te




                                                                                                                                    w
                                                                            di



                                                                           im
                                       or




                                                                                                       im
                                                                           di
                    ls




                                                                                                                    di




                                                                                                                                   A




                                                                                                                                                     es
                                                                         re
                                                              la
           e




                                       rf




                                                                        re
                                                                        la
                      a




                                                                                                                  re
                                                                                                    la
          at




                                                             C




                                                                                                                                                    ot
                                                                                                                                    d
                   iti




                                                                       C
                                    Pe




                                                                     eC



                                                                     eC




                                                                                                                                  te
                                                                                                  eC
         D




                                                                                                                eC




                                                                                                                                                   N
                In




                                                          rs



                                                                    rs




                                                                                                                                us
                                   k




                                                                  at
                                                        ou




                                                                  at
                                                                 ou




                                                                                                Fe
                                 or




                                                                                                              Fe




                                                                                                                              dj
                                                                 R



                                                                R
                                                        H



                                                                H
                                W




                                                                                                                             A
             Telephone communication with
             A. McLaughlin regarding
             observation
             Intraoffice communication with
             H.B. Konkler-Goldsmith
             regarding rate approval
             Review of correspondence from
             D. Topolosky and L. Levisohn
             regarding IEE
             Preparation of correspondence to
             D. Topolosky and L. Levisohn
             regarding same
             Review of correspondence from                                                                                         Rate reduced to Laffey
             A. McLaughlin regarding School                                                                                        (13-14); Fee reduced by
05/07/14 CEM District contact                 0.625         0.625    275.00   250.00   171.88        156.25         125.00         20% (Pre-11/6/14)

             Preparation of correspondence to                                                                                      Rate reduced to Laffey
             A. McLaughlin regarding                                                                                               (13-14); Fee reduced by
05/08/14 CEM observation                      0.125         0.125    275.00   250.00   34.38         31.25          25.00          20% (Pre-11/6/14)

             Intraoffice communication with                                                                                        Rate reduced to Laffey
             H.B. Konkler-Goldsmith                                                                                                (13-14); Fee reduced by
05/12/14 CEM regarding IEE rate                0.125        0.125    275.00   250.00   34.38         31.25          25.00          20% (Pre-11/6/14)

                                                                                                                                   Rate reduced to 75%
                Telephone communication with                                                                                       USAO; Fee reduced by
05/15/14 DD     client                         0.125        0.125    145.00   116.00   18.13         14.50          11.60          20% (Pre-11/6/14)

             Telephone communication with                                                                                          Rate reduced to Laffey
             client regarding cause of action,                                                                                     (13-14); Fee reduced by
05/15/14 CEM evaluations and behavior          0.375        0.375    275.00   250.00   103.13        93.75          75.00          20% (Pre-11/6/14)

             Telephone communications with                                                                                         Rate reduced to Laffey
             client regarding testing and                                                                                          (13-14); Fee reduced by
05/23/14 CEM transportation                0.500            0.500    275.00   250.00   137.50        125.00         100.00         20% (Pre-11/6/14)

             Telephone communications with                                                                                         Rate reduced to Laffey
             client regarding transportation to                                                                                    (13-14); Fee reduced by
05/27/14 CEM IEE                                0.875       0.875    275.00   250.00   240.63        218.75         175.00         20% (Pre-11/6/14)

                                                                                                                                   Rate reduced to Laffey
             Telephone communication with                                                                                          (13-14); Fee reduced by
05/28/14 CEM client regarding IEE              0.125        0.125    275.00   250.00   34.38         31.25          25.00          20% (Pre-11/6/14)
             Review of file
             materials/Intraoffice
             communication regarding                                                                                               Fee reduced 20% (Pre-
05/29/14 HBK evaluation                        0.125        0.125    430.00   430.00   53.75         53.75          43.00          11/6/14)
             Review of file
             materials/Intraoffice
             communication regarding                                                                                               Fee reduced 20% (Pre-
05/29/14 DCM evaluation issues                 0.125        0.125    450.00   450.00   56.25         56.25          45.00          11/6/14)
Attachment to Mem. Op. [ECF No. 30]                                   Page 32 of 104                                        Civil Action No. 15‐851 (ESH)




                                          ed




                                                                                                                                         d
                                                                               d
                                                                              ed




                                                                              d




                                                                                                                                       ar
                                                                             ed
                                                                             te




                                                                                                                        d
                                         m




                                                                                                      ed
                                                                            te
                                                               im




                                                                                                                      te




                                                                                                                                   w
                                                                           di



                                                                          im
                                       or




                                                                                                      im
                                                                          di
                   ls




                                                                                                                   di




                                                                                                                                  A




                                                                                                                                                     es
                                                                        re
                                                             la
           e




                                       rf




                                                                       re
                                                                       la
                     a




                                                                                                                 re
                                                                                                   la
         at




                                                            C




                                                                                                                                                   ot
                                                                                                                                   d
                  iti




                                                                      C
                                    Pe




                                                                    eC



                                                                    eC




                                                                                                                                 te
                                                                                                 eC
        D




                                                                                                               eC




                                                                                                                                                  N
               In




                                                         rs



                                                                   rs




                                                                                                                               us
                                   k




                                                                 at
                                                       ou




                                                                 at
                                                                ou




                                                                                               Fe
                                 or




                                                                                                             Fe




                                                                                                                             dj
                                                                R



                                                               R
                                                       H



                                                               H
                                W




                                                                                                                            A
             Telephone communications with
             client regarding transportation
             Intraoffice communication with
             H.B. Konkler-Goldsmith and                                                                                           Rate reduced to Laffey
             D.C. McAndrews regarding                                                                                             (13-14); Fee reduced by
05/29/14 CEM same                            0.375         0.375    275.00   250.00   103.13        93.75          75.00          20% (Pre-11/6/14)

             Research regarding
             transportation                                                                                                       Rate reduced to Laffey
             Preparation of correspondence to                                                                                     (13-14); Fee reduced by
05/30/14 CEM client regarding same            0.750        0.750    275.00   250.00   206.25        187.50         150.00         20% (Pre-11/6/14)


             Review of correspondence from
             client
             Investigate transportation
             Telephone communication with
             client
             Preparation of correspondence to
             client                                                                                                               Rate reduced to Laffey
             Telephone communication with                                                                                         (14-15); Fee reduced by
06/02/14 CEM UPS regarding lost package       1.250        1.250    275.00   255.00   343.75        318.75         255.00         20% (Pre-11/6/14)




             Preparation for, travel to and
             attendance at client meeting
             regarding transportation
             Telephone communications with
             A. McLaughlin regarding                                                                                              Hours reduced (travel);
             observation                                                                                                          Rate reduced to Laffey
             Preparation of correspondence to                                                                                     (14-15); Fee reduced
06/03/14 CEM A. McLaughlin regarding same 1.375            0.875    275.00   255.00   378.13        223.13         178.50         20% (Pre-11/6/14)

                                                                                                                                  Rate reduced to Laffey
             Intraoffice communication with                                                                                       (14-15); Fee reduced by
06/09/14 CEM F. Abdul regarding IEE forms      0.125       0.125    275.00   255.00   34.38         31.88          25.50          20% (Pre-11/6/14)

                                                                                                                                  Rate reduced to Laffey
             Telephone communication with                                                                                         (14-15); Fee reduced by
06/10/14 CEM client regarding placement        0.125       0.125    275.00   255.00   34.38         31.88          25.50          20% (Pre-11/6/14)
             Intraoffice communication with
             C. McAndrews regarding                                                                                               Fee reduced 20% (Pre-
06/11/14 HBK placement                         0.125       0.125    430.00   430.00   53.75         53.75          43.00          11/6/14)

             Intraoffice communication with                                                                                       Rate reduced to Laffey
             H.B. Konkler-Goldsmith                                                                                               (14-15); Fee reduced by
06/11/14 CEM regarding placement               0.125       0.125    275.00   255.00   34.38         31.88          25.50          20% (Pre-11/6/14)

             Review of correspondence from
             A. McLaughlin regarding
             observation                                                                                                          Rate reduced to Laffey
             Preparation of correspondence to                                                                                     (14-15); Fee reduced by
06/16/14 CEM A. McLaughlin                    0.250        0.250    275.00   255.00   68.75         63.75          51.00          20% (Pre-11/6/14)

                Correspondence with client                                                                                        Rate reduced to 75%
                regarding Dr. Levisohn                                                                                            USAO; Fee reduced by
06/17/14 FA     evaluation forms               0.375       0.375    145.00   116.00   54.38         43.50          34.80          20% (Pre-11/6/14)
Attachment to Mem. Op. [ECF No. 30]                                   Page 33 of 104                                        Civil Action No. 15‐851 (ESH)




                                         ed




                                                                                                                                         d
                                                                               d
                                                                              ed




                                                                              d




                                                                                                                                       ar
                                                                             ed
                                                                             te




                                                                                                                        d
                                        m




                                                                                                      ed
                                                                            te
                                                               im




                                                                                                                      te




                                                                                                                                   w
                                                                           di



                                                                          im
                                      or




                                                                                                      im
                                                                          di
                   ls




                                                                                                                   di




                                                                                                                                  A




                                                                                                                                                    es
                                                                        re
                                                             la
           e




                                      rf




                                                                       re
                                                                       la
                     a




                                                                                                                 re
                                                                                                   la
         at




                                                            C




                                                                                                                                                   ot
                                                                                                                                   d
                  iti




                                                                      C
                                   Pe




                                                                    eC



                                                                    eC




                                                                                                                                 te
                                                                                                 eC
        D




                                                                                                               eC




                                                                                                                                                  N
               In




                                                         rs



                                                                   rs




                                                                                                                               us
                                  k




                                                                 at
                                                       ou




                                                                 at
                                                                ou




                                                                                               Fe
                                or




                                                                                                             Fe




                                                                                                                             dj
                                                                R



                                                               R
                                                       H



                                                               H
                               W




                                                                                                                            A
             Intraoffice communication with
             F. Abdul regarding UPS delivery
             Review of correspondences from
             client regarding ESY,
             observation and summer
             transportation
             Preparation of correspondences
             to client regarding same
             Review of correspondences from
             A. McLaughlin regarding
             observation
             Preparation of correspondences
             to A. McLaughlin regarding
             same
             Intraoffice communication with                                                                                       Rate reduced to Laffey
             H.B. Konkler-Goldsmith                                                                                               (14-15); Fee reduced by
06/17/14 CEM regarding IEE                   1.375         1.375    275.00   255.00   378.13        350.63         280.50         20% (Pre-11/6/14)

             Telephone communications with                                                                                        Rate reduced to Laffey
             client regarding IEE                                                                                                 (14-15); Fee reduced by
06/18/14 CEM transportation                0.250           0.250    275.00   255.00   68.75         63.75          51.00          20% (Pre-11/6/14)
             Arrange transportation
             Telephone communication with
             client
             Telephone communication with
             Taxi company regarding
             transportation                                                                                                       Rate reduced to Laffey
             Preparation of correspondence to                                                                                     (14-15); Fee reduced by
06/19/14 CEM client                           1.625        1.625    275.00   255.00   446.88        414.38         331.50         20% (Pre-11/6/14)



             Intraoffice communication with
             H.B. Konkler-Goldsmith
             regarding IEE and observation
             Preparation of correspondence to                                                                                     Rate reduced to Laffey
             A. McLaughlin regarding                                                                                              (14-15); Fee reduced by
06/25/14 CEM observation                      0.250        0.250    275.00   255.00   68.75         63.75          51.00          20% (Pre-11/6/14)

             Review of correspondence from
             A. McLaughlin regarding
             observation                                                                                                          Rates reduced to Laffey
             Intraoffice communication with                                                                                       (14-15); Fee reduced by
07/01/14 CEM F. Abdul regarding observation 0.250          0.250    275.00   255.00   68.75         63.75          51.00          20% (Pre-11/6/14)

                                                                                                                                  Rate reduced to 75%
                Telephone communication with                                                                                      USAO; Fee reduced by
07/02/14 FA     client                         0.125       0.125    145.00   116.00   18.13         14.50          11.60          20% (Pre-11/6/14)

             Intraoffice communication with                                                                                       Rates reduced to Laffey
             F. Abdul regarding ESY                                                                                               (14-15); Fee reduced by
07/02/14 CEM schedule                          0.125       0.125    275.00   255.00   34.38         31.88          25.50          20% (Pre-11/6/14)

                                                                                                                                  Rate reduced to 75%
                Telephone communication with                                                                                      USAO; Fee reduced by
07/03/14 FA     client                         0.125       0.125    145.00   116.00   18.13         14.50          11.60          20% (Pre-11/6/14)
Attachment to Mem. Op. [ECF No. 30]                                      Page 34 of 104                                        Civil Action No. 15‐851 (ESH)




                                             ed




                                                                                                                                            d
                                                                                  d
                                                                                 ed




                                                                                 d




                                                                                                                                          ar
                                                                                ed
                                                                                te




                                                                                                                           d
                                            m




                                                                                                         ed
                                                                               te
                                                                  im




                                                                                                                         te




                                                                                                                                      w
                                                                              di



                                                                             im
                                          or




                                                                                                         im
                                                                             di
                    ls




                                                                                                                      di




                                                                                                                                     A




                                                                                                                                                       es
                                                                           re
                                                                la
           e




                                         rf




                                                                          re
                                                                          la
                     a




                                                                                                                    re
                                                                                                      la
         at




                                                               C




                                                                                                                                                      ot
                                                                                                                                      d
                  iti




                                                                         C
                                      Pe




                                                                       eC



                                                                       eC




                                                                                                                                    te
                                                                                                    eC
        D




                                                                                                                  eC




                                                                                                                                                     N
               In




                                                            rs



                                                                      rs




                                                                                                                                  us
                                     k




                                                                    at
                                                          ou




                                                                    at
                                                                   ou




                                                                                                  Fe
                                  or




                                                                                                                Fe




                                                                                                                                dj
                                                                   R



                                                                  R
                                                          H



                                                                  H
                                 W




                                                                                                                               A
             Intraoffice communication with
             F. Abdul regarding ESY
             observation
             Correspondence with A.
             McLaughlin regarding same
             Review of correspondence from                                                                                           Rate reduced to Laffey
             A. McLaughlin regarding                                                                                                 (14-15); Fee reduced by
07/03/14 CEM observation                    0.250             0.250    275.00   255.00   68.75         63.75          51.00          20% (Pre-11/6/14)

             Telephone communication with                                                                                            Rate reduced to Laffey
             client regarding placement and                                                                                          (14-15); Fee reduced by
07/08/14 CEM ESY                                  0.250       0.250    275.00   255.00   68.75         63.75          51.00          20% (Pre-11/6/14)
             Review of correspondence from
             A. McLaughlin regarding ESY
             observation
             Telephone communication with
             client                                                                                                                  Rate reduced to Laffey
             Preparation of correspondence to                                                                                        (14-15); Fee reduced by
07/09/14 CEM client                           0.375           0.375    275.00   255.00   103.13        95.63          76.50          20% (Pre-11/6/14)
             Review of correspondence from
             client                                                                                                                  Rate reduced to Laffey
             Preparation of correspondence to                                                                                        (14-15); Fee reduced by
07/10/14 CEM client                           0.375           0.375    275.00   255.00   103.13        95.63          76.50          20% (Pre-11/6/14)
             Intraoffice communication with
             C. McAndrews regarding                                                                                                  Fee reduced 20% (Pre-
07/11/14 HBK services                         0.125           0.125    430.00   430.00   53.75         53.75          43.00          11/6/14)



             Review of correspondence from
             client regarding ESY
             Preparation of correspondence to
             A. McLaughlin regarding ESY
             observation
             Intraoffice communication with                                                                                          Rate reduced to Laffey
             H.B. Konkler-Goldsmith                                                                                                  (14-15); Fee reduced by
07/11/14 CEM regarding services               0.500           0.500    275.00   255.00   137.50        127.50         102.00         20% (Pre-11/6/14)

             Review of correspondence from                                                                                           Rate reduced to Laffey
             client regarding new contact                                                                                            (14-15); Fee reduced by
07/15/14 CEM information                   0.125              0.125    275.00   255.00   34.38         31.88          25.50          20% (Pre-11/6/14)

             Review of correspondence from
             A. McLaughlin regarding
             observation                                                                                                             Rate reduced to Laffey
             Preparation of correspondence to                                                                                        (14-15); Fee reduced by
07/16/14 CEM A. McLaughlin regarding same 0.125               0.125    275.00   255.00   34.38         31.88          25.50          20% (Pre-11/6/14)

                                                                                                                                     Rate reduced to Laffey
             Intraoffice communication with                                                                                          (14-15); Fee reduced by
07/17/14 CEM F. Abdul regarding UPS               0.125       0.125    275.00   255.00   34.38         31.88          25.50          20% (Pre-11/6/14)

                                                                                                                                     Rate reduced to 75%
                                                                                                                                     USAO; Fee reduced by
07/18/14 FA     Preparation of file materials     0.125       0.125    145.00   116.00   18.13         14.50          11.60          20% (Pre-11/6/14)

             Review of correspondence from
             client regarding new contact
             information                                                                                                             Rate reduced to Laffey
             Preparation of correspondence to                                                                                        (14-15); Fee reduced by
07/21/14 CEM client regarding same            0.125           0.125    275.00   255.00   34.38         31.88          25.50          20% (Pre-11/6/14)
Attachment to Mem. Op. [ECF No. 30]                                  Page 35 of 104                                        Civil Action No. 15‐851 (ESH)




                                         ed




                                                                                                                                        d
                                                                              d
                                                                             ed




                                                                             d




                                                                                                                                      ar
                                                                            ed
                                                                            te




                                                                                                                       d
                                        m




                                                                                                     ed
                                                                           te
                                                              im




                                                                                                                     te




                                                                                                                                  w
                                                                          di



                                                                         im
                                      or




                                                                                                     im
                                                                         di
                   ls




                                                                                                                  di




                                                                                                                                 A




                                                                                                                                                   es
                                                                       re
                                                            la
           e




                                      rf




                                                                      re
                                                                      la
                     a




                                                                                                                re
                                                                                                  la
         at




                                                           C




                                                                                                                                                  ot
                                                                                                                                  d
                  iti




                                                                     C
                                   Pe




                                                                   eC



                                                                   eC




                                                                                                                                te
                                                                                                eC
        D




                                                                                                              eC




                                                                                                                                                 N
               In




                                                        rs



                                                                  rs




                                                                                                                              us
                                  k




                                                                at
                                                      ou




                                                                at
                                                               ou




                                                                                              Fe
                                or




                                                                                                            Fe




                                                                                                                            dj
                                                               R



                                                              R
                                                      H



                                                              H
                               W




                                                                                                                           A
             Intraoffice communication with                                                                                      Fee reduced 20% (Pre-
07/23/14 HBK C. McAndrews regarding IEEs      0.125       0.125    430.00   430.00   53.75         53.75          43.00          11/6/14)

             Intraoffice communication with                                                                                      Rates reduced to Laffey
             H.B. Konkler-Goldsmith                                                                                              (14-15); Fee reduced by
07/24/14 CEM regarding IEEs                   0.125       0.125    275.00   255.00   34.38         31.88          25.50          20% (Pre-11/6/14)

                                                                                                                                 Rate reduced to Laffey
             Telephone communication with                                                                                        (14-15); Fee reduced by
07/31/14 CEM client regarding placement       0.250       0.250    275.00   255.00   68.75         63.75          51.00          20% (Pre-11/6/14)

             Intraoffice communication with                                                                                      Rate reduced to Laffey
             H.B. Konkler-Goldsmith                                                                                              (14-15); Fee reduced by
08/01/14 CEM regarding residency              0.125       0.125    275.00   255.00   34.38         31.88          25.50          20% (Pre-11/6/14)

                                                                                                                                 Rate reduced to Laffey
             Preparation of correspondence to                                                                                    (14-15); Fee reduced by
08/05/14 CEM L. Levisohn regarding evaluation 0.125       0.125    275.00   255.00   34.38         31.88          25.50          20% (Pre-11/6/14)




             Review of correspondence from
             Dr. Levisohn regarding IEE
             Preparation of correspondence to
             Dr. Levisohn regarding same
             Preparation of correspondence to
             A. McLaughlin regarding
             observation
             Intraoffice communication with                                                                                      Rate reduced to Laffey
             H.B. Konkler-Goldsmith                                                                                              (14-15); Fee reduced by
08/06/14 CEM regarding enrollment             0.500       0.500    275.00   255.00   137.50        127.50         102.00         20% (Pre-11/6/14)

                                                                                                                                 Rate reduced to Laffey
             Review of correspondence from                                                                                       (14-15); Fee reduced by
08/07/14 CEM A. McLaughlin regarding IEE   0.125          0.125    275.00   255.00   34.38         31.88          25.50          20% (Pre-11/6/14)



             Preparation of correspondence to
             A. McLaughlin regarding IEE
             Intraoffice communication with                                                                                      Rate reduced to Laffey
             H.B. Konkler-Goldsmith                                                                                              (14-15); Fee reduced by
08/08/14 CEM regarding enrollment             0.250       0.250    275.00   255.00   68.75         63.75          51.00          20% (Pre-11/6/14)

             Intraoffice communication with                                                                                      Fee reduced 20% (Pre-
08/26/14 HBK C. McAndrews regarding IEE       0.125       0.125    430.00   430.00   53.75         53.75          43.00          11/6/14)
             Review of IEE Report
             Intraoffice communication with                                                                                      Rate reduced to Laffey
             H.B. Konkler-Goldsmith                                                                                              (14-15); Fee reduced by
08/26/14 CEM regarding IEE                    0.250       0.250    275.00   255.00   68.75         63.75          51.00          20% (Pre-11/6/14)
Attachment to Mem. Op. [ECF No. 30]                                  Page 36 of 104                                        Civil Action No. 15‐851 (ESH)




                                         ed




                                                                                                                                        d
                                                                              d
                                                                             ed




                                                                             d




                                                                                                                                      ar
                                                                            ed
                                                                            te




                                                                                                                       d
                                        m




                                                                                                     ed
                                                                           te
                                                              im




                                                                                                                     te




                                                                                                                                  w
                                                                          di



                                                                         im
                                      or




                                                                                                     im
                                                                         di
                   ls




                                                                                                                  di




                                                                                                                                 A




                                                                                                                                                   es
                                                                       re
                                                            la
           e




                                      rf




                                                                      re
                                                                      la
                     a




                                                                                                                re
                                                                                                  la
         at




                                                           C




                                                                                                                                                  ot
                                                                                                                                  d
                  iti




                                                                     C
                                   Pe




                                                                   eC



                                                                   eC




                                                                                                                                te
                                                                                                eC
        D




                                                                                                              eC




                                                                                                                                                 N
               In




                                                        rs



                                                                  rs




                                                                                                                              us
                                  k




                                                                at
                                                      ou




                                                                at
                                                               ou




                                                                                              Fe
                                or




                                                                                                            Fe




                                                                                                                            dj
                                                               R



                                                              R
                                                      H



                                                              H
                               W




                                                                                                                           A
             Telephone communication with
             Dr. Levisohn regarding IEE
             Preparation of correspondences
             to client regarding enrollment
             and transportation
             Review of correspondence from
             client regarding same
             Review of correspondence from
             Dr. Levisohn regarding IEE
             Preparation of correspondence to
             Dr. Levisohn regarding same
             Preparation of correspondence to                                                                                    Rate reduced to Laffey
             A. McLaughlin regarding                                                                                             (14-15); Fee reduced by
08/27/14 CEM observation                      0.750       0.750    275.00   255.00   206.25        191.25         153.00         20% (Pre-11/6/14)

             Intraoffice communication with
             C. McAndrews regarding Due                                                                                          Fee reduced 20% (Pre-
08/28/14 HBK Process Complaint                0.125       0.125    430.00   430.00   53.75         53.75          43.00          11/6/14)

             Review of correspondence from
             A. McLaughlin regarding
             observation
             Review of correspondence from
             client
             Intraoffice communication with
             H.B. Konkler-Goldsmith
             regarding Due Process
             Complaint
             Telephone communication with
             client                                                                                                              Rate reduced to Laffey
             Preparation of correspondence to                                                                                    (14-15); Fee reduced by
08/28/14 CEM client                           1.875       1.875    275.00   255.00   515.63        478.13         382.50         20% (Pre-11/6/14)


             Review of correspondence from
             A. McLaughlin regarding
             observation
             Preparation of correspondence to
             A. McLaughlin regarding same                                                                                        Rate reduced to Laffey
             Review of correspondence from                                                                                       (14-15); Fee reduced by
08/29/14 CEM client                           0.500       0.500    275.00   255.00   137.50        127.50         102.00         20% (Pre-11/6/14)



             Telephone communication with
             client regarding transportation                                                                                     Rate reduced to Laffey
             Preparation of correspondence to                                                                                    (14-15); Fee reduced by
09/02/14 CEM client regarding same            0.375       0.375    275.00   255.00   103.13        95.63          76.50          20% (Pre-11/6/14)



             Review of correspondence from
             A. McLaughlin regarding
             observation
             Telephone communication with
             A. McLaughlin regarding same
             Preparation of correspondence to                                                                                    Rate reduced to Laffey
             A. McLaughlin regarding                                                                                             (14-15); Fee reduced by
09/04/14 CEM observation                      0.875       0.875    275.00   255.00   240.63        223.13         178.50         20% (Pre-11/6/14)
Attachment to Mem. Op. [ECF No. 30]                                      Page 37 of 104                                        Civil Action No. 15‐851 (ESH)




                                             ed




                                                                                                                                            d
                                                                                  d
                                                                                 ed




                                                                                 d




                                                                                                                                          ar
                                                                                ed
                                                                                te




                                                                                                                           d
                                            m




                                                                                                         ed
                                                                               te
                                                                  im




                                                                                                                         te




                                                                                                                                      w
                                                                              di



                                                                             im
                                          or




                                                                                                         im
                                                                             di
                    ls




                                                                                                                      di




                                                                                                                                     A




                                                                                                                                                       es
                                                                           re
                                                                la
           e




                                         rf




                                                                          re
                                                                          la
                     a




                                                                                                                    re
                                                                                                      la
         at




                                                               C




                                                                                                                                                      ot
                                                                                                                                      d
                  iti




                                                                         C
                                      Pe




                                                                       eC



                                                                       eC




                                                                                                                                    te
                                                                                                    eC
        D




                                                                                                                  eC




                                                                                                                                                     N
               In




                                                            rs



                                                                      rs




                                                                                                                                  us
                                     k




                                                                    at
                                                          ou




                                                                    at
                                                                   ou




                                                                                                  Fe
                                  or




                                                                                                                Fe




                                                                                                                                dj
                                                                   R



                                                                  R
                                                          H



                                                                  H
                                 W




                                                                                                                               A
             Review of correspondences from
             A. McLaughlin regarding
             behavior and observation
             Research regarding observation
             policy
             Preparation of correspondence to
             A. McLaughlin regarding same
             Review of correspondences from
             client regarding IEP Meeting and
             transportation                                                                                                          Rate reduced to Laffey
             Preparation of correspondence to                                                                                        (14-15); Fee reduced by
09/08/14 CEM client regarding IEP Meeting     1.000           1.000    275.00   255.00   275.00        255.00         204.00         20% (Pre-11/6/14)

                                                                                                                                     Rate reduced to 75%
                Telephone communication with                                                                                         USAO; Fee reduced by
09/09/14 FA     client regarding Releases         0.125       0.125    145.00   116.00   18.13         14.50          11.60          20% (Pre-11/6/14)



                Telephone communication with
                client regarding Records Release                                                                                     Rate reduced to 75%
                Preparation of correspondence to                                                                                     USAO; Fee reduced by
09/10/14 FA     client regarding same            0.375        0.375    145.00   116.00   54.38         43.50          34.80          20% (Pre-11/6/14)

             Telephone communication with                                                                                            Rate reduced to Laffey
             A. McLaughlin regarding                                                                                                 (14-15); Fee reduced by
09/16/14 CEM observation                          0.125       0.125    275.00   255.00   34.38         31.88          25.50          20% (Pre-11/6/14)
             Review of file
             materials/Intraoffice                                                                                                   Rate reduced to Laffey
             communication with F. Abdul                                                                                             (14-15); Fee reduced by
09/19/14 CEM regarding Releases                   0.125       0.125    275.00   255.00   34.38         31.88          25.50          20% (Pre-11/6/14)

                                                                                                                                     Rate reduced to 75%
                Preparation of file materials                                                                                        USAO; Fee reduced by
09/22/14 FA     regarding Release                 0.125       0.125    145.00   116.00   18.13         14.50          11.60          20% (Pre-11/6/14)

                                                                                                                                     Rate reduced to Laffey
             Telephone communication with                                                                                            (14-15); Fee reduced by
09/24/14 CEM client regarding 30 Day Review 0.125             0.125    275.00   255.00   34.38         31.88          25.50          20% (Pre-11/6/14)

                                                                                                                                     Rate reduced to Laffey
             Telephone communication with                                                                                            (14-15); Fee reduced by
09/24/14 CEM client regarding 30 Day Review 0.125             0.125    275.00   255.00   34.38         31.88          25.50          20% (Pre-11/6/14)



             Telephone communication with
             DCPS Special Education
             Compliance Office regarding
             observation
             Preparation of correspondence to                                                                                        Rate reduced to Laffey
             A. McLaughlin regarding                                                                                                 (14-15); Fee reduced by
09/25/14 CEM observation                      0.375           0.375    275.00   255.00   103.13        95.63          76.50          20% (Pre-11/6/14)
Attachment to Mem. Op. [ECF No. 30]                                     Page 38 of 104                                        Civil Action No. 15‐851 (ESH)




                                            ed




                                                                                                                                           d
                                                                                 d
                                                                                ed




                                                                                d




                                                                                                                                         ar
                                                                               ed
                                                                               te




                                                                                                                          d
                                           m




                                                                                                        ed
                                                                              te
                                                                 im




                                                                                                                        te




                                                                                                                                     w
                                                                             di



                                                                            im
                                         or




                                                                                                        im
                                                                            di
                    ls




                                                                                                                     di




                                                                                                                                    A




                                                                                                                                                      es
                                                                          re
                                                               la
           e




                                         rf




                                                                         re
                                                                         la
                     a




                                                                                                                   re
                                                                                                     la
         at




                                                              C




                                                                                                                                                     ot
                                                                                                                                     d
                  iti




                                                                        C
                                     Pe




                                                                      eC



                                                                      eC




                                                                                                                                   te
                                                                                                   eC
        D




                                                                                                                 eC




                                                                                                                                                    N
               In




                                                           rs



                                                                     rs




                                                                                                                                 us
                                    k




                                                                   at
                                                         ou




                                                                   at
                                                                  ou




                                                                                                 Fe
                                  or




                                                                                                               Fe




                                                                                                                               dj
                                                                  R



                                                                 R
                                                         H



                                                                 H
                                 W




                                                                                                                              A
             Review of correspondence from
             A. McLaughlin regarding
             observation
             Preparation of correspondence to
             A. McLaughlin regarding same
             Intraoffice communication with                                                                                         Rate reduced to Laffey
             H.B. Konkler-Goldsmith                                                                                                 (14-15); Fee reduced by
09/28/14 CEM regarding observation            0.250          0.250    275.00   255.00   68.75         63.75          51.00          20% (Pre-11/6/14)
             Intraoffice communication with
             C. McAndrews regarding                                                                                                 Fee reduced 20% (Pre-
10/01/14 HBK observation                      0.125          0.125    430.00   430.00   53.75         53.75          43.00          11/6/14)


             Review of correspondence from
             client
             Telephone communication with
             client
             Review of correspondence from
             A. McLaughlin regarding
             observation
             Preparation of correspondence to
             A. McLaughlin regarding same
             Intraoffice communication with                                                                                         Rate reduced to Laffey
             H.B. Konkler-Goldsmith                                                                                                 (14-15); Fee reduced by
10/01/14 CEM regarding same                   1.000          1.000    275.00   255.00   275.00        255.00         204.00         20% (Pre-11/6/14)

                                                                                                                                    Rate reduced to Laffey
             Review of correspondence from                                                                                          (14-15); Fee reduced by
10/07/14 CEM L. Levisohn regarding IEE     0.125             0.125    275.00   255.00   34.38         31.88          25.50          20% (Pre-11/6/14)

             Intraoffice communication with
             H.B. Konkler-Goldsmith
             regarding Due Process
             Complaint                                                                                                              Rate reduced to Laffey
             Preparation of correspondence to                                                                                       (14-15); Fee reduced by
10/08/14 CEM L. Levisohn regarding IEE        0.250          0.250    275.00   255.00   68.75         63.75          51.00          20% (Pre-11/6/14)

                                                                                                                                    Rate reduced to Laffey
             Review of correspondence from                                                                                          (14-15); Fee reduced by
10/09/14 CEM L. Levisohn regarding IEE     0.125             0.125    275.00   255.00   34.38         31.88          25.50          20% (Pre-11/6/14)



             Review of correspondence from
             L. Levisohn regarding IEE                                                                                              Rate reduced to Laffey
             Intraoffice communication with                                                                                         (14-15); Fee reduced by
10/15/14 CEM F. Abdul regarding same        0.375            0.375    275.00   255.00   103.13        95.63          76.50          20% (Pre-11/6/14)

                                                                                                                                    Rate reduced to Laffey
             Intraoffice communication with                                                                                         (14-15); Fee reduced by
10/17/14 CEM F. Abdul regarding IEE              0.125       0.125    275.00   255.00   34.38         31.88          25.50          20% (Pre-11/6/14)

                                                                                                                                    Rate reduced to Laffey
             Intraoffice communication with                                                                                         (14-15); Fee reduced by
10/21/14 CEM E. Gilmore regarding IEE            0.125       0.125    275.00   255.00   34.38         31.88          25.50          20% (Pre-11/6/14)

                                                                                                                                    Rate reduced to 75%
                                                                                                                                    USAO; Fee reduced by
10/27/14 FA     Preparation of records           0.125       0.125    145.00   116.00   18.13         14.50          11.60          20% (Pre-11/6/14)
Attachment to Mem. Op. [ECF No. 30]                                  Page 39 of 104                                        Civil Action No. 15‐851 (ESH)




                                         ed




                                                                                                                                        d
                                                                              d
                                                                             ed




                                                                             d




                                                                                                                                      ar
                                                                            ed
                                                                            te




                                                                                                                       d
                                        m




                                                                                                     ed
                                                                           te
                                                              im




                                                                                                                     te




                                                                                                                                  w
                                                                          di



                                                                         im
                                      or




                                                                                                     im
                                                                         di
                   ls




                                                                                                                  di




                                                                                                                                 A




                                                                                                                                                   es
                                                                       re
                                                            la
           e




                                      rf




                                                                      re
                                                                      la
                     a




                                                                                                                re
                                                                                                  la
         at




                                                           C




                                                                                                                                                  ot
                                                                                                                                  d
                  iti




                                                                     C
                                   Pe




                                                                   eC



                                                                   eC




                                                                                                                                te
                                                                                                eC
        D




                                                                                                              eC




                                                                                                                                                 N
               In




                                                        rs



                                                                  rs




                                                                                                                              us
                                  k




                                                                at
                                                      ou




                                                                at
                                                               ou




                                                                                              Fe
                                or




                                                                                                            Fe




                                                                                                                            dj
                                                               R



                                                              R
                                                      H



                                                              H
                               W




                                                                                                                           A
             Review of correspondences from
             D. Topolosky regarding IEE
             Intraoffice communication with
             F. Abdul regarding same                                                                                             Rate reduced to Laffey
             Preparation of correspondence to                                                                                    (14-15); Fee reduced by
10/27/14 CEM D. Topolosky regarding IEE       0.375       0.375    275.00   255.00   103.13        95.63          76.50          20% (Pre-11/6/14)

                                                                                                                                 Rate reduced to Laffey
             Telephone communication with                                                                                        (14-15); Fee reduced by
11/03/14 CEM client                           0.125       0.125    275.00   255.00   34.38         31.88          25.50          20% (Pre-11/6/14)

             Intraoffice communication with                                                                                      Rate reduced to 85%
11/06/14 MC  C. McAndrews regarding IEE       0.125       0.125    185.00   131.00   23.13         16.38          16.38          USAO
             Intraoffice communication with
             M. Clarke regarding                                                                                                 Rate reduced to Laffey
11/06/14 CEM communication with client        0.125       0.125    275.00   255.00   34.38         31.88          31.88          (14-15)
             Review of file materials
             regarding Due Process                                                                                               Rate reduced to Laffey
11/14/14 CEM Complaint                        3.125       3.125    275.00   255.00   859.38        796.88         796.88         (14-15)
             Telephone communication with
             client
             Preparation of Due Process
             Complaint
             Intraoffice communication with
             H.B. Konkler-Goldsmith
             regarding Due Process                                                                                               Rate reduced to Laffey
11/17/14 CEM Complaint                        2.625       2.625    275.00   255.00   721.88        669.38         669.38         (14-15)


             Preparation of Due Process
             Complaint
             Intraoffice communication with
             H.B. Konkler-Goldsmith
             regarding same
             Review of correspondence from
             client regarding IEP
             Preparation of correspondence to                                                                                    Rate reduced to Laffey
11/18/14 CEM client regarding same            0.875       0.875    275.00   255.00   240.63        223.13         223.13         (14-15)

             Preparation of correspondence to                                                                                    Rate reduced to Laffey
11/24/14 CEM client regarding IEP             0.125       0.125    275.00   255.00   34.38         31.88          31.88          (14-15)



             Review of correspondence from
             client regarding conference call
             Preparation of correspondence to                                                                                    Rate reduced to Laffey
11/25/14 CEM client regarding same            0.125       0.125    275.00   255.00   34.38         31.88          31.88          (14-15)
             Review of correspondence from                                                                                       Rate reduced to Laffey
11/25/14 CEM counsel                          0.125       0.125    275.00   255.00   34.38         31.88          31.88          (14-15)

             Telephone communication with
             client regarding IEP
             Intraoffice communication with
             H.B. Konkler-Goldsmith                                                                                              Rate reduced to Laffey
11/26/14 CEM regarding McKinney-Vento         0.500       0.500    275.00   255.00   137.50        127.50         127.50         (14-15)
             Research regarding Mckinney-                                                                                        Rate reduced to Laffey
12/03/14 CEM Vento Act                        0.625       0.625    275.00   255.00   171.88        159.38         159.38         (14-15)
Attachment to Mem. Op. [ECF No. 30]                                     Page 40 of 104                                        Civil Action No. 15‐851 (ESH)




                                          ed




                                                                                                                                           d
                                                                                 d
                                                                                ed




                                                                                d




                                                                                                                                         ar
                                                                               ed
                                                                               te




                                                                                                                          d
                                         m




                                                                                                        ed
                                                                              te
                                                                 im




                                                                                                                        te




                                                                                                                                     w
                                                                             di



                                                                            im
                                       or




                                                                                                        im
                                                                            di
                   ls




                                                                                                                     di




                                                                                                                                    A




                                                                                                                                                      es
                                                                          re
                                                               la
           e




                                       rf




                                                                         re
                                                                         la
                     a




                                                                                                                   re
                                                                                                     la
         at




                                                              C




                                                                                                                                                     ot
                                                                                                                                     d
                  iti




                                                                        C
                                    Pe




                                                                      eC



                                                                      eC




                                                                                                                                   te
                                                                                                   eC
        D




                                                                                                                 eC




                                                                                                                                                    N
               In




                                                           rs



                                                                     rs




                                                                                                                                 us
                                   k




                                                                   at
                                                         ou




                                                                   at
                                                                  ou




                                                                                                 Fe
                                 or




                                                                                                               Fe




                                                                                                                               dj
                                                                  R



                                                                 R
                                                         H



                                                                 H
                                W




                                                                                                                              A
             Preparation of Due Process                                                                                             Rate reduced to Laffey
12/04/14 CEM Complaint                           0.375       0.375    275.00   255.00   103.13        95.63          95.63          (14-15)
             Review and revise Due Process
12/05/14 JTN Complaint                           0.375       0.375    240.00   240.00   90.00         90.00          90.00          -
                Intraoffice communication with
                H.B. Konkler-Goldsmith
                regarding Due Process
12/11/14 JCL    Complaint                        0.125       0.125    230.00   230.00   28.75         28.75          28.75          -

             Intraoffice communication with
             C. McAndrews regarding Due
12/11/14 HBK Process Complaint                   0.125       0.125    430.00   430.00   53.75         53.75          53.75          -
             Intraoffice communication with
             H.B. Konkler-Goldsmith
             regarding Due Process                                                                                                  Rate reduced to Laffey
12/11/14 CEM Complaint                           0.125       0.125    275.00   255.00   34.38         31.88          31.88          (14-15)
             Preparation of Due Process                                                                                             Rate reduced to 85%
12/16/14 MC  Complaint for filing                1.000       1.000    185.00   131.00   185.00        131.00         131.00         USAO
             Preparation of Due Process                                                                                             Rate reduced to Laffey
12/16/14 CEM Complaint                           1.375       1.375    275.00   255.00   378.13        350.63         350.63         (14-15)
             Review of file materials
             regarding Hearing Officer                                                                                              Rate reduced to Laffey
12/18/14 CEM assignment                          0.250       0.250    275.00   255.00   68.75         63.75          63.75          (14-15)




             Review of correspondence from
             Hearing Officer Blount and
             counsel regarding Prehearing
             Conference and Due Process
             Hearing
             Preparation of correspondence to
             Hearing Officer and counsel
             regarding same
             Telephone communication with
             E. Castillo regarding RSM                                                                                              Hours reduced (RSM);
             Review of correspondence from                                                                                          Rate reduced to Laffey
12/19/14 CEM E. Castillo regarding RSM        0.375          0.500    275.00   255.00   103.13        127.50         127.50         (14-15)



             Review of initial Order and
             Notice of Prehearing Conference
             Intraoffice communication with
             H.B. Konkler-Goldsmith and
             D.C. McAndrews regarding                                                                                               Rate reduced to Laffey
12/22/14 CEM scheduling                      0.375           0.375    275.00   255.00   103.13        95.63          95.63          (14-15)



             Review of correspondence from
             E. Castillo regarding RSM
             Preparation of correspondence to
             E. Castillo regarding same
             Intraoffice communication with
             D.C. McAndrews and H.B.                                                                                                Hours reduced (RSM);
             Konkler-Goldsmith regarding                                                                                            Rate reduced to Laffey
12/31/14 CEM regarding same                   0.250          0.000    275.00   255.00   68.75         0.00           0.00           (14-15)

01/02/15 DCM Preparation for Due Process         0.375       0.375    450.00   450.00   168.75        168.75         168.75         -
Attachment to Mem. Op. [ECF No. 30]                                   Page 41 of 104                                        Civil Action No. 15‐851 (ESH)




                                          ed




                                                                                                                                         d
                                                                               d
                                                                              ed




                                                                              d




                                                                                                                                       ar
                                                                             ed
                                                                             te




                                                                                                                        d
                                         m




                                                                                                      ed
                                                                            te
                                                               im




                                                                                                                      te




                                                                                                                                   w
                                                                           di



                                                                          im
                                       or




                                                                                                      im
                                                                          di
                   ls




                                                                                                                   di




                                                                                                                                  A




                                                                                                                                                    es
                                                                        re
                                                             la
           e




                                       rf




                                                                       re
                                                                       la
                     a




                                                                                                                 re
                                                                                                   la
         at




                                                            C




                                                                                                                                                   ot
                                                                                                                                   d
                  iti




                                                                      C
                                    Pe




                                                                    eC



                                                                    eC




                                                                                                                                 te
                                                                                                 eC
        D




                                                                                                               eC




                                                                                                                                                  N
               In




                                                         rs



                                                                   rs




                                                                                                                               us
                                   k




                                                                 at
                                                       ou




                                                                 at
                                                                ou




                                                                                               Fe
                                 or




                                                                                                             Fe




                                                                                                                             dj
                                                                R



                                                               R
                                                       H



                                                               H
                                W




                                                                                                                            A
             Intraoffice communication with
             D.C. McAndrews regarding
             scheduling
             Telephone communication with
             client
             Review of correspondence from
             Hearing Officer Blount
             regarding scheduling
             Preparation of correspondence to
             Hearing Officer Blount
             regarding same
             Review of correspondence from
             E. Castillo regarding same
             Review of DCPS Response
             Review of correspondence from
             Hearing Officer regarding Due                                                                                        Rate reduced to Laffey
01/02/15 CEM Process Hearing                  1.125        1.125    275.00   255.00   309.38        286.88         286.88         (14-15)
             Review of file materials                                                                                             Rate reduced to 85%
01/05/15 JH  regarding Due Process            0.125        0.125    185.00   131.00   23.13         16.38          16.38          USAO
             Telephone communication with                                                                                         Rate reduced to 85%
01/05/15 MC  client                           0.125        0.125    185.00   131.00   23.13         16.38          16.38          USAO

             Intraoffice communication with
             D.C. McAndrews, J. Hardy                                                                                             Rate reduced to Laffey
01/05/15 CEM regarding Prehearing Conference 0.125         0.125    275.00   255.00   34.38         31.88          31.88          (14-15)




             Review of correspondences from
             Hearing Officer and Notices
             Review of correspondence from
             counsel, M. Washington
             Preparation for Due Process
01/06/15 DCM Review of records              0.625          0.625    450.00   450.00   281.25        281.25         281.25         -
                Review of file
                materials/Intraoffice
                communication regarding file                                                                                      Rate reduced to 85%
01/06/15 JH     contents                       0.250       0.250    185.00   131.00   46.25         32.75          32.75          USAO
Attachment to Mem. Op. [ECF No. 30]                                  Page 42 of 104                                          Civil Action No. 15‐851 (ESH)




                                         ed




                                                                                                                                          d
                                                                              d
                                                                             ed




                                                                             d




                                                                                                                                        ar
                                                                            ed
                                                                            te




                                                                                                                         d
                                        m




                                                                                                       ed
                                                                           te
                                                              im




                                                                                                                       te




                                                                                                                                    w
                                                                          di



                                                                         im
                                      or




                                                                                                       im
                                                                         di
                   ls




                                                                                                                    di




                                                                                                                                   A




                                                                                                                                                     es
                                                                       re
                                                            la
           e




                                      rf




                                                                      re
                                                                      la
                     a




                                                                                                                  re
                                                                                                    la
         at




                                                           C




                                                                                                                                                    ot
                                                                                                                                    d
                  iti




                                                                     C
                                   Pe




                                                                   eC



                                                                   eC




                                                                                                                                  te
                                                                                                  eC
        D




                                                                                                                eC




                                                                                                                                                   N
               In




                                                        rs



                                                                  rs




                                                                                                                                us
                                  k




                                                                at
                                                      ou




                                                                at
                                                               ou




                                                                                                Fe
                                or




                                                                                                              Fe




                                                                                                                              dj
                                                               R



                                                              R
                                                      H



                                                              H
                               W




                                                                                                                             A
             Review of Prehearing
             Conference Order
             Telephone communication with
             client
             Intraoffice communication with
             J. Hardy regarding file
             Intraoffice communication with
             M. Clarke regarding file
             Intraoffice communication with
             J. Hardy regarding records
             Review of correspondence from
             E. Castillo regarding RSM
             Preparation of correspondence to
             E. Castillo regarding same
             Review of correspondence from
             counsel, M. Washington,
             Hearing Officer Blount and D.C.
             McAndrews regarding
             Prehearing Conference and Due
             Process Hearing
             Intraoffice communication with
             D.C. McAndrews regarding
             residence                                                                                                             Hours reduced (RSM);
             Preparation of correspondence to                                                                                      Rate reduced to Laffey
01/06/15 CEM client                           1.250       1.125    275.00   255.00   343.75          286.88         286.88         (14-15)

             Intraoffice communication with
             C. McAndrews regarding
01/07/15 HBK Resolution Meeting               0.125       0.000    430.00   430.00   53.75           0.00           0.00           Hours reduced (RSM)



             Preparation of correspondence to
             E. Castillo regarding RSM
             Review of correspondence from
             E. Castillo regarding same
             Preparation of correspondence to
             client
             Preparation for, travel to and
             attendance at RSM
             Intraoffice communication with
             H.B. Konkler-Goldsmith
             regarding RSM
             Research regarding
01/07/15 CEM transportation                   5.625       0.000    275.00   255.00   1,546.88        0.00           0.00           -

01/08/15 DCM Preparation for Due Process      0.250       0.250    450.00   450.00   112.50          112.50         112.50         -
Attachment to Mem. Op. [ECF No. 30]                                   Page 43 of 104                                        Civil Action No. 15‐851 (ESH)




                                          ed




                                                                                                                                         d
                                                                               d
                                                                              ed




                                                                              d




                                                                                                                                       ar
                                                                             ed
                                                                             te




                                                                                                                        d
                                         m




                                                                                                      ed
                                                                            te
                                                               im




                                                                                                                      te




                                                                                                                                   w
                                                                           di



                                                                          im
                                       or




                                                                                                      im
                                                                          di
                   ls




                                                                                                                   di




                                                                                                                                  A




                                                                                                                                                    es
                                                                        re
                                                             la
           e




                                       rf




                                                                       re
                                                                       la
                     a




                                                                                                                 re
                                                                                                   la
         at




                                                            C




                                                                                                                                                   ot
                                                                                                                                   d
                  iti




                                                                      C
                                    Pe




                                                                    eC



                                                                    eC




                                                                                                                                 te
                                                                                                 eC
        D




                                                                                                               eC




                                                                                                                                                  N
               In




                                                         rs



                                                                   rs




                                                                                                                               us
                                   k




                                                                 at
                                                       ou




                                                                 at
                                                                ou




                                                                                               Fe
                                 or




                                                                                                             Fe




                                                                                                                             dj
                                                                R



                                                               R
                                                       H



                                                               H
                                W




                                                                                                                            A
             Review of correspondences from
             colleague regarding resources
             Preparation of correspondences
             to colleague regarding same
             Preparation of correspondence to
             D. Hodges regarding residence
             Intraoffice communication with
             D.C. McAndrews regarding Due
             Process Hearing
             Preparation of correspondence to                                                                                     Rate reduced to Laffey
01/08/15 CEM L. Levisohn regarding same       1.000        1.000    275.00   255.00   275.00        255.00         255.00         (14-15)

             Review of records
01/12/15 DCM Preparation for Due Process       1.750       1.750    450.00   450.00   787.50        787.50         787.50         -
             Preparation for Prehearing
             Conference and Due Process                                                                                           Rate reduced to Laffey
01/12/15 CEM Hearing                           1.000       1.000    275.00   255.00   275.00        255.00         255.00         (14-15)
             Telephone communication with                                                                                         Rate reduced to 85%
01/13/15 MC  client                            0.125       0.125    185.00   131.00   23.13         16.38          16.38          USAO

                Review of file materials
                regarding school record and
01/13/15 JH     Resolution Disposition form    0.125       0.000    185.00   131.00   23.13         0.00           0.00           Hours reduced (RSM)
Attachment to Mem. Op. [ECF No. 30]                                   Page 44 of 104                                            Civil Action No. 15‐851 (ESH)




                                         ed




                                                                                                                                             d
                                                                               d
                                                                              ed




                                                                              d




                                                                                                                                           ar
                                                                             ed
                                                                             te




                                                                                                                            d
                                        m




                                                                                                        ed
                                                                            te
                                                               im




                                                                                                                          te




                                                                                                                                       w
                                                                           di



                                                                          im
                                      or




                                                                                                        im
                                                                          di
                    ls




                                                                                                                       di




                                                                                                                                      A




                                                                                                                                                        es
                                                                        re
                                                             la
           e




                                      rf




                                                                       re
                                                                       la
                      a




                                                                                                                     re
                                                                                                     la
         at




                                                            C




                                                                                                                                                       ot
                                                                                                                                       d
                   iti




                                                                      C
                                    Pe




                                                                    eC



                                                                    eC




                                                                                                                                     te
                                                                                                   eC
        D




                                                                                                                   eC




                                                                                                                                                      N
                In




                                                         rs



                                                                   rs




                                                                                                                                   us
                                  k




                                                                 at
                                                       ou




                                                                 at
                                                                ou




                                                                                                 Fe
                                or




                                                                                                                 Fe




                                                                                                                                 dj
                                                                R



                                                               R
                                                       H



                                                               H
                               W




                                                                                                                                A
             Research regarding housing
             Review of correspondence from
             D. Hodges regarding client
             communication
             Preparation of correspondence to
             D. Hodges regarding same
             Review of correspondence from
             A. Anokye regarding RSM
             Intraoffice communication with
             D.C. McAndrews regarding
             same
             Telephone communication with
             client
             Preparation of correspondence to
             A. McLaughlin regarding Due
             Process Hearing
             Telephone communication with
             Lindamood Bell regarding
             evaluation
             Review of correspondence from
             Hearing Officer and counsel
             regarding Prehearing Conference
             Review of correspondence from
             A. McLaughlin regarding Due
             Process Hearing
             Review of correspondence from                                                                                            Hours reduced (RSM);
             L. Levisohn regarding Due                                                                                                Rate reduced to Laffey
01/13/15 CEM Process Hearing                  1.625        1.500    275.00   255.00   446.88          382.50           382.50         (14-15)




             Review of multiple emails from
             prospective witnesses
             Preparation of multiple emails to
             prospective witnesses
             Preparation for and attendance at
             Prehearing Conference
             Preparation of correspondence to
             Dr. Levisohn
             Preparation of Motion for
             Continuance
             Preparation of Witness Lists
             Preparation of questions for Due
01/14/15 DCM Process                           2.500       2.500    450.00   450.00   1,125.00        1,125.00         1,125.00       -
Attachment to Mem. Op. [ECF No. 30]                                     Page 45 of 104                                        Civil Action No. 15‐851 (ESH)




                                          ed




                                                                                                                                           d
                                                                                 d
                                                                                ed




                                                                                d




                                                                                                                                         ar
                                                                               ed
                                                                               te




                                                                                                                          d
                                         m




                                                                                                        ed
                                                                              te
                                                                 im




                                                                                                                        te




                                                                                                                                     w
                                                                             di



                                                                            im
                                       or




                                                                                                        im
                                                                            di
                   ls




                                                                                                                     di




                                                                                                                                    A




                                                                                                                                                      es
                                                                          re
                                                               la
           e




                                       rf




                                                                         re
                                                                         la
                     a




                                                                                                                   re
                                                                                                     la
         at




                                                              C




                                                                                                                                                     ot
                                                                                                                                     d
                  iti




                                                                        C
                                    Pe




                                                                      eC



                                                                      eC




                                                                                                                                   te
                                                                                                   eC
        D




                                                                                                                 eC




                                                                                                                                                    N
               In




                                                           rs



                                                                     rs




                                                                                                                                 us
                                   k




                                                                   at
                                                         ou




                                                                   at
                                                                  ou




                                                                                                 Fe
                                 or




                                                                                                               Fe




                                                                                                                               dj
                                                                  R



                                                                 R
                                                         H



                                                                 H
                                W




                                                                                                                              A
             Intraoffice communications with
             M. Clarke regarding
             compensatory education
             Intraoffice communication with
             D.C. McAndrews regarding Due
             Process Hearing
             Review of correspondence from
             Dr. Levisohn regarding same
             Telephone communication with
             Lindamood Bell regarding
             evaluation
             Review of correspondence from
             counsel M. Washington,
             regarding RSM disposition
             Preparation of Motion
             Review of Prehearing
             Conference Order                                                                                                       Hours reduced (RSM);
             Preparation of memorandum to                                                                                           Rate reduced to Laffey
01/14/15 CEM file regarding same             1.875           1.500    275.00   255.00   515.63        382.50         382.50         (14-15)

             Preparation of Motion for
             Continuance
             Review of correspondence from
             Dr. Levisohn
             Preparation of correspondence to
01/15/15 DCM Dr. Levisohn                     0.375          0.375    450.00   450.00   168.75        168.75         168.75         -

                Intraoffice communication with
                C. McAndrews regarding
                Lindamood Bell testing
                Telephone communication with                                                                                        Rate reduced to 85%
01/15/15 MC     client                           0.250       0.250    185.00   131.00   46.25         32.75          32.75          USAO




             Intraoffice communication with
             D.C. McAndrews regarding
             Motions
             Preparation of correspondence to
             Hearing Officer regarding
             Motion for Continuance
             Review of correspondence from
             Hearing Officer regarding same
             Intraoffice communication with                                                                                         Rate reduced to Laffey
01/15/15 CEM M. Clarke regarding evaluation 0.750            0.750    275.00   255.00   206.25        191.25         191.25         (14-15)




             Preparation of correspondence to
             School District regarding IEP
             Review of correspondence from
             counsel regarding transportation
             Preparation of correspondence to
01/16/15 DCM counsel regarding same           0.500          0.500    450.00   450.00   225.00        225.00         225.00         -
Attachment to Mem. Op. [ECF No. 30]                                  Page 46 of 104                                        Civil Action No. 15‐851 (ESH)




                                         ed




                                                                                                                                        d
                                                                              d
                                                                             ed




                                                                             d




                                                                                                                                      ar
                                                                            ed
                                                                            te




                                                                                                                       d
                                        m




                                                                                                     ed
                                                                           te
                                                              im




                                                                                                                     te




                                                                                                                                  w
                                                                          di



                                                                         im
                                      or




                                                                                                     im
                                                                         di
                   ls




                                                                                                                  di




                                                                                                                                 A




                                                                                                                                                   es
                                                                       re
                                                            la
           e




                                      rf




                                                                      re
                                                                      la
                     a




                                                                                                                re
                                                                                                  la
         at




                                                           C




                                                                                                                                                  ot
                                                                                                                                  d
                  iti




                                                                     C
                                   Pe




                                                                   eC



                                                                   eC




                                                                                                                                te
                                                                                                eC
        D




                                                                                                              eC




                                                                                                                                                 N
               In




                                                        rs



                                                                  rs




                                                                                                                              us
                                  k




                                                                at
                                                      ou




                                                                at
                                                               ou




                                                                                              Fe
                                or




                                                                                                            Fe




                                                                                                                            dj
                                                               R



                                                              R
                                                      H



                                                              H
                               W




                                                                                                                           A
             Review of correspondence from
             K. Conaboy regarding Due
             Process Hearing
             Preparation of correspondence to
             K. Conaboy regarding same
             Telephone communications with
             client regarding transportation
             and evaluation
             Intraoffice communications with
             D.C. McAndrews regarding Due
             Process Hearing and behavior
             Telephone communication with
             counsel, M. Washington,
             regarding transportation
             Preparation of correspondences
             to counsel regarding same
             Telephone communication with
             Lindamood Bell regarding
             evaluation
             Preparation of correspondence to
             C. Sandoval regarding IEP
             Review of correspondence from                                                                                       Rate reduced to Laffey
01/16/15 CEM counsel regarding transportation 2.375       2.375    275.00   255.00   653.13        605.63         605.63         (14-15)



             Review of file
             materials/Intraoffice
             communication regarding
             Lindamood Bell
             Telephone communications with
             client regarding transportation
             and housing
             Preparation of Motion to Correct                                                                                    Rate reduced to Laffey
01/19/15 CEM Prehearing Conference Order      1.250       1.250    275.00   255.00   343.75        318.75         318.75         (14-15)


             Review of Hearing Officer's
             Order
             Preparation of Motion to Correct
             Order
             Review of correspondence from
             counsel, M. Washington
             Preparation of correspondence to
01/20/15 DCM counsel                          0.375       0.375    450.00   450.00   168.75        168.75         168.75         -
Attachment to Mem. Op. [ECF No. 30]                                  Page 47 of 104                                        Civil Action No. 15‐851 (ESH)




                                         ed




                                                                                                                                        d
                                                                              d
                                                                             ed




                                                                             d




                                                                                                                                      ar
                                                                            ed
                                                                            te




                                                                                                                       d
                                        m




                                                                                                     ed
                                                                           te
                                                              im




                                                                                                                     te




                                                                                                                                  w
                                                                          di



                                                                         im
                                      or




                                                                                                     im
                                                                         di
                   ls




                                                                                                                  di




                                                                                                                                 A




                                                                                                                                                   es
                                                                       re
                                                            la
           e




                                      rf




                                                                      re
                                                                      la
                     a




                                                                                                                re
                                                                                                  la
         at




                                                           C




                                                                                                                                                  ot
                                                                                                                                  d
                  iti




                                                                     C
                                   Pe




                                                                   eC



                                                                   eC




                                                                                                                                te
                                                                                                eC
        D




                                                                                                              eC




                                                                                                                                                 N
               In




                                                        rs



                                                                  rs




                                                                                                                              us
                                  k




                                                                at
                                                      ou




                                                                at
                                                               ou




                                                                                              Fe
                                or




                                                                                                            Fe




                                                                                                                            dj
                                                               R



                                                              R
                                                      H



                                                              H
                               W




                                                                                                                           A
             Preparation of correspondence to
             A. McLaughlin regarding resume
             Review of correspondences from
             A. McLaughlin regarding same
             and Due Process Hearing
             Review of correspondences from
             counsel, M. Washington,
             regarding continuance and
             Prehearing Conference Order
             Telephone communication with
             client regarding transportation
             Review of correspondence from
             Hearing Officer regarding Due
             Process Hearing
             Intraoffice communication with
             D.C. McAndrews regarding                                                                                            Rate reduced to Laffey
01/20/15 CEM same                             1.125       1.125    275.00   255.00   309.38        286.88         286.88         (14-15)

             Telephone communications with
             counsel, M. Washington and C.
01/21/15 DCM McAndrews                     0.250          0.250    450.00   450.00   112.50        112.50         112.50         -

             Preparation of correspondence to
             Hearing Officer regarding Due
             Process Hearing                                                                                                     Rate reduced to Laffey
01/21/15 CEM Review of file materials         0.250       0.250    275.00   255.00   68.75         63.75          63.75          (14-15)
             Review of correspondence from
01/22/15 DCM Hearing Officer                  0.125       0.125    450.00   450.00   56.25         56.25          56.25          -
Attachment to Mem. Op. [ECF No. 30]                                  Page 48 of 104                                        Civil Action No. 15‐851 (ESH)




                                         ed




                                                                                                                                        d
                                                                              d
                                                                             ed




                                                                             d




                                                                                                                                      ar
                                                                            ed
                                                                            te




                                                                                                                       d
                                        m




                                                                                                     ed
                                                                           te
                                                              im




                                                                                                                     te




                                                                                                                                  w
                                                                          di



                                                                         im
                                      or




                                                                                                     im
                                                                         di
                   ls




                                                                                                                  di




                                                                                                                                 A




                                                                                                                                                    es
                                                                       re
                                                            la
           e




                                      rf




                                                                      re
                                                                      la
                     a




                                                                                                                re
                                                                                                  la
         at




                                                           C




                                                                                                                                                  ot
                                                                                                                                  d
                  iti




                                                                     C
                                   Pe




                                                                   eC



                                                                   eC




                                                                                                                                te
                                                                                                eC
        D




                                                                                                              eC




                                                                                                                                                 N
               In




                                                        rs



                                                                  rs




                                                                                                                              us
                                  k




                                                                at
                                                      ou




                                                                at
                                                               ou




                                                                                              Fe
                                or




                                                                                                            Fe




                                                                                                                            dj
                                                               R



                                                              R
                                                      H



                                                              H
                               W




                                                                                                                           A
             Telephone communications with
             client regarding transportation
             and reading
             Intraoffice communication with
             H.B. Konkler-Goldsmith
             regarding residence
             Intraoffice communications with
             D.C. McAndrews regarding
             resumes and transportation
             Review of correspondences from
             counsel, M. Washington,
             regarding transportation and
             records
             Preparation of correspondences
             to counsel regarding same
             Review of correspondence from
             Lindamood Bell regarding
             evaluation
             Review of correspondence from
             Hearing Officer regarding Due
             Process Hearing
             Research regarding
             transportation
             Preparation of correspondence to
             D. Douglas regarding Due
             Process
             Review of correspondence from
             A. McLaughlin regarding same
             Preparation of correspondence to
             A. McLaughlin regarding Due
             Process Hearing
             Preparation of correspondence to
             Dr. Levisohn regarding same
             Preparation of correspondence to
             client regarding reading                                                                                            Hours reduced (travel);
             evaluation                                                                                                          Rate reduced to Laffey
             Preparation of Intake for                                                                                           (13-14); Fee reduced
01/22/15 CEM Reading Evaluation               2.750       2.500    275.00   255.00   756.25        637.50         637.50         20% (Pre-11/6/14)




             Review of correspondence from
             Hearing Officer regarding
             Motion
             Preparation of correspondence to
             Hearing Officer regarding same
             and scheduling
             Preparation of correspondence to
             K. Conaboy and D. Douglas
             regarding Due Process Hearing
             Review of correspondence from                                                                                       Rate reduced to Laffey
01/23/15 CEM D. Douglas regarding same        0.625       0.625    275.00   255.00   171.88        159.38         159.38         (14-15)
             Intraoffice communication with
             D.C. McAndrews regarding                                                                                            Rate reduced to Laffey
01/26/15 CEM witnesses                        0.125       0.125    275.00   255.00   34.38         31.88          31.88          (14-15)
             Review of records
01/27/15 DCM Preparation for hearing          0.750       0.750    450.00   450.00   337.50        337.50         337.50         -
Attachment to Mem. Op. [ECF No. 30]                                     Page 49 of 104                                        Civil Action No. 15‐851 (ESH)




                                          ed




                                                                                                                                           d
                                                                                 d
                                                                                ed




                                                                                d




                                                                                                                                         ar
                                                                               ed
                                                                               te




                                                                                                                          d
                                         m




                                                                                                        ed
                                                                              te
                                                                 im




                                                                                                                        te




                                                                                                                                     w
                                                                             di



                                                                            im
                                       or




                                                                                                        im
                                                                            di
                   ls




                                                                                                                     di




                                                                                                                                    A




                                                                                                                                                      es
                                                                          re
                                                               la
           e




                                       rf




                                                                         re
                                                                         la
                     a




                                                                                                                   re
                                                                                                     la
         at




                                                              C




                                                                                                                                                     ot
                                                                                                                                     d
                  iti




                                                                        C
                                    Pe




                                                                      eC



                                                                      eC




                                                                                                                                   te
                                                                                                   eC
        D




                                                                                                                 eC




                                                                                                                                                    N
               In




                                                           rs



                                                                     rs




                                                                                                                                 us
                                   k




                                                                   at
                                                         ou




                                                                   at
                                                                  ou




                                                                                                 Fe
                                 or




                                                                                                               Fe




                                                                                                                               dj
                                                                  R



                                                                 R
                                                         H



                                                                 H
                                W




                                                                                                                              A
                Intraoffice communication with
                C. McAndrews regarding Due
                Process Hearing
                Telephone communication with                                                                                        Rate reduced to 75%
01/27/15 AS     client regarding same            0.250       0.250    155.00   116.00   38.75         29.00          29.00          USAO




             Review of Order granting
             continuance
             Review of Prehearing
             Conference Order
             Preparation of correspondence to
             A. McLaughlin regarding Due
             Process Hearing
             Intraoffice communication with
             D.C. McAndrews regarding
             witnesses
             Preparation of memorandum to
             D.C. McAndrews and J. Hardy
             regarding same
             Review of correspondence from
             Dr. Levisohn regarding Due
             Process Hearing
             Preparation of correspondence to
             Dr. Levisohn regarding same
             Preparation of correspondence to
             D. Douglas regarding Due
             Process Hearing
             Intraoffice communication with                                                                                         Rate reduced to Laffey
01/27/15 CEM A. Sauer regarding same          2.000          2.000    275.00   255.00   550.00        510.00         510.00         (14-15)
             Intraoffice communication
             regarding Due Process Hearing
01/28/15 HBK and residence                    0.125          0.125    430.00   430.00   53.75         53.75          53.75          -



                Intraoffice communications with
                H.B. Konkler-Goldsmith, D.C.
                McAndrews and C. McAndrews
                regarding Due Process Hearing                                                                                       Rate reduced to 75%
01/28/15 AS     and residence                   0.250        0.250    155.00   116.00   38.75         29.00          29.00          USAO


             Intraoffice communication a A.
             Sauer regarding Due Process
             Hearing
             Review of correspondence from
             A. McLaughlin regarding
             testimony
             Intraoffice communication with
             H.B. Konkler-Goldsmith, D.C.
             McAndrews and A. Sauer
             regarding Due Process Hearing                                                                                          Rate reduced to Laffey
01/28/15 CEM and residence                  0.375            0.375    275.00   255.00   103.13        95.63          95.63          (14-15)
Attachment to Mem. Op. [ECF No. 30]                                     Page 50 of 104                                        Civil Action No. 15‐851 (ESH)




                                          ed




                                                                                                                                           d
                                                                                 d
                                                                                ed




                                                                                d




                                                                                                                                         ar
                                                                               ed
                                                                               te




                                                                                                                          d
                                         m




                                                                                                        ed
                                                                              te
                                                                 im




                                                                                                                        te




                                                                                                                                     w
                                                                             di



                                                                            im
                                       or




                                                                                                        im
                                                                            di
                   ls




                                                                                                                     di




                                                                                                                                    A




                                                                                                                                                      es
                                                                          re
                                                               la
          e




                                       rf




                                                                         re
                                                                         la
                     a




                                                                                                                   re
                                                                                                     la
         at




                                                              C




                                                                                                                                                     ot
                                                                                                                                     d
                  iti




                                                                        C
                                    Pe




                                                                      eC



                                                                      eC




                                                                                                                                   te
                                                                                                   eC
        D




                                                                                                                 eC




                                                                                                                                                    N
               In




                                                           rs



                                                                     rs




                                                                                                                                 us
                                   k




                                                                   at
                                                         ou




                                                                   at
                                                                  ou




                                                                                                 Fe
                                or




                                                                                                               Fe




                                                                                                                               dj
                                                                  R



                                                                 R
                                                         H



                                                                 H
                               W




                                                                                                                              A
               Telephone communications with
               client regarding placement
               Telephone communication with
               Fairfax County Coordinated
               Services Planning regarding                                                                                          Rate reduced to 75%
01/29/15 AS    enrollment                    0.625           0.625    155.00   116.00   96.88         72.50          72.50          USAO




             Telephone communications with
             client regarding contact
             information and placement
             Telephone communication with
             Fairfax County Coordinated
             Services Planning regarding
             enrollment
             Intraoffice communication with
             A. Sauer regarding same
             Telephone communication with
             D. Hodges regarding supports
             Review of correspondence from
             Hearing Officer regarding
             Motions
             Review of correspondence from                                                                                          Rate reduced to Laffey
01/29/15 CEM client regarding transportation 1.250           1.250    275.00   255.00   343.75        318.75         318.75         (14-15)
             Telephone communication with
             client
             Intraoffice communication with
             A. Sauer regarding client                                                                                              Rate reduced to Laffey
02/03/15 CEM communication                       0.375       0.375    275.00   255.00   103.13        95.63          95.63          (14-15)
             Telephone communication with                                                                                           Rate reduced to 75%
02/04/15 AS  client                              0.125       0.125    155.00   116.00   19.38         14.50          14.50          USAO
             Telephone communication with
             client
             Intraoffice communication with
             A. Sauer regarding
             communication with client,                                                                                             Rate reduced to Laffey
02/04/15 CEM transportation                      0.250       0.250    275.00   255.00   68.75         63.75          63.75          (14-15)
             Telephone communication with                                                                                           Rate reduced to 75%
02/05/15 AS  client                              0.125       0.125    155.00   116.00   19.38         14.50          14.50          USAO
             Review of phone message                                                                                                Rate reduced to Laffey
02/05/15 CEM regarding transportation            0.125       0.125    275.00   255.00   34.38         31.88          31.88          (14-15)

               Telephone communication with                                                                                         Rate reduced to 75%
02/06/15 AS    client regarding transportation   0.125       0.125    155.00   116.00   19.38         14.50          14.50          USAO
Attachment to Mem. Op. [ECF No. 30]                                      Page 51 of 104                                        Civil Action No. 15‐851 (ESH)




                                            ed




                                                                                                                                            d
                                                                                  d
                                                                                 ed




                                                                                 d




                                                                                                                                          ar
                                                                                ed
                                                                                te




                                                                                                                           d
                                           m




                                                                                                         ed
                                                                               te
                                                                  im




                                                                                                                         te




                                                                                                                                      w
                                                                              di



                                                                             im
                                         or




                                                                                                         im
                                                                             di
                    ls




                                                                                                                      di




                                                                                                                                     A




                                                                                                                                                       es
                                                                           re
                                                                la
           e




                                        rf




                                                                          re
                                                                          la
                     a




                                                                                                                    re
                                                                                                      la
         at




                                                               C




                                                                                                                                                      ot
                                                                                                                                      d
                  iti




                                                                         C
                                     Pe




                                                                       eC



                                                                       eC




                                                                                                                                    te
                                                                                                    eC
        D




                                                                                                                  eC




                                                                                                                                                     N
               In




                                                            rs



                                                                      rs




                                                                                                                                  us
                                    k




                                                                    at
                                                          ou




                                                                    at
                                                                   ou




                                                                                                  Fe
                                  or




                                                                                                                Fe




                                                                                                                                dj
                                                                   R



                                                                  R
                                                          H



                                                                  H
                                 W




                                                                                                                               A
             Intraoffice communications with
             A. Sauer regarding
             transportation
             Review of correspondence from
             A. Anokye regarding IEP
             Meeting
             Intraoffice communications with
             D.C. McAndrews regarding
             same and conference call                                                                                                Hours reduced (IEP);
             Review of correspondence from                                                                                           Rate reduced to Laffey
02/06/15 CEM client regarding IEP Meeting    0.750            0.130    275.00   255.00   206.25        33.15          33.15          (14-15)

                Review of file materials                                                                                             Hours reduced (RSM);
                regarding Invitation to IEP and                                                                                      Rate reduced to 85%
02/06/15 JH     Resolution Meeting                0.125       0.000    185.00   131.00   23.13         0.00           0.00           USAO

02/07/15 DCM Review of records                    0.750       0.750    450.00   450.00   337.50        337.50         337.50         -




             Intraoffice communication with
             D.C. McAndrews regarding
             records and meeting
             Intraoffice communication with
             A. Sauer regarding IEP meeting
             Research regarding IEPs
             Intraoffice communication with
             D.C. McAndrews regarding IEP                                                                                            Hours reduced (IEP);
             Preparation of correspondence to                                                                                        Rate reduced to Laffey
02/07/15 CEM counsel                          1.250           0.000    275.00   255.00   343.75        0.00           0.00           (14-15)
             Intraoffice communication with
             D.C. McAndrews regarding                                                                                                Rate reduced to Laffey
02/08/15 CEM records                          0.125           0.125    275.00   255.00   34.38         31.88          31.88          (14-15)
             Telephone communication with                                                                                            Rate reduced to 75%
02/09/15 AS  client                           0.250           0.250    155.00   116.00   38.75         29.00          29.00          USAO



             Intraoffice communication with
             D.C. McAndrews regarding IEP
             Meeting and residence
             Intraoffice communication with
             A. Sauer regarding IEP Meeting
             Review of correspondence from
             client
             Review of correspondence from
             counsel                                                                                                                 Hours reduced (IEP);
             Preparation of correspondence to                                                                                        Rate reduced to Laffey
02/09/15 CEM counsel                          1.500           0.000    275.00   255.00   412.50        0.00           0.00           (14-15)


             Preparation for resolution
             session
             Telephone communication with
             client
             Review of records
             Review of correspondence from
02/09/15 DCM counsel, M. Washington        0.750              0.000    450.00   450.00   337.50        0.00           0.00           Hours reduced (RSM)
Attachment to Mem. Op. [ECF No. 30]                                    Page 52 of 104                                          Civil Action No. 15‐851 (ESH)




                                          ed




                                                                                                                                            d
                                                                                d
                                                                               ed




                                                                               d




                                                                                                                                          ar
                                                                              ed
                                                                              te




                                                                                                                           d
                                         m




                                                                                                         ed
                                                                             te
                                                                im




                                                                                                                         te




                                                                                                                                      w
                                                                            di



                                                                           im
                                       or




                                                                                                         im
                                                                           di
                    ls




                                                                                                                      di




                                                                                                                                     A




                                                                                                                                                       es
                                                                         re
                                                              la
           e




                                       rf




                                                                        re
                                                                        la
                      a




                                                                                                                    re
                                                                                                      la
          at




                                                             C




                                                                                                                                                      ot
                                                                                                                                      d
                   iti




                                                                       C
                                    Pe




                                                                     eC



                                                                     eC




                                                                                                                                    te
                                                                                                    eC
         D




                                                                                                                  eC




                                                                                                                                                     N
                In




                                                          rs



                                                                    rs




                                                                                                                                  us
                                   k




                                                                  at
                                                        ou




                                                                  at
                                                                 ou




                                                                                                  Fe
                                 or




                                                                                                                Fe




                                                                                                                                dj
                                                                 R



                                                                R
                                                       H



                                                                H
                                W




                                                                                                                               A
             Intraoffice communication with
             C. McAndrews regarding
02/10/15 HBK procedure                         0.125       0.125     430.00   430.00   53.75           53.75          53.75          -


             Review of correspondences from
             counsel, M. Washington
             Review of correspondence from
             client
             Preparation of correspondence to
             client
             Preparation of correspondence to
02/10/15 DCM counsel                          0.750        0.750     450.00   450.00   337.50          337.50         337.50         -
             Telephone communication with                                                                                            Rate reduced to 75%
02/10/15 AS  client regarding status          0.125        0.125     155.00   116.00   19.38           14.50          14.50          USAO
             Review of file materials                                                                                                Rate reduced to 85%
02/10/15 JH  regarding Custody Order          0.125        0.125     185.00   131.00   23.13           16.38          16.38          USAO




             Review of correspondence from
             counsel, M. Washington,
             regarding records
             Intraoffice communications with
             D.C. McAndrews regarding
             same
             Telephone communication with
             client regarding meetings
             Intraoffice communication with
             H.B. Konkler-Goldsmith                                                                                                  Rate reduced to Laffey
02/10/15 CEM regarding procedure             0.625         0.625     275.00   255.00   171.88          159.38         159.38         (14-15)

             Review of correspondence from
             counsel, M. Washington
             Preparation of correspondence to
             counsel
02/11/15 DCM Correspondence with client       0.250        0.250     450.00   450.00   112.50          112.50         112.50         -


             Review of correspondence from
             counsel, M. Washington,
             regarding records
             Intraoffice communication with
             D.C. McAndrews regarding                                                                                                Hours reduced (RSM);
             same, IEP and Resolution                                                                                                Rate reduced to Laffey
02/11/15 CEM Meeting                        0.375          0.125     275.00   255.00   103.13          31.88          31.88          (14-15)
             Preparation for, travel to and
             attendance at Resolution
             Meeting
02/12/15 DCM Review of records                 10.000      0.000     450.00   450.00   4,500.00        0.00           0.00           Hours reduced (RSM)
             Correspondence with client
             Review of records
             Preparation of witness sheets for
02/13/15 DCM deposition                        0.375       0.375     450.00   450.00   168.75          168.75         168.75         -

             Intraoffice communication with
             D.C. McAndrews regarding
02/13/15 CEM Resolution Meeting                0.125       0.000     275.00   255.00   34.38           0.00           0.00           -
Attachment to Mem. Op. [ECF No. 30]                                  Page 53 of 104                                            Civil Action No. 15‐851 (ESH)




                                         ed




                                                                                                                                            d
                                                                              d
                                                                             ed




                                                                             d




                                                                                                                                          ar
                                                                            ed
                                                                            te




                                                                                                                           d
                                        m




                                                                                                       ed
                                                                           te
                                                              im




                                                                                                                         te




                                                                                                                                      w
                                                                          di



                                                                         im
                                      or




                                                                                                       im
                                                                         di
                   ls




                                                                                                                      di




                                                                                                                                     A




                                                                                                                                                       es
                                                                       re
                                                            la
           e




                                      rf




                                                                      re
                                                                      la
                     a




                                                                                                                    re
                                                                                                    la
         at




                                                           C




                                                                                                                                                      ot
                                                                                                                                      d
                  iti




                                                                     C
                                   Pe




                                                                   eC



                                                                   eC




                                                                                                                                    te
                                                                                                  eC
        D




                                                                                                                  eC




                                                                                                                                                     N
               In




                                                        rs



                                                                  rs




                                                                                                                                  us
                                  k




                                                                at
                                                      ou




                                                                at
                                                               ou




                                                                                                Fe
                                or




                                                                                                                Fe




                                                                                                                                dj
                                                               R



                                                              R
                                                      H



                                                              H
                               W




                                                                                                                               A
             Intraoffice communication with
             D.C. McAndrews regarding                                                                                                Hours reduced (IEP);
             reading, IEP Meeting and Due                                                                                            Rate reduced to Laffey
02/14/15 CEM Process Hearing                  1.250       0.500    275.00   255.00   343.75          127.50           127.50         (14-15)
             Review of correspondence from
             colleague regarding homeless
             services
             Intraoffice communication with
             D.C. McAndrews regarding                                                                                                Hours reduced (non-
02/16/15 CEM same                           0.125         0.000    275.00   255.00   34.38           0.00             0.00           compensable)
             Telephone communication with
             client
             Telephone communication with
02/18/15 DCM N. Gregerson                     0.375       0.375    450.00   450.00   168.75          168.75           168.75         -



             Intraoffice communication with
             A. Sauer regarding OSSE
             contacts
             Intraoffice communication with
             D.C. McAndrews regarding
             reading intervention
             Review of correspondence from
             colleague regarding McKinney-
             Vento
             Preparation of correspondence to                                                                                        Rate reduced to Laffey
02/18/15 CEM colleague regarding same         0.375       0.375    275.00   255.00   103.13          95.63            95.63          (14-15)




             Preparation of correspondence to
             L. Levisohn
             Preparation of correspondence to
             A. McLaughlin
             Telephone communications with
             client
             Preparation of correspondence to
             counsel, M. Washington
             Review of correspondence from
             counsel
             Telephone communication with
02/19/15 DCM N. Gregorson                     2.250       2.250    450.00   450.00   1,012.50        1,012.50         1,012.50       -



             Intraoffice communication with
             H.B. Konkler-Goldsmith
             Intraoffice communication with
             D.C. McAndrews regarding Due                                                                                            Rate reduced to Laffey
02/19/15 CEM Process Hearing                0.375         0.375    275.00   255.00   103.13          95.63            95.63          (14-15)



             Review of correspondence from
             N. Gregerson
             Preparation of correspondence to
             N. Gregerson
             Review of correspondence from
             L. Levisohn
             Preparation of correspondence to
02/20/15 DCM L. Levisohn                      0.375       0.375    450.00   450.00   168.75          168.75           168.75         -
Attachment to Mem. Op. [ECF No. 30]                                   Page 54 of 104                                            Civil Action No. 15‐851 (ESH)




                                          ed




                                                                                                                                             d
                                                                               d
                                                                              ed




                                                                              d




                                                                                                                                           ar
                                                                             ed
                                                                             te




                                                                                                                            d
                                         m




                                                                                                        ed
                                                                            te
                                                               im




                                                                                                                          te




                                                                                                                                       w
                                                                           di



                                                                          im
                                       or




                                                                                                        im
                                                                          di
                   ls




                                                                                                                       di




                                                                                                                                      A




                                                                                                                                                        es
                                                                        re
                                                             la
           e




                                       rf




                                                                       re
                                                                       la
                     a




                                                                                                                     re
                                                                                                     la
         at




                                                            C




                                                                                                                                                       ot
                                                                                                                                       d
                  iti




                                                                      C
                                   Pe




                                                                    eC



                                                                    eC




                                                                                                                                     te
                                                                                                   eC
        D




                                                                                                                   eC




                                                                                                                                                      N
               In




                                                         rs



                                                                   rs




                                                                                                                                   us
                                   k




                                                                 at
                                                       ou




                                                                 at
                                                                ou




                                                                                                 Fe
                                or




                                                                                                                 Fe




                                                                                                                                 dj
                                                                R



                                                               R
                                                       H



                                                               H
                               W




                                                                                                                                A
                                                                                                                                      Rate reduced to 85%
02/20/15 JH     Review of emails               0.125       0.125    185.00   131.00   23.13           16.38            16.38          USAO




             Review of correspondence from
             N. Gregorson regarding Due
             Process Hearing
             Review of correspondence from
             A. McLaughlin regarding same
             Intraoffice communication with
             D.C. McAndrews and J. Hardy
             regarding OSSE                                                                                                           Rate reduced to Laffey
02/20/15 CEM Review of DCPS report on IEE 0.875            0.875    275.00   255.00   240.63          223.13           223.13         (14-15)
             Preparation for Due Process
02/21/15 DCM Hearing                        0.375          0.375    450.00   450.00   168.75          168.75           168.75         -



             Preparation for Due Process
             Review of records
             Preparation of Exhibits
             Preparation of witness sheets
             Preparation of correspondence to
02/22/15 DCM Experts                          8.250        8.250    450.00   450.00   3,712.50        3,712.50         3,712.50       -

             Intraoffice communication with
             D.C. McAndrews regarding Due                                                                                             Rate reduced to Laffey
02/22/15 CEM Process Hearing                0.625          0.625    275.00   255.00   171.88          159.38           159.38         (14-15)

             Telephone communication with
             Dr. L. Levisohn
02/23/15 DCM Preparation of witness sheets     1.375       1.375    450.00   450.00   618.75          618.75           618.75         -



             Telephone communication with
             L. Levisohn regarding Due
             Process Hearing
             Preparation of correspondence to
             A. Sauer regarding Due Process
             Hearing
             Review of correspondence from
             C. Sandoval regarding IEP
             Intraoffice communication with                                                                                           Hours reduced (IEP);
             D.C. McAndrews regarding                                                                                                 Rate reduced to Laffey
02/23/15 CEM same                             1.125        0.875    275.00   255.00   309.38          223.13           223.13         (14-15)




             Five-Day Notice
             Correspondence with D. Douglas
             Correspondence with M.
             Washington
             Review of correspondence from
             Dr. A. McLaughlin
             Preparation of correspondence to
             Dr. A. McLaughlin
             Telephone communication with
             Dr. N. Gregerson regarding
02/24/15 DCM possible testimony               3.125        3.125    450.00   450.00   1,406.25        1,406.25         1,406.25       -
Attachment to Mem. Op. [ECF No. 30]                                      Page 55 of 104                                            Civil Action No. 15‐851 (ESH)




                                             ed




                                                                                                                                                d
                                                                                  d
                                                                                 ed




                                                                                 d




                                                                                                                                              ar
                                                                                ed
                                                                                te




                                                                                                                               d
                                            m




                                                                                                           ed
                                                                               te
                                                                  im




                                                                                                                             te




                                                                                                                                          w
                                                                              di



                                                                             im
                                          or




                                                                                                           im
                                                                             di
                    ls




                                                                                                                          di




                                                                                                                                         A




                                                                                                                                                           es
                                                                           re
                                                                la
           e




                                         rf




                                                                          re
                                                                          la
                      a




                                                                                                                        re
                                                                                                        la
         at




                                                               C




                                                                                                                                                          ot
                                                                                                                                          d
                   iti




                                                                         C
                                      Pe




                                                                       eC



                                                                       eC




                                                                                                                                        te
                                                                                                      eC
        D




                                                                                                                      eC




                                                                                                                                                         N
                In




                                                            rs



                                                                      rs




                                                                                                                                      us
                                     k




                                                                    at
                                                          ou




                                                                    at
                                                                   ou




                                                                                                    Fe
                                  or




                                                                                                                    Fe




                                                                                                                                    dj
                                                                   R



                                                                  R
                                                          H



                                                                  H
                                 W




                                                                                                                                   A
                Telephone communication with
                client Hearing travel
                arrangements                                                                                                             Rate reduced to 75%
02/24/15 AS     Research regarding same           1.125       1.125    155.00   116.00   174.38          130.50           130.50         USAO

             Intraoffice communication
             regarding Due Process Exhibits
             Telephone communication with                                                                                                Rate reduced to 85%
02/24/15 JH  client                               0.375       0.375    185.00   131.00   69.38           49.13            49.13          USAO
             Intraoffice communication with
             D.C. McAndrews regarding                                                                                                    Rate reduced to Laffey
02/24/15 CEM Hearing                              0.125       0.125    275.00   255.00   34.38           31.88            31.88          (14-15)



             Preparation of Due Process letter
             Preparation of Exhibits
             Preparation of experts
             Telephone communication with
             L. Levisohn
             Telephone communications with
             D. Douglas
             Telephone communication with
02/25/15 DCM A. McLaughlin                     3.875          3.875    450.00   450.00   1,743.75        1,743.75         1,743.75       -

                Initial Preparation of Exhibits                                                                                          Rate reduced to 85%
02/25/15 JH     Preparation of Exhibits           1.250       1.250    185.00   131.00   231.25          163.75           163.75         USAO

                Telephone communication with                                                                                             Rate reduced to 75%
02/26/15 AS     client regarding Hearing          0.125       0.125    155.00   116.00   19.38           14.50            14.50          USAO




             Intraoffice communication with
             D.C. McAndrews regarding
             transportation, Due Process
             Hearing, compensatory
             education and S/L
             Review of correspondence from
             counsel, M. Washington,
             regarding transportation
             Intraoffice communication with
             A. Sauer regarding IEP and
             residence
             Review of correspondence from
             N. Gregorson regarding Due
             Process Hearing                                                                                                             Hours reduced (IEP);
             Review of correspondence from                                                                                               Rate reduced to Laffey
02/26/15 CEM A. McLaughlin regarding same 0.875               0.500    275.00   255.00   240.63          127.50           127.50         (14-15)
             Review of School District
02/27/15 DCM Motion to Dismiss              0.125             0.125    450.00   450.00   56.25           56.25            56.25          -

             Review of Five-Day Notice
             Intraoffice communication with
             D.C. McAndrews, K. Conaboy
             and Evaluators regarding Due                                                                                                Rate reduced to Laffey
02/27/15 CEM Process Hearing and Exhibits         0.500       0.500    275.00   255.00   137.50          127.50           127.50         (14-15)
Attachment to Mem. Op. [ECF No. 30]                                  Page 56 of 104                                        Civil Action No. 15‐851 (ESH)




                                         ed




                                                                                                                                        d
                                                                              d
                                                                             ed




                                                                             d




                                                                                                                                      ar
                                                                            ed
                                                                            te




                                                                                                                       d
                                        m




                                                                                                     ed
                                                                           te
                                                              im




                                                                                                                     te




                                                                                                                                  w
                                                                          di



                                                                         im
                                      or




                                                                                                     im
                                                                         di
                   ls




                                                                                                                  di




                                                                                                                                 A




                                                                                                                                                   es
                                                                       re
                                                            la
          e




                                     rf




                                                                      re
                                                                      la
                     a




                                                                                                                re
                                                                                                  la
         at




                                                           C




                                                                                                                                                  ot
                                                                                                                                  d
                  iti




                                                                     C
                                   Pe




                                                                   eC



                                                                   eC




                                                                                                                                te
                                                                                                eC
        D




                                                                                                              eC




                                                                                                                                                 N
               In




                                                        rs



                                                                  rs




                                                                                                                              us
                                 k




                                                                at
                                                      ou




                                                                at
                                                               ou




                                                                                              Fe
                               or




                                                                                                            Fe




                                                                                                                            dj
                                                               R



                                                              R
                                                      H



                                                              H
                              W




                                                                                                                           A
             Intraoffice communication with
             D.C. McAndrews regarding
             exhibits
             Intraoffice communication with
             A. Sauer and D.C. McAndrews
             regarding residence and Due
             Process Hearing
             Intraoffice communication with
             D.C. McAndrews regarding                                                                                            Rate reduced to Laffey
03/01/15 CEM Motion                           0.500       0.500    275.00   255.00   137.50        127.50         127.50         (14-15)
             Preparation of Reply to Motion
03/02/15 DCM to Dismiss                       0.875       0.875    450.00   450.00   393.75        393.75         393.75         -
             Finalization of Due Process                                                                                         Rate reduced to 85%
03/02/15 JH  Exhibit Books                    1.000       1.000    185.00   131.00   185.00        131.00         131.00         USAO




             Review of Motion to Dismiss
             Intraoffice communication with
             D.C. McAndrews regarding
             same
             Intraoffice communication with
             A. Sauer regarding housing for
             Due Process Hearing
             Intraoffice communication with
             D.C. McAndrews regarding Due
             Process Hearing
             Review of file materials
             regarding exhibits
             Intraoffice communication with
             D.C. McAndrews, E. Gilmore
             regarding Response to Motion to                                                                                     Rate reduced to Laffey
03/02/15 CEM Dismiss                         1.250        1.250    275.00   255.00   343.75        318.75         318.75         (14-15)

             Review of correspondence from
03/03/15 DCM counsel, M. Washington        0.125          0.125    450.00   450.00   56.25         56.25          56.25          -
                                                                                                                                 Rate reduced to 85%
03/03/15 JH    Correspondence with counsel    0.125       0.125    185.00   131.00   23.13         16.38          16.38          USAO



             Intraoffice communication with
             D.C. McAndrews regarding
             Motion and Disclosures
             Review of correspondence from
             A. McLaughlin regarding Due
             Process Hearing
             Intraoffice communication with
             A. Sauer regarding services and
             transportation
             Intraoffice communication with
             D.C. McAndrews, E. Gilmore
             and J. Hardy regarding                                                                                              Rate reduced to Laffey
03/03/15 CEM Disclosures                     0.750        0.750    275.00   255.00   206.25        191.25         191.25         (14-15)
Attachment to Mem. Op. [ECF No. 30]                                    Page 57 of 104                                            Civil Action No. 15‐851 (ESH)




                                          ed




                                                                                                                                              d
                                                                                d
                                                                               ed




                                                                               d




                                                                                                                                            ar
                                                                              ed
                                                                              te




                                                                                                                             d
                                         m




                                                                                                         ed
                                                                             te
                                                                im




                                                                                                                           te




                                                                                                                                        w
                                                                            di



                                                                           im
                                       or




                                                                                                         im
                                                                           di
                   ls




                                                                                                                        di




                                                                                                                                       A




                                                                                                                                                         es
                                                                         re
                                                              la
           e




                                      rf




                                                                        re
                                                                        la
                     a




                                                                                                                      re
                                                                                                      la
         at




                                                             C




                                                                                                                                                        ot
                                                                                                                                        d
                  iti




                                                                       C
                                    Pe




                                                                     eC



                                                                     eC




                                                                                                                                      te
                                                                                                    eC
        D




                                                                                                                    eC




                                                                                                                                                       N
               In




                                                          rs



                                                                    rs




                                                                                                                                    us
                                  k




                                                                  at
                                                        ou




                                                                  at
                                                                 ou




                                                                                                  Fe
                                or




                                                                                                                  Fe




                                                                                                                                  dj
                                                                 R



                                                                R
                                                        H



                                                                H
                               W




                                                                                                                                 A
             Review of file
             materials/Intraoffice
             communication regarding School
             District records receipt
             Telephone communication with
             L. Levisohn
             Research regarding Due Process
             Review of correspondence from
             A. McLaughlin
             Preparation of correspondence to
             A. McLaughlin
             Preparation of correspondence to
             Hearing Officer
             Review of correspondence from
03/04/15 DCM Hearing Officer                  2.250         2.250    450.00   450.00   1,012.50        1,012.50         1,012.50       -

                Telephone communication with
                OSSE Transportation regarding
                location/address
                Telephone communication with
                client regarding housing,                                                                                              Rate reduced to 75%
03/04/15 AS     attendance and transportation   0.750       0.750    155.00   116.00   116.25          87.00            87.00          USAO


             Intraoffice communication with
             D.C. McAndrews regarding
             objections, Disclosures and Due
             Process Hearing
             Intraoffice communication with
             A. Sauer regarding Disclosures,
             telephone call with OSSE and
             services
             Intraoffice communication with
             D.C. McAndrews, J. Hardy and
             H.B. Konkler-Goldsmith
             regarding same
             Research regarding services
             Review of correspondence from
             Hearing Officer regarding                                                                                                 Rate reduced to Laffey
03/04/15 CEM Disclosures                     1.375          1.375    275.00   255.00   378.13          350.63           350.63         (14-15)




             Review of correspondences from
             A. Washington
             Preparation of correspondences
             to A. Washington
             Review of correspondence from
             counsel, M. Washington
             Preparation of correspondence to
             counsel
             Review of School District
             records
03/05/15 DCM Preparation for Due Process      1.375         1.375    450.00   450.00   618.75          618.75           618.75         -
             Telephone communication with
             client regarding assistance and                                                                                           Rate reduced to 75%
03/05/15 AS  Hearing                          0.250         0.250    155.00   116.00   38.75           29.00            29.00          USAO
Attachment to Mem. Op. [ECF No. 30]                                     Page 58 of 104                                            Civil Action No. 15‐851 (ESH)




                                            ed




                                                                                                                                               d
                                                                                 d
                                                                                ed




                                                                                d




                                                                                                                                             ar
                                                                               ed
                                                                               te




                                                                                                                              d
                                           m




                                                                                                          ed
                                                                              te
                                                                 im




                                                                                                                            te




                                                                                                                                         w
                                                                             di



                                                                            im
                                         or




                                                                                                          im
                                                                            di
                    ls




                                                                                                                         di




                                                                                                                                        A




                                                                                                                                                          es
                                                                          re
                                                               la
           e




                                         rf




                                                                         re
                                                                         la
                     a




                                                                                                                       re
                                                                                                       la
         at




                                                              C




                                                                                                                                                         ot
                                                                                                                                         d
                  iti




                                                                        C
                                     Pe




                                                                      eC



                                                                      eC




                                                                                                                                       te
                                                                                                     eC
        D




                                                                                                                     eC




                                                                                                                                                        N
               In




                                                           rs



                                                                     rs




                                                                                                                                     us
                                     k




                                                                   at
                                                         ou




                                                                   at
                                                                  ou




                                                                                                   Fe
                                 or




                                                                                                                   Fe




                                                                                                                                   dj
                                                                  R



                                                                 R
                                                         H



                                                                 H
                                W




                                                                                                                                  A
             Review of correspondence from
             counsel, M. Washington and
             D.C. McAndrews, regarding
             Disclosures
             Review of correspondence from
             D.C. McAndrews and A.
             McLaughlin regarding Due
             Process Hearing
             Intraoffice communication with
             A. Sauer and D.C. McAndrews
             regarding services
             Intraoffice communication with
             D.C. McAndrews regarding                                                                                                   Rate reduced to Laffey
03/05/15 CEM Exhibits                       0.750            0.750    275.00   255.00   206.25          191.25           191.25         (14-15)

             Telephone communication with
             A. McLaughlin
             Preparation of correspondence to
03/06/15 DCM Hearing Officer                  1.500          1.500    450.00   450.00   675.00          675.00           675.00         -
                                                                                                                                        Rate reduced to 85%
03/06/15 JH     Update case status               0.125       0.125    185.00   131.00   23.13           16.38            16.38          USAO

             Intraoffice communication with
             D.C. McAndrews regarding                                                                                                   Rate reduced to Laffey
03/06/15 CEM objections to disclosures           0.125       0.125    275.00   255.00   34.38           31.88            31.88          (14-15)



             Preparation for Due Process
             Hearing
             Communications with clients
             Preparation of Opening
             Preparation of witness sheets
             Review of records
             Preparation for cross-
             examination
             Research legal issues underlying
03/08/15 DCM claims for relief                8.500          8.500    450.00   450.00   3,825.00        3,825.00         3,825.00       -

                Review of file
                materials/Intraoffice
                communication regarding
                Exhibits
                Preparation of correspondence to                                                                                        Rate reduced to 85%
03/08/15 JH     D. Douglas                       0.375       0.375    185.00   131.00   69.38           49.13            49.13          USAO



             Telephone communications with
             client regarding Due Process
             Hearing and services
             Intraoffice communication with
             D.C. McAndrews regarding
             same
             Review of correspondence from
             D.C. McAndrews, L. Levisohn
             and D. Douglas regarding Due                                                                                               Rate reduced to Laffey
03/08/15 CEM Process Hearing                1.000            1.000    275.00   255.00   275.00          255.00           255.00         (14-15)
Attachment to Mem. Op. [ECF No. 30]                                     Page 59 of 104                                            Civil Action No. 15‐851 (ESH)




                                           ed




                                                                                                                                               d
                                                                                 d
                                                                                ed




                                                                                d




                                                                                                                                             ar
                                                                               ed
                                                                               te




                                                                                                                              d
                                          m




                                                                                                          ed
                                                                              te
                                                                 im




                                                                                                                            te




                                                                                                                                         w
                                                                             di



                                                                            im
                                        or




                                                                                                          im
                                                                            di
                    ls




                                                                                                                         di




                                                                                                                                        A




                                                                                                                                                          es
                                                                          re
                                                               la
           e




                                       rf




                                                                         re
                                                                         la
                      a




                                                                                                                       re
                                                                                                       la
          at




                                                              C




                                                                                                                                                         ot
                                                                                                                                         d
                   iti




                                                                        C
                                    Pe




                                                                      eC



                                                                      eC




                                                                                                                                       te
                                                                                                     eC
         D




                                                                                                                     eC




                                                                                                                                                        N
                In




                                                           rs



                                                                     rs




                                                                                                                                     us
                                   k




                                                                   at
                                                         ou




                                                                   at
                                                                  ou




                                                                                                   Fe
                                 or




                                                                                                                   Fe




                                                                                                                                   dj
                                                                  R



                                                                 R
                                                         H



                                                                 H
                                W




                                                                                                                                  A
             Preparation for, travel to and
             attendance at Due Process
             Hearing
             Preparation for second day of
03/09/15 DCM Hearing                            9.500        9.500    450.00   450.00   4,275.00        4,275.00         4,275.00       -
             Intraoffice communication with
             D.C. McAndrews regarding
             resolution and Due Process                                                                                                 Rate reduced to Laffey
03/09/15 CEM Complaint                          0.500        0.500    275.00   255.00   137.50          127.50           127.50         (14-15)
             Preparation for second day of
03/10/15 DCM hearing                            0.750        0.750    450.00   450.00   337.50          337.50           337.50         -
             Telephone communication with                                                                                               Rate reduced to 85%
03/10/15 JH  client                             0.125        0.125    185.00   131.00   23.13           16.38            16.38          USAO
             Telephone communication with
             client regarding new housing and                                                                                           Rate reduced to 75%
03/11/15 AS  transportation                     0.125        0.125    155.00   116.00   19.38           14.50            14.50          USAO
             Review of correspondence from
             M. Acosta regarding telephone                                                                                              Rate reduced to Laffey
03/11/15 CEM call with client                   0.125        0.125    275.00   255.00   34.38           31.88            31.88          (14-15)

             Preparation for and attendance at
             Due Process Hearing
03/12/15 DCM Post-hearing research             13.125        13.125   450.00   450.00   5,906.25        5,906.25         5,906.25       -
             Research regarding Due Process
03/16/15 JCL issues                            0.375         0.375    230.00   230.00   86.25           86.25            86.25          -

             Research regarding Post-Hearing
             submission
             Preparation of same
             Review of School District cases
03/16/15 DCM and statements regarding cases 2.250            2.250    450.00   450.00   1,012.50        1,012.50         1,012.50       -
             Telephone communication with                                                                                               Rate reduced to 85%
03/16/15 JH  client                          0.125           0.125    185.00   131.00   23.13           16.38            16.38          USAO

             Preparation of materials for Post-                                                                                         Rate reduced to 85%
03/16/15 EG  Hearing submission                 2.625        2.625    185.00   131.00   485.63          343.88           343.88         USAO
             Intraoffice communication with
             D.C. McAndrews regarding case                                                                                              Rate reduced to Laffey
03/16/15 CEM law support                        0.125        0.125    275.00   255.00   34.38           31.88            31.88          (14-15)

             Review of correspondence from
             OSSE
             Preparation of correspondence to
             OSSE
             Preparation of correspondence to
03/17/15 DCM counsel, M. Washington           0.500          0.500    450.00   450.00   225.00          225.00           225.00         -
             Review of correspondence from
             client regarding Hearing                                                                                                   Rate reduced to 75%
03/17/15 AS  transcript                       0.750          0.750    155.00   116.00   116.25          87.00            87.00          USAO
                Review of correspondence from
                ODR
                Preparation of correspondence to
                ODR
                Telephone communication with                                                                                            Rate reduced to 85%
03/17/15 JH     client                           0.375       0.375    185.00   131.00   69.38           49.13            49.13          USAO
Attachment to Mem. Op. [ECF No. 30]                                     Page 60 of 104                                        Civil Action No. 15‐851 (ESH)




                                           ed




                                                                                                                                           d
                                                                                 d
                                                                                ed




                                                                                d




                                                                                                                                         ar
                                                                               ed
                                                                               te




                                                                                                                          d
                                          m




                                                                                                        ed
                                                                              te
                                                                 im




                                                                                                                        te




                                                                                                                                     w
                                                                             di



                                                                            im
                                        or




                                                                                                        im
                                                                            di
                    ls




                                                                                                                     di




                                                                                                                                    A




                                                                                                                                                      es
                                                                          re
                                                               la
           e




                                       rf




                                                                         re
                                                                         la
                      a




                                                                                                                   re
                                                                                                     la
         at




                                                              C




                                                                                                                                                     ot
                                                                                                                                     d
                   iti




                                                                        C
                                    Pe




                                                                      eC



                                                                      eC




                                                                                                                                   te
                                                                                                   eC
        D




                                                                                                                 eC




                                                                                                                                                    N
                In




                                                           rs



                                                                     rs




                                                                                                                                 us
                                   k




                                                                   at
                                                         ou




                                                                   at
                                                                  ou




                                                                                                 Fe
                                 or




                                                                                                               Fe




                                                                                                                               dj
                                                                  R



                                                                 R
                                                         H



                                                                 H
                                W




                                                                                                                              A
             Intraoffice communication with
             A. Sauer regarding transcript
             Intraoffice communication with
             D.C. McAndrews regarding                                                                                               Rate reduced to Laffey
03/17/15 CEM same and transportation            0.375        0.375    275.00   255.00   103.13        95.63          95.63          (14-15)
             Preparation of Hearing                                                                                                 Rate reduced to 75%
03/18/15 AS  Transcript Request                 0.500        0.500    155.00   116.00   77.50         58.00          58.00          USAO

             Intraoffice communication with
             A. Sauer regarding transcript
             Intraoffice communication with
             D.C. McAndrews regarding                                                                                               Rate reduced to Laffey
03/18/15 CEM transcript                         0.375        0.375    275.00   255.00   103.13        95.63          95.63          (14-15)
             Review of correspondence from
             client
             Preparation of correspondence to
03/22/15 DCM client                           0.250          0.250    450.00   450.00   112.50        112.50         112.50         -
             Intraoffice communication with                                                                                         Rate reduced to Laffey
03/24/15 CEM D.C. McAndrews                   0.125          0.125    275.00   255.00   34.38         31.88          31.88          (14-15)

             Intraoffice communication with                                                                                         Rate reduced to Laffey
03/25/15 CEM A. Sauer regarding transcript      0.125        0.125    275.00   255.00   34.38         31.88          31.88          (14-15)
             Review of correspondence from
             ODR regarding Hearing Officer
             Decision
             Intraoffice communication with
             D.C. McAndrews regarding                                                                                               Rate reduced to Laffey
03/28/15 CEM same                           0.250            0.250    275.00   255.00   68.75         63.75          63.75          (14-15)

             Review of file
             materials/Intraoffice
             communication regarding
             Hearing Officer Decision
             Preparation of appeal
03/30/15 DCM Preparation of fee materials       1.750        1.750    450.00   450.00   787.50        787.50         787.50         -

                Review of file materials                                                                                            Rate reduced to 85%
03/30/15 JH     regarding Due Process transcript 0.125       0.125    185.00   131.00   23.13         16.38          16.38          USAO



             Review of Hearing Officer
             Decision
             Intraoffice communication with
             D.C. McAndrews regarding
             same
             Review of correspondences from
             S. Cogdell regarding transcript
             and Hearing Officer Decision
             Preparation of correspondences                                                                                         Rate reduced to Laffey
03/30/15 CEM to S. Cogdell regarding same    1.625           1.625    275.00   255.00   446.88        414.38         414.38         (14-15)

                Review of file materials                                                                                            Rate reduced to 85%
03/31/15 JH     regarding IEP Amendment Form 0.125           0.125    185.00   131.00   23.13         16.38          16.38          USAO

04/01/15 HBK Review Due Process decision        0.250        0.250    430.00   430.00   107.50        107.50         107.50         -
Attachment to Mem. Op. [ECF No. 30]                                     Page 61 of 104                                        Civil Action No. 15‐851 (ESH)




                                          ed




                                                                                                                                           d
                                                                                 d
                                                                                ed




                                                                                d




                                                                                                                                         ar
                                                                               ed
                                                                               te




                                                                                                                          d
                                         m




                                                                                                        ed
                                                                              te
                                                                 im




                                                                                                                        te




                                                                                                                                     w
                                                                             di



                                                                            im
                                       or




                                                                                                        im
                                                                            di
                    ls




                                                                                                                     di




                                                                                                                                    A




                                                                                                                                                      es
                                                                          re
                                                               la
           e




                                       rf




                                                                         re
                                                                         la
                      a




                                                                                                                   re
                                                                                                     la
         at




                                                              C




                                                                                                                                                     ot
                                                                                                                                     d
                   iti




                                                                        C
                                    Pe




                                                                      eC



                                                                      eC




                                                                                                                                   te
                                                                                                   eC
        D




                                                                                                                 eC




                                                                                                                                                    N
                In




                                                           rs



                                                                     rs




                                                                                                                                 us
                                   k




                                                                   at
                                                         ou




                                                                   at
                                                                  ou




                                                                                                 Fe
                                or




                                                                                                               Fe




                                                                                                                               dj
                                                                  R



                                                                 R
                                                         H



                                                                 H
                               W




                                                                                                                              A
             Telephone communication with
             client
             Preparation of correspondence to
             client
04/01/15 DCM Preparation of Appeal materials 0.625           0.625    450.00   450.00   281.25        281.25         281.25         -
             Intraoffice communication with
             D.C. McAndrews regarding
             Decision
             Review of same
             Intraoffice communication with
             J. Hardy regarding conference
04/02/15 MEG call                                0.375       0.375    430.00   430.00   161.25        161.25         161.25         -


             Intraoffice communication with
             D.C. McAndrews regarding
             Hearing Officer Decision
             Intraoffice communication with
             J. Hardy regarding intraoffice
             meeting
             Intraoffice communication with                                                                                         Hours reduced (IEP);
             A. Sauer regarding IEP                                                                                                 Rate reduced to Laffey
04/02/15 CEM Amendment                           0.375       0.250    275.00   255.00   103.13        63.75          63.75          (14-15)
                Review IEP/ESY request
                Review of file
                materials/Intraoffice
                communication regarding
04/03/15 DCM    response                         0.250       0.000    450.00   450.00   112.50        0.00           0.00           Hours reduced (IEP)
                Intraoffice communication with                                                                                      Hours reduced (IEP);
                D.C. McAndrews regarding                                                                                            Rate reduced to Laffey
04/03/15 CEM    Amendment                        0.250       0.000    275.00   255.00   68.75         0.00           0.00           (14-15)
                Telephone communication with
04/06/15 DCM    client                           0.250       0.250    450.00   450.00   112.50        112.50         112.50         -
                Intraoffice communication with                                                                                      Hours reduced (IEP);
                D.C. McAndrews regarding IEP                                                                                        Rate reduced to Laffey
04/06/15 CEM    Amendment                        0.125       0.000    275.00   255.00   34.38         0.00           0.00           (14-15)
             Review of file
             materials/Intraoffice
             communication regarding Due
04/07/15 HBK Process Decision                    0.250       0.250    430.00   430.00   107.50        107.50         107.50         -
             Review of Decision
             Intraoffice communication with
             D.C. McAndrews and H.B.
             Konkler-Goldsmith regarding
04/07/15 MEG same                                0.750       0.750    430.00   430.00   322.50        322.50         322.50         -

04/07/15 DCM Preparation of appeal materials     0.625       0.625    450.00   450.00   281.25        281.25         281.25         -
             Review of file materials                                                                                               Rate reduced to 85%
04/07/15 JH  regarding Complaint                 0.125       0.125    185.00   131.00   23.13         16.38          16.38          USAO
             Intraoffice communication with
             D.C. McAndrews, H.B. Konkler-
             Goldsmith and M. Gehring                                                                                               Rate reduced to Laffey
04/07/15 CEM regarding appeal               0.375            0.375    275.00   255.00   103.13        95.63          95.63          (14-15)

             Review of correspondence from
             S. Cogdell regarding
             compensatory education
             Preparation of correspondence to                                                                                       Rate reduced to Laffey
04/13/15 CEM S. Cogdell regarding same        0.125          0.125    275.00   255.00   34.38         31.88          31.88          (14-15)
Attachment to Mem. Op. [ECF No. 30]                                     Page 62 of 104                                        Civil Action No. 15‐851 (ESH)




                                          ed




                                                                                                                                           d
                                                                                 d
                                                                                ed




                                                                                d




                                                                                                                                         ar
                                                                               ed
                                                                               te




                                                                                                                          d
                                         m




                                                                                                        ed
                                                                              te
                                                                 im




                                                                                                                        te




                                                                                                                                     w
                                                                             di



                                                                            im
                                       or




                                                                                                        im
                                                                            di
                   ls




                                                                                                                     di




                                                                                                                                    A




                                                                                                                                                      es
                                                                          re
                                                               la
           e




                                       rf




                                                                         re
                                                                         la
                     a




                                                                                                                   re
                                                                                                     la
         at




                                                              C




                                                                                                                                                     ot
                                                                                                                                     d
                  iti




                                                                        C
                                    Pe




                                                                      eC



                                                                      eC




                                                                                                                                   te
                                                                                                   eC
        D




                                                                                                                 eC




                                                                                                                                                    N
               In




                                                           rs



                                                                     rs




                                                                                                                                 us
                                   k




                                                                   at
                                                         ou




                                                                   at
                                                                  ou




                                                                                                 Fe
                                 or




                                                                                                               Fe




                                                                                                                               dj
                                                                  R



                                                                 R
                                                         H



                                                                 H
                                W




                                                                                                                              A
             Review of file regarding                                                                                               Rate reduced to 75%
04/21/15 AS  transcript                     0.250            0.250    155.00   116.00   38.75         29.00          29.00          USAO
             Intraoffice communication with
             D.C. McAndrews regarding case                                                                                          Rate reduced to Laffey
04/22/15 CEM law                            0.125            0.125    275.00   255.00   34.38         31.88          31.88          (14-15)

             Research regarding recent cases
04/22/15 DCM regarding specificity in IEP    0.125           0.000    450.00   450.00   56.25         0.00           0.00           Hours reduced (IEP)
                                                                                                                                    Rate reduced to 85%
04/25/15 JH     Deadlines                        0.125       0.125    185.00   131.00   23.13         16.38          16.38          USAO


             Review of correspondence from
             S. Cogdell, K. Conaboy and D.C.
             McAndrews
             Intraoffice communication with
             D.C. McAndrews regarding
             Hearing Officer Decision                                                                                               Rate reduced to Laffey
04/28/15 CEM implementation                  0.375           0.375    275.00   255.00   103.13        95.63          95.63          (14-15)
             Review of file, Note
05/04/15 MEG Review of documents             0.500           0.500    430.00   430.00   215.00        215.00         215.00         -

05/05/15 DCM Preparation of appeal papers        0.250       0.250    450.00   450.00   112.50        112.50         112.50         -

                Telephone communication with                                                                                        Rate reduced to 75%
05/05/15 AS     client regarding services        0.125       0.125    155.00   116.00   19.38         14.50          14.50          USAO
                Review of file materials                                                                                            Rate reduced to 85%
05/05/15 JH     regarding emails                 0.125       0.125    185.00   131.00   23.13         16.38          16.38          USAO




             Intraoffice communication with
             D.C. McAndrews and J. Hardy
             regarding negotiations,
             compensatory education and fees
             Intraoffice communication with
             A. Sauer regarding
             communication with client and                                                                                          Rate reduced to Laffey
05/05/15 CEM compensatory education          1.000           1.000    275.00   255.00   275.00        255.00         255.00         (14-15)
             Review of file
             materials/Intraoffice
             communication regarding
             compensatory education
05/06/15 DCM programs                            0.250       0.250    450.00   450.00   112.50        112.50         112.50         -

                Intraoffice communication with
                C. McAndrews, J. Hardy, and
                D.C. McAndrews regarding                                                                                            Rate reduced to 75%
05/06/15 AS     billing                          0.250       0.250    155.00   116.00   38.75         29.00          29.00          USAO


             Intraoffice communication with
             D.C. McAndrews regarding
             compensatory education and
             costs
             Intraoffice communication with
             A. Sauer, E. Gilmore and D.C.
             McAndrews regarding
             compensatory education and                                                                                             Rate reduced to Laffey
05/06/15 CEM reimbursement                       0.375       0.375    275.00   255.00   103.13        95.63          95.63          (14-15)
Attachment to Mem. Op. [ECF No. 30]                                  Page 63 of 104                                            Civil Action No. 15‐851 (ESH)




                                        ed




                                                                                                                                            d
                                                                              d
                                                                             ed




                                                                             d




                                                                                                                                          ar
                                                                            ed
                                                                            te




                                                                                                                           d
                                       m




                                                                                                       ed
                                                                           te
                                                              im




                                                                                                                         te




                                                                                                                                      w
                                                                          di



                                                                         im
                                     or




                                                                                                       im
                                                                         di
                   ls




                                                                                                                      di




                                                                                                                                     A




                                                                                                                                                       es
                                                                       re
                                                            la
          e




                                     rf




                                                                      re
                                                                      la
                     a




                                                                                                                    re
                                                                                                    la
         at




                                                           C




                                                                                                                                                      ot
                                                                                                                                      d
                  iti




                                                                     C
                                  Pe




                                                                   eC



                                                                   eC




                                                                                                                                    te
                                                                                                  eC
        D




                                                                                                                  eC




                                                                                                                                                     N
               In




                                                        rs



                                                                  rs




                                                                                                                                  us
                                 k




                                                                at
                                                      ou




                                                                at
                                                               ou




                                                                                                Fe
                               or




                                                                                                                Fe




                                                                                                                                dj
                                                               R



                                                              R
                                                      H



                                                              H
                              W




                                                                                                                               A
             Intraoffice communication with
             C. McAndrews regarding                                                                                                  Rate reduced to 75%
05/07/15 AS  services                         0.250       0.250    155.00   116.00   38.75           29.00            29.00          USAO
             Intraoffice communication with
             A. Sauer regarding                                                                                                      Rate reduced to Laffey
05/07/15 CEM compensatory education           0.125       0.125    275.00   255.00   34.38           31.88            31.88          (14-15)
             Intraoffice communication with
             C. McAndrews and H.B.                                                                                                   Rate reduced to 75%
05/08/15 AS  Konkler-Goldsmith                0.125       0.125    155.00   116.00   19.38           14.50            14.50          USAO


             Intraoffice communication with
             A. Sauer regarding
             compensatory education
             Intraoffice communication with
             H.B. Konkler-Goldsmith and A.
             Sauer regarding Due Process                                                                                             Rate reduced to Laffey
05/08/15 CEM Hearing                        0.250         0.250    275.00   255.00   68.75           63.75            63.75          (14-15)
             Preparation of Complaint
             Intraoffice communication with
             D.C. McAndrews regarding
05/11/15 MEG same                           10.250        10.250   430.00   430.00   4,407.50        4,407.50         4,407.50       -
             Telephone communication with                                                                                            Rate reduced to 75%
05/11/15 AS  client                         0.125         0.125    155.00   116.00   19.38           14.50            14.50          USAO
             Preparation of N.T. binders
             Review of correspondence from                                                                                           Rate reduced to 75%
05/11/15 EB  counsel                        0.500         0.500    155.00   116.00   77.50           58.00            58.00          USAO



             Intraoffice communication with
             A. Sauer regarding program and
             compensatory education
             Intraoffice communication with                                                                                          Rate reduced to Laffey
05/11/15 CEM M. Gehring regarding Complaint 0.250         0.250    275.00   255.00   68.75           63.75            63.75          (14-15)
             Review of correspondence from
             S. Cogdell regarding                                                                                                    Rate reduced to Laffey
05/14/15 CEM implementation                 0.125         0.125    275.00   255.00   34.38           31.88            31.88          (14-15)
             Telephone communication with
             client regarding compensatory                                                                                           Rate reduced to Laffey
05/17/15 CEM education                      0.125         0.125    275.00   255.00   34.38           31.88            31.88          (14-15)



             Intraoffice communication with
             D.C. McAndrews regarding
             contact with client
             Intraoffice communication with
             A. Sauer regarding same
             Telephone communication with
             client regarding compensatory                                                                                           Rate reduced to Laffey
05/18/15 CEM education                        0.375       0.375    275.00   255.00   103.13          95.63            95.63          (14-15)
             Intraoffice communication with                                                                                          Rate reduced to 75%
05/19/15 AS  C. McAndrews                     0.250       0.250    155.00   116.00   38.75           29.00            29.00          USAO

             Intraoffice communication with
             A.Sauer regarding compensatory                                                                                          Rate reduced to Laffey
05/19/15 CEM education and programming      0.125         0.125    275.00   255.00   34.38           31.88            31.88          (14-15)
             Intraoffice communication with
             C. McAndrews regarding
             Complaint
05/20/15 MEG Update case status               0.250       0.250    430.00   430.00   107.50          107.50           107.50         -
Attachment to Mem. Op. [ECF No. 30]                                     Page 64 of 104                                        Civil Action No. 15‐851 (ESH)




                                           ed




                                                                                                                                           d
                                                                                 d
                                                                                ed




                                                                                d




                                                                                                                                         ar
                                                                               ed
                                                                               te




                                                                                                                          d
                                          m




                                                                                                        ed
                                                                              te
                                                                 im




                                                                                                                        te




                                                                                                                                     w
                                                                             di



                                                                            im
                                        or




                                                                                                        im
                                                                            di
                   ls




                                                                                                                     di




                                                                                                                                    A




                                                                                                                                                      es
                                                                          re
                                                               la
           e




                                        rf




                                                                         re
                                                                         la
                     a




                                                                                                                   re
                                                                                                     la
         at




                                                              C




                                                                                                                                                     ot
                                                                                                                                     d
                  iti




                                                                        C
                                    Pe




                                                                      eC



                                                                      eC




                                                                                                                                   te
                                                                                                   eC
        D




                                                                                                                 eC




                                                                                                                                                    N
               In




                                                           rs



                                                                     rs




                                                                                                                                 us
                                   k




                                                                   at
                                                         ou




                                                                   at
                                                                  ou




                                                                                                 Fe
                                   or




                                                                                                               Fe




                                                                                                                               dj
                                                                  R



                                                                 R
                                                         H



                                                                 H
                                  W




                                                                                                                              A
             Preparation of Federal Court
05/20/15 DCM Complaint                          0.500        0.500    450.00   450.00   225.00        225.00         225.00         -



             Intraoffice communication with
             E. Bissell regarding Complaint
             Intraoffice communication with
             C. McAndrews and D.C.
05/21/15 MEG McAndrews regarding status         0.375        0.375    430.00   430.00   161.25        161.25         161.25         -
             Review of file
             materials/Intraoffice
             communication regarding
             contacts for School District
             implementation
             Preparation of Federal Court
05/21/15 DCM Complaint                          1.000        1.000    450.00   450.00   450.00        450.00         450.00         -
                Intraoffice communication with
                C. McAndrews
                Preparation of correspondence to                                                                                    Rate reduced to 75%
05/21/15 AS     client                           0.500       0.500    155.00   116.00   77.50         58.00          58.00          USAO
                                                                                                                                    Rate reduced to 75%
05/21/15 EB     Review and revise Complaint     0.750        0.750    155.00   116.00   116.25        87.00          87.00          USAO
                                                                                                                                    Rate reduced to 85%
05/21/15 JH     Review of email                 0.125        0.125    185.00   131.00   23.13         16.38          16.38          USAO



             Preparation of correspondences
             to S. Cogdell regarding
             compensatory education
             Preparation of correspondence to
             client regarding contact
             Intraoffice communication with
             D.C. McAndrews regarding
             Complaint, Hearing Officer
             Decision implementation and                                                                                            Rate reduced to Laffey
05/21/15 CEM appeal                           0.625          0.625    275.00   255.00   171.88        159.38         159.38         (14-15)
             Intraoffice communication with
             C. McAndrews, D.C.                                                                                                     Rate reduced to 75%
05/22/15 AS  McAndrews and J. Hardy           0.250          0.250    155.00   116.00   38.75         29.00          29.00          USAO
             Review of file materials                                                                                               Rate reduced to 85%
05/23/15 JH  regarding deadlines              0.125          0.125    185.00   131.00   23.13         16.38          16.38          USAO

             Update case status
             Intraoffice communication with
05/27/15 MEG C. McAndrews regarding status      0.250        0.250    430.00   430.00   107.50        107.50         107.50         -

             Intraoffice communication with                                                                                         Rate reduced to Laffey
05/27/15 CEM M. Gehring regarding Complaint 0.125            0.125    275.00   255.00   34.38         31.88          31.88          (14-15)
             Intraoffice communication with
             J. Hardy and C. McAndrews
             regarding status
05/28/15 MEG Update case status                 0.250        0.250    430.00   430.00   107.50        107.50         107.50         -

05/28/15 DCM Preparation of Complaint           0.125        0.125    450.00   450.00   56.25         56.25          56.25          -

             Intraoffice communication with                                                                                         Rate reduced to Laffey
05/28/15 CEM J. Hardy regarding appeal          0.250        0.250    275.00   255.00   68.75         63.75          63.75          (14-15)

05/29/15 MEG Review and revise Complaint        0.625        0.625    430.00   430.00   268.75        268.75         268.75         -
Attachment to Mem. Op. [ECF No. 30]                                    Page 65 of 104                                        Civil Action No. 15‐851 (ESH)




                                         ed




                                                                                                                                          d
                                                                                d
                                                                               ed




                                                                               d




                                                                                                                                        ar
                                                                              ed
                                                                              te




                                                                                                                         d
                                        m




                                                                                                       ed
                                                                             te
                                                                im




                                                                                                                       te




                                                                                                                                    w
                                                                            di



                                                                           im
                                      or




                                                                                                       im
                                                                           di
                   ls




                                                                                                                    di




                                                                                                                                   A




                                                                                                                                                    es
                                                                         re
                                                              la
          e




                                      rf




                                                                        re
                                                                        la
                     a




                                                                                                                  re
                                                                                                    la
         at




                                                             C




                                                                                                                                                   ot
                                                                                                                                    d
                  iti




                                                                       C
                                   Pe




                                                                     eC



                                                                     eC




                                                                                                                                  te
                                                                                                  eC
        D




                                                                                                                eC




                                                                                                                                                  N
               In




                                                          rs



                                                                    rs




                                                                                                                                us
                                  k




                                                                  at
                                                        ou




                                                                  at
                                                                 ou




                                                                                                Fe
                                or




                                                                                                              Fe




                                                                                                                              dj
                                                                 R



                                                                R
                                                        H



                                                                H
                               W




                                                                                                                             A
06/01/15 DCM Preparation of Complaint           0.500       0.500    450.00   450.00   225.00        225.00         225.00         -
             Preparation of CV for D.C.                                                                                            Rate reduced to 75%
06/02/15 EB  McAndrews                          0.125       0.125    155.00   116.00   19.38         14.50          14.50          USAO

             Preparation of fee materials
             Intraoffice communication with
             A. Sauer regarding
06/03/15 CEM communication with client          0.500       0.500    275.00   275.00   137.50        137.50         137.50         -

             Intraoffice communication with
             C. McAndrews and D.C.
06/03/15 MEG McAndrews regarding status         0.375       0.375    430.00   430.00   161.25        161.25         161.25         -
             Review of correspondence from
             S. Cogdell regarding
             compensatory education
             Review of file materials
             regarding same
             Intraoffice communication with
             D.C. McAndrews regarding
06/05/15 CEM expert                         0.375           0.375    275.00   275.00   103.13        103.13         103.13         -
             Telephone communication with
06/05/15 DCM counsel, V. Porter             0.250           0.250    450.00   450.00   112.50        112.50         112.50         -



             Intraoffice communication with
             D.C. McAndrews and A. Sauer
             regarding Hearing Officer
             Decision implementation
             Intraoffice communication with
             D.C. McAndrews regarding
06/08/15 CEM communication with client          0.250       0.250    275.00   275.00   68.75         68.75          68.75          -

             Intraoffice communication with
06/09/15 MEG J. Hardy regarding filing          0.125       0.125    430.00   430.00   53.75         53.75          53.75          -

             Preparation of Complaint
             Review of file
             materials/Intraoffice
06/09/15 DCM communication regarding same       0.250       0.250    450.00   450.00   112.50        112.50         112.50         -
               Telephone communication with
               client
               Intraoffice communication with
               C. McAndrews, D.C.                                                                                                  Rate reduced to 75%
06/09/15 AS    McAndrews and J. Hardy           0.125       0.125    155.00   116.00   19.38         14.50          14.50          USAO
               Preparation of Complaint
               documents                                                                                                           Rate reduced to 85%
06/09/15 JH    Finalize Complaint               1.000       1.000    185.00   131.00   185.00        131.00         131.00         USAO



             Intraoffice communication
             regarding Federal Complaint
             Intraoffice communication with
             J. Hardy regarding Summons
             and Judge
             Intraoffice communication with
             D.C. McAndrews and J. Hardy
06/10/15 CEM regarding Complaint                0.625       0.625    275.00   275.00   171.88        171.88         171.88         -
Attachment to Mem. Op. [ECF No. 30]                                     Page 66 of 104                                        Civil Action No. 15‐851 (ESH)




                                           ed




                                                                                                                                           d
                                                                                 d
                                                                                ed




                                                                                d




                                                                                                                                         ar
                                                                               ed
                                                                               te




                                                                                                                          d
                                          m




                                                                                                        ed
                                                                              te
                                                                 im




                                                                                                                        te




                                                                                                                                     w
                                                                             di



                                                                            im
                                        or




                                                                                                        im
                                                                            di
                   ls




                                                                                                                     di




                                                                                                                                    A




                                                                                                                                                     es
                                                                          re
                                                               la
           e




                                       rf




                                                                         re
                                                                         la
                     a




                                                                                                                   re
                                                                                                     la
         at




                                                              C




                                                                                                                                                    ot
                                                                                                                                     d
                  iti




                                                                        C
                                    Pe




                                                                      eC



                                                                      eC




                                                                                                                                   te
                                                                                                   eC
        D




                                                                                                                 eC




                                                                                                                                                   N
               In




                                                           rs



                                                                     rs




                                                                                                                                 us
                                   k




                                                                   at
                                                         ou




                                                                   at
                                                                  ou




                                                                                                 Fe
                                 or




                                                                                                               Fe




                                                                                                                               dj
                                                                  R



                                                                 R
                                                         H



                                                                 H
                                W




                                                                                                                              A
             Intraoffice communication with
06/10/15 MEG J. Hardy regarding status          0.250        0.250    430.00   430.00   107.50        107.50         107.50         -
             Preparation of materials to
06/10/15 DCM accompany Complaint                0.250        0.250    450.00   450.00   112.50        112.50         112.50         -
             Intraoffice communication with
             C. McAndrews, D.C.                                                                                                     Rate reduced to 75%
06/10/15 AS  McAndrews and J. Hardy             0.125        0.125    155.00   116.00   19.38         14.50          14.50          USAO


             Telephone communication with
             R. Dawson, District Court
             Federal District Court
             Finalize Notice
             Preparation of Certificate of
             Service                                                                                                                Rate reduced to 85%
06/10/15 JH  Intraoffice communication     0.500             0.500    185.00   131.00   92.50         65.50          65.50          USAO
             Review of correspondence from
             J. Michney regarding
06/12/15 CEM compensatory education        0.125             0.125    275.00   275.00   34.38         34.38          34.38          -


             Intraoffice communication with
             D.C. McAndrews regarding
             compensatory education
             Intraoffice communication with
             D.C. McAndrews and J. Hardy
             regarding negotiations and
06/14/15 CEM Complaint                          0.375        0.375    275.00   275.00   103.13        103.13         103.13         -

             Intraoffice communication with
06/15/15 CEM J. Hardy regarding Complaint       0.125        0.125    275.00   275.00   34.38         34.38          34.38          -

             Intraoffice communication with
06/15/15 MEG J. Hardy regarding service         0.125        0.125    430.00   430.00   53.75         53.75          53.75          -

                Review of file materials
                regarding Complaint
                Preparation of correspondence to                                                                                    Rate reduced to 85%
06/15/15 JH     counsel, L. George               0.375       0.375    185.00   131.00   69.38         49.13          49.13          USAO

             Review of Complaint
             Preparation of correspondence to
             J. Michney regarding
06/16/15 CEM compensatory education           0.500          0.500    275.00   275.00   137.50        137.50         137.50         -
             Intraoffice communication with
             D.C. McAndrews regarding
06/18/15 CEM resolution                       0.125          0.125    275.00   275.00   34.38         34.38          34.38          -



             Telephone communications with
             counsel, L. George
             Preparation of correspondence to
06/18/15 DCM counsel, A. Crawford               0.625        0.625    450.00   450.00   281.25        281.25         281.25         -
             Intraoffice communication with                                                                                         Rate reduced to 75%
06/18/15 AS  C. McAndrews                       0.125        0.125    155.00   116.00   19.38         14.50          14.50          USAO
             Research regarding
06/19/15 DCM compensatory education             0.250        0.250    450.00   450.00   112.50        112.50         112.50         -
             Intraoffice communication with
             D.C. McAndrews regarding
06/20/15 CEM resolution                         0.250        0.000    275.00   275.00   68.75         0.00           0.00           Hours reduced (RSM)
Attachment to Mem. Op. [ECF No. 30]                                     Page 67 of 104                                        Civil Action No. 15‐851 (ESH)




                                          ed




                                                                                                                                           d
                                                                                 d
                                                                                ed




                                                                                d




                                                                                                                                         ar
                                                                               ed
                                                                               te




                                                                                                                          d
                                         m




                                                                                                        ed
                                                                              te
                                                                 im




                                                                                                                        te




                                                                                                                                     w
                                                                             di



                                                                            im
                                       or




                                                                                                        im
                                                                            di
                   ls




                                                                                                                     di




                                                                                                                                    A




                                                                                                                                                     es
                                                                          re
                                                               la
           e




                                       rf




                                                                         re
                                                                         la
                     a




                                                                                                                   re
                                                                                                     la
         at




                                                              C




                                                                                                                                                    ot
                                                                                                                                     d
                  iti




                                                                        C
                                    Pe




                                                                      eC



                                                                      eC




                                                                                                                                   te
                                                                                                   eC
        D




                                                                                                                 eC




                                                                                                                                                   N
               In




                                                           rs



                                                                     rs




                                                                                                                                 us
                                   k




                                                                   at
                                                         ou




                                                                   at
                                                                  ou




                                                                                                 Fe
                                 or




                                                                                                               Fe




                                                                                                                               dj
                                                                  R



                                                                 R
                                                         H



                                                                 H
                                W




                                                                                                                              A
             Intraoffice communication with
             A. Sauer regarding
06/30/15 CEM compensatory education              0.125       0.125    275.00   275.00   34.38         34.38          34.38          -
                Telephone communication with
                client
                Intraoffice communication with                                                                                      Rate reduced to 75%
06/30/15 AS     C. McAndrews                     0.125       0.125    155.00   116.00   19.38         14.50          14.50          USAO
                Telephone communication with                                                                                        Rate reduced to 75%
07/01/15 AS     client                           0.125       0.125    155.00   116.00   19.38         14.50          14.50          USAO

             Intraoffice communication with
07/02/15 CEM J. Hardy regarding transcript       0.125       0.125    275.00   275.00   34.38         34.38          34.38          -
07/02/15 MEG Update case status                  0.125       0.125    430.00   430.00   53.75         53.75          53.75          -

             Review of correspondence from
             A. Crawford regarding
             reimbursement
             Intraoffice communication with
07/06/15 CEM E. Gilmore regarding same      0.250            0.250    275.00   275.00   68.75         68.75          68.75          -
             Review of file
             materials/Intraoffice
             communication regarding
07/06/15 DCM implementation issues               0.250       0.250    450.00   450.00   112.50        112.50         112.50         -

             Preparation of correspondence to
             A. Crawford regarding
             reimbursement
             Intraoffice communication with
             D.C. McAndrews regarding
07/07/15 CEM same                             0.250          0.250    275.00   275.00   68.75         68.75          68.75          -
                Telephone communication with
                client
                Intraoffice communication with                                                                                      Rate reduced to 75%
07/08/15 AS     C. McAndrews                     0.125       0.125    155.00   116.00   19.38         14.50          14.50          USAO

             Preparation of correspondence to
             counsel, A. Crawford, regarding
             IEE reimbursement and global
07/15/15 DCM settlement                       0.375          0.375    450.00   450.00   168.75        168.75         168.75         -
Attachment to Mem. Op. [ECF No. 30]                                     Page 68 of 104                                        Civil Action No. 15‐851 (ESH)




                                           ed




                                                                                                                                           d
                                                                                 d
                                                                                ed




                                                                                d




                                                                                                                                         ar
                                                                               ed
                                                                               te




                                                                                                                          d
                                          m




                                                                                                        ed
                                                                              te
                                                                 im




                                                                                                                        te




                                                                                                                                     w
                                                                             di



                                                                            im
                                        or




                                                                                                        im
                                                                            di
                   ls




                                                                                                                     di




                                                                                                                                    A




                                                                                                                                                     es
                                                                          re
                                                               la
           e




                                       rf




                                                                         re
                                                                         la
                     a




                                                                                                                   re
                                                                                                     la
         at




                                                              C




                                                                                                                                                    ot
                                                                                                                                     d
                  iti




                                                                        C
                                    Pe




                                                                      eC



                                                                      eC




                                                                                                                                   te
                                                                                                   eC
        D




                                                                                                                 eC




                                                                                                                                                   N
               In




                                                           rs



                                                                     rs




                                                                                                                                 us
                                   k




                                                                   at
                                                         ou




                                                                   at
                                                                  ou




                                                                                                 Fe
                                 or




                                                                                                               Fe




                                                                                                                               dj
                                                                  R



                                                                 R
                                                         H



                                                                 H
                                W




                                                                                                                              A
             Review of correspondence from
             A. Crawford regarding
             reimbursement
             Review of correspondence from
             L. Levisohn regarding invoice
             Intraoffice communication with
             D.C. McAndrews regarding
             same
             Intraoffice communication with
             J. Hardy regarding service
             Review of correspondence from
             A. Crawford, D.C. McAndrews,
             and E. Gilmore regarding
             reimbursement
             Review of correspondence from
             D.C. McAndrews and A.
             Crawford regarding
             reimbursesment
             Review of correspondence from
             counsel, M. Washington
             regarding settlement
             Review of correspondence from
             D.C. McAndrews regarding
07/16/15 CEM invoice                        0.750            0.750    275.00   275.00   206.25        206.25         206.25         -
             Review of correspondence from
             counsel, A. Crawford
             Preparation of correspondence to
07/16/15 DCM counsel                          0.375          0.375    450.00   450.00   168.75        168.75         168.75         -
                Review of file
                materials/Intraoffice
                communication regarding
                service
                Preparation of correspondence to
                counsel
                Preparation of services                                                                                             Rate reduced to 85%
07/16/15 JH     documents                        1.375       1.375    185.00   131.00   254.38        180.13         180.13         USAO
             Review of correspondence from
             counsel, L. George, regarding
             service
             Intraoffice communication with
             D.C. McAndrews regarding
07/27/15 CEM same                           0.125            0.125    275.00   275.00   34.38         34.38          34.38          -
                Review of correspondence from
                counsel
                Review of email regarding
07/27/15 MEG    service                          0.250       0.250    430.00   430.00   107.50        107.50         107.50         -
                Review of correspondence from
                counsel, L. George regarding
07/29/15 DCM    service                          0.125       0.125    450.00   450.00   56.25         56.25          56.25          -
                Intraoffice communication with
                D.C. McAndrews regarding
07/30/15 CEM    service                          0.125       0.125    275.00   275.00   34.38         34.38          34.38          -
                Review of memorandum
08/03/15 CEM    regarding service of process     0.125       0.125    275.00   275.00   34.38         34.38          34.38          -
Attachment to Mem. Op. [ECF No. 30]                                    Page 69 of 104                                        Civil Action No. 15‐851 (ESH)




                                          ed




                                                                                                                                          d
                                                                                d
                                                                               ed




                                                                               d




                                                                                                                                        ar
                                                                              ed
                                                                              te




                                                                                                                         d
                                         m




                                                                                                       ed
                                                                             te
                                                                im




                                                                                                                       te




                                                                                                                                    w
                                                                            di



                                                                           im
                                       or




                                                                                                       im
                                                                           di
                   ls




                                                                                                                    di




                                                                                                                                   A




                                                                                                                                                    es
                                                                         re
                                                              la
          e




                                      rf




                                                                        re
                                                                        la
                     a




                                                                                                                  re
                                                                                                    la
         at




                                                             C




                                                                                                                                                   ot
                                                                                                                                    d
                  iti




                                                                       C
                                   Pe




                                                                     eC



                                                                     eC




                                                                                                                                  te
                                                                                                  eC
        D




                                                                                                                eC




                                                                                                                                                  N
               In




                                                          rs



                                                                    rs




                                                                                                                                us
                                  k




                                                                  at
                                                        ou




                                                                  at
                                                                 ou




                                                                                                Fe
                                or




                                                                                                              Fe




                                                                                                                              dj
                                                                 R



                                                                R
                                                        H



                                                                H
                               W




                                                                                                                             A
             Intraoffice communication with
             D.C. McAndrews regarding
             service of process
             Intraoffice communication with
             A. Sauer regarding call with
08/05/15 CEM client                             0.375       0.375    275.00   275.00   103.13        103.13         103.13         -
             Review of correspondence from
             counsel, L. Gease
             Research regarding service of
08/05/15 DCM process                       0.500            0.500    450.00   450.00   225.00        225.00         225.00         -
               Intraoffice communication with
               C. McAndrews
               Telephone communication with                                                                                        Rate reduced to 75%
08/05/15 AS    client                           0.125       0.125    155.00   116.00   19.38         14.50          14.50          USAO
             Telephone communication with
             client
             Intraoffice communication with                                                                                        Rate reduced to 75%
08/06/15 AS  C. McAndrews                       0.125       0.125    155.00   116.00   19.38         14.50          14.50          USAO
             Intraoffice communication with
             A. Sauer regarding
08/07/15 CEM communication with client          0.125       0.125    275.00   275.00   34.38         34.38          34.38          -
             Review of file
             materials/Intraoffice
             communication regarding
08/07/15 DCM service and settlement             0.250       0.250    450.00   450.00   112.50        112.50         112.50         -


             Intraoffice communication with
             H.B. Konkler-Goldsmith
             regarding Hearing Officer
             Decision
             Intraoffice communication with
             A. Sauer regarding same
             Intraoffice communication with
             J. Hardy, D.C. McAndrews and
             M. Gehring regarding service of
08/10/15 CEM process                         0.500          0.500    275.00   275.00   137.50        137.50         137.50         -

             Intraoffice communication with
             C. McAndrews regarding
08/10/15 HBK Hearing Officer Decision           0.125       0.125    430.00   430.00   53.75         53.75          53.75          -
             Intraoffice communication with
             D.C. McAndrews and J. Hardy
             regarding service
08/10/15 MEG Research regarding same        0.375           0.375    430.00   430.00   161.25        161.25         161.25         -
             Research
             Preparation of documents for
08/10/15 DCM personal services              0.250           0.250    450.00   450.00   112.50        112.50         112.50         -
             Intraoffice communication with
             C. McAndrews, J. Hardy and M.                                                                                         Rate reduced to 75%
08/10/15 AS  Gehring                        0.125           0.125    155.00   116.00   19.38         14.50          14.50          USAO
               Review of file
               materials/Intraoffice
               communication regarding
               service
               Preparation of correspondence to                                                                                    Rate reduced to 85%
08/10/15 JH    client                           0.375       0.375    185.00   131.00   69.38         49.13          49.13          USAO
Attachment to Mem. Op. [ECF No. 30]                                     Page 70 of 104                                        Civil Action No. 15‐851 (ESH)




                                           ed




                                                                                                                                           d
                                                                                 d
                                                                                ed




                                                                                d




                                                                                                                                         ar
                                                                               ed
                                                                               te




                                                                                                                          d
                                          m




                                                                                                        ed
                                                                              te
                                                                 im




                                                                                                                        te




                                                                                                                                     w
                                                                             di



                                                                            im
                                        or




                                                                                                        im
                                                                            di
                   ls




                                                                                                                     di




                                                                                                                                    A




                                                                                                                                                     es
                                                                          re
                                                               la
           e




                                       rf




                                                                         re
                                                                         la
                     a




                                                                                                                   re
                                                                                                     la
         at




                                                              C




                                                                                                                                                    ot
                                                                                                                                     d
                  iti




                                                                        C
                                    Pe




                                                                      eC



                                                                      eC




                                                                                                                                   te
                                                                                                   eC
        D




                                                                                                                 eC




                                                                                                                                                   N
               In




                                                           rs



                                                                     rs




                                                                                                                                 us
                                   k




                                                                   at
                                                         ou




                                                                   at
                                                                  ou




                                                                                                 Fe
                                 or




                                                                                                               Fe




                                                                                                                               dj
                                                                  R



                                                                 R
                                                         H



                                                                 H
                                W




                                                                                                                              A
             Intraoffice communication with
             D.C. McAndrews and J. Hardy
             regarding service of process
             Intraoffice communication with
             A. Sauer regarding same
             Review of correspondence to
08/11/15 CEM process server                     0.500        0.500    275.00   275.00   137.50        137.50         137.50         -

             Intraoffice communication with
             J. Hardy and D.C. McAndrews
08/11/15 MEG regarding service                  0.250        0.250    430.00   430.00   107.50        107.50         107.50         -
             Telephone communication with
             client
             Intraoffice communication with                                                                                         Rate reduced to 75%
08/11/15 AS  C. McAndrews                       0.125        0.125    155.00   116.00   19.38         14.50          14.50          USAO
             Review of file materials
             regarding service                                                                                                      Rate reduced to 85%
08/11/15 JH  Preparation of email               0.250        0.250    185.00   131.00   46.25         32.75          32.75          USAO
             Intraoffice communication with
             J. Hardy regarding
08/18/15 CEM reimbursement                      0.125        0.125    275.00   275.00   34.38         34.38          34.38          -

             Intraoffice communication with
08/20/15 CEM J. Hardy regarding service         0.250        0.250    275.00   275.00   68.75         68.75          68.75          -

             Intraoffice communication with
             J. Hardy regarding status
08/20/15 MEG Research                           0.375        0.375    430.00   430.00   161.25        161.25         161.25         -
             Review of file
             materials/Intraoffice
             communication regarding
08/20/15 DCM service of process                 0.250        0.250    450.00   450.00   112.50        112.50         112.50         -
             Review of file materials                                                                                               Rate reduced to 85%
08/23/15 JH  regarding deadlines                0.125        0.125    185.00   131.00   23.13         16.38          16.38          USAO
             Intraoffice communication with                                                                                         Rate reduced to 75%
08/24/15 AS  C. McAndrews                       0.125        0.125    155.00   116.00   19.38         14.50          14.50          USAO

             Review of file materials
             regarding service of process
             Intraoffice communication with
08/25/15 CEM A. Sauer regarding service         0.375        0.375    275.00   275.00   103.13        103.13         103.13         -

                Preparation of correspondence to
                Office of Attorney General
                Intraoffice communication with                                                                                      Rate reduced to 75%
08/25/15 AS     C. McAndrews                     0.500       0.500    155.00   116.00   77.50         58.00          58.00          USAO

             Intraoffice communication with
             D.C. McAndrews regarding
             negotiation
             Intraoffice communication with
08/28/15 CEM J. Hardy regarding service         0.250        0.250    275.00   275.00   68.75         68.75          68.75          -

             Review of file
             materials/Intraoffice
             communication regarding
             settlement, service of Complaint
08/28/15 DCM and implementation               0.250          0.250    450.00   450.00   112.50        112.50         112.50         -
Attachment to Mem. Op. [ECF No. 30]                                       Page 71 of 104                                        Civil Action No. 15‐851 (ESH)




                                              ed




                                                                                                                                             d
                                                                                   d
                                                                                  ed




                                                                                  d




                                                                                                                                           ar
                                                                                 ed
                                                                                 te




                                                                                                                            d
                                             m




                                                                                                          ed
                                                                                te
                                                                   im




                                                                                                                          te




                                                                                                                                       w
                                                                               di



                                                                              im
                                           or




                                                                                                          im
                                                                              di
                    ls




                                                                                                                       di




                                                                                                                                      A




                                                                                                                                                       es
                                                                            re
                                                                 la
           e




                                        rf




                                                                           re
                                                                           la
                     a




                                                                                                                     re
                                                                                                       la
         at




                                                                C




                                                                                                                                                      ot
                                                                                                                                       d
                  iti




                                                                          C
                                     Pe




                                                                        eC



                                                                        eC




                                                                                                                                     te
                                                                                                     eC
        D




                                                                                                                   eC




                                                                                                                                                     N
               In




                                                             rs



                                                                       rs




                                                                                                                                   us
                                    k




                                                                     at
                                                           ou




                                                                     at
                                                                    ou




                                                                                                   Fe
                                  or




                                                                                                                 Fe




                                                                                                                                 dj
                                                                    R



                                                                   R
                                                           H



                                                                   H
                                 W




                                                                                                                                A
                Review of file materials
                regarding emails and                                                                                                  Rate reduced to 85%
08/28/15 JH     Notification of Service            0.250       0.250    185.00   131.00   46.25         32.75          32.75          USAO

             Review of correspondences from
             J. Michney regarding
             compensatory education
             Preparation of correspondence to
08/31/15 CEM J. Michney regarding same        0.250            0.250    275.00   275.00   68.75         68.75          68.75          -
                                                                                                                                      Rate reduced to 85%
08/31/15 JH     Review of file materials           0.125       0.125    185.00   131.00   23.13         16.38          16.38          USAO

             Intraoffice communication with                                                                                           Rate reduced to 75%
08/31/15 AS  C. McAndrews, J. Hardy                0.125       0.125    155.00   116.00   19.38         14.50          14.50          USAO
             Intraoffice communication with
             J. Hardy regarding proof of
09/02/15 CEM service                               0.125       0.125    275.00   275.00   34.38         34.38          34.38          -
             Telephone communication with
09/03/15 CEM counsel                               0.250       0.250    275.00   275.00   68.75         68.75          68.75          -
             Review of file materials
             regarding Affidavits                                                                                                     Rate reduced to 85%
09/03/15 JH  Finalize same                         0.250       0.250    185.00   131.00   46.25         32.75          32.75          USAO

             Review of correspondence from
09/04/15 CEM Court regarding Answer        0.125               0.125    275.00   275.00   34.38         34.38          34.38          -

             Intraoffice communication with
             D.C. McAndrews and C.
09/04/15 MEG McAndrews regarding status     0.125              0.125    430.00   430.00   53.75         53.75          53.75          -
             Review of correspondence from
09/04/15 DCM Clerk's Office                 0.125              0.125    450.00   450.00   56.25         56.25          56.25          -
             Review of file materials                                                                                                 Rate reduced to 85%
09/04/15 JH  regarding service              0.125              0.125    185.00   131.00   23.13         16.38          16.38          USAO
             Preparation of correspondences
             to counsel
             Review of correspondences from
             counsel
09/11/15 MEG Review of Complaint            0.500              0.500    430.00   430.00   215.00        215.00         215.00         -

             Intraoffice communication with
09/14/15 CEM J. Hardy regarding counsel            0.125       0.125    275.00   275.00   34.38         34.38          34.38          -




             Intraoffice communication with
             A. Sauer regarding counseling
             Intraoffice communication with
             M. Gehring regarding Complaint
             and communication with School
             District
             Intraoffice communication with
09/15/15 CEM J. Hardy regarding counsel     0.625              0.625    275.00   275.00   171.88        171.88         171.88         -


             Intraoffice communication with
             C. McAndrews regarding status
             Preparation of correspondence to
             counsel
             Amended Complaint
             Telephone communication with
09/15/15 MEG counsel                          0.750            0.750    430.00   430.00   322.50        322.50         322.50         -
Attachment to Mem. Op. [ECF No. 30]                                     Page 72 of 104                                        Civil Action No. 15‐851 (ESH)




                                          ed




                                                                                                                                           d
                                                                                 d
                                                                                ed




                                                                                d




                                                                                                                                         ar
                                                                               ed
                                                                               te




                                                                                                                          d
                                         m




                                                                                                        ed
                                                                              te
                                                                 im




                                                                                                                        te




                                                                                                                                     w
                                                                             di



                                                                            im
                                       or




                                                                                                        im
                                                                            di
                    ls




                                                                                                                     di




                                                                                                                                    A




                                                                                                                                                     es
                                                                          re
                                                               la
           e




                                       rf




                                                                         re
                                                                         la
                      a




                                                                                                                   re
                                                                                                     la
         at




                                                              C




                                                                                                                                                    ot
                                                                                                                                     d
                   iti




                                                                        C
                                    Pe




                                                                      eC



                                                                      eC




                                                                                                                                   te
                                                                                                   eC
        D




                                                                                                                 eC




                                                                                                                                                   N
                In




                                                           rs



                                                                     rs




                                                                                                                                 us
                                   k




                                                                   at
                                                         ou




                                                                   at
                                                                  ou




                                                                                                 Fe
                                 or




                                                                                                               Fe




                                                                                                                               dj
                                                                  R



                                                                 R
                                                         H



                                                                 H
                                W




                                                                                                                              A
                Telephone communication with
                client
                Intraoffice communication with                                                                                      Rate reduced to 75%
09/15/15 AS     C. McAndrews                     0.125       0.125    155.00   116.00   19.38         14.50          14.50          USAO
                Review of file
                materials/Intraoffice
                communication regarding
                Amended Complaint                                                                                                   Rate reduced to 85%
09/15/15 JH     Finalize same                    0.375       0.375    185.00   131.00   69.38         49.13          49.13          USAO

             Review of correspondence from
             counsel
             Preparation of correspondence to
             counsel
             Intraoffice communication with
09/16/15 MEG J. Hardy regarding Complaint     0.500          0.500    430.00   430.00   215.00        215.00         215.00         -

             Review of file materials
             regarding Amended Complaint
             and Entry of Appearance
             Finalize same
             Preparation of Certificate of                                                                                          Rate reduced to 85%
09/16/15 JH  Service                             0.500       0.500    185.00   131.00   92.50         65.50          65.50          USAO
             Intraoffice communication with
             A. Sauer regarding counseling
09/17/15 CEM and LRE                             0.250       0.250    275.00   275.00   68.75         68.75          68.75          -

             Intraoffice communication with
09/18/15 CEM M. Gehring regarding Complaint 0.125            0.125    275.00   275.00   34.38         34.38          34.38          -

             Intraoffice communication with
09/18/15 MEG C. McAndrews regarding status       0.125       0.125    430.00   430.00   53.75         53.75          53.75          -

             Review of file
             materials/Intraoffice
09/24/15 HBK communication regarding status      0.125       0.125    430.00   430.00   53.75         53.75          53.75          -
09/24/15 MEG Update case status                  0.125       0.125    430.00   430.00   53.75         53.75          53.75          -
             Intraoffice communication
09/24/15 MJC regarding status                    0.125       0.125    430.00   430.00   53.75         53.75          53.75          -
             Intraoffice communication                                                                                              Rate reduced to 75%
09/24/15 AB  regarding status                    0.125       0.125    155.00   116.00   19.38         14.50          14.50          USAO
             Research regarding statute of
             limitations
             Intraoffice communication
09/30/15 CEM regarding same                      0.250       0.250    275.00   275.00   68.75         68.75          68.75          -
             Research regarding statute of
             limitations and compensatory
             education
             Preparation of materials
09/30/15 DCM regarding same                      1.250       1.250    450.00   450.00   562.50        562.50         562.50         -




             Research regarding resolution
             Telephone communication with
             A. Finkhousen regarding case
             law and resolution
             Preparation of correspondence to
10/01/15 CEM A. Finkhousen regarding same 0.875              0.875    275.00   275.00   240.63        240.63         240.63         -
Attachment to Mem. Op. [ECF No. 30]                                    Page 73 of 104                                        Civil Action No. 15‐851 (ESH)




                                           ed




                                                                                                                                          d
                                                                                d
                                                                               ed




                                                                               d




                                                                                                                                        ar
                                                                              ed
                                                                              te




                                                                                                                         d
                                          m




                                                                                                       ed
                                                                             te
                                                                im




                                                                                                                       te




                                                                                                                                    w
                                                                            di



                                                                           im
                                        or




                                                                                                       im
                                                                           di
                   ls




                                                                                                                    di




                                                                                                                                   A




                                                                                                                                                    es
                                                                         re
                                                              la
           e




                                       rf




                                                                        re
                                                                        la
                     a




                                                                                                                  re
                                                                                                    la
         at




                                                             C




                                                                                                                                                   ot
                                                                                                                                    d
                  iti




                                                                       C
                                     Pe




                                                                     eC



                                                                     eC




                                                                                                                                  te
                                                                                                  eC
        D




                                                                                                                eC




                                                                                                                                                  N
               In




                                                          rs



                                                                    rs




                                                                                                                                us
                                   k




                                                                  at
                                                        ou




                                                                  at
                                                                 ou




                                                                                                Fe
                                 or




                                                                                                              Fe




                                                                                                                              dj
                                                                 R



                                                                R
                                                        H



                                                                H
                                W




                                                                                                                             A
             Intraoffice communication with
             C. McAndrews regarding status
             Review of C. McAndrews email
10/01/15 MEG to A. Finkhousen               0.375           0.375    430.00   430.00   161.25        161.25         161.25         -


             Intraoffice communication with
             D.C. McAndrews regarding
             Answer and resolution
             Review of correspondence from
             counsel
             Preparation of correspondence to
10/02/15 CEM counsel                          0.250         0.250    275.00   275.00   68.75         68.75          68.75          -



             Review of email from Court
             Intraoffice communication with
             J. Hardy regarding Answer
             Review of documents for call
             with Court
             Intraoffice communication with
             J. Hardy regarding conference
             call
             Telephone communication with
             counsel
             Conference call with Court
             Review of correspondence from
             counsel
             Preparation of correspondence to
10/02/15 MEG counsel                          1.625         1.625    430.00   430.00   698.75        698.75         698.75         -

             Review of file
             materials/Intraoffice
             communication regarding
             settlement issues
10/02/15 DCM Review Answer of Defendant         0.250       0.250    450.00   450.00   112.50        112.50         112.50         -
             Preparation of email to
             Chambers
             Review of emails regarding                                                                                            Rate reduced to 85%
10/02/15 JH  conference call                    0.250       0.250    185.00   131.00   46.25         32.75          32.75          USAO
10/05/15 MEG Review of Court Order              0.125       0.125    430.00   430.00   53.75         53.75          53.75          -
             Review of file materials                                                                                              Rate reduced to 85%
10/05/15 JH  regarding deadlines                0.125       0.125    185.00   131.00   23.13         16.38          16.38          USAO
             Intraoffice communication with
             M. Gehring regarding Amended
10/09/15 CEM Answer                             0.125       0.125    275.00   275.00   34.38         34.38          34.38          -
             Review of correspondences from
             counsel
             Preparation of correspondences
             to counsel
             Review of Answer
10/09/15 MEG Update case status             0.875           0.875    430.00   430.00   376.25        376.25         376.25         -

                Review of file materials                                                                                           Rate reduced to 85%
10/11/15 JH     regarding Order and deadlines   0.625       0.625    185.00   131.00   115.63        81.88          81.88          USAO

             Intraoffice communication with
10/15/15 CEM M. Gehring regarding resolution 0.125          0.125    275.00   275.00   34.38         34.38          34.38          -
Attachment to Mem. Op. [ECF No. 30]                                  Page 74 of 104                                        Civil Action No. 15‐851 (ESH)




                                         ed




                                                                                                                                        d
                                                                              d
                                                                             ed




                                                                             d




                                                                                                                                      ar
                                                                            ed
                                                                            te




                                                                                                                       d
                                        m




                                                                                                     ed
                                                                           te
                                                              im




                                                                                                                     te




                                                                                                                                  w
                                                                          di



                                                                         im
                                      or




                                                                                                     im
                                                                         di
                   ls




                                                                                                                  di




                                                                                                                                 A




                                                                                                                                                  es
                                                                       re
                                                            la
           e




                                      rf




                                                                      re
                                                                      la
                     a




                                                                                                                re
                                                                                                  la
         at




                                                           C




                                                                                                                                                 ot
                                                                                                                                  d
                  iti




                                                                     C
                                   Pe




                                                                   eC



                                                                   eC




                                                                                                                                te
                                                                                                eC
        D




                                                                                                              eC




                                                                                                                                                N
               In




                                                        rs



                                                                  rs




                                                                                                                              us
                                  k




                                                                at
                                                      ou




                                                                at
                                                               ou




                                                                                              Fe
                                or




                                                                                                            Fe




                                                                                                                            dj
                                                               R



                                                              R
                                                      H



                                                              H
                               W




                                                                                                                           A
             Telephone communication with
             counsel, A. Finkhousen,
10/16/15 CEM regarding resolution             0.125       0.125    275.00   275.00   34.38         34.38          34.38          -

             Review of Court Notice
10/20/15 MEG Review of Amended Complaint 0.250            0.250    430.00   430.00   107.50        107.50         107.50         -
             Review of file materials
             regarding Motion for Leave to
             File Answer to Amended                                                                                              Rate reduced to 85%
10/20/15 JH  Complaint                        0.125       0.125    185.00   131.00   23.13         16.38          16.38          USAO
             Intraoffice communication with
             J. Hardy regarding Amended
10/21/15 CEM Answer                           0.125       0.125    275.00   275.00   34.38         34.38          34.38          -

             Review of Defendant's Motion to
10/21/15 DCM File Amended Pleadings          0.250        0.250    450.00   450.00   112.50        112.50         112.50         -




             Preparation of correspondence to
             DCPS regarding Compliance
             Case Manager
             Preparation of correspondence to
             A. Anokye regarding conference
             call
             Review of correspondence from
10/22/15 CEM A. Anokye regarding same         0.375       0.375    275.00   275.00   103.13        103.13         103.13         -

             Review of file
             materials/Intraoffice
10/22/15 DCM communication regarding status 0.125         0.125    450.00   450.00   56.25         56.25          56.25          -



             Intraoffice communication with
             H.B. Konkler-Goldsmith, A.
             Sauer regarding negotiations
             Telephone communication with
10/23/15 CEM A. Anokye regarding resolution   0.250       0.250    275.00   275.00   68.75         68.75          68.75          -

             Intraoffice communication with
             C. McAndrews and A. Sauer
10/23/15 HBK regarding negotiations           0.125       0.125    430.00   430.00   53.75         53.75          53.75          -
             Intraoffice communication with
             C. McAndrews and H.B.                                                                                               Rate reduced to 75%
10/23/15 AS  Konkler-Goldsmith                0.125       0.125    155.00   116.00   19.38         14.50          14.50          USAO



             Preparation of correspondence to
10/24/15 CEM A. Anokye regarding resolution 0.125         0.125    275.00   275.00   34.38         34.38          34.38          -
             Review of correspondence from
             A. Anokye regarding conference
10/26/15 CEM call                             0.125       0.125    275.00   275.00   34.38         34.38          34.38          -
             Research regarding statute of
10/26/15 DCM limitations                      0.500       0.500    450.00   450.00   225.00        225.00         225.00         -

             Preparation of correspondence to
             A. Anokye regarding conference
10/27/15 CEM call                             0.125       0.125    275.00   275.00   34.38         34.38          34.38          -
Attachment to Mem. Op. [ECF No. 30]                                     Page 75 of 104                                        Civil Action No. 15‐851 (ESH)




                                           ed




                                                                                                                                           d
                                                                                 d
                                                                                ed




                                                                                d




                                                                                                                                         ar
                                                                               ed
                                                                               te




                                                                                                                          d
                                          m




                                                                                                        ed
                                                                              te
                                                                 im




                                                                                                                        te




                                                                                                                                     w
                                                                             di



                                                                            im
                                        or




                                                                                                        im
                                                                            di
                   ls




                                                                                                                     di




                                                                                                                                    A




                                                                                                                                                     es
                                                                          re
                                                               la
           e




                                       rf




                                                                         re
                                                                         la
                     a




                                                                                                                   re
                                                                                                     la
         at




                                                              C




                                                                                                                                                    ot
                                                                                                                                     d
                  iti




                                                                        C
                                    Pe




                                                                      eC



                                                                      eC




                                                                                                                                   te
                                                                                                   eC
        D




                                                                                                                 eC




                                                                                                                                                   N
               In




                                                           rs



                                                                     rs




                                                                                                                                 us
                                   k




                                                                   at
                                                         ou




                                                                   at
                                                                  ou




                                                                                                 Fe
                                 or




                                                                                                               Fe




                                                                                                                               dj
                                                                  R



                                                                 R
                                                         H



                                                                 H
                                W




                                                                                                                              A
             Intraoffice communication with
             A. Sauer regarding meeting
             Telephone communication with
11/02/15 CEM A. Anokye regarding resolution      0.250       0.250    275.00   275.00   68.75         68.75          68.75          -
                Intraoffice communication with
                C. McAndrews
                Telephone communication with                                                                                        Rate reduced to 75%
11/02/15 AS     client                           0.125       0.125    155.00   116.00   19.38         14.50          14.50          USAO

             Telephone communication with
11/03/15 CEM A. Anokye regarding resolution      0.125       0.125    275.00   275.00   34.38         34.38          34.38          -
                Intraoffice communication with
                C. McAndrews
                Telephone communication with                                                                                        Rate reduced to 75%
11/03/15 AS     client                           0.125       0.125    155.00   116.00   19.38         14.50          14.50          USAO



             Telephone communication with
             A. Anokye regarding settlement
             Intraoffice communication with
11/04/15 CEM A. Sauer regarding behavior    0.250            0.250    275.00   275.00   68.75         68.75          68.75          -
                Intraoffice communication with
                C. McAndrews
                Telephone communication with                                                                                        Rate reduced to 75%
11/04/15 AS     client                           0.125       0.125    155.00   116.00   19.38         14.50          14.50          USAO



             Telephone communication with
             counsel, M. Washington,
             regarding resolution
             Preparation of correspondence to
11/05/15 CEM counsel regarding same           0.250          0.250    275.00   275.00   68.75         68.75          68.75          -
                Intraoffice communication with
                C. McAndrews
                Telephone communication with                                                                                        Rate reduced to 75%
11/05/15 AS     client                           0.125       0.125    155.00   116.00   19.38         14.50          14.50          USAO
             Telephone communication with
             client
             Intraoffice communication with                                                                                         Rate reduced to 75%
11/06/15 AS  C. McAndrews                        0.125       0.125    155.00   116.00   19.38         14.50          14.50          USAO
             Intraoffice communication with
             A. Sauer regarding
11/10/15 CEM communication with client           0.125       0.125    275.00   275.00   34.38         34.38          34.38          -
                Telephone communication with
                client
                Intraoffice communication with                                                                                      Rate reduced to 75%
11/10/15 AS     C. McAndrews                     0.125       0.125    155.00   116.00   19.38         14.50          14.50          USAO
             Review of file
             materials/Intraoffice
             communication regarding
11/13/15 DCM implementation issues               0.250       0.250    450.00   450.00   112.50        112.50         112.50         -
                Telephone communication with
                client
                Preparation of correspondence to
                client
                Intraoffice communication with                                                                                      Rate reduced to 75%
11/13/15 AS     C. McAndrews                     0.125       0.125    155.00   116.00   19.38         14.50          14.50          USAO
Attachment to Mem. Op. [ECF No. 30]                                    Page 76 of 104                                        Civil Action No. 15‐851 (ESH)




                                          ed




                                                                                                                                          d
                                                                                d
                                                                               ed




                                                                               d




                                                                                                                                        ar
                                                                              ed
                                                                              te




                                                                                                                         d
                                         m




                                                                                                       ed
                                                                             te
                                                                im




                                                                                                                       te




                                                                                                                                    w
                                                                            di



                                                                           im
                                       or




                                                                                                       im
                                                                           di
                   ls




                                                                                                                    di




                                                                                                                                   A




                                                                                                                                                     es
                                                                         re
                                                              la
           e




                                       rf




                                                                        re
                                                                        la
                     a




                                                                                                                  re
                                                                                                    la
         at




                                                             C




                                                                                                                                                   ot
                                                                                                                                    d
                  iti




                                                                       C
                                    Pe




                                                                     eC



                                                                     eC




                                                                                                                                  te
                                                                                                  eC
        D




                                                                                                                eC




                                                                                                                                                  N
               In




                                                          rs



                                                                    rs




                                                                                                                                us
                                   k




                                                                  at
                                                        ou




                                                                  at
                                                                 ou




                                                                                                Fe
                                or




                                                                                                              Fe




                                                                                                                              dj
                                                                 R



                                                                R
                                                        H



                                                                H
                               W




                                                                                                                             A
             Intraoffice communication with
             D.C. McAndrews regarding
             negotiations
             Intraoffice communication with
11/13/15 CEM A. Sauer regarding IEP Meeting 0.500           0.250    275.00   275.00   137.50        68.75          68.75          Hours reduced (IEP)
             Intraoffice communication with                                                                                        Rate reduced to 75%
11/16/15 AS  C. McAndrews                   0.125           0.125    155.00   116.00   19.38         14.50          14.50          USAO

             Intraoffice communication with
             A. Sauer regarding behavior
             meeting
             Preparation of correspondence to                                                                                      Hours reduced (non-
11/16/15 CEM client regarding same            0.375         0.000    275.00   275.00   103.13        0.00           0.00           compensable)
             Review of behavior reports
11/17/15 DCM Preparation for meeting          0.250         0.250    450.00   450.00   112.50        112.50         112.50         -
                Intraoffice communication with
                C. McAndrews
                Review of correspondence from                                                                                      Rate reduced to 75%
11/17/15 AS     client                         0.125        0.125    155.00   116.00   19.38         14.50          14.50          USAO


             Intraoffice communication with
             A. Sauer regarding behavior
             meeting
             Review of correspondences from
             client regarding discipline and
             meeting
             Review of file materials
             regarding behavior
             Intraoffice communication with
             D.C. McAndrews regarding
             meeting
             Preparation of correspondence to
             client regarding same
             Travel to and attendance at MDT                                                                                       Hours reduced (non-
11/17/15 CEM Meeting                          3.500         0.000    275.00   275.00   962.50        0.00           0.00           compensable)
11/18/15 MEG Review of Court Order            0.250         0.250    430.00   430.00   107.50        107.50         107.50         -

                Review of file materials                                                                                           Rate reduced to 85%
11/18/15 JH     regarding Administrative Record 0.125       0.125    185.00   131.00   23.13         16.38          16.38          USAO
             Review of file
             materials/Intraoffice
             communication regarding
11/19/15 DCM implementation issues             0.125        0.125    450.00   450.00   56.25         56.25          56.25          -



             Intraoffice communication with
             D.C. McAndrews regarding IEP
             Meeting
             Review of correspondence from
             colleague regarding transition
             Preparation of correspondence to
11/19/15 CEM colleague regarding same         0.375         0.000    275.00   275.00   103.13        0.00           0.00           Hours reduced (IEP)



             Review of correspondence from
             colleague regarding LRE
             Preparation of correspondence to
11/23/15 CEM colleague regarding same         0.125         0.125    275.00   275.00   34.38         34.38          34.38          -
Attachment to Mem. Op. [ECF No. 30]                                     Page 77 of 104                                        Civil Action No. 15‐851 (ESH)




                                          ed




                                                                                                                                           d
                                                                                 d
                                                                                ed




                                                                                d




                                                                                                                                         ar
                                                                               ed
                                                                               te




                                                                                                                          d
                                         m




                                                                                                        ed
                                                                              te
                                                                 im




                                                                                                                        te




                                                                                                                                     w
                                                                             di



                                                                            im
                                       or




                                                                                                        im
                                                                            di
                   ls




                                                                                                                     di




                                                                                                                                    A




                                                                                                                                                      es
                                                                          re
                                                               la
           e




                                       rf




                                                                         re
                                                                         la
                     a




                                                                                                                   re
                                                                                                     la
         at




                                                              C




                                                                                                                                                    ot
                                                                                                                                     d
                  iti




                                                                        C
                                    Pe




                                                                      eC



                                                                      eC




                                                                                                                                   te
                                                                                                   eC
        D




                                                                                                                 eC




                                                                                                                                                   N
               In




                                                           rs



                                                                     rs




                                                                                                                                 us
                                   k




                                                                   at
                                                         ou




                                                                   at
                                                                  ou




                                                                                                 Fe
                                 or




                                                                                                               Fe




                                                                                                                               dj
                                                                  R



                                                                 R
                                                         H



                                                                 H
                                W




                                                                                                                              A
             Intraoffice communication with
             H.B. Konkler-Goldsmith
11/24/15 CEM regarding appeal                    0.125       0.125    275.00   275.00   34.38         34.38          34.38          -
             Review of file
             materials/Intraoffice
             communication with C.
             McAndrews regarding case
11/24/15 HBK status                              0.125       0.125    430.00   430.00   53.75         53.75          53.75          -
             Intraoffice communication with
             D.C. McAndrews regarding
11/30/15 CEM appeal                              0.125       0.125    275.00   275.00   34.38         34.38          34.38          -

12/01/15 CEM Review of Amended Answer            0.250       0.250    275.00   275.00   68.75         68.75          68.75          -
             Intraoffice communication with
             D.C. McAndrews regarding
12/02/15 CEM negotiations                        0.375       0.375    275.00   275.00   103.13        103.13         103.13         -
                Intraoffice communication with
                C. McAndrews
                Telephone communication with                                                                                        Rate reduced to 75%
12/14/15 AS     client                           0.125       0.125    155.00   116.00   19.38         14.50          14.50          USAO
             Review of file materials
             regarding Wechsler testing
             Intraoffice communication with
             H.B. Konkler-Goldsmith
             regarding IEE
             Intraoffice communication with
12/14/15 CEM A. Sauer regarding IEE              0.375       0.125    275.00   275.00   103.13        34.38          34.38          Hours reduced (IEE)

             Intraoffice communication with
             D.C. McAndrews regarding
12/15/15 CEM compensatory education              0.125       0.125    275.00   275.00   34.38         34.38          34.38          -
             Review of file
             materials/Intraoffice
             communication regarding
12/15/15 DCM settlement                          0.250       0.250    450.00   450.00   112.50        112.50         112.50         -

             Intraoffice communication with
             A. Sauer regarding client
             communication
             Preparation of correspondence to
             A. Allen-King regarding
12/16/15 CEM compensatory education           0.375          0.375    275.00   275.00   103.13        103.13         103.13         -
                Telephone communication with
                client
                Intraoffice communication with                                                                                      Rate reduced to 75%
12/16/15 AS     C. McAndrews                     0.125       0.125    155.00   116.00   19.38         14.50          14.50          USAO


             Telephone communication with
             A. King regarding settlement
             Intraoffice communication with
             D.C. McAndrews regarding
             same
             Research regarding reading
12/17/15 CEM instruction                         0.375       0.375    275.00   275.00   103.13        103.13         103.13         -
             Review of file
             materials/Intraoffice
             communication regarding
             settlement
             Preparation of correspondence to
12/17/15 DCM client                           0.375          0.375    450.00   450.00   168.75        168.75         168.75         -
Attachment to Mem. Op. [ECF No. 30]                                     Page 78 of 104                                            Civil Action No. 15‐851 (ESH)




                                           ed




                                                                                                                                               d
                                                                                 d
                                                                                ed




                                                                                d




                                                                                                                                             ar
                                                                               ed
                                                                               te




                                                                                                                              d
                                          m




                                                                                                          ed
                                                                              te
                                                                 im




                                                                                                                            te




                                                                                                                                         w
                                                                             di



                                                                            im
                                        or




                                                                                                          im
                                                                            di
                   ls




                                                                                                                         di




                                                                                                                                        A




                                                                                                                                                         es
                                                                          re
                                                               la
           e




                                       rf




                                                                         re
                                                                         la
                     a




                                                                                                                       re
                                                                                                       la
         at




                                                              C




                                                                                                                                                        ot
                                                                                                                                         d
                  iti




                                                                        C
                                    Pe




                                                                      eC



                                                                      eC




                                                                                                                                       te
                                                                                                     eC
        D




                                                                                                                     eC




                                                                                                                                                       N
               In




                                                           rs



                                                                     rs




                                                                                                                                     us
                                   k




                                                                   at
                                                         ou




                                                                   at
                                                                  ou




                                                                                                   Fe
                                 or




                                                                                                                   Fe




                                                                                                                                   dj
                                                                  R



                                                                 R
                                                         H



                                                                 H
                                W




                                                                                                                                  A
             Intraoffice communication with
             H.B. Konkler-Goldsmith
12/18/15 CEM regarding negotiations             0.125        0.125    275.00   275.00   34.38           34.38            34.38          -



             Telephone communications with
             counsel
             Intraoffice communication with
12/18/15 MEG J. Hardy regarding status      0.625            0.625    430.00   430.00   268.75          268.75           268.75         -

             Review of file materials
             Intraoffice communication with
             J. Hardy regarding status
12/21/15 MEG Preparation of records             1.375        1.375    430.00   430.00   591.25          591.25           591.25         -
             Review of file materials                                                                                                   Rate reduced to 85%
12/26/15 JH  regarding deadline                 0.125        0.125    185.00   131.00   23.13           16.38            16.38          USAO

             Telephone communication with
             A. Allen-King regarding
             settlement
             Preparation of correspondence to
12/28/15 CEM A. Allen-King regarding same     0.125          0.125    275.00   275.00   34.38           34.38            34.38          -
             Preparation of Motion for
             Judgment
             Review of transcripts
01/03/16 MEG Review of Exhibits                 6.875        6.875    430.00   430.00   2,956.25        2,956.25         2,956.25       -



             Intraoffice communication with
             M. Gehring regarding brief
01/04/16 CEM Review of Motion for Extension 0.250            0.250    275.00   275.00   68.75           68.75            68.75          -


             Intraoffice communication with
             D.C. McAndrews regarding
             status
             Intraoffice communication with
             C. McAndrews regarding same
             and Motion
             Correspondence with counsel, A.
             Finkhousen
             Preparation of Extension Motion
             papers
             Preparation of correspondence to
             counsel
             Preparation of Motion for
             Judgment
             Intraoffice communication with
01/04/16 MEG J. Hardy regarding filing        8.625          8.625    430.00   430.00   3,708.75        3,708.75         3,708.75       -
             Preparation of Motion on
01/04/16 DCM Administrative Record            0.125          0.125    450.00   450.00   56.25           56.25            56.25          -


                Review of file
                materials/Intraoffice
                communication regarding
                Motion for Extension
                Preparation of Certificate of
                Service
                Preparation of correspondence to                                                                                        Rate reduced to 85%
01/04/16 JH     Judge Huvelle                    0.625       0.625    185.00   131.00   115.63          81.88            81.88          USAO
Attachment to Mem. Op. [ECF No. 30]                                       Page 79 of 104                                            Civil Action No. 15‐851 (ESH)




                                           ed




                                                                                                                                                 d
                                                                                   d
                                                                                  ed




                                                                                  d




                                                                                                                                               ar
                                                                                 ed
                                                                                 te




                                                                                                                                d
                                          m




                                                                                                            ed
                                                                                te
                                                                   im




                                                                                                                              te




                                                                                                                                           w
                                                                               di



                                                                              im
                                        or




                                                                                                            im
                                                                              di
                   ls




                                                                                                                           di




                                                                                                                                          A




                                                                                                                                                           es
                                                                            re
                                                                 la
           e




                                       rf




                                                                           re
                                                                           la
                     a




                                                                                                                         re
                                                                                                         la
         at




                                                                C




                                                                                                                                                          ot
                                                                                                                                           d
                  iti




                                                                          C
                                     Pe




                                                                        eC



                                                                        eC




                                                                                                                                         te
                                                                                                       eC
        D




                                                                                                                       eC




                                                                                                                                                         N
               In




                                                             rs



                                                                       rs




                                                                                                                                       us
                                   k




                                                                     at
                                                           ou




                                                                     at
                                                                    ou




                                                                                                     Fe
                                 or




                                                                                                                     Fe




                                                                                                                                     dj
                                                                    R



                                                                   R
                                                           H



                                                                   H
                                W




                                                                                                                                    A
             Telephone communication with
             counsel, A. Finkhousen
             Review of Court Order
             Preparation of Motion for
01/05/16 MEG Judgment                              6.375       6.375    430.00   430.00   2,741.25        2,741.25         2,741.25       -
                Telephone communication with
                counsel, A. Allen-King,
                regarding resolution
                Review of file materials
01/06/16 CEM    regarding same                     0.250       0.250    275.00   275.00   68.75           68.75            68.75          -
                Preparation of Motion for
01/06/16 MEG    Judgment                           7.750       7.750    430.00   430.00   3,332.50        3,332.50         3,332.50       -
                Review of file materials                                                                                                  Rate reduced to 85%
01/06/16 JH     regarding deadlines                0.125       0.125    185.00   131.00   23.13           16.38            16.38          USAO
                Preparation of correspondence to
01/07/16 CEM    counsel                            0.250       0.250    275.00   275.00   68.75           68.75            68.75          -
01/07/16 MEG    Update case status                 0.125       0.125    430.00   430.00   53.75           53.75            53.75          -
                Review of correspondence from
01/08/16 DCM    client                             0.125       0.125    450.00   450.00   56.25           56.25            56.25          -




             Review of correspondence from
             A. McLaughlin regarding
             reimbursement
             Preparation of correspondences
             to A. McLaughlin regarding
             same
             Intraoffice communication with
             E. Gilmore regarding
             reimbursement
             Telephone communication with
             A. Anokye regarding
             compensatory education
             Preparation of correspondence to
             A. Anokye regarding same
             Telephone communication with
             client regarding settlement and
             IEP Meeting
             Intraoffice communication with
             D.C. McAndrews, M. Gehring
             and H.B. Konkler-Goldsmith
             regarding settlement
             Review of correspondence from
             counsel, M. Washington,
             regarding settlement
             Preparation of correspondence to
01/13/16 CEM counsel regarding same           1.125            1.125    275.00   275.00   309.38          309.38           309.38         -
             Preparation of Motion for
01/13/16 MEG Judgment                         2.125            2.125    430.00   430.00   913.75          913.75           913.75         -
             Review of file
             materials/Intraoffice
             communication regarding
01/13/16 DCM settlement and status                 0.125       0.125    450.00   450.00   56.25           56.25            56.25          -
Attachment to Mem. Op. [ECF No. 30]                                     Page 80 of 104                                            Civil Action No. 15‐851 (ESH)




                                          ed




                                                                                                                                               d
                                                                                 d
                                                                                ed




                                                                                d




                                                                                                                                             ar
                                                                               ed
                                                                               te




                                                                                                                              d
                                         m




                                                                                                          ed
                                                                              te
                                                                 im




                                                                                                                            te




                                                                                                                                         w
                                                                             di



                                                                            im
                                       or




                                                                                                          im
                                                                            di
                   ls




                                                                                                                         di




                                                                                                                                        A




                                                                                                                                                         es
                                                                          re
                                                               la
           e




                                       rf




                                                                         re
                                                                         la
                     a




                                                                                                                       re
                                                                                                       la
         at




                                                              C




                                                                                                                                                        ot
                                                                                                                                         d
                  iti




                                                                        C
                                    Pe




                                                                      eC



                                                                      eC




                                                                                                                                       te
                                                                                                     eC
        D




                                                                                                                     eC




                                                                                                                                                       N
               In




                                                           rs



                                                                     rs




                                                                                                                                     us
                                   k




                                                                   at
                                                         ou




                                                                   at
                                                                  ou




                                                                                                   Fe
                                 or




                                                                                                                   Fe




                                                                                                                                   dj
                                                                  R



                                                                 R
                                                         H



                                                                 H
                                W




                                                                                                                                  A
                Telephone communication with
                client
                Intraoffice communication with                                                                                          Rate reduced to 75%
01/13/16 AS     C. McAndrews                     0.125       0.125    155.00   116.00   19.38           14.50            14.50          USAO

             Review of correspondence from
             counsel, A. Allen-King,
             regarding settlement
             Preparation of correspondence to
01/14/16 CEM counsel regarding same           0.125          0.125    275.00   275.00   34.38           34.38            34.38          -

             Preparation of Motion for
             Judgment
01/14/16 MEG Review of email to A. Allarking 6.125           6.125    430.00   430.00   2,633.75        2,633.75         2,633.75       -
             Review of file
             materials/Intraoffice
             communication regarding
             implementation and
01/14/16 DCM compensatory education              0.125       0.125    450.00   450.00   56.25           56.25            56.25          -
             Review of correspondence from
             client regarding IEP
             Review of correspondence from
             A. Allen-King regarding
             settlement
             Intraoffice communication with
             D.C. McAndrews and M.
01/15/16 CEM Gehring regarding same         0.375            0.375    275.00   275.00   103.13          103.13           103.13         -

             Preparation of Motion for
             Judgment
             Intraoffice communication with
             D.C. McAndrews and C.
01/15/16 MEG McAndrews regarding status          2.250       2.250    430.00   430.00   967.50          967.50           967.50         -
                                                                                                                                        Rate reduced to 85%
01/15/16 JH     Review of emails                 0.125       0.125    185.00   131.00   23.13           16.38            16.38          USAO

             Review of correspondence from
             counsel, A. Allen-King
             Review of file
             materials/Intraoffice
             communication regarding
01/16/16 DCM settlement                    0.375             0.375    450.00   450.00   168.75          168.75           168.75         -

             Preparation of Motion for
             Judgment
             Intraoffice communication with
             D.C. McAndrews, H.B. Konkler-
             Goldsmith, C. McAndrews and
01/17/16 MEG M. Connolly regarding Brief    6.250            6.250    430.00   430.00   2,687.50        2,687.50         2,687.50       -
             Intraoffice communication with
             M. Gehring and D.C.
             McAndrews regarding
01/18/16 CEM Memorandum of Law              0.125            0.125    275.00   275.00   34.38           34.38            34.38          -
             Intraoffice communication with
             D.C. McAndrews regarding
01/18/16 MEG Brief                          0.250            0.250    430.00   430.00   107.50          107.50           107.50         -
             Review and revise Brief in
             Support of Motion for Summary
01/18/16 MJC Judgment                       1.500            1.500    430.00   430.00   645.00          645.00           645.00         -
Attachment to Mem. Op. [ECF No. 30]                                      Page 81 of 104                                            Civil Action No. 15‐851 (ESH)




                                             ed




                                                                                                                                                d
                                                                                  d
                                                                                 ed




                                                                                 d




                                                                                                                                              ar
                                                                                ed
                                                                                te




                                                                                                                               d
                                            m




                                                                                                           ed
                                                                               te
                                                                  im




                                                                                                                             te




                                                                                                                                          w
                                                                              di



                                                                             im
                                          or




                                                                                                           im
                                                                             di
                    ls




                                                                                                                          di




                                                                                                                                         A




                                                                                                                                                          es
                                                                           re
                                                                la
           e




                                          rf




                                                                          re
                                                                          la
                     a




                                                                                                                        re
                                                                                                        la
         at




                                                               C




                                                                                                                                                         ot
                                                                                                                                          d
                  iti




                                                                         C
                                      Pe




                                                                       eC



                                                                       eC




                                                                                                                                        te
                                                                                                      eC
        D




                                                                                                                      eC




                                                                                                                                                        N
               In




                                                            rs



                                                                      rs




                                                                                                                                      us
                                    k




                                                                    at
                                                          ou




                                                                    at
                                                                   ou




                                                                                                    Fe
                                  or




                                                                                                                    Fe




                                                                                                                                    dj
                                                                   R



                                                                  R
                                                          H



                                                                  H
                                 W




                                                                                                                                   A
             Preparation of Memorandum for
01/18/16 DCM District Court                1.000              1.000    450.00   450.00   450.00          450.00           450.00         -
                                                                                                                                         Rate reduced to 85%
01/18/16 JH     Review of emails                  0.125       0.125    185.00   131.00   23.13           16.38            16.38          USAO

             Intraoffice communication with
01/19/16 CEM M. Gehring regarding case law        0.250       0.250    275.00   275.00   68.75           68.75            68.75          -
             Additional research
             Review and revise Motion for
01/19/16 MEG Judgment                             6.750       6.750    430.00   430.00   2,902.50        2,902.50         2,902.50       -
             Preparation of Memorandum of
01/19/16 DCM Law                                  0.500       0.500    450.00   450.00   225.00          225.00           225.00         -

01/20/16 CEM Review and revise Memorandum 1.000               1.000    275.00   275.00   275.00          275.00           275.00         -
             Preparation of Motion for
01/20/16 MEG Judgment                     7.000               7.000    430.00   430.00   3,010.00        3,010.00         3,010.00       -
01/21/16 CEM Review and revise Brief      1.375               1.375    275.00   275.00   378.13          378.13           378.13         -



             Preparation of Motion for
             Judgment
             Intraoffice communication with
             C. McAndrews regarding status
             Intraoffice communication with
             D.C. McAndrews regarding
             Brief
             Intraoffice communication with
01/21/16 MEG A. Butler regarding tables           5.750       5.750    430.00   430.00   2,472.50        2,472.50         2,472.50       -

01/21/16 DCM Preparation of memorandum            1.375       1.375    450.00   450.00   618.75          618.75           618.75         -
                                                                                                                                         Rate reduced to 75%
01/21/16 AB     Preparation of exhibits           1.000       1.000    155.00   116.00   155.00          116.00           116.00         USAO

             Preparation of Motion papers
             File same
             Intraoffice communication with
             D.C. McAndrews regarding
01/22/16 MEG Motion papers                        5.750       5.750    430.00   430.00   2,472.50        2,472.50         2,472.50       -
             Preparation of Memorandum of
01/22/16 DCM Law                                  1.500       1.500    450.00   450.00   675.00          675.00           675.00         -



             Review of file
             materials/Intraoffice
             communication regarding
             Motion for Summary Judgment
             Preparation of correspondence to
             Judge Huvelle
             Preparation of Certificate of
             Service
             Finalize Motion                                                                                                             Rate reduced to 85%
01/22/16 JH  Review of Exhibits               1.125           1.125    185.00   131.00   208.13          147.38           147.38         USAO
             Intraoffice communication with
             D.C. McAndrews regarding
01/25/16 CEM appeal                           0.125           0.125    275.00   275.00   34.38           34.38            34.38          -

             Intraoffice communication with
             H.B. Konkler-Goldsmith
01/27/16 CEM regarding settlement                 0.125       0.125    275.00   275.00   34.38           34.38            34.38          -
Attachment to Mem. Op. [ECF No. 30]                                    Page 82 of 104                                          Civil Action No. 15‐851 (ESH)




                                         ed




                                                                                                                                            d
                                                                                d
                                                                               ed




                                                                               d




                                                                                                                                          ar
                                                                              ed
                                                                              te




                                                                                                                           d
                                        m




                                                                                                         ed
                                                                             te
                                                                im




                                                                                                                         te




                                                                                                                                      w
                                                                            di



                                                                           im
                                      or




                                                                                                         im
                                                                           di
                   ls




                                                                                                                      di




                                                                                                                                     A




                                                                                                                                                       es
                                                                         re
                                                              la
          e




                                      rf




                                                                        re
                                                                        la
                     a




                                                                                                                    re
                                                                                                      la
         at




                                                             C




                                                                                                                                                     ot
                                                                                                                                      d
                  iti




                                                                       C
                                   Pe




                                                                     eC



                                                                     eC




                                                                                                                                    te
                                                                                                    eC
        D




                                                                                                                  eC




                                                                                                                                                    N
               In




                                                          rs



                                                                    rs




                                                                                                                                  us
                                  k




                                                                  at
                                                        ou




                                                                  at
                                                                 ou




                                                                                                  Fe
                                or




                                                                                                                Fe




                                                                                                                                dj
                                                                 R



                                                                R
                                                        H



                                                                H
                               W




                                                                                                                               A
             Intraoffice communication with
             C. McAndrews regarding
01/27/16 HBK settlement                         0.125       0.125    430.00   430.00   53.75           53.75          53.75          -

               Intraoffice communication with
               H.B. Konkler-Goldsmith                                                                                                Rate reduced to 75%
01/27/16 AS    regarding settlement             0.125       0.125    155.00   116.00   19.38           14.50          14.50          USAO
             Review of file
             materials/Intraoffice
             communication regarding
01/28/16 HBK settlement issues                  0.125       0.125    430.00   430.00   53.75           53.75          53.75          -

               Intraoffice communication
               regarding Case Status - Motion
01/28/16 MJC   filed, awaiting response       0.250         0.250    430.00   430.00   107.50          107.50         107.50         -
             Review of file
             materials/Intraoffice
             communication regarding
01/28/16 DCM settlement issues                  0.125       0.125    450.00   450.00   56.25           56.25          56.25          -
               Review of file
               materials/Intraoffice
               communication regarding                                                                                               Rate reduced to 85%
01/28/16 JH    settlement issues                0.125       0.125    185.00   131.00   23.13           16.38          16.38          USAO

               Intraoffice communication                                                                                             Rate reduced to 75%
01/29/16 AB    regarding Motion and Response 0.250          0.250    155.00   116.00   38.75           29.00          29.00          USAO
                                                                                                                                     Rate reduced to 85%
01/29/16 JH    Review of emails                 0.125       0.125    185.00   131.00   23.13           16.38          16.38          USAO



             Review of file materials
             regarding evaluations and IEP
             Intraoffice communication with
             D.C. McAndrews regarding
01/29/16 CEM same and IEP Meeting               3.875       0.000    275.00   275.00   1,065.63        0.00           0.00           Hours reduced (IEP)

             Intraoffice communication with
             D.C. McAndrews and C.
01/29/16 MEG McAndrews regarding IEP            0.125       0.000    430.00   430.00   53.75           0.00           0.00           Hours reduced (IEP)
             Review of file materials
             regarding IEP Meeting
             Telephone communication with
01/31/16 CEM client regarding same              0.250       0.000    275.00   275.00   68.75           0.00           0.00           Hours reduced (IEP)
               Telephone communication with
               client
               Intraoffice communication with                                                                                        Rate reduced to 75%
02/01/16 AS    C. McAndrews                     0.125       0.125    155.00   116.00   19.38           14.50          14.50          USAO



             Telephone communication with
             client
             Preparation of notes to file
             Intraoffice communication with
             H.B. Konkler-Goldsmith
             regarding Due Process Hearing
             Intraoffice communication with
02/01/16 CEM A. Sauer regarding IEP Meeting 0.875           0.500    275.00   275.00   240.63          137.50         137.50         Hours reduced (IEP)
Attachment to Mem. Op. [ECF No. 30]                                       Page 83 of 104                                        Civil Action No. 15‐851 (ESH)




                                            ed




                                                                                                                                             d
                                                                                   d
                                                                                  ed




                                                                                  d




                                                                                                                                           ar
                                                                                 ed
                                                                                 te




                                                                                                                            d
                                           m




                                                                                                          ed
                                                                                te
                                                                   im




                                                                                                                          te




                                                                                                                                       w
                                                                               di



                                                                              im
                                         or




                                                                                                          im
                                                                              di
                    ls




                                                                                                                       di




                                                                                                                                      A




                                                                                                                                                        es
                                                                            re
                                                                 la
           e




                                        rf




                                                                           re
                                                                           la
                      a




                                                                                                                     re
                                                                                                       la
          at




                                                                C




                                                                                                                                                      ot
                                                                                                                                       d
                   iti




                                                                          C
                                      Pe




                                                                        eC



                                                                        eC




                                                                                                                                     te
                                                                                                     eC
         D




                                                                                                                   eC




                                                                                                                                                     N
                In




                                                             rs



                                                                       rs




                                                                                                                                   us
                                    k




                                                                     at
                                                           ou




                                                                     at
                                                                    ou




                                                                                                   Fe
                                  or




                                                                                                                 Fe




                                                                                                                                 dj
                                                                    R



                                                                   R
                                                           H



                                                                   H
                                 W




                                                                                                                                A
             Intraoffice communication with
             D.C. McAndrews and C.
02/01/16 MEG McAndrews regarding IEP               0.125       0.000    430.00   430.00   53.75         0.00           0.00           Hours reduced (IEP)
                Intraoffice communication with
                C. McAndrews
                Telephone communication with                                                                                          Rate reduced to 75%
02/02/16 AS     client                             0.125       0.125    155.00   116.00   19.38         14.50          14.50          USAO

             Intraoffice communication with
02/02/16 CEM A. Sauer regarding IEP Meeting 0.125              0.000    275.00   275.00   34.38         0.00           0.00           Hours reduced (IEP)

                Intraoffice communication with
                C. McAndrews
                Telephone communication with                                                                                          Rate reduced to 75%
02/04/16 AS     client regarding conference call   0.125       0.125    155.00   116.00   19.38         14.50          14.50          USAO




             Telephone communications with
             client regarding IEP Meeting
             Intraoffice communication with
             M. Acosta and A. Sauer
             regarding conference call
             Telephone communication with
             counsel, A. Finkhousen,
02/04/16 CEM regarding settlement           0.625              0.500    275.00   275.00   171.88        137.50         137.50         Hours reduced (IEP)
             Review of file materials
02/05/16 CEM regarding IEP Meeting          0.500              0.000    275.00   275.00   137.50        0.00           0.00           Hours reduced (IEP)




             Preparation of correspondence to
             client regarding meeting
             Review of correspondence from
             client regarding same
             Telephone communication with
             client regarding meeting
             Travel to and attendance at client
02/06/16 CEM meeting regarding IEP              1.750          0.000    275.00   275.00   481.25        0.00           0.00           Hours reduced (IEP)
                Telephone communication with
                client
                Intraoffice communication with                                                                                        Rate reduced to 75%
02/08/16 AS     C. McAndrews                       0.125       0.125    155.00   116.00   19.38         14.50          14.50          USAO


             Intraoffice communication with
             A. Sauer regarding IEP Meeting
             Preparation of correspondence to
             counsel
             Intraoffice communication with
             D.C. McAndrews regarding IEP
02/08/16 CEM Meeting                          0.750            0.000    275.00   275.00   206.25        0.00           0.00           Hours reduced (IEP)
                Telephone communication with
                client
                Intraoffice communication with                                                                                        Rate reduced to 75%
02/09/16 AS     C. McAndrews                       0.125       0.125    155.00   116.00   19.38         14.50          14.50          USAO
Attachment to Mem. Op. [ECF No. 30]                                     Page 84 of 104                                        Civil Action No. 15‐851 (ESH)




                                          ed




                                                                                                                                           d
                                                                                 d
                                                                                ed




                                                                                d




                                                                                                                                         ar
                                                                               ed
                                                                               te




                                                                                                                          d
                                         m




                                                                                                        ed
                                                                              te
                                                                 im




                                                                                                                        te




                                                                                                                                     w
                                                                             di



                                                                            im
                                       or




                                                                                                        im
                                                                            di
                   ls




                                                                                                                     di




                                                                                                                                    A




                                                                                                                                                      es
                                                                          re
                                                               la
           e




                                       rf




                                                                         re
                                                                         la
                     a




                                                                                                                   re
                                                                                                     la
         at




                                                              C




                                                                                                                                                    ot
                                                                                                                                     d
                  iti




                                                                        C
                                    Pe




                                                                      eC



                                                                      eC




                                                                                                                                   te
                                                                                                   eC
        D




                                                                                                                 eC




                                                                                                                                                   N
               In




                                                           rs



                                                                     rs




                                                                                                                                 us
                                   k




                                                                   at
                                                         ou




                                                                   at
                                                                  ou




                                                                                                 Fe
                                 or




                                                                                                               Fe




                                                                                                                               dj
                                                                  R



                                                                 R
                                                         H



                                                                 H
                                W




                                                                                                                              A
             Intraoffice communication with
             D.C. McAndrews regarding
             settlement
             Preparation of correspondence to
             counsel
             Intraoffice communication with
             A. Sauer regarding IEP meeting
             Telephone communication with
02/09/16 CEM counsel                          0.625          0.500    275.00   275.00   171.88        137.50         137.50         Hours reduced (IEP)
             Review of file
             materials/Intraoffice
             communication regarding
02/11/16 DCM settlement                          0.250       0.250    450.00   450.00   112.50        112.50         112.50         -
                Telephone communication with
                client
                Intraoffice communication with                                                                                      Rate reduced to 75%
02/11/16 AS     C. McAndrews                     0.125       0.125    155.00   116.00   19.38         14.50          14.50          USAO

             Intraoffice communication with
             A. Sauer regarding IEP Meeting,
02/11/16 CEM exclusion, IEP and field trip   0.500           0.000    275.00   275.00   137.50        0.00           0.00           Hours reduced (IEP)




             Review of correspondences from
             counsel, A. Finkhousen,
             regarding settlement
             Preparation of correspondences
             to counsel regarding same
             Intraoffice communication with
             D.C. McAndrews regarding
             settlement
             Telephone communications with
02/12/16 CEM counsel regarding same         0.750            0.750    275.00   275.00   206.25        206.25         206.25         -



             Review of correspondences from
             counsel, A. Finkhousen
             Intraoffice communication with
02/12/16 MEG C. McAndrews regarding same 0.375               0.375    430.00   430.00   161.25        161.25         161.25         -

             Review of multiple emails of A.
             Finkhousen, C. McAndrews
             Review of file
             materials/Intraoffice
             communication regarding
02/12/16 DCM settlement                      0.375           0.375    450.00   450.00   168.75        168.75         168.75         -
             Review of file materials                                                                                               Rate reduced to 85%
02/15/16 JH  regarding deadlines             0.125           0.125    185.00   131.00   23.13         16.38          16.38          USAO
                Telephone communication with
                client regarding IEP                                                                                                Hours reduced (IEP);
                Intraoffice communication with                                                                                      Rate reduced to 75%
02/17/16 AS     C. McAndrews                     0.125       0.000    155.00   116.00   19.38         0.00           0.00           USAO
Attachment to Mem. Op. [ECF No. 30]                                  Page 85 of 104                                        Civil Action No. 15‐851 (ESH)




                                         ed




                                                                                                                                        d
                                                                              d
                                                                             ed




                                                                             d




                                                                                                                                      ar
                                                                            ed
                                                                            te




                                                                                                                       d
                                        m




                                                                                                     ed
                                                                           te
                                                              im




                                                                                                                     te




                                                                                                                                  w
                                                                          di



                                                                         im
                                      or




                                                                                                     im
                                                                         di
                   ls




                                                                                                                  di




                                                                                                                                 A




                                                                                                                                                   es
                                                                       re
                                                            la
           e




                                      rf




                                                                      re
                                                                      la
                     a




                                                                                                                re
                                                                                                  la
         at




                                                           C




                                                                                                                                                 ot
                                                                                                                                  d
                  iti




                                                                     C
                                   Pe




                                                                   eC



                                                                   eC




                                                                                                                                te
                                                                                                eC
        D




                                                                                                              eC




                                                                                                                                                N
               In




                                                        rs



                                                                  rs




                                                                                                                              us
                                  k




                                                                at
                                                      ou




                                                                at
                                                               ou




                                                                                              Fe
                                or




                                                                                                            Fe




                                                                                                                            dj
                                                               R



                                                              R
                                                      H



                                                              H
                               W




                                                                                                                           A
             Intraoffice communication with
             A. Sauer regarding IEP Meeting
             and field trip
             Review of correspondence from
             colleague regarding negotiations
             Preparation of correspondence to
             colleague regarding same
             Research regarding placement
             Telephone communication with                                                                                        Hours reduced (non-
02/17/16 CEM regarding mental health          0.875       0.125    275.00   275.00   240.63        34.38          34.38          compensable)

             Telephone communications with
             client regarding mental health                                                                                      Hours reduced (non-
02/18/16 CEM and residence                  0.500         0.000    275.00   275.00   137.50        0.00           0.00           compensable)

             Review of correspondence from
             counsel, A. Finkhousen
             Review of correspondence to
             counsel
02/19/16 MEG Update case status            0.375          0.375    430.00   430.00   161.25        161.25         161.25         -

             Review of correspondence from
             counsel, A. Finkhousen
             Review of file
             materials/Intraoffice
             communication regarding
02/19/16 DCM settlement                    0.500          0.500    450.00   450.00   225.00        225.00         225.00         -




             Review of correspondences from
             counsel, A. Finkhousen,
             regarding settlement
             Intraoffice communication with
             D.C. McAndrews regarding
             same
             Preparation of correspondence to
             counsel regarding settlement
             Preparation of correspondence to
             N. Gregorson regarding
             compensatory education
             Review of correspondence from
             N. Gregorson regarding same
             Telephone communication with
02/19/16 CEM client regarding IEP Meeting     1.125       1.000    275.00   275.00   309.38        275.00         275.00         Hours reduced (IEP)
Attachment to Mem. Op. [ECF No. 30]                                     Page 86 of 104                                            Civil Action No. 15‐851 (ESH)




                                          ed




                                                                                                                                               d
                                                                                 d
                                                                                ed




                                                                                d




                                                                                                                                             ar
                                                                               ed
                                                                               te




                                                                                                                              d
                                         m




                                                                                                          ed
                                                                              te
                                                                 im




                                                                                                                            te




                                                                                                                                         w
                                                                             di



                                                                            im
                                       or




                                                                                                          im
                                                                            di
                   ls




                                                                                                                         di




                                                                                                                                        A




                                                                                                                                                          es
                                                                          re
                                                               la
           e




                                       rf




                                                                         re
                                                                         la
                     a




                                                                                                                       re
                                                                                                       la
         at




                                                              C




                                                                                                                                                        ot
                                                                                                                                         d
                  iti




                                                                        C
                                    Pe




                                                                      eC



                                                                      eC




                                                                                                                                       te
                                                                                                     eC
        D




                                                                                                                     eC




                                                                                                                                                       N
               In




                                                           rs



                                                                     rs




                                                                                                                                     us
                                   k




                                                                   at
                                                         ou




                                                                   at
                                                                  ou




                                                                                                   Fe
                                 or




                                                                                                                   Fe




                                                                                                                                   dj
                                                                  R



                                                                 R
                                                         H



                                                                 H
                                W




                                                                                                                                  A
             Correspondence with N.
             Gregorson regarding
             compensatory education
             Intraoffice communication with
             D.C. McAndrews regarding
             same
             Telephone communication with
             client regarding compensatory
             education
             Preparation of correspondence to
             counsel, A. Finkhousen,
             regarding same
             Intraoffice communication with
             A. Sauer regarding evaluation
             Intraoffice communication with
             D.C. McAndrews regarding
02/22/16 CEM educational needs                0.750          0.750    275.00   275.00   206.25          206.25           206.25         -
             Review of file
             materials/Intraoffice
             communication regarding
02/22/16 DCM settlement                          0.125       0.125    450.00   450.00   56.25           56.25            56.25          -
             Intraoffice communication with                                                                                             Rate reduced to 75%
02/22/16 AS  C. McAndrews                        0.125       0.125    155.00   116.00   19.38           14.50            14.50          USAO
             Intraoffice communication with
02/23/16 CEM A. Sauer regarding IEP              0.125       0.000    275.00   275.00   34.38           0.00             0.00           Hours reduced (IEP)
             Intraoffice communication with
             A. Sauer regarding IEP Meeting
02/24/16 CEM and IEP                             0.250       0.000    275.00   275.00   68.75           0.00             0.00           Hours reduced (IEP)
             Review Brief of DCPS regarding
             Judgment on Administrative
             Record
02/24/16 DCM Review IEP or ER               1.000            0.750    450.00   450.00   450.00          337.50           337.50         Hours reduced (IEP)
                Intraoffice communication with
                C. McAndrews                                                                                                            Hours reduced (IEP);
                Telephone communication with                                                                                            Rate reduced to 75%
02/24/16 AS     client                           0.125       0.000    155.00   116.00   19.38           0.00             0.00           USAO

02/26/16 MEG Preparation of Response Brief       0.375       0.375    430.00   430.00   161.25          161.25           161.25         -

02/27/16 MEG Preparation of Response Brief       1.500       1.500    430.00   430.00   645.00          645.00           645.00         -

             Intraoffice communication with
             A. Sauer regarding IEP
             Intraoffice communication with
02/27/16 CEM J. Hardy regarding alerts           0.250       0.000    275.00   275.00   68.75           0.00             0.00           Hours reduced (IEP)

02/29/16 MEG Preparation of Response Brief       6.750       6.750    430.00   430.00   2,902.50        2,902.50         2,902.50       -



             Intraoffice communication with
             H.B. Konkler-Goldsmith
             regarding settlement
             Review of correspondence from
             client
             Intraoffice communication with
02/29/16 CEM A. Sauer regarding records     0.375            0.250    275.00   275.00   103.13          68.75            68.75          Hours reduced (IEP)
Attachment to Mem. Op. [ECF No. 30]                                    Page 87 of 104                                            Civil Action No. 15‐851 (ESH)




                                         ed




                                                                                                                                              d
                                                                                d
                                                                               ed




                                                                               d




                                                                                                                                            ar
                                                                              ed
                                                                              te




                                                                                                                             d
                                        m




                                                                                                         ed
                                                                             te
                                                                im




                                                                                                                           te




                                                                                                                                        w
                                                                            di



                                                                           im
                                      or




                                                                                                         im
                                                                           di
                   ls




                                                                                                                        di




                                                                                                                                       A




                                                                                                                                                         es
                                                                         re
                                                              la
          e




                                      rf




                                                                        re
                                                                        la
                     a




                                                                                                                      re
                                                                                                      la
         at




                                                             C




                                                                                                                                                       ot
                                                                                                                                        d
                  iti




                                                                       C
                                   Pe




                                                                     eC



                                                                     eC




                                                                                                                                      te
                                                                                                    eC
        D




                                                                                                                    eC




                                                                                                                                                      N
               In




                                                          rs



                                                                    rs




                                                                                                                                    us
                                  k




                                                                  at
                                                        ou




                                                                  at
                                                                 ou




                                                                                                  Fe
                                or




                                                                                                                  Fe




                                                                                                                                  dj
                                                                 R



                                                                R
                                                        H



                                                                H
                               W




                                                                                                                                 A
               Telephone communication with
               client regarding IEP and FBA                                                                                            Hours reduced (IEP);
               Intraoffice communication with                                                                                          Rate reduced to 75%
02/29/16 AS    C. McAndrews                     0.125       0.000    155.00   116.00   19.38           0.00             0.00           USAO




             Preparation of Response Brief
             Intraoffice communication with
             D.C. McAndrews, M. Connolly,
             H.B. Konkler-Goldsmith and C.
             McAndrews regarding Brief
             Intraoffice communication with
03/01/16 MEG A. Butler regarding Brief      7.625           7.625    430.00   430.00   3,278.75        3,278.75         3,278.75       -

               Telephone communication with
               client regarding IEP                                                                                                    Hours reduced (IEP);
               Intraoffice communication with                                                                                          Rate reduced to 75%
03/01/16 AS    C. McAndrews regarding same      0.125       0.000    155.00   116.00   19.38           0.00             0.00           USAO



             Intraoffice communication with
             C. McAndrews regarding status
             Review of correspondence from
03/02/16 MEG counsel, A. Finkhousen         0.500           0.500    430.00   430.00   215.00          215.00           215.00         -
03/02/16 MJC Review and revise Response     1.375           1.375    430.00   430.00   591.25          591.25           591.25         -


             Intraoffice communication with
             A. Sauer regarding IEP Meeting
             and IEP
             Telephone communication with
             client regarding same
             Intraoffice communication with
             M. Gehring regarding settlement
             Review of correspondence from
             counsel, A. Finkhousen,
             regarding compensatory
03/02/16 CEM education                       0.875          0.375    275.00   275.00   240.63          103.13           103.13         Hours reduced (IEP)
               Intraoffice communication with
               C. McAndrews                                                                                                            Hours reduced (IEP);
               Telephone communication with                                                                                            Rate reduced to 75%
03/02/16 AS    client regarding IEP             0.125       0.000    155.00   116.00   19.38           0.00             0.00           USAO

             Preparation of Response Brief
             Intraoffice communication with
             C. McAndrews and D.C.
             McAndrews regarding
             compensatory education and
03/03/16 MEG cases                              9.000       9.000    430.00   430.00   3,870.00        3,870.00         3,870.00       -



               Telephone communication with
               client regarding evaluation                                                                                             Hours reduced
               Intraoffice communication with                                                                                          (Evaluation); Rate
03/03/16 AS    C. McAndrews regarding same      0.125       0.000    155.00   116.00   19.38           0.00             0.00           reduced to 75% USAO
Attachment to Mem. Op. [ECF No. 30]                                    Page 88 of 104                                          Civil Action No. 15‐851 (ESH)




                                          ed




                                                                                                                                            d
                                                                                d
                                                                               ed




                                                                               d




                                                                                                                                          ar
                                                                              ed
                                                                              te




                                                                                                                           d
                                         m




                                                                                                         ed
                                                                             te
                                                                im




                                                                                                                         te




                                                                                                                                      w
                                                                            di



                                                                           im
                                       or




                                                                                                         im
                                                                           di
                   ls




                                                                                                                      di




                                                                                                                                     A




                                                                                                                                                       es
                                                                         re
                                                              la
           e




                                      rf




                                                                        re
                                                                        la
                     a




                                                                                                                    re
                                                                                                      la
         at




                                                             C




                                                                                                                                                     ot
                                                                                                                                      d
                  iti




                                                                       C
                                   Pe




                                                                     eC



                                                                     eC




                                                                                                                                    te
                                                                                                    eC
        D




                                                                                                                  eC




                                                                                                                                                    N
               In




                                                          rs



                                                                    rs




                                                                                                                                  us
                                  k




                                                                  at
                                                        ou




                                                                  at
                                                                 ou




                                                                                                  Fe
                                or




                                                                                                                Fe




                                                                                                                                dj
                                                                 R



                                                                R
                                                        H



                                                                H
                               W




                                                                                                                               A
             Intraoffice communication with
             M. Gehring regarding settlement
             Intraoffice communication with
             D.C. McAndrews and M.
             Gehring regarding appeal and
             IEE
             Review of file materials
             regarding Reply Brief
             Intraoffice communication with
             A. Sauer regarding Lindamood
             Bell and evaluation
             Review and revise Brief
             Review of case law regarding
             Brief
             Research regarding Lindamood
             Bell
             Telephone communication with
             N. Gregorson resolution same
             Telephone communication with
03/03/16 CEM H. Cohen regarding IEE          4.625          3.500    275.00   275.00   1,271.88        962.50         962.50         Hours reduced (IEE)

             Preparation of Response Brief
03/03/16 DCM Review of IEP and IEE             1.750        1.380    450.00   450.00   787.50          621.00         621.00         Hours reduced (IEP)
             Review of final response to
03/04/16 MJC Motion for Judgment               0.375        0.375    430.00   430.00   161.25          161.25         161.25         -

             Preparation of Response Brief
             Preparation of materials for
03/04/16 DCM Evaluator                         0.750        0.750    450.00   450.00   337.50          337.50         337.50         -




               Review of emails
               Intraoffice communication
               regarding Plaintiffs' Opposition
               Preparation of Certificate of
               Service
               Preparation of correspondence to
               Judge Huvelle
               Finalize Plaintiffs' Opposition
               Review of file materials                                                                                              Rate reduced to 85%
03/04/16 JH    regarding same                   1.250       1.250    185.00   131.00   231.25          163.75         163.75         USAO
             Review and revise Brief
             Intraoffice communication with
             D.C. McAndrews regarding
03/04/16 CEM same and IEE                      1.500        1.375    275.00   275.00   412.50          378.13         378.13         Hours reduced (IEE)
Attachment to Mem. Op. [ECF No. 30]                                     Page 89 of 104                                            Civil Action No. 15‐851 (ESH)




                                          ed




                                                                                                                                               d
                                                                                 d
                                                                                ed




                                                                                d




                                                                                                                                             ar
                                                                               ed
                                                                               te




                                                                                                                              d
                                         m




                                                                                                          ed
                                                                              te
                                                                 im




                                                                                                                            te




                                                                                                                                         w
                                                                             di



                                                                            im
                                       or




                                                                                                          im
                                                                            di
                    ls




                                                                                                                         di




                                                                                                                                        A




                                                                                                                                                          es
                                                                          re
                                                               la
           e




                                       rf




                                                                         re
                                                                         la
                      a




                                                                                                                       re
                                                                                                       la
         at




                                                              C




                                                                                                                                                         ot
                                                                                                                                         d
                   iti




                                                                        C
                                    Pe




                                                                      eC



                                                                      eC




                                                                                                                                       te
                                                                                                     eC
        D




                                                                                                                     eC




                                                                                                                                                        N
                In




                                                           rs



                                                                     rs




                                                                                                                                     us
                                   k




                                                                   at
                                                         ou




                                                                   at
                                                                  ou




                                                                                                   Fe
                                 or




                                                                                                                   Fe




                                                                                                                                   dj
                                                                  R



                                                                 R
                                                         H



                                                                 H
                                W




                                                                                                                                  A
             Review, revise and finalize Brief
             Intraoffice communication with
             J. Hardy regarding filing
             Intraoffice communication with
             A. Butler regarding tables
             Research regarding IEP
             Intraoffice communication with
             D.C. McAndrews regarding
03/04/16 MEG Brief                             8.375         8.000    430.00   430.00   3,601.25        3,440.00         3,440.00       Hours reduced (IEP)

             Intraoffice communication with                                                                                             Hours reduced
03/07/16 CEM A. Sauer regarding evaluation       0.125       0.000    275.00   275.00   34.38           0.00             0.00           (Evaluation)

             Telephone communication with
             client regarding evaluation                                                                                                Hours reduced
             Intraoffice communication with                                                                                             (Evaluation); Rate
03/07/16 AS  C. McAndrews                   0.125            0.000    155.00   116.00   19.38           0.00             0.00           reduced to 75% USAO
             Review of C. McAndrews email
03/08/16 MEG to A. Finkhousen               0.125            0.125    430.00   430.00   53.75           53.75            53.75          -
                Intraoffice communication with
                C. McAndrews regarding
                evaluation                                                                                                              Hours reduced
                Telephone communication with                                                                                            (Evaluation); Rate
03/08/16 AS     client                           0.125       0.000    155.00   116.00   19.38           0.00             0.00           reduced to 75% USAO




             Intraoffice communication with
             A. Sauer regarding settlement
             Telephone communications with
             client regarding paperwork, IEP
             and evaluation
             Preparation of correspondence to
             counsel, A. Finkhousen,
             regarding settlement and
03/08/16 CEM compensatory education           1.125          0.125    275.00   275.00   309.38          34.38            34.38          Hours reduced (IEP)

             Review of correspondence from
             counsel, A. Finkhousen,
03/09/16 DCM regarding settlement           0.125            0.125    450.00   450.00   56.25           56.25            56.25          -
             Intraoffice communication with                                                                                             Hours reduced (IEP);
             C. McAndrews regarding IEP                                                                                                 Rate reduced to 75%
03/09/16 AS  and FBA                        0.125            0.000    155.00   116.00   19.38           0.00             0.00           USAO



             Telephone communication with
             client regarding meeting
             Meeting with client regarding
             IEP, evaluations, exclusions and
             placement
             Preparation of correspondence to
             H. Cohen regarding IEE
             Review of correspondence from
             Hearing Officer H. Cohen
03/09/16 CEM regarding same                   4.125          0.000    275.00   275.00   1,134.38        0.00             0.00           Hours reduced (IEP)
Attachment to Mem. Op. [ECF No. 30]                                      Page 90 of 104                                        Civil Action No. 15‐851 (ESH)




                                           ed




                                                                                                                                            d
                                                                                  d
                                                                                 ed




                                                                                 d




                                                                                                                                          ar
                                                                                ed
                                                                                te




                                                                                                                           d
                                          m




                                                                                                         ed
                                                                               te
                                                                  im




                                                                                                                         te




                                                                                                                                      w
                                                                              di



                                                                             im
                                        or




                                                                                                         im
                                                                             di
                    ls




                                                                                                                      di




                                                                                                                                     A




                                                                                                                                                       es
                                                                           re
                                                                la
           e




                                        rf




                                                                          re
                                                                          la
                     a




                                                                                                                    re
                                                                                                      la
         at




                                                               C




                                                                                                                                                      ot
                                                                                                                                      d
                  iti




                                                                         C
                                     Pe




                                                                       eC



                                                                       eC




                                                                                                                                    te
                                                                                                    eC
        D




                                                                                                                  eC




                                                                                                                                                     N
               In




                                                            rs



                                                                      rs




                                                                                                                                  us
                                    k




                                                                    at
                                                          ou




                                                                    at
                                                                   ou




                                                                                                  Fe
                                 or




                                                                                                                Fe




                                                                                                                                dj
                                                                   R



                                                                  R
                                                          H



                                                                  H
                                W




                                                                                                                               A
             Review of correspondence from
             School District regarding                                                                                               Hours reduced (non-
03/10/16 CEM medical referral              0.125              0.000    275.00   275.00   34.38         0.00           0.00           compensable)

                Telephone communication with
                client regarding evaluation                                                                                          Hours reduced
                Intraoffice communication with                                                                                       (Evaluation); Rate
03/14/16 AS     C. McAndrews                     0.125        0.000    155.00   116.00   19.38         0.00           0.00           reduced to 75% USAO

             Intraoffice communication with
03/15/16 MEG J. Hardy regarding Brief            0.125        0.125    430.00   430.00   53.75         53.75          53.75          -

                Review of file materials
                regarding Summary Judgment
                Motion and Department of                                                                                             Rate reduced to 85%
03/15/16 JH     Revenue check                    0.250        0.250    185.00   131.00   46.25         32.75          32.75          USAO




             Review of correspondence from
             N. Gregorson regarding
             evaluation
             Preparation of correspondence to
             N. Gregorson regarding same
             Intraoffice communication with
             A. Sauer regarding evaluation
             Review of correspondence from
             Lindamood Bell regarding same
             Intraoffice communication with
             D.C. McAndrews regarding                                                                                                Hours reduced
03/15/16 CEM Complaint                        0.750           0.130    275.00   275.00   206.25        35.75          35.75          (Evaluation)
                Telephone communication with
                client
                Intraoffice communication with                                                                                       Rate reduced to 75%
03/16/16 AS     C. McAndrews                     0.125        0.125    155.00   116.00   19.38         14.50          14.50          USAO


             Intraoffice communication with
             A. Sauer regarding evaluation
             and records
             Review of correspondence from
             Lindamood Bell regarding
             evaluation
             Review of correspondence from
             client regarding behavior and                                                                                           Hours reduced
03/16/16 CEM speech services                0.500             0.000    275.00   275.00   137.50        0.00           0.00           (Evaluation)




             Intraoffice communication with
             A. Sauer regarding evaluation
             Research regarding
             transportation and discipline
             Intraoffice communication with
             J. Hardy regarding Defendant's
03/17/16 CEM Opposition Brief                    0.375        0.375    275.00   275.00   103.13        103.13         103.13         -
03/17/16 MEG Review of Reply Brief               0.250        0.250    430.00   430.00   107.50        107.50         107.50         -

                Review of file materials                                                                                             Rate reduced to 85%
03/17/16 JH     regarding School District's Reply 0.125       0.125    185.00   131.00   23.13         16.38          16.38          USAO
Attachment to Mem. Op. [ECF No. 30]                                    Page 91 of 104                                        Civil Action No. 15‐851 (ESH)




                                         ed




                                                                                                                                          d
                                                                                d
                                                                               ed




                                                                               d




                                                                                                                                        ar
                                                                              ed
                                                                              te




                                                                                                                         d
                                        m




                                                                                                       ed
                                                                             te
                                                                im




                                                                                                                       te




                                                                                                                                    w
                                                                            di



                                                                           im
                                      or




                                                                                                       im
                                                                           di
                   ls




                                                                                                                    di




                                                                                                                                   A




                                                                                                                                                     es
                                                                         re
                                                              la
          e




                                      rf




                                                                        re
                                                                        la
                     a




                                                                                                                  re
                                                                                                    la
         at




                                                             C




                                                                                                                                                    ot
                                                                                                                                    d
                  iti




                                                                       C
                                   Pe




                                                                     eC



                                                                     eC




                                                                                                                                  te
                                                                                                  eC
        D




                                                                                                                eC




                                                                                                                                                   N
               In




                                                          rs



                                                                    rs




                                                                                                                                us
                                  k




                                                                  at
                                                        ou




                                                                  at
                                                                 ou




                                                                                                Fe
                                or




                                                                                                              Fe




                                                                                                                              dj
                                                                 R



                                                                R
                                                        H



                                                                H
                               W




                                                                                                                             A
             Telephone communication with
             client regarding IEP                                                                                                  Hours reduced (IEP);
             Intraoffice communication with                                                                                        Rate reduced to 75%
03/17/16 AS  C. McAndrews                    0.125          0.000    155.00   116.00   19.38         0.00           0.00           USAO
             Research regarding cases for
             possible Reply Brief Order Oral
03/18/16 DCM Argument                        0.125          0.125    450.00   450.00   56.25         56.25          56.25          -
               Review of correspondence from
               client
               Intraoffice communication with                                                                                      Rate reduced to 75%
03/18/16 AS    C. McAndrews                   0.125         0.125    155.00   116.00   19.38         14.50          14.50          USAO
             Intraoffice communication with
             A. Sauer regarding evaluation
             and behavior
             Review of file materials
             regarding transportation and                                                                                          Hours reduced
03/18/16 CEM discipline                      0.500          0.000    275.00   275.00   137.50        0.00           0.00           (Evaluation)
             Intraoffice communication with
             A. Sauer regarding behavior and                                                                                       Hours reduced
03/21/16 CEM evaluation                      0.125          0.000    275.00   275.00   34.38         0.00           0.00           (Evaluation)

               Telephone communication with
               client regarding evaluation                                                                                         Hours reduced
               Intraoffice communication with                                                                                      (Evaluation); Rate
03/21/16 AS    C. McAndrews                     0.125       0.000    155.00   116.00   19.38         0.00           0.00           reduced to 75% USAO

             Intraoffice communication with                                                                                        Hours reduced
03/22/16 CEM A. Sauer regarding evaluation      0.250       0.000    275.00   275.00   68.75         0.00           0.00           (Evaluation)

             Telephone communication with
             client regarding evaluation                                                                                           Hours reduced
             Intraoffice communication with                                                                                        (Evaluation); Rate
03/22/16 AS  C. McAndrews                   0.125           0.000    155.00   116.00   19.38         0.00           0.00           reduced to 75% USAO
             Intraoffice communication with
             D.C. McAndrews regarding Oral
03/23/16 MEG Argument                       0.125           0.125    430.00   430.00   53.75         53.75          53.75          -


             Review of School District Reply
             Memorandum
             Research, preparation for
             possible oral argument
             Review of file
             materials/Intraoffice
             communication regarding use of
03/23/16 DCM compensatory education          0.625          0.625    450.00   450.00   281.25        281.25         281.25         -

               Telephone communication with
               client regarding evaluation                                                                                         Hours reduced
               Intraoffice communication with                                                                                      (Evaluation); Rate
03/23/16 AS    C. McAndrews                     0.125       0.000    155.00   116.00   19.38         0.00           0.00           reduced to 75% USAO
Attachment to Mem. Op. [ECF No. 30]                                     Page 92 of 104                                        Civil Action No. 15‐851 (ESH)




                                          ed




                                                                                                                                           d
                                                                                 d
                                                                                ed




                                                                                d




                                                                                                                                         ar
                                                                               ed
                                                                               te




                                                                                                                          d
                                         m




                                                                                                        ed
                                                                              te
                                                                 im




                                                                                                                        te




                                                                                                                                     w
                                                                             di



                                                                            im
                                       or




                                                                                                        im
                                                                            di
                   ls




                                                                                                                     di




                                                                                                                                    A




                                                                                                                                                      es
                                                                          re
                                                               la
           e




                                       rf




                                                                         re
                                                                         la
                     a




                                                                                                                   re
                                                                                                     la
         at




                                                              C




                                                                                                                                                    ot
                                                                                                                                     d
                  iti




                                                                        C
                                    Pe




                                                                      eC



                                                                      eC




                                                                                                                                   te
                                                                                                   eC
        D




                                                                                                                 eC




                                                                                                                                                   N
               In




                                                           rs



                                                                     rs




                                                                                                                                 us
                                   k




                                                                   at
                                                         ou




                                                                   at
                                                                  ou




                                                                                                 Fe
                                 or




                                                                                                               Fe




                                                                                                                               dj
                                                                  R



                                                                 R
                                                         H



                                                                 H
                                W




                                                                                                                              A
             Telephone communications with
             client regarding evaluation
             Intraoffice communication with
             A. Sauer regarding same
             Review of correspondence from
             H. Cohen regarding IEE
             Preparation of correspondence to
             H. Cohen regarding same
             Intraoffice communication with
             D.C. McAndrews and M.
             Gehring regarding Oral
             Argument and evaluation
             Research regarding appeal
             Review of correspondence from
03/23/16 CEM client regarding evaluation      2.000          0.130    275.00   275.00   550.00        35.75          35.75          Hours reduced (IEE)

             Intraoffice communication with
03/24/16 HBK C. McAndrews regarding status       0.250       0.250    430.00   430.00   107.50        107.50         107.50         -

                Telephone communication with
                client regarding evaluation                                                                                         Hours reduced
                Intraoffice communication with                                                                                      (Evaluation); Rate
03/24/16 AS     C. McAndrews                     0.125       0.000    155.00   131.00   19.38         0.00           0.00           reduced to 85% USAO




             Intraoffice communication with
             H.B. Konkler-Goldsmith
             regarding referral
             Intraoffice communication with
             A. Sauer regarding evaluations
             and records
             Review of file materials
             regarding same, IEP and
             meetings
             Telephone communication with
             Mr. Jones regarding observations
             Intraoffice communication with
             M. Gehring and D.C.
03/24/16 CEM McAndrews regarding appeal       1.750          0.130    275.00   275.00   481.25        35.75          35.75          Hours reduced (IEP)

             Intraoffice communication with
             C. McAndrews and D.C.
03/24/16 MEG McAndrews regarding status          0.250       0.000    430.00   430.00   107.50        0.00           0.00           Hours reduced (IEP)
             Preparation of Request for
             Hearing
             Preparation of correspondence to
03/28/16 MEG counsel                          1.250          1.250    430.00   430.00   537.50        537.50         537.50         -
                                                                                                                                    Rate reduced to 85%
03/28/16 JH     Review of emails                 0.125       0.125    185.00   131.00   23.13         16.38          16.38          USAO
Attachment to Mem. Op. [ECF No. 30]                                     Page 93 of 104                                        Civil Action No. 15‐851 (ESH)




                                          ed




                                                                                                                                           d
                                                                                 d
                                                                                ed




                                                                                d




                                                                                                                                         ar
                                                                               ed
                                                                               te




                                                                                                                          d
                                         m




                                                                                                        ed
                                                                              te
                                                                 im




                                                                                                                        te




                                                                                                                                     w
                                                                             di



                                                                            im
                                       or




                                                                                                        im
                                                                            di
                   ls




                                                                                                                     di




                                                                                                                                    A




                                                                                                                                                      es
                                                                          re
                                                               la
           e




                                       rf




                                                                         re
                                                                         la
                     a




                                                                                                                   re
                                                                                                     la
         at




                                                              C




                                                                                                                                                     ot
                                                                                                                                     d
                  iti




                                                                        C
                                    Pe




                                                                      eC



                                                                      eC




                                                                                                                                   te
                                                                                                   eC
        D




                                                                                                                 eC




                                                                                                                                                    N
               In




                                                           rs



                                                                     rs




                                                                                                                                 us
                                   k




                                                                   at
                                                         ou




                                                                   at
                                                                  ou




                                                                                                 Fe
                                 or




                                                                                                               Fe




                                                                                                                               dj
                                                                  R



                                                                 R
                                                         H



                                                                 H
                                W




                                                                                                                              A
             Intraoffice communication with
             A. Sauer regarding IEE
             Preparation of correspondence to
             H. Cohen regarding same
             Intraoffice communication with
03/28/16 CEM M. Gehring regarding Hearing     0.500          0.130    275.00   275.00   137.50        35.75          35.75          Hours reduced (IEE)
             Intraoffice communication with
03/28/16 AS  C. McAndrews                     0.500          0.000    155.00   116.00   77.50         0.00           0.00           Hours reduced (IEE)
03/30/16 MEG Update case status               0.125          0.125    430.00   430.00   53.75         53.75          53.75          -

             Review of correspondence from                                                                                          Hours reduced
03/30/16 CEM client regarding evaluation    0.125            0.000    275.00   275.00   34.38         0.00           0.00           (Evaluation)
             Intraoffice communication with
             D.C. McAndrews regarding
04/01/16 MEG Motion                         0.125            0.125    430.00   430.00   53.75         53.75          53.75          -
             Preparation of Motion for Oral
             Argument
             Review Answer of School
04/01/16 DCM District                            0.625       0.625    450.00   450.00   281.25        281.25         281.25         -
             Review of file materials
             regarding Motion for Oral                                                                                              Rate reduced to 85%
04/01/16 JH  Argument                            0.125       0.125    185.00   131.00   23.13         16.38          16.38          USAO

             Review and edit Motion
             Intraoffice communication with
04/04/16 CEM M. Connolly regarding Motion        0.375       0.375    275.00   275.00   103.13        103.13         103.13         -

             Intraoffice communication with
04/04/16 MEG C. McAndrews regarding Motion 0.125             0.125    430.00   430.00   53.75         53.75          53.75          -
             Review and revise Motion for
04/04/16 MJC Oral Argument                  0.250            0.250    430.00   430.00   107.50        107.50         107.50         -
             Intraoffice communication with
             J. Hardy regarding
04/05/16 CEM correspondence to Court        0.125            0.125    275.00   275.00   34.38         34.38          34.38          -

             Intraoffice communication with
             J. Hardy and E. Gilmore
             regarding admission
             Research regarding same
             Finalize Motion for Oral
04/05/16 MEG Argument                            0.750       0.750    430.00   430.00   322.50        322.50         322.50         -


             Review of file materials
             regarding Motion for Oral
             Argument
             Finalize same
             Preparation of Certificate of
             Service
             Preparation of correspondence to                                                                                       Rate reduced to 85%
04/05/16 JH  Clerk, USDC                      0.875          0.875    185.00   131.00   161.88        114.63         114.63         USAO
             Review of correspondence from
             client regarding implementation                                                                                        Hours reduced (non-
04/05/16 DCM issues                           0.250          0.000    450.00   450.00   112.50        0.00           0.00           compensable)

                Intraoffice communication with                                                                                      Hours reduced
                C. McAndrews regarding                                                                                              (Evaluation); Rate
04/06/16 AS     evaluations                      0.250       0.000    155.00   116.00   38.75         0.00           0.00           reduced to 75% USAO
Attachment to Mem. Op. [ECF No. 30]                                       Page 94 of 104                                        Civil Action No. 15‐851 (ESH)




                                              ed




                                                                                                                                             d
                                                                                   d
                                                                                  ed




                                                                                  d




                                                                                                                                           ar
                                                                                 ed
                                                                                 te




                                                                                                                            d
                                             m




                                                                                                          ed
                                                                                te
                                                                   im




                                                                                                                          te




                                                                                                                                       w
                                                                               di



                                                                              im
                                           or




                                                                                                          im
                                                                              di
                   ls




                                                                                                                       di




                                                                                                                                      A




                                                                                                                                                        es
                                                                            re
                                                                 la
           e




                                       rf




                                                                           re
                                                                           la
                     a




                                                                                                                     re
                                                                                                       la
         at




                                                                C




                                                                                                                                                      ot
                                                                                                                                       d
                  iti




                                                                          C
                                     Pe




                                                                        eC



                                                                        eC




                                                                                                                                     te
                                                                                                     eC
        D




                                                                                                                   eC




                                                                                                                                                     N
               In




                                                             rs



                                                                       rs




                                                                                                                                   us
                                   k




                                                                     at
                                                           ou




                                                                     at
                                                                    ou




                                                                                                   Fe
                                 or




                                                                                                                 Fe




                                                                                                                                 dj
                                                                    R



                                                                   R
                                                           H



                                                                   H
                                W




                                                                                                                                A
             Review of correspondence from
             H. Cohen regarding IEE
             Preparation of correspondence to
04/06/16 CEM H. Cohen regarding same          0.125            0.000    275.00   275.00   34.38         0.00           0.00           Hours reduced (IEE)




             Review of correspondences from
             H. Cohen regarding IEE
             Intraoffice communication with
             A. Sauer regarding same
             Preparation of correspondence to
04/06/16 CEM H. Cohen regarding IEE           0.250            0.000    275.00   275.00   68.75         0.00           0.00           Hours reduced (IEE)
             Intraoffice communication with
             H.B. Konkler-Goldsmith
             regarding Federal Court and
04/07/16 CEM referral                              0.125       0.125    275.00   275.00   34.38         34.38          34.38          -

             Intraoffice communication with
             C. McAndrews regarding Federal
04/07/16 HBK Court and referral             0.125              0.125    430.00   430.00   53.75         53.75          53.75          -

             Review of correspondence from
04/10/16 DCM counsel, A. Finkhousen        0.125               0.125    450.00   450.00   56.25         56.25          56.25          -



             Intraoffice communication with
             J. Hardy regarding status
             Review of correspondence from
04/11/16 MEG counsel, A. Finkhousen         0.250              0.250    430.00   430.00   107.50        107.50         107.50         -
                Review of file materials
                regarding Defendant's
                Opposition to Motion for                                                                                              Rate reduced to 85%
04/11/16 JH     Hearing                            0.125       0.125    185.00   131.00   23.13         16.38          16.38          USAO

             Review of Defendant's
04/12/16 DCM Opposition to Oral Argument           0.125       0.125    450.00   450.00   56.25         56.25          56.25          -



             Review of correspondence from
             counsel, A. Finkhousen,
             regarding compensatory
             education
             Review of correspondence from
             H. Cohen regarding IEE
             Preparation of correspondence to
04/12/16 CEM H. Cohen regarding same          0.250            0.130    275.00   275.00   68.75         35.75          35.75          Hours reduced (IEE)
Attachment to Mem. Op. [ECF No. 30]                                   Page 95 of 104                                        Civil Action No. 15‐851 (ESH)




                                         ed




                                                                                                                                         d
                                                                               d
                                                                              ed




                                                                              d




                                                                                                                                       ar
                                                                             ed
                                                                             te




                                                                                                                        d
                                        m




                                                                                                      ed
                                                                            te
                                                               im




                                                                                                                      te




                                                                                                                                   w
                                                                           di



                                                                          im
                                      or




                                                                                                      im
                                                                          di
                   ls




                                                                                                                   di




                                                                                                                                  A




                                                                                                                                                    es
                                                                        re
                                                             la
           e




                                      rf




                                                                       re
                                                                       la
                     a




                                                                                                                 re
                                                                                                   la
         at




                                                            C




                                                                                                                                                  ot
                                                                                                                                   d
                  iti




                                                                      C
                                   Pe




                                                                    eC



                                                                    eC




                                                                                                                                 te
                                                                                                 eC
        D




                                                                                                               eC




                                                                                                                                                 N
               In




                                                         rs



                                                                   rs




                                                                                                                               us
                                  k




                                                                 at
                                                       ou




                                                                 at
                                                                ou




                                                                                               Fe
                                or




                                                                                                             Fe




                                                                                                                             dj
                                                                R



                                                               R
                                                       H



                                                               H
                               W




                                                                                                                            A
             Review of Motion in Opposition
             of Oral Argument
             Preparation of correspondence to
             counsel
             Preparation of correspondence to
             N. Gregorson regarding
             compensatory education
             Intraoffice communication with
             A. Sauer regarding same
             Review of correspondence from
04/13/16 CEM counsel                          0.500        0.500    275.00   275.00   137.50        137.50         137.50         -
             Review of file
             materials/Intraoffice
             communication regarding
             compensatory education
04/13/16 DCM transportation                   0.125        0.125    450.00   450.00   56.25         56.25          56.25          -




             Intraoffice communication with
             M. Gehring, H.B. Konkler-
             Goldsmith and D.C. McAndrews
             regarding program and case law
             Intraoffice communication with
             A. Sauer regarding evaluation
             Intraoffice communication with
             D.C. McAndrews regarding Oral
             Argument
             Intraoffice communication with
             H.B. Konkler-Goldsmith
             regarding Federal Court and
             compensatory education
             Review of correspondence from
             N. Gregorson regarding
             evaluation
             Preparation of correspondence to
04/14/16 CEM N. Gregorson regarding same      0.750        0.750    275.00   275.00   206.25        206.25         206.25         -

04/14/16 DCM Review of recent case law        0.250        0.250    450.00   450.00   112.50        112.50         112.50         -
                Telephone communication with
                client
                Intraoffice communication with
                C. McAndrews
                Review of correspondence from                                                                                     Rate reduced to 75%
04/14/16 AS     counsel                        0.250       0.250    155.00   116.00   38.75         29.00          29.00          USAO

             Intraoffice communication with
             C. McAndrews and D.C.
             McAndrews regarding new
             matter
             Review of correspondence from                                                                                        Hours reduced (non-
04/14/16 MEG counsel, A. Finkhousen         0.500          0.000    430.00   430.00   215.00        0.00           0.00           compensable)
             Intraoffice communication with
             C. McAndrews regarding Federal
             Court and compensatory
04/15/16 HBK education                      0.125          0.125    430.00   430.00   53.75         53.75          53.75          -
Attachment to Mem. Op. [ECF No. 30]                                     Page 96 of 104                                        Civil Action No. 15‐851 (ESH)




                                           ed




                                                                                                                                           d
                                                                                 d
                                                                                ed




                                                                                d




                                                                                                                                         ar
                                                                               ed
                                                                               te




                                                                                                                          d
                                          m




                                                                                                        ed
                                                                              te
                                                                 im




                                                                                                                        te




                                                                                                                                     w
                                                                             di



                                                                            im
                                        or




                                                                                                        im
                                                                            di
                   ls




                                                                                                                     di




                                                                                                                                    A




                                                                                                                                                      es
                                                                          re
                                                               la
           e




                                       rf




                                                                         re
                                                                         la
                     a




                                                                                                                   re
                                                                                                     la
         at




                                                              C




                                                                                                                                                    ot
                                                                                                                                     d
                  iti




                                                                        C
                                    Pe




                                                                      eC



                                                                      eC




                                                                                                                                   te
                                                                                                   eC
        D




                                                                                                                 eC




                                                                                                                                                   N
               In




                                                           rs



                                                                     rs




                                                                                                                                 us
                                   k




                                                                   at
                                                         ou




                                                                   at
                                                                  ou




                                                                                                 Fe
                                 or




                                                                                                               Fe




                                                                                                                               dj
                                                                  R



                                                                 R
                                                         H



                                                                 H
                                W




                                                                                                                              A
             Intraoffice communication with
             J. Hardy regarding authority
             Preparation of Notice
04/15/16 MEG Research regarding procedure       0.875        0.875    430.00   430.00   376.25        376.25         376.25         -

             Review of correspondence from
             N. Gregorson regarding use of
             compensatory education
             Review of Lindamood Bell
04/15/16 DCM report                        0.250             0.250    450.00   450.00   112.50        112.50         112.50         -


                Review of emails
                Intraoffice communication
                regarding case law
                Telephone communication with
                Judge's chambers
                Review of file materials
                regarding Notice of Additional
                Authority
                Preparation of correspondence to
                Judge Huvelli
                Preparation of Certificate of
                Service                                                                                                             Rate reduced to 85%
04/15/16 JH     Finalize Notice                  1.125       1.125    185.00   131.00   208.13        147.38         147.38         USAO
                Intraoffice communication with
04/15/16 AS     C. McAndrews                     0.250       0.000    155.00   116.00   38.75         0.00           0.00           Hours reduced (IEE)




             Review of correspondence from
             N. Gregorson regarding
             compensatory education
             Preparation of correspondence to
             client regarding same
             Review of correspondence from
             H. Cohen regarding IEE
             Preparation of correspondence to
04/15/16 CEM H. Cohen regarding same          0.250          0.130    275.00   275.00   68.75         35.75          35.75          Hours reduced (IEE)
             Intraoffice communication with
             C. McAndrews and J. Hardy
             regarding status
04/18/16 MEG Review of response                 0.375        0.375    430.00   430.00   161.25        161.25         161.25         -

             Review of correspondence from
04/18/16 DCM J. Fields regarding compliance 0.125            0.125    450.00   450.00   56.25         56.25          56.25          -


             Review of correspondence from
             J. Fields regarding compensatory
             education
             Intraoffice communication with
             M. Gehring and J. Hardy
             regarding same
             Review of correspondence from
04/18/16 CEM H. Cohen regarding IEE           0.250          0.130    275.00   275.00   68.75         35.75          35.75          Hours reduced (IEE)
                                                                                                                                    Rate reduced to 85%
04/20/16 JH     Review of emails                0.125        0.125    185.00   131.00   23.13         16.38          16.38          USAO
Attachment to Mem. Op. [ECF No. 30]                                   Page 97 of 104                                        Civil Action No. 15‐851 (ESH)




                                          ed




                                                                                                                                         d
                                                                               d
                                                                              ed




                                                                              d




                                                                                                                                       ar
                                                                             ed
                                                                             te




                                                                                                                        d
                                         m




                                                                                                      ed
                                                                            te
                                                               im




                                                                                                                      te




                                                                                                                                   w
                                                                           di



                                                                          im
                                       or




                                                                                                      im
                                                                          di
                   ls




                                                                                                                   di




                                                                                                                                  A




                                                                                                                                                    es
                                                                        re
                                                             la
           e




                                      rf




                                                                       re
                                                                       la
                     a




                                                                                                                 re
                                                                                                   la
         at




                                                            C




                                                                                                                                                  ot
                                                                                                                                   d
                  iti




                                                                      C
                                    Pe




                                                                    eC



                                                                    eC




                                                                                                                                 te
                                                                                                 eC
        D




                                                                                                               eC




                                                                                                                                                 N
               In




                                                         rs



                                                                   rs




                                                                                                                               us
                                  k




                                                                 at
                                                       ou




                                                                 at
                                                                ou




                                                                                               Fe
                                or




                                                                                                             Fe




                                                                                                                             dj
                                                                R



                                                               R
                                                       H



                                                               H
                               W




                                                                                                                            A
             Review of correspondence from
             H. Cohen regarding IEE
             Review of independent report
             Intraoffice communication with
             D.C. McAndrews regarding
04/20/16 CEM same and IEE                   1.000          0.000    275.00   275.00   275.00        0.00           0.00           Hours reduced (IEE)
             Intraoffice communication with
             C. McAndrews regarding Federal
04/21/16 HBK Court                          0.125          0.125    430.00   430.00   53.75         53.75          53.75          -
             Review of email to A.
04/21/16 MEG Finkhousen                     0.125          0.125    430.00   430.00   53.75         53.75          53.75          -

                Review of emails regarding                                                                                        Rate reduced to 85%
04/21/16 JH     compensatory education fund    0.125       0.125    185.00   131.00   23.13         16.38          16.38          USAO




             Preparation of correspondence to
             DCPS regarding authorization
             for compensatory education
             Intraoffice communication with
             H.B. Konkler-Goldsmith
             regarding Federal Court
             Review of correspondence from
             A. Anokye regarding
             compensatory education
             Preparation of correspondences
             to counsel, A. Finkhousen,
             regarding same
             Intraoffice communication with
             D.C. McAndrews regarding IEE
             Preparation of correspondences
             to H. Cohen regarding same
             Telephone communication with
             counsel regarding compensatory
             education
             Review of correspondence from
             counsel regarding same
             Review of correspondence from
04/21/16 CEM H. Cohen regarding IEE           1.250        0.750    275.00   275.00   343.75        206.25         206.25         Hours reduced (IEE)

             Review of materials regarding
             possible IEE
             Review of correspondences from
04/21/16 DCM counsel, A. Finkhousen         0.625          0.000    450.00   450.00   281.25        0.00           0.00           Hours reduced (IEE)

             Review of correspondence from
04/22/16 MEG counsel, A. Finkhousen        0.125           0.125    430.00   430.00   53.75         53.75          53.75          -

             Review of correspondence from
04/22/16 DCM counsel, A. Finkhousen        0.125           0.125    450.00   450.00   56.25         56.25          56.25          -
Attachment to Mem. Op. [ECF No. 30]                                   Page 98 of 104                                        Civil Action No. 15‐851 (ESH)




                                          ed




                                                                                                                                         d
                                                                               d
                                                                              ed




                                                                              d




                                                                                                                                       ar
                                                                             ed
                                                                             te




                                                                                                                        d
                                         m




                                                                                                      ed
                                                                            te
                                                               im




                                                                                                                      te




                                                                                                                                   w
                                                                           di



                                                                          im
                                       or




                                                                                                      im
                                                                          di
                   ls




                                                                                                                   di




                                                                                                                                  A




                                                                                                                                                    es
                                                                        re
                                                             la
           e




                                       rf




                                                                       re
                                                                       la
                     a




                                                                                                                 re
                                                                                                   la
         at




                                                            C




                                                                                                                                                  ot
                                                                                                                                   d
                  iti




                                                                      C
                                   Pe




                                                                    eC



                                                                    eC




                                                                                                                                 te
                                                                                                 eC
        D




                                                                                                               eC




                                                                                                                                                 N
               In




                                                         rs



                                                                   rs




                                                                                                                               us
                                   k




                                                                 at
                                                       ou




                                                                 at
                                                                ou




                                                                                               Fe
                                or




                                                                                                             Fe




                                                                                                                             dj
                                                                R



                                                               R
                                                       H



                                                               H
                               W




                                                                                                                            A
             Review of correspondence from
             counsel, A. Finkhousen,
             regarding compensatory
             education
             Telephone communication with
             H. Cohen regarding IEE
             Review of file materials
04/22/16 CEM regarding same                0.375           0.125    275.00   275.00   103.13        34.38          34.38          Hours reduced (IEE)



             Review of correspondence from
             H. Cohen regarding IEE
             Preparation of correspondence to
04/24/16 CEM H. Cohen regarding same          0.125        0.000    275.00   275.00   34.38         0.00           0.00           Hours reduced (IEE)

             Review of file
             materials/Intraoffice
             communication regarding use of
04/25/16 DCM compensatory education         0.250          0.250    450.00   450.00   112.50        112.50         112.50         -



             Review of file materials
             regarding IEE
             Review of DCPS Court materials
             Telephone communication with
             H. Cohen regarding IEE
             Intraoffice communication with
             D.C. McAndrews regarding
04/25/16 CEM same                           1.375          0.375    275.00   275.00   378.13        103.13         103.13         Hours reduced (IEE)
             Intraoffice communication with
             H.B. Konkler-Goldsmith
04/26/16 CEM regarding IEE                  0.125          0.000    275.00   275.00   34.38         0.00           0.00           Hours reduced (IEE)

             Intraoffice communication with
04/26/16 HBK C. McAndrews regarding IEE        0.125       0.000    430.00   430.00   53.75         0.00           0.00           Hours reduced (IEE)

             Review of correspondences from
             A. Anokye regarding
             compensatory education
             Preparation of correspondences
04/29/16 CEM to A. Anokye regarding same    0.500          0.500    275.00   275.00   137.50        137.50         137.50         -

             Intraoffice communication with
04/29/16 MEG C. McAndrews regarding status     0.125       0.125    430.00   430.00   53.75         53.75          53.75          -

             Review of School District's
             compensatory education plan
             Review of correspondence from
04/29/16 DCM counsel, A. Anokye            0.250           0.250    450.00   450.00   112.50        112.50         112.50         -
                                                                                                                                  Rate reduced to 85%
04/29/16 JH     Review of emails               0.125       0.125    185.00   131.00   23.13         16.38          16.38          USAO



             Review of correspondence from
             N. Gregorson regarding tutoring
             Preparation of correspondence to
05/02/16 CEM N. Gregorson regarding same      0.125        0.125    275.00   275.00   34.38         34.38          34.38          -
Attachment to Mem. Op. [ECF No. 30]                                   Page 99 of 104                                        Civil Action No. 15‐851 (ESH)




                                          ed




                                                                                                                                         d
                                                                               d
                                                                              ed




                                                                              d




                                                                                                                                       ar
                                                                             ed
                                                                             te




                                                                                                                        d
                                         m




                                                                                                      ed
                                                                            te
                                                               im




                                                                                                                      te




                                                                                                                                   w
                                                                           di



                                                                          im
                                       or




                                                                                                      im
                                                                          di
                   ls




                                                                                                                   di




                                                                                                                                  A




                                                                                                                                                   es
                                                                        re
                                                             la
           e




                                       rf




                                                                       re
                                                                       la
                     a




                                                                                                                 re
                                                                                                   la
         at




                                                            C




                                                                                                                                                  ot
                                                                                                                                   d
                  iti




                                                                      C
                                   Pe




                                                                    eC



                                                                    eC




                                                                                                                                 te
                                                                                                 eC
        D




                                                                                                               eC




                                                                                                                                                 N
               In




                                                         rs



                                                                   rs




                                                                                                                               us
                                   k




                                                                 at
                                                       ou




                                                                 at
                                                                ou




                                                                                               Fe
                                or




                                                                                                             Fe




                                                                                                                             dj
                                                                R



                                                               R
                                                       H



                                                               H
                               W




                                                                                                                            A
             Preparation of correspondences
             to A. Anokye regarding
             compensatory education
             Review of correspondence from
             A. Anokye regarding same
             Intraoffice communication with
             H.B. Konkler-Goldsmith
             regarding Federal matter
             Intraoffice communication with
             M. Gehring regarding same and
             compensatory education
             Review of correspondence from
             counsel, A. Finkhousen,
05/03/16 CEM regarding Motion               0.750          0.750    275.00   275.00   206.25        206.25         206.25         -

             Review of correspondence from
             A. Anokye
             Intraoffice communication with
05/03/16 MEG C. McAndrews regarding status 0.375           0.375    430.00   430.00   161.25        161.25         161.25         -


             Review of correspondences from
             N. Gregerson regarding
             compliance with compensatory
             education award and
             compensatory education
             supplementation
             Review of correspondence
             regarding implementation issues
             Review of correspondences from
             counsel, A. Anokye enclosing
05/03/16 DCM Authorization                   0.625         0.630    450.00   450.00   281.25        283.50         283.50         -
                                                                                                                                  Rate reduced to 85%
05/03/16 JH     Review of emails               0.125       0.125    185.00   131.00   23.13         16.38          16.38          USAO

             Intraoffice communication with
             D.C. McAndrews and M.
             Gehring regarding compensatory
             education
             Preparation of correspondence to
05/04/16 CEM N. Gregorson regarding same      0.250        0.250    275.00   275.00   68.75         68.75          68.75          -



             Review of correspondence from
             counsel, A. Finkhousen
             Intraoffice communication with
             C. McAndrews and D.C.
             McAndrews regarding status
             Preparation of correspondence to
05/04/16 MEG counsel                          0.500        0.500    430.00   430.00   215.00        215.00         215.00         -
Attachment to Mem. Op. [ECF No. 30]                                    Page 100 of 104                                        Civil Action No. 15‐851 (ESH)




                                          ed




                                                                                                                                           d
                                                                                 d
                                                                                ed




                                                                                d




                                                                                                                                         ar
                                                                               ed
                                                                               te




                                                                                                                          d
                                         m




                                                                                                        ed
                                                                              te
                                                                 im




                                                                                                                        te




                                                                                                                                     w
                                                                             di



                                                                            im
                                       or




                                                                                                        im
                                                                            di
                   ls




                                                                                                                     di




                                                                                                                                    A




                                                                                                                                                      es
                                                                          re
                                                               la
           e




                                       rf




                                                                         re
                                                                         la
                     a




                                                                                                                   re
                                                                                                     la
         at




                                                              C




                                                                                                                                                    ot
                                                                                                                                     d
                  iti




                                                                        C
                                    Pe




                                                                      eC



                                                                      eC




                                                                                                                                   te
                                                                                                   eC
        D




                                                                                                                 eC




                                                                                                                                                   N
               In




                                                           rs



                                                                     rs




                                                                                                                                 us
                                   k




                                                                   at
                                                         ou




                                                                   at
                                                                  ou




                                                                                                 Fe
                                 or




                                                                                                               Fe




                                                                                                                               dj
                                                                  R



                                                                 R
                                                         H



                                                                 H
                                W




                                                                                                                              A
             Review of correspondence from
             counsel, A. Finkhousen
             Review of correspondence from
             N. Gregorson regarding
05/04/16 DCM compensatory education        0.375             0.375    450.00   450.00   168.75        168.75         168.75         -
                                                                                                                                    Rate reduced to 85%
05/04/16 JH     Review of emails                 0.125       0.125    185.00   131.00   23.13         16.38          16.38          USAO



             Intraoffice communication with
             A. Sauer regarding
             compensatory education
             Review of correspondences from
             N. Gregorson regarding same
             Preparation of correspondence to
             N. Gregorson regarding
             compensatory education
             Intraoffice communication with
             M. Gehring and D.C.
             McAndrews regarding
05/05/16 CEM Stipulation                      0.500          0.500    275.00   275.00   137.50        137.50         137.50         -


             Intraoffice communication with
             D.C. McAndrews regarding
             Stipulation
             Review of Stipulation
             Preparation of correspondence to
             counsel, A. Finkhousen
             Review of correspondence from
05/05/16 MEG counsel                          0.500          0.500    430.00   430.00   215.00        215.00         215.00         -
                Review of correspondence from
                counsel
                Review of file materials
                Intraoffice communication with
                C. McAndrews
                Telephone communication with                                                                                        Rate reduced to 75%
05/05/16 AS     client                         0.125         0.125    155.00   116.00   19.38         14.50          14.50          USAO
                                                                                                                                    Rate reduced to 85%
05/05/16 JH  Review of emails                    0.125       0.125    185.00   131.00   23.13         16.38          16.38          USAO
05/06/16 MEG Update case status                  0.125       0.125    430.00   430.00   53.75         53.75          53.75          -
                Telephone communication with
                client
                Intraoffice communication with                                                                                      Rate reduced to 75%
05/06/16 AS     C. McAndrews                     0.125       0.125    155.00   116.00   19.38         14.50          14.50          USAO



             Intraoffice communication with
             A. Sauer regarding
             compensatory education and
             summer program
             Telephone communication with
             client regarding same
             Research regarding summer
             program
             Telephone communication with
             H. Cohen regarding IEE
             Preparation of correspondence to
05/09/16 CEM H. Cohen regarding same          2.375          0.000    275.00   275.00   653.13        0.00           0.00           Hours reduced (IEE)
Attachment to Mem. Op. [ECF No. 30]                                    Page 101 of 104                                        Civil Action No. 15‐851 (ESH)




                                          ed




                                                                                                                                           d
                                                                                 d
                                                                                ed




                                                                                d




                                                                                                                                         ar
                                                                               ed
                                                                               te




                                                                                                                          d
                                         m




                                                                                                        ed
                                                                              te
                                                                 im




                                                                                                                        te




                                                                                                                                     w
                                                                             di



                                                                            im
                                       or




                                                                                                        im
                                                                            di
                    ls




                                                                                                                     di




                                                                                                                                    A




                                                                                                                                                      es
                                                                          re
                                                               la
           e




                                       rf




                                                                         re
                                                                         la
                      a




                                                                                                                   re
                                                                                                     la
         at




                                                              C




                                                                                                                                                    ot
                                                                                                                                     d
                   iti




                                                                        C
                                    Pe




                                                                      eC



                                                                      eC




                                                                                                                                   te
                                                                                                   eC
        D




                                                                                                                 eC




                                                                                                                                                   N
                In




                                                           rs



                                                                     rs




                                                                                                                                 us
                                   k




                                                                   at
                                                         ou




                                                                   at
                                                                  ou




                                                                                                 Fe
                                 or




                                                                                                               Fe




                                                                                                                               dj
                                                                  R



                                                                 R
                                                         H



                                                                 H
                                W




                                                                                                                              A
             Intraoffice communication with
             A. Sauer regarding
05/10/16 CEM compensatory education              0.250       0.250    275.00   275.00   68.75         68.75          68.75          -
             Telephone communication with
             client
             Intraoffice communication with
05/10/16 AS  C. McAndrews                        0.125       0.000    155.00   116.00   19.38         0.00           0.00           Hours reduced (IEE)
             Intraoffice communication with
             A. Sauer regarding
05/11/16 CEM transportation                      0.125       0.125    275.00   275.00   34.38         34.38          34.38          -
                Telephone communication with
                client
                Intraoffice communication with                                                                                      Rate reduced to 75%
05/11/16 AS     C. McAndrews                     0.125       0.125    155.00   116.00   19.38         14.50          14.50          USAO
                Telephone communication with
                client
                Intraoffice communication with                                                                                      Rate reduced to 75%
05/12/16 AS     C. McAndrews                     0.125       0.125    155.00   116.00   19.38         14.50          14.50          USAO

             Intraoffice communication with
05/16/16 CEM L. O'Connell regarding transfer     0.375       0.375    275.00   275.00   103.13        103.13         103.13         -
                                                                                                                                    Rate reduced to 85%
05/17/16 JH     Review of emails                 0.125       0.125    185.00   131.00   23.13         16.38          16.38          USAO




             Review of file materials
             regarding IEE and Federal Court
             appeal
             Intraoffice communication with
             A. Sauer regarding
             compensatory education
             Preparation of correspondence to
             J. Fields regarding IEE Request
             Review of correspondence from
             J. Fields regarding same
             Intraoffice communication
             regarding transfer
             Review of correspondence from
05/17/16 CEM colleague regarding IEE          1.625          0.250    275.00   275.00   446.88        68.75          68.75          Hours reduced (IEE)

             Intraoffice communication with
             C. McAndrews regarding status
05/17/16 MEG Review of IEE Request               0.250       0.000    430.00   430.00   107.50        0.00           0.00           Hours reduced (IEE)

             Review of materials from school
             psychologist
             Review of file
             materials/Intraoffice
             communication regarding IEE
05/17/16 DCM Request and compliance issues 0.375             0.125    450.00   450.00   168.75        56.25          56.25          Hours reduced (IEE)



             Intraoffice communication with
             A. Butler regarding Release
             Intraoffice communication with
05/18/16 MEG C. McAndrews regarding status       0.250       0.250    430.00   430.00   107.50        107.50         107.50         -
Attachment to Mem. Op. [ECF No. 30]                                   Page 102 of 104                                        Civil Action No. 15‐851 (ESH)




                                          ed




                                                                                                                                          d
                                                                                d
                                                                               ed




                                                                               d




                                                                                                                                        ar
                                                                              ed
                                                                              te




                                                                                                                         d
                                         m




                                                                                                       ed
                                                                             te
                                                                im




                                                                                                                       te




                                                                                                                                    w
                                                                            di



                                                                           im
                                       or




                                                                                                       im
                                                                           di
                   ls




                                                                                                                    di




                                                                                                                                   A




                                                                                                                                                     es
                                                                         re
                                                              la
          e




                                      rf




                                                                        re
                                                                        la
                     a




                                                                                                                  re
                                                                                                    la
         at




                                                             C




                                                                                                                                                   ot
                                                                                                                                    d
                  iti




                                                                       C
                                   Pe




                                                                     eC



                                                                     eC




                                                                                                                                  te
                                                                                                  eC
        D




                                                                                                                eC




                                                                                                                                                  N
               In




                                                          rs



                                                                    rs




                                                                                                                                us
                                  k




                                                                  at
                                                        ou




                                                                  at
                                                                 ou




                                                                                                Fe
                                or




                                                                                                              Fe




                                                                                                                              dj
                                                                 R



                                                                R
                                                        H



                                                                H
                               W




                                                                                                                             A
               Intraoffice communication with
               D.C. McAndrews and J. Hardy
               Preparation of correspondence to                                                                                    Rate reduced to 75%
05/18/16 AS    counsel                          0.250       0.250    155.00   116.00   38.75         29.00          29.00          USAO
                                                                                                                                   Rate reduced to 85%
05/18/16 JH    Review of emails                 0.125       0.125    185.00   131.00   23.13         16.38          16.38          USAO
             Intraoffice communication with
             D.C. McAndrews, A. Sauer and
             M. Gehring regarding IEE
05/18/16 CEM Request                        0.125           0.000    275.00   275.00   34.38         0.00           0.00           Hours reduced (IEE)


             Review of file
             materials/Intraoffice
             communication regarding IEE
             Request
             Research recent cases regarding
             statute of limitations and
05/18/16 DCM compensatory education          0.625          0.250    450.00   450.00   281.25        112.50         112.50         Hours reduced (IEE)

               Intraoffice communication with
               D.C. McAndrews and J. Hardy
               Preparation of correspondence to                                                                                    Rate reduced to 75%
05/19/16 AS    client                           0.250       0.250    155.00   116.00   38.75         29.00          29.00          USAO
                                                                                                                                   Rate reduced to 85%
05/19/16 JH    Review of emails                 0.250       0.250    185.00   131.00   46.25         32.75          32.75          USAO

             Review of correspondence from
05/19/16 CEM J. Fields regarding IEE Request 0.125          0.000    275.00   275.00   34.38         0.00           0.00           Hours reduced (IEE)
             Update case status
             Review of correspondence from
05/19/16 MEG J. Fields                       0.375          0.125    430.00   430.00   161.25        53.75          53.75          Hours reduced (IEE)

             Intraoffice communication with
             D.C. McAndrews, M. Gehring
05/23/16 CEM and J. Hardy regarding Decision 0.125          0.125    275.00   275.00   34.38         34.38          34.38          -



             Intraoffice communication with
             A. Sauer regarding status
             Intraoffice communication with
             D.C. McAndrews, C.
             McAndrews, M. Connolly and
             H.B. Konkler-Goldsmith
             regarding Decision
05/23/16 MEG Review of Decision                 0.500       0.500    430.00   430.00   215.00        215.00         215.00         -
             Review Opinion and Order of
05/23/16 DCM Court                              0.500       0.500    450.00   450.00   225.00        225.00         225.00         -
               Telephone communication with
               client
               Intraoffice communication with
               D.C. McAndrews, J. Hardy and                                                                                        Rate reduced to 75%
05/23/16 AS    M. Gehring                       0.125       0.125    155.00   116.00   19.38         14.50          14.50          USAO

             Intraoffice communication with
             D.C. McAndrews, M. Gehring                                                                                            No fee awarded (Post-
05/24/16 CEM and J. Hardy regarding Decision 0.125          0.000    275.00   275.00   34.38         0.00           0.00           judgment)
Attachment to Mem. Op. [ECF No. 30]                                    Page 103 of 104                                      Civil Action No. 15‐851 (ESH)




                                          ed




                                                                                                                                         d
                                                                                 d
                                                                                ed




                                                                                d




                                                                                                                                       ar
                                                                               ed
                                                                               te




                                                                                                                        d
                                         m




                                                                                                        ed
                                                                              te
                                                                 im




                                                                                                                      te




                                                                                                                                   w
                                                                             di



                                                                            im
                                       or




                                                                                                        im
                                                                            di
                    ls




                                                                                                                   di




                                                                                                                                  A




                                                                                                                                                    es
                                                                          re
                                                               la
           e




                                       rf




                                                                         re
                                                                         la
                      a




                                                                                                                 re
                                                                                                     la
         at




                                                              C




                                                                                                                                                  ot
                                                                                                                                   d
                   iti




                                                                        C
                                    Pe




                                                                      eC



                                                                      eC




                                                                                                                                 te
                                                                                                   eC
        D




                                                                                                               eC




                                                                                                                                                 N
                In




                                                           rs



                                                                     rs




                                                                                                                               us
                                   k




                                                                   at
                                                         ou




                                                                   at
                                                                  ou




                                                                                                 Fe
                                 or




                                                                                                             Fe




                                                                                                                             dj
                                                                  R



                                                                 R
                                                         H



                                                                 H
                                W




                                                                                                                            A
             Intraoffice communication with
             D.C. McAndrews, H.B. Konkler-
             Goldsmith, M. Connolly, C.
             McAndrews and J. Hardy
             regarding status and Fee Petition
             Research regarding Fee Petition
             Intraoffice communication with
             C. McAndrews regarding
             Decision
             Intraoffice communication with                                                                                       No fee awarded (Post-
05/24/16 MEG T. Baker regarding invoice        1.375         0.000    430.00   430.00   591.25        0.00         0.00           judgment)

             Review of file
             materials/Intraoffice
             communication regarding                                                                                              No fee awarded (Post-
05/24/16 DCM compliance and remand issues        0.125       0.000    450.00   450.00   56.25         0.00         0.00           judgment)

                Intraoffice communication with
                D.C. McAndrews, J. Hardy, M.
                Gehring, M. Connolly and H.B.                                                                                     No fee awarded (Post-
05/24/16 AS     Konkler-Goldsmith                0.125       0.000    155.00   116.00   19.38         0.00         0.00           judgment)
                                                                                                                                  No fee awarded (Post-
05/24/16 JH     Review of emails                 0.125       0.000    185.00   131.00   23.13         0.00         0.00           judgment)
                                                                                                                                  No fee awarded (Post-
05/25/16 MEG Research regarding Fee Petition 0.375           0.000    430.00   430.00   161.25        0.00         0.00           judgment)
             Review of correspondence from                                                                                        No fee awarded (Post-
05/25/16 DCM J. Fields regarding IEE         0.125           0.000    450.00   450.00   56.25         0.00         0.00           judgment)

                Intraoffice communication with                                                                                    No fee awarded (Post-
05/25/16 AS     D.C. McAndrews and J. Hardy      0.250       0.000    155.00   116.00   38.75         0.00         0.00           judgment)
                Intraoffice communication with                                                                                    No fee awarded (Post-
05/26/16 AS     A. Butler                        0.125       0.000    155.00   116.00   19.38         0.00         0.00           judgment)
             Intraoffice communication with
             D.C. McAndrews and A. Sauer
             regarding compensatory                                                                                               No fee awarded (Post-
05/27/16 CEM education                           0.125       0.000    275.00   275.00   34.38         0.00         0.00           judgment)
             Intraoffice communication with
             C. McAndrews and A. Sauer                                                                                            No fee awarded (Post-
05/27/16 MEG regarding status                    0.375       0.000    430.00   430.00   161.25        0.00         0.00           judgment)

                Telephone communication with
                client
                Intraoffice communication with
                D.C. McAndrews, J. Hardy, M.
                Gehring, A. Hagan and H.B.                                                                                        No fee awarded (Post-
05/27/16 AS     Konkler-Goldsmith                0.250       0.000    155.00   116.00   38.75         0.00         0.00           judgment)
                                                                                                                                  No fee awarded (Post-
05/28/16 JH     Review of emails                 0.125       0.000    185.00   131.00   23.13         0.00         0.00           judgment)
Attachment to Mem. Op. [ECF No. 30]                                     Page 104 of 104                                          Civil Action No. 15‐851 (ESH)




                                           ed




                                                                                                                                              d
                                                                                  d
                                                                                 ed




                                                                                 d




                                                                                                                                            ar
                                                                                ed
                                                                                te




                                                                                                                             d
                                          m




                                                                                                           ed
                                                                               te
                                                                  im




                                                                                                                           te




                                                                                                                                          w
                                                                              di



                                                                             im
                                        or




                                                                                                           im
                                                                             di
                    ls




                                                                                                                        di




                                                                                                                                         A




                                                                                                                                                           es
                                                                           re
                                                                la
           e




                                        rf




                                                                          re
                                                                          la
                     a




                                                                                                                      re
                                                                                                        la
         at




                                                               C




                                                                                                                                                          ot
                                                                                                                                        d
                  iti




                                                                         C
                                     Pe




                                                                       eC



                                                                       eC




                                                                                                                                      te
                                                                                                      eC
        D




                                                                                                                    eC




                                                                                                                                                         N
               In




                                                            rs



                                                                      rs




                                                                                                                                    us
                                    k




                                                                    at
                                                          ou




                                                                    at
                                                                   ou




                                                                                                    Fe
                                 or




                                                                                                                  Fe




                                                                                                                                  dj
                                                                   R



                                                                  R
                                                          H



                                                                  H
                                W




                                                                                                                                 A
             Research regarding attorneys'
             fees
             Preparation of Motion for
             Attorneys' Fees
             Intraoffice communication with
             C. McAndrews regarding status
             Intraoffice communication with                                                                                              No fee awarded (Post-
05/31/16 MEG A. Butler regarding Motion          2.250        0.000    430.00   430.00   967.50          0.00             0.00           judgment)

                Preparation of email to J. Fields                                                                                        No fee awarded (Post-
06/01/16 JH     Review of emails                  0.250       0.000    185.00   131.00   46.25           0.00             0.00           judgment)


             Review of correspondence to
             counsel, A. Finkhousen
             Preparation of Fee Petition
             papers
             Intraoffice communication with
             T. Baker regarding invoice
             Review of emails between client                                                                                             No fee awarded (Post-
06/02/16 MEG and Case Manager                7.500            0.000    430.00   430.00   3,225.00        0.00             0.00           judgment)




             Intraoffice communication with
             M. Connolly regarding Motion
             Preparation of correspondence to
             counsel, A. Finkhousen
             Review of correspondence from
             counsel
             Intraoffice communication with
             D.C. McAndrews and H.B.
             Konkler-Goldsmith regarding
             status and invoice
             Review of correspondence from
             A. Allen-King
             Intraoffice communication with
             T. Baker regarding invoice
             Preparation of Fee Petition
             papers                                                                                                                      No fee awarded (Post-
06/03/16 MEG Research regarding Rules         7.875           0.000    430.00   430.00   3,386.25        0.00             0.00           judgment)

                                                     Total   Total                        Total Hours      Total Hours      Total Fees       Fee Awarded after
                                                    Hours   Hours                               * Rate           * Rate        (before       15% reduction for
                                                  Claimed Credited                           Claimed          Credited     reductions)      complexity and 5%
                                                                                                                                            reduction for block
                                                                                                                                                         billing

                TOTALS                             618.000 503.700                         212081.51        168473.03       161903.98              $129,523.18